      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 1 of 406 PageID #:1

                        “I came to complete not to refute. I came light to the World.” Jesus Christ


                   IN THE UNITED STATES DISTRICT COURT                            RECEIVED
                  FOR THE NORTHEN DISTRICT OF ILLINOIS                                 7/21/2021 JG
                             EASTERN DIVISION                                         THOMA 5 ?sM8f�NouRT
                                                                                        1J 0
                                                                                          S
                                                                                 CLERK, . .
Mark Bochra, individually and on
Behalf of all Others Similarly Situated,                    Civil Action No. ________________

                       Plaintiffs,                                  1 :21-CV-03887
       v.
                                                                      JUDGE GETTLEMAN
                                                                   MAGISTRATE JUDGE VALDEZ
U.S. DEPARTMENT OF EDUCATION                                                     Random
Lyndon Baines Johnson Dept. Of Education Bldg.
400 Maryland Avenue, SW
Washington, D.C. 20202,

And

Miguel Cardona
Secretary of Education
In his Official Capacity
Lyndon Baines Johnson Dept. Of Education Bldg.
400 Maryland Avenue, SW
Washington, D.C. 20202,

And

Suzanne Goldberg, in her official capacity as
Acting Assistant Secretary
For the Office for Civil Rights,
U.S. Department of Education, et al.,
Lyndon Baines Johnson Dept. Of Education Bldg.
400 Maryland Avenue, SW
Washington, D.C. 20202,

                       Defendants.


             COMPLAINT FOR INJUCTIVE AND DECLARATORY RELIEF

       COMES NOW, Plaintiff, Mark Bochra, Pro Se, and hereby brings this action against
Defendants, U.S. Department of Education, Miguel Cardona (Secretary of Education), and
Suzanne Goldberg (Acting Assistant Secretary for Civil Rights), in their official capacities, for
the purpose of reforming the Department of Education, and in support thereof states as follows:

                                                1
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 2 of 406 PageID #:2

                         “I came to complete not to refute. I came light to the World.” Jesus Christ


              PRE-STATEMENT: THE PARABLE TO A JUSTICE SYSTEM

To The Honorable Judge Assigned To This Case:

       1.      And the disciples came and said to him, Master why do you speak in parables
whenever crowds are near. And Jesus answered, the knowledge of the secrets of the kingdom of
God has been given to you but to others it comes by means of parables, so they may look but not
see, and listen but not understand [Mathew 13].1

       2.      Jesus Christ answered; this is what the parables means. The seed is the Words of
God. (1) The seed that fell along the path stand for those who hear but the devil comes and takes
away the message from their hearts in order to keep them from believing and being saved. (2)
The seed that fell on rocky grounds stands for those who hear the message and receive it gladly,
but they have no root. They believe only for a while, but when time of testing comes, they fall
away. (3) The seeds that fell among thorn stands for those who hear but the worries, and riches,
and the pleasures of this life crowd in and shock them and their fruits never rips. (4) And the
seed that fell in a good soil stands for those who hear the message and retained it in a good and
obedient heart and they persist until they bear fruit.2

       3.      No one lights a lamp and covers it with a bowl. Instead, they put it on a stand, so
that those who come in can see the light. Whatever is hidden away will be brought out into the
open, and whatever will be covered up will be found and brought out to light. Therefore take
heed how you hear. For whoever has, to him more will be given; and whoever does not have,
even what he seems to have will be taken from him [Luke 8:16-18].3

       4.      Be reassured, God is the Pantocrator (in control of everything). He rules this
World. God will never forsake mankind. God is the Lord of mankind. That is why he created
human, and until today he creates men and women. Once someone asked ―Does God love
people or not? Does God approve of his creation or not? His response was ― God continues to
create humans, every day babies are born. This means that God still loves the World but he does
not love the evil that is in the World which mankind have caused.


1
  See Mathew 13: 1-17 https://www.copticchurch.net/bible?r=Matthew+13%3A1-17&version=NKJV
2
  See https://youtu.be/0feZQkHbCkM?t=2619
3
  See https://youtu.be/0feZQkHbCkM?t=2712

                                                  2
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 3 of 406 PageID #:3

                          “I came to complete not to refute. I came light to the World.” Jesus Christ


        5.      To the Honorable Court, these are not just pure words but the parable to the
World we live in.4 And with that, let me seek justice within the walls of this Court in order to
reform the Department of Education because after more than 5 years channeling the hearts of
various mighty proud Jewish-Israeli lobby who gained control within the federal government
such as Kenneth Marcus; stubbornness persisted because no one told them to stop, and they
couldn‟t reform on their own because they took pride in their own power; power that was given
to them from above.5 With God‟s help, a single Coptic “Blessed is Egypt my people” [Isaiah
19:25] brought to the middle-east, the Abraham Accord when the ears listened in order to learn
about the Children of Abraham.6 However, they took what great things the Plaintiff had to offer
and sought to do injustice with him and others. And the asked question is, why is this Journey
extending to be like this? There is an answer for this Judge:

        But God has chosen the foolish things of the world to put to shame the wise, and God has
        chosen the weak things of the world to put to shame the things which are mighty; and the
        base things of the world and the things which are despised God has chosen, and the
        things which are not, to bring to nothing the things that are, that no flesh should glory in
        his presence [1 Corinthians 1:27-29].7

                                          I. INTRODUCTION

        6.      The Office for Civil Rights (“OCR”) within the U.S. Department of Education
(“DOE”) has a special mission: “to ensure equal access to education and to promote educational
excellence through vigorous enforcement of civil rights in our nation‟s schools.”
https://www2.ed.gov/about/offices/list/ocr/aboutocr.html. This office serves “student populations
facing discrimination and the advocates and institutions promoting systemic solutions to civil

4
  See https://youtu.be/A14THPoc4-4 See the change within Justice Clarence Thomas and he did indeed change
recently, you will see him in his recent court rulings that he understood the parable to this World
https://twitter.com/ClaremontInst/status/1262346233328304128
5
  See Kenneth Marcus previous Secretary for OCR https://www2.ed.gov/news/staff/bios/marcus.html see his goal
before joining OCR https://youtu.be/XytkI7afHcQ?t=1958 , https://youtu.be/XytkI7afHcQ?t=2504 ,
https://youtu.be/XytkI7afHcQ?t=2004 (Leaked videos to the public). See also covert campaigns
https://youtu.be/Mm-Dm4pO0xY?t=722 , https://youtu.be/_1OgxfCT044?t=929 , https://youtu.be/Mm-
Dm4pO0xY?t=1349 See what was said Kenneth Marcus did it https://www.politico.com/f/?id=00000165-ce21-
df3d-a177-cee9649e0000 So he had the intent + action to do evil.
6
  See https://www.state.gov/the-abraham-accords/ A Coptic did it
https://trumpwhitehouse.archives.gov/briefings-statements/presidential-message-global-coptic-day-2020/
7
  See https://www.copticchurch.net/bible?r=1+Corinthians+1%3A27-29&version=NKJV

                                                      3
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 4 of 406 PageID #:4

                           “I came to complete not to refute. I came light to the World.” Jesus Christ


rights problems.” Id. In fact, Secretary Miguel Cardona takes pride in promoting an agenda to be
a pioneer for “Equity” rather than “Equality.”8 Yet, the reality is nothing more than a PR even
when he advocates for “Equity”; words are one thing but action is another.

        7.       To fulfill its mission, OCR notes that “an important responsibility is resolving
complaints of discrimination.” Id. Complaints of discrimination can be filed by anyone who
believes that an educational institution that receives federal financial assistance has discriminated
against someone on the basis of race, color, national origin, sex, disability, or age. The victim
himself does not need to file – instead, an advocate or organization can file on an individual‟s
behalf or on behalf of a group. The ability to file a complaint and have it thoroughly reviewed is
integral to the mission of the OCR.

        8.       Indeed, some claims under the statutes enforced by DOE‟s OCR, such as those
alleging disparate impact discrimination, can only be enforced by the federal government.
Alexander v. Sandoval, 532 U.S. 275 (2001) (finding that implementing regulation of Title VI of
the Civil Rights Act of 1964 regarding disparate impact discrimination is only enforceable by the
federal funding agencies).

        9.       Contrary to its mission and without any public notice, DOE summarily eliminated
substantive rights of the very people it purports to serve by changing its Case Processing Manual
to abdicate its basic duty to investigate legitimate complaints of discrimination by students and
their parents.

        10.      Effective March 5, 2018, the DOE amended the U.S. Department of Education
Office for Civil Rights Case Processing Manual (“2018 OCR Manual”). The changes include
new provisions to require mandatory dismissal of certain complaints and the elimination of the
appeal rights of complainants. This was under Trump‟s Cabinet members Kenneth Marcus and
Betsy DeVos leadership. Kenneth Marcus stance was “We Are Law Enforcement Officials, Not
… Social Justice People.”9 Yet, Kenneth Marcus himself tried to be the social justice warrior
when he infiltrated the Federal Government by adopting the IHRA definition without congress


8
  See https://twitter.com/SecCardona/status/1407387055953526784 and see
https://twitter.com/usedgov/status/1407095987760476162
9
  See https://dailycaller.com/2018/07/31/education-department-social-justice/

                                                       4
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 5 of 406 PageID #:5

                          “I came to complete not to refute. I came light to the World.” Jesus Christ


intent when he personally ruled on Zoa‟s appeal without the knowledge of higher ups at OCR.10
At that time, the Department of Education under Secretary Betsy DeVos released a statement ―
The Department has not adopted a definition of anti-Semitism, Hill said via e-mail.11

        11.     After a public uproar, OCR backtracked by amending their manual and re-opened
all dismissed complaints.12 However, again without any public notice, discussion, and public
comment on the regulation in the Federal Register, Office for Civil Rights has done two things to
the manual under both the Trump and the Biden‟s leaderships.

        (A) Weakening the appeal process by limiting the appeal to 10 page double space while
        writing the appeal procedure in a way which makes the appeal process a never
        independent process but rather it relays on pleasing the Masters who rules over a federal
        building i.e., Office For Civil Rights; here equality and equity was denied again for
        many; and

        (B) Without any notice or public comments, or even congress adopting such definition,
        Office for Civil Rights through Kenneth Marcus adopted the IHRA definition, a
        definition that makes the Jewish people superior in every way compare to the Gentiles.13

        12.     By secretly adopting the IHRA definition with the stroke of a pen, without
congress‟ intent or public notice and comments in the Federal Register.14 The Jewish lobby by
and through Kenneth Marcus with intent and malice taught America something very dangerous
i.e., we are all not created equal and created on the image of God. The same mistake they did
2000 years ago when they set aside the children of Abraham i.e., Ishmael and Isaac. 15 The result
was the birth of Islam, (refer to Exhibit A page 31-36, BAHIRA: THE CHRISTIAN MONK,
THE TRUE FATHER OF MUHAMMAD). The result of separating the children of Abraham
(Ishmael & Isaac) is seen to the naked eyes in Arab culture throughout their movies and culture:


10
   See Kenneth Marcus personally approving the appeal https://www.politico.com/f/?id=00000165-ce21-df3d-
a177-cee9649e0000 see Kenneth Marcus leaked videos prior to becoming a secretary for OCR
https://youtu.be/XytkI7afHcQ?t=1958 , https://youtu.be/XytkI7afHcQ?t=2504 ,
https://youtu.be/XytkI7afHcQ?t=2004
11
   See Politico https://www.politico.com/story/2018/09/11/trump-anti-semitism-schools-781917
12
   See https://browngold.com/news/settle-lawsuit-against-doe/
13
   See https://www2.ed.gov/about/offices/list/ocr/docs/qa-titleix-anti-semitism-20210119.pdf
14
   See https://www.federalregister.gov/
15
   Mighty proud hearts is never the answer https://youtu.be/97a0fLC4S-0?t=167

                                                     5
         Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 6 of 406 PageID #:6

                          “I came to complete not to refute. I came light to the World.” Jesus Christ


The Passage, a movie speaks about the events that happened starting with June 5, 1967 till the
victory of 6th October 1973, and the war of attrition lead by the qualified war commander “Nour”
who is played by Ahmed Ezz.16 From the movie, came a particular scene between an Israeli
Captain and an Egyptian Captain. The Mission was a rescue mission, to destroy enemy‟s
territories and retrieve the hostages and when possible capture some of the enemies. Here the
Egyptian captain captured an Israeli captain and the conversation went as follow.17

         Israeli captain: You are their Captain, right?
         Israeli captain: If you let me go, I will let you go free back to Egypt.
         Egyptian captain: I trust you, so you want to tell me, you don't want war?
         Israeli captain: That is right.
         Egyptian captain: Now remember these words so you can tell them to the entire World.
         Israeli captain: We all believed in one God and God said in the Torah that this land is for
          the seed of Abraham and we are the children of Isaac.
         Egyptian captain: Yes true, in the book of Genesis it said so but you forgot one thing.
          You always forget that Ishmael came first, the father of the Arabs. And when you
          disobeyed God, he scattered you across the World.18 Aren‟t these also the words of the
          Torah?




                    Ishmael (The Seed of Arabs) and Isaac (The Seed of the Jews)

          13.    The result of the IHRA definition is that it never brings protection or blessings to
the Jewish people but rather hate and destruction because when a Jewish person commits

16
   See https://www.imdb.com/title/tt10443808/
17
   See the scene https://dai.ly/x7m529t?start=735 , movie https://ok.ru/video/1701708892892
18
   See the Torah, Genesis chapter 16:9-16 https://www.chabad.org/library/bible_cdo/aid/8211

                                                      6
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 7 of 406 PageID #:7

                           “I came to complete not to refute. I came light to the World.” Jesus Christ


wickedness against a non-Jewish person; he or she is still protected under the banner of the
IHRA definition rendering Title VI worthless.

        14.      A clear example of this scenario was my journey in the law school I attended
“Florida Coastal School of Law” and how OCR tried to destroy my case more than once across a
span of 4 years until the closure of my law school in order to try to render my civil right
complaint moot. The IHRA definition has a far more overreaching implication when a Federal
Court reviews the definition one item at a time. It calls for supremacy, power, censorship, and
control in a deceptive manner; something that is already being discussed among the public when
it comes to who are the top richest people in the world who didn‟t pay their fair share of taxes,
the answer is and was the Jewish Oligarch according to Pro Publica.19

        15.      It was further pointed out by the Office of Inspector General in their recent May
11, 2021 report that OCR is not in compliance when it leaves recipient in non-compliance;
finding the following on page 33.20

        Dismissing complaints where investigations have been completed and/or are in resolution
        wastes time and effort spent by OCR staff investigating and working with those
        recipients, and identified issues that were in the process of being resolved may be left
        unresolved and the recipient may remain in noncompliance.

        16.      Because these changes violate the federal Administrative Procedure Act (“APA”),
5 U.S.C. Chapter 5, §§ 551, et seq., and are contrary to OCR‟s mission, Plaintiff, on his own
behalf and on behalf of other members who are or may be victims of discrimination in the
education system, ask the Court (1) to declare the amendments to the August 26, 2020 OCR
Manual in violation of the law21, (2) to declare that the adoption of the IHRA definition by OCR
is unconstitutional22, (3) to enjoin Defendants from enforcing these new provisions of the 2020
OCR Manual, and (4) to set aside the changes; and (5) to seek a judicial review of OCR clear
discriminatory and retaliatory behaviors concerning Plaintiff‟s civil right complaint and the
violations to OCR manual.
19
   See https://www.propublica.org/article/the-secret-irs-files-trove-of-never-before-seen-records-reveal-how-the-
wealthiest-avoid-income-tax see https://twitter.com/SenWarren/status/1402772111270240256
20
   See https://www2.ed.gov/about/offices/list/oig/auditreports/fy2021/a19t0002.pdf
21
   See https://www2.ed.gov/about/offices/list/ocr/docs/ocrcpm.pdf
22
   See https://www2.ed.gov/about/offices/list/ocr/docs/qa-titleix-anti-semitism-20210119.pdf

                                                        7
       Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 8 of 406 PageID #:8

                        “I came to complete not to refute. I came light to the World.” Jesus Christ


                               II. PARTIES & JURISDICTION

        17.     Plaintiff, Mark Bochra, on his own behalf and on behalf of other members have
been or are being injured by the Defendants‟ failure to comply with the requirements of Chapter
5 of the Federal APA.

        18.     Plaintiff on his own behalf and behalf of other members have suffered, and
continued to experience injustice by Office for Civil Rights failure to ensure equal access to
education when recipients of federal financial assistance are in violation of federal civil rights
law.

        19.     Plaintiff his own behalf and behalf of other members bring this suit on behalf of
himself and other similarly situated members.

        20.     Defendants are the U.S. Department of Education (“DOE”), current U.S.
Secretary of Education Miguel Cardona, and Suzanne Goldberg, Acting Assistant Secretary for
Civil Rights. Mr. Cardona and Ms. Goldberg are sued in their official capacities.

        21.     As the U.S. Secretary of Education, Miguel Cardona is responsible for the
administration of the DOE in accordance with law, including adoption of rules and regulations
pursuant to the rule-making procedures set out in the federal Administrative Procedure Act, 5
U.S.C. Chapter 5, §§ 551, et seq.

        22.     As the Acting Assistant Secretary for Civil Rights, Ms. Golberg is responsible for
the administration of the DOE‟s Office for Civil Rights (“OCR”) in accordance with law,
including mandating procedures for the handling and processing of complaints of illegal
discrimination made to OCR for investigation.

        23.     This Court has subject matter jurisdiction over this matter pursuant to 5 U.S.C.
§701 – 706; 28 U.S.C. §§ 1331 and 2201; HEA, 20 U.S.C. § 1082; and Federal Rule of Civil
Procedure 23.

        24.     This Court has authority to issue declaratory relief pursuant to 28 U.S.C. § 2201-
2202.



                                                 8
        Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 9 of 406 PageID #:9

                         “I came to complete not to refute. I came light to the World.” Jesus Christ


         25.    Venue is proper in this judicial district because Named Plaintiff Mark Bochra
resides in this district and no real property is involved in the action. 28 U.S.C. § 1391(e)(1).

         26.    Venue is proper in this Court under 28 U.S.C. §1391(e)(1)(C), because the United
States, its agencies, and its officials acting in their official capacity may be sued in the federal
judicial jurisdiction in which the plaintiff reside, so long as no real property is involved in the
suit.

         27.    On review, the APA empowers courts to set aside agency action that is, among
other things, “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with
law.”

                      III. ALLEGATIONS COMMON TO THE CLASS:

                                  Administrative Procedure Act

         28.    The APA requires a federal agency to render responsive decisions on matters
within its purview in a prompt and definite fashion.

         29.    For example, the APA requires that, “[w]ith due regard for the convenience and
necessity of the parties or their representatives and within a reasonable time, each agency shall
proceed to conclude a matter presented to it.” 5 U.S.C. § 555(b).

         30.    The APA similarly requires that “prompt notice shall be given of the denial in
whole or in part of a written application, petition, or other request of an interested person made
in connection with any agency proceeding.” 5 U.S.C. § 555(e).

         31.    And, the APA requires that “[e]ach agency . . . [g]ive an interested person the
right to petition for the issuance, amendment, or repeal of a rule.” 5 U.S.C. §553(e).

         32.    “A person suffering legal wrong because of agency action, or adversely affected
or aggrieved by agency action within the meaning of a relevant statute, is entitled to judicial
review thereof.” 5 U.S.C. §702. “Agency action “includes the “failure to act.”5 U.S.C.§553(e).

         33.    A Court “shall – compel agency action unlawfully withheld or unreasonably
delayed.” 5 U.S.C. §706(1).


                                                  9
    Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 10 of 406 PageID #:10

                        “I came to complete not to refute. I came light to the World.” Jesus Christ


       34.     A Court shall also “hold unlawful and set aside agency action, findings, and
conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or otherwise not in
accordance with law.” 5 U.S.C. §706(2)(A).

                                  IV. LEGAL BACKGROUND

       35.     The head of a federal Executive Department may adopt rules for the conduct and
government of her agency. 5 U.S.C. §301.

       36.     Adoption of such rules must comply with the requirements of the rule-making
procedures of the federal Administrative Procedure Act (“APA”), 5 U.S.C. §551, et seq., if the
proposed rules meet the definition of “rule” found in 5 U.S.C. §551(4): “ … the whole or a part
of an agency statement of general or particular applicability and future effect designed to
implement, interpret, or prescribe law or policy or describing the organization, procedure, or
practice requirements of an agency . . . .”

       37.     The APA requires that courts “shall … hold unlawful and set aside agency action,
findings, and conclusions found to be … arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A), (B).

       38.     The APA also requires that rules proposed by a federal agency first be published
in the Federal Register, with the terms or substance of the proposed rule, the legal authority for
the proposed rule, and specific information regarding when a public hearing on the proposed rule
will take place. 5 U.S.C. §§ 553(b), (d).

       39.     Under the APA, the proposing agency must consider, prior to adoption of the rule,
all written data, views, or arguments submitted by interested persons regarding the proposed rule.
5 U.S.C. §§ 553(c), (d). This set of APA provisions for publication and consideration of
comments is referred to as the “notice-and-comment requirement.”

       40.     5 U.S.C. §702 creates a cause of action in federal court for any person who has
suffered legal wrong because of, or been adversely affected or aggrieved by, an agency action or
failure to act as required by the rule-making statutes. The statute waives the sovereign immunity
of the federal government for such a lawsuit, so long as the lawsuit is against a federal agency or



                                                10
    Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 11 of 406 PageID #:11

                        “I came to complete not to refute. I came light to the World.” Jesus Christ


a federal employee who acted or failed to act in her official capacity or under color of legal
authority, and the suit does not request monetary damages.

       41.     28 U.S.C. § 2201 permits this Court to issue a declaratory judgment that the
Defendants have violated 5 U.S.C. Chapter 5 in adopting certain provisions in the 2018 OCR
Manual, as identified below

                                        V. RELEVANT FACTS

       42.     Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794, et seq. (“Section
504”), prohibits discrimination by recipients of federal financial assistance, including assistance
from the DOE, from discriminating against individuals with disabilities.

       43.     Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d, et seq. (“Title VI”),
prohibits discrimination by recipients of federal financial assistance, including assistance from
the DOE, from discriminating on the basis of race, color, or national origin.

       44.     The DOE‟s Title VI regulations provide:

               The responsible Department official or his designee will make a prompt
               investigation whenever a compliance review, report, complaint, or any other
               information indicates a possible failure to comply with this part.

34 C.F.R. § 100.7(c) (Title 34, Subchapter B, Chapter 1, Part 100: Non-Discrimination Under
Programs Receiving Federal Assistance Through the Department of Education Effectuation of
Title VI of the Civil Rights Act of 1964) (emphasis added).

       45.     Section 504 requires agencies that provide federal funding to apply the same
remedies, procedures, and rights set forth in Title VI to the civil rights of persons with
disabilities. 29 U.S.C. § 794a(a). DOE adopted the Title VI rights and procedures, including 34
C.F.R. § 100.7, for complaints of violations of Section 504. 34 C.F.R. § 104.61.

       46.     In 2015, the OCR issued a Case Processing Manual (“2015 OCR Manual”), which
adopted “procedures to promptly and effectively investigate and resolve complaints, compliance
reviews and directed investigations to ensure compliance with the civil rights laws enforced by
OCR,” including Title VI and Section 504. 2015 OCR Manual, Introduction.

                                                11
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 12 of 406 PageID #:12

                            “I came to complete not to refute. I came light to the World.” Jesus Christ


        47.      The 2015 OCR Manual set out the process by which OCR staff received and
investigated complaints from individuals who allege that a person or entity that receives funding
from the DOE has violated the civil rights laws by illegally discriminating on the basis of race,
color, national origin, sex, disability, or age. Id.
        48.      The 2015 Manual also provided that, if an investigation concluded that the
preponderance of the evidence did not support a conclusion that the recipient had violated
applicable law, OCR would issue a letter of findings explaining the reasons for its decision. 2015
Manual § 303. The 2015 Manual stated that “OCR affords an opportunity to the complainant to
appeal” such a letter of findings to the Director of the Enforcement Office that issued the letter.
2015 OCR Manual §§ 303(a) and 306. The appeal process of the Manual was also left untouched
with no limits to the number of pages an appeal needs to be along with the only agency and/or
person who rules on the appeal is OCR Headquarter; mainly the Deputy Assistant Secretary for
Enforcement; currently Mr. Randolph Wills, (See Page 8 of the OIG Complaint against Kenneth
Marcus).23




        49.      In March 2018 under the leadership of Kenneth Marcus, OCR issued a new “U. S.
Department of Education, Office for Civil Rights, Case Processing Manual. The Introduction to
the 2018 OCR Manual states:
                 The Case Processing Manual (CPM) provides OCR with the procedures to
                 promptly and effectively investigate and resolve complaints, compliance reviews,
                 and directed investigations to ensure compliance with the civil rights laws and
                 regulations enforced by OCR.

2018 OCR Manual, Introduction. Upon information and belief, the 2018 Manual replaces the
2015 OCR Manual.

23
  See 2015 OCR Manuel
https://web.archive.org/web/20150302165238/https://www2.ed.gov/about/offices/list/ocr/docs/ocrcpm.pdf See
Complaint with OIG revealing that it is the Deputy Assistant Secretary for Enforcement who rules on the appeals, in
this case Mr. Randolph Wills https://www2.ed.gov/about/offices/list/ocr/contactus2.html ,
https://static1.squarespace.com/static/548748b1e4b083fc03ebf70e/t/5ec593062f7cfc3aa7e3deac/159000653463
1/Letter+from+Civil+Rights+Groups+to+Office+of+Inspector+General.pdf

                                                        12
    Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 13 of 406 PageID #:13

                         “I came to complete not to refute. I came light to the World.” Jesus Christ


       50. Unlike the 2015 OCR Manual, dismissal is mandatory, and there is no requirement
that the previous complaints have been found to be without merit, or even that the undefined
“pattern” involves the same or similar allegations.
       51.     The first change (“Rule Change 1”) means that, as of March 5, 2018, OCR will no
longer investigate a claim of illegal discrimination if the claim is part of “a pattern” of
complaints by an individual complainant against multiple recipients. “Pattern” is undefined and
may cover as few as two complaints, involving different allegations against different entities
over an unspecified period of time. This provision, as written, is not limited to those complaints
that would place an “unreasonable burden” on OCR. Nor is this provision limited to instances
where the prior complaints were meritless.
       52.     This new restriction affects both individuals who have been subjected to more
than one incident of illegal discrimination and organizations that represent individuals who
cannot afford to bring claims on their own. The latter groups often submit claims over time for
multiple individuals against multiple recipients. These groups include entities like Plaintiffs, civil
rights advocates and attorneys, and the Protection and Advocacy systems, which are federally
authorized and funded to pursue administrative, legal and other claims of discrimination on
behalf of individuals with disabilities under 54 U.S.C. § 15043, 29 U.S.C. § 3004, and 42 U.S.C.
§ 10803-07.
       53.     According to the language of §108(t) of the 2018 OCR Manual, such entities will
be blocked from bringing multiple claims on behalf of their multiple constituents. Because DOE
provided no opportunity for notice and comment. In addition, the 2018 Manual precludes any
civil right organization and/or individuals from bringing a single complaint against multiple
recipients (even if those recipients acted together), if OCR, in its sole judgment, and on the basis
of unknown factors, decides that investigating would place an undefined “unreasonable burden”
on OCR‟s resources (“Rule Change 2”).
       54.     These two distinct and substantive changes mean that, as of March 5, 2018, OCR
has unilaterally eliminated a right of claimants that was created by the DOE‟s regulations and
maintained in prior Case Processing Manuals: the right to have one‟s claim of discrimination
investigated if it indicates a possible failure to comply with federal civil rights laws.
       55.     Rule Changes 1 and 2 to the 2018 OCR Manual were arbitrary, capricious, and
not in accordance with law.

                                                  13
       Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 14 of 406 PageID #:14

                             “I came to complete not to refute. I came light to the World.” Jesus Christ


           56.     In addition to adding § 108(t), DOE made a third change that eliminated
complainants‟ right to appeal OCR findings of insufficient evidence (“Rule Change 3”).
           57.     The 2015 OCR Manual included a right for complainants to appeal OCR
decisions to close their complaints for lack of evidence. In the 2018 OCR Manual, DOE
eliminated the entire “Appeals” section. There is no provision in the 2018 OCR Manual offering
an appeal or reconsideration of an OCR determination not to pursue a claim of discrimination.
The appeal right was eliminated without notice and comment and without any stated rationale to
support it.
           58.     None of the three 2018 OCR Manual rule changes is merely an interpretative rule,
a general statement of policy, or a rule of agency organization, procedure, or practice. All the
changes shift and affect rights and interests of complainants, and make substantive changes to
prior rules. Therefore, all three changes were required to be subject to notice and comment under
the APA.
           59.     DOE did not comply with the federal APA rule-making procedures set out in 5
U.S.C. Chapter 5, §§ 551, et seq., before issuing the 2018 OCR Manual. The proposed 2018
OCR Manual was not published in the Federal Register, nor were public comments on the
proposal sought, received, or considered, prior to the 2018 OCR Manual‟s adoption. The public
did not have an opportunity for notice and comment before the Manual was adopted and put into
effect.
           60.     After a public uproar, OCR backtracked by amending their manual and re-opened
all dismissed complaints.24 However, again without any published notice in the Federal Register,
comments and discussion on the regulation, Office for Civil Rights has done two things to the
manual under both the Trump and the Biden‟s cabinet leaderships.

           (A) They brought back the appeal process, however, weakened it the by limiting the
           appeal to 10 page double space while writing the appeal procedure in a way which makes
           the appeal process a never independent process but rather it relays on pleasing the
           Masters who rules over a federal building i.e., Office For Civil Rights, depending on the
           leadership own political agenda; here equality and equity was denied again for many; and




24
     See https://browngold.com/news/settle-lawsuit-against-doe/

                                                       14
       Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 15 of 406 PageID #:15

                              “I came to complete not to refute. I came light to the World.” Jesus Christ


           (B) Without any notice published in the Federal Register or public comments, or even
           congress adopting such definition, Office for Civil Rights adopted the IHRA definition,
           first by Kenneth Marcus himself and later continued and enforced under the leadership of
           Suzanne Goldberg under the Biden‟s administration (both Kenneth Marcus and Suzanne
           Goldberg are Jews); a definition that makes the Jewish people superior in every way
           compare to the Gentiles.25 See OCR Response to a call for reformation after my 1st letter
           to Secretary Miguel Cardona. OCR said I can complaint to OIG.




           61.     However, on June 7, 2018, Office of Inspector General (OIG) said I need to
complaint to OCR, sending my file back to OCR after it was open for an investigation by OIG.




25
     See https://www2.ed.gov/about/offices/list/ocr/docs/qa-titleix-anti-semitism-20210119.pdf

                                                        15
   Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 16 of 406 PageID #:16

                      “I came to complete not to refute. I came light to the World.” Jesus Christ




       62.    While U.S. Office of Government Ethics, on August 8, 2019, said I need to
complaint to Office of Inspector General (OIG). The end result is that no one wanted to take
responsibility into reforming Office for Civil Rights. They all ping-ponged the complaints
around; throwing their own responsibilities onto the other. See further Exhibit A pages 186 –
190 Complaint to DOJ Senior leadership.


                                              16
    Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 17 of 406 PageID #:17

                         “I came to complete not to refute. I came light to the World.” Jesus Christ




                               OGE referring the Complaint to OIG

       63.       DOE‟s action in adopting the changes to OCR Manual is final. DOE‟s action in
adopting the IHRA definition is final. There is no other remedy for this injury except suit in
federal court.

        VI. THE IHRA DEFINITION: A CALL FOR INJUSTICE & SUPREMACY

       64.       The IHRA definition was a political charged definition by multiple Jewish
lobbyists and advocated by Israel in order to deflect the truth about many realities rather than
seeking reformation. In order to understand what the IHRA is doing to the World, see Exhibit A
pages 88 – 96, see also Exhibit A pages 101, 102, 103; see also Exhibit A pages 104 – 111.




                                                 17
       Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 18 of 406 PageID #:18

                            “I came to complete not to refute. I came light to the World.” Jesus Christ


           65.     The IHRA calls good-evil, and evil-good; it calls light-darkness and darkness-
light; it calls hate-love and love-hate.26 Humanity has lost its path toward identifying good vs.
evil. See Exhibit A pages 136 – 138.




           66.     The first major issue with the IHRA is to claim that Jews did not kill Jesus Christ
and claiming so is anti-Semitic. Kenneth Marcus himself wrote a distorted paper on Anti-
Semitism under the title “Jurisprudence of the New Anti-Semitism” by attacking everyone
around the World starting with the followers of Jesus Christ who were all Jews and persecuted
by other Jews for their faith in Jesus Christ.27 Kenneth Marcus on page 24 wrote the following:
           The advent of Christianity radically altered the place of Jews in the world, establishing
           the basic themes of anti-Judaism that endure to the present. . . Early Christianity,


26
     See the IHRA definition https://www.holocaustremembrance.com/working-definition-antisemitism
27
     See Kenneth Marcus paper https://brandeiscenter.com/wp-content/uploads/2017/10/jurisprudence.pdf

                                                      18
       Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 19 of 406 PageID #:19

                            “I came to complete not to refute. I came light to the World.” Jesus Christ


          however, developed a particular hostility for the Jews, based on a perception that Jews
          had rejected Jesus as their savior and been complicit in his death.
          67. Plaintiff started by addressing Kenneth Marcus‟ lies first by reaching out to him
directly via e-mails in a hope for him to backtrack his evil ways, and second by writing to former
President Donald Trump and Congress showing and explaining that it was the Jews who
persecuted the followers of Jesus Christ starting with the story of Saul of Tarsus who changed his
name to Paul.28 History even showed that even during the Arab Conquest of Egypt, a Mizrahi
Jew under the name Jacob Ibn Killis, a minister of finance, fearing a loss of his position,
developed a plan to destroy the Coptic Community entirely by challenging a verse within the
bible wherein, the Sultan demanded for such verse to be fulfilled or suffer the consequences.
          If you have faith as small as a mustard seed, you can say to this mountain, `Move from
          here to there,' and it will move. Nothing will be impossible for you [Matthew 17:20].
This well established living miracle in Egypt “The Movement of Mokattam Mountain” came as a
living proof to a clear reality. See Exhibit A pages 75 – 79.




28
     See true scene https://youtu.be/nBwcTDZRmkY?t=1222

                                                     19
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 20 of 406 PageID #:20

                          “I came to complete not to refute. I came light to the World.” Jesus Christ


        68.     However, nothing is further from the truth than what was written by Prophet
Isaiah in chapter 53 regarding the identity of the Jewish Messiah backed by a clear miracle “The
Holy Light” that happens every year inside the tomb of Jesus Christ on Easter Eve in Israel; a
fire that never burns the body; the difference between human and divine power on the Earth.29
        69.     Kenneth Marcus prior to being nominated the Secretary for OCR had the intent,
backed by his own action to infiltrate the Federal Government on behalf of Israel and force the
United States of America to adopt the IHRA definition. In a series of leaked videos, Kenneth
Marcus showed his intent with malice by saying the following:
        The goal is to have the federal government to establish a definition of anti-Semitism that
        is parallel to the State Department Definition [sic] said Kenneth Marcus in a leaked video
        under the title “the Lobby USA.”30
The creator of such documentary “the Lobby USA” is Qatar; however, Qatar themselves also has
its own documentary of funding terrorism; see “Blood Money” documentary.31 Plaintiff saw an
evil of two sides; one which wishes to gain power through divide and conquer, and the other to
gain power through destruction and terrorism. From that point on, Plaintiff started his journey by
seeking to reform stubborn hearts which refuses to change by writing to the White House.
        70.     Kenneth Marcus in his first move after he gained the position for Secretary of
OCR approved personally Zoa‟s appeal under OCR 2015 Manual; Zoa is a register foreign lobby
for Israel.32 Kenneth Marcus granted ZOA‟s appeal under the IHRA definition without congress
intent violating Title VI and the equal protection clause by enforcing a definition that is
exclusive for the Jewish people. However, with the Plaintiff, Mark Bochra, who was
discriminated and retaliated in law school by Jews, Kenneth Marcus attempted to destroy
Plaintiff‟s case more than once; every time the truth came out, OCR hated the truth; see Exhibit
B letter to Kenneth Marcus.
        71.     Initially the Plaintiff‟s case was handled by Secretary Candice Jackson, who
instructed Deputy Enforcement Director Randolph Wills by saying “I need this case to be
handled properly” The case initially was handled by OCR HQ and OCR Atlanta Director


29
   See https://youtu.be/s0XHvQWtMoM?t=848 , https://youtu.be/4kZu87tyqJ4 , https://youtu.be/VeVZRZlt-7Q
see also Isaiah 53 https://www.chabad.org/library/bible_cdo/aid/15984/jewish/Chapter-53.htm
30
   See https://youtu.be/XytkI7afHcQ?t=2004
31
   See https://youtu.be/lFimy3QXqSc
32
   See https://www.israellobby.org/ZOA/DOJ-149-1603-ZOA/default.asp

                                                    20
    Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 21 of 406 PageID #:21

                        “I came to complete not to refute. I came light to the World.” Jesus Christ


Melanie Velez, however the manual kept getting violated face on and applied differently on the
Plaintiff while pleasing the recipient; Florida Coastal School of Law.




       72.     Further, Senator Richard Durbin who is currently the Chair of the Senate
Judiciary Committee wrote letters to the Department of Education and OCR seeking a clear
response to the pending status of the Plaintiff‟s complaint. However, Melanie Velez continued
delay and excuses are shown through her 3 identical responses to Senator Durbin‟s office; see
Exhibit C. Until, it came the day during Covid19 lock down when Melanie Velez saw it was her
best opportunity to retaliate against the Plaintiff by tempering with witnesses and the evidence.
       73.     Plaintiff‟s Complaint went from OCR for 2 years negotiating a resolution with a
stubborn Recipient to a dismissal rather than pass Plaintiff‟s case to DOJ for prosecution
pursuant to the Manuel section 305 and 306.
       74.     Several individuals inside the Department of Education tried to help the Plaintiff
like the Communication Director Edgar Mayes, however, the leadership of Kenneth Marcus was
too corrupt, wicked, and evil; see Exhibit D the 20th letter to President Trump.
       75.     Here, OCR violated their own case processing manual, applied different set of
rules on the Plaintiff compare to another and caused injustice everywhere in the way they


                                                21
    Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 22 of 406 PageID #:22

                        “I came to complete not to refute. I came light to the World.” Jesus Christ


handled many complaints by enforcing the federal civil right laws unequally. Here OCR failed
its mission in becoming the gate keeper of protecting the civil rights of all students.




                     Senator Durbin’s letter to the Department of Education

                                                 22
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 23 of 406 PageID #:23

                           “I came to complete not to refute. I came light to the World.” Jesus Christ


         76.     Plaintiff as an individual who have been or are being injured by the Defendants‟
failure to comply with the requirements of Chapter 5 of the federal APA. Defendants continued
modification to the OCR Manuel without public notice and comments, is clearly shown when the
appeal process was violated by OCR when handling the Plaintiff‟s appeal. In part, the
Defendants did the following:
     a) Any appeal is handled and ruled by OCR HQ i.e., the Deputy Enforcement director. In
         one of its kind, Defendants redirected another regional office, OCR Dallas to rule on the
         Plaintiff‟s appeal.
     b) OCR Dallas through a series of trials to destroy Plaintiff‟s appeal, sought from him to
         rewrite his appeal by complying with a 10 page double space, in order to destroy as many
         evidence produced within the appeal. The Plaintiff complied with OCR Dallas demand
         by producing a 10 page double space appeal.
     c) OCR Dallas refused to rule on the appeal, sending it back to OCR Atlanta based on Mr.
         Gregory McGhee own words to the Plaintiff “Mark if we find that OCR Atlanta
         mishandled your complaint, we will send the case back to them.”
     d) After Defendants received a copy of Plaintiff‟s letters to President Biden and Congress;
         letter 1 and letter 2. Secretary Suzanne Goldberg redirected OCR Dallas to respond to the
         Plaintiff, however, in the response, it showed a new name added onto the e-mail Aaron
         Romine without stating at that time who is Aaron Romine; Jewish name that is.
     e) Finally, Defendants retaliated against the Plaintiff by denying the appeal without any
         justification or proper explanation. Furthermore, the appeal denial was written by Aaron
         Romine who claimed to be the Acting Director of OCR Dallas; however, Aaron Romine
         was always the director of OCR Denver.33 See Exhibit E. Here, the Defendants brought
         in another director from another regional office to discriminate and retaliate against the
         Plaintiff; putting an end to 5 year saga of injustice by continuing to deny justice.




     In a bounced back auto e-mail, it shows to this day Aaron Romine is OCR Denver Director

33
  See Aaron Romine LinkedIn profile for 10 years being OCR Denver Director https://www.linkedin.com/in/j-
aaron-romine-58721316

                                                      23
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 24 of 406 PageID #:24

                           “I came to complete not to refute. I came light to the World.” Jesus Christ




       What was said via e-mails was never their intention, for many years it was like that.
        77.      Defendants continued arbitrary and capricious behavior have not just injured the
Plaintiff but many other Plaintiffs as well; see “Department of Education is stalling Complaints
against race, sex segregation” citing OCR Denver as the worst of all OCR regional offices.34
        “The Denver OCR is a notoriously bad actor, much worse than any other regional office
        from my experience (and others),” University of Michigan-Flint economist Mark Perry
        wrote in an email to Just the News, Sic.
        78.      After Plaintiff‟s first letter to President Biden and congress, Catherine Lhamon
was nominated that same day to take charge of Office for Civil Rights, in a hope of bringing
reforms to OCR. However, can a new Secretary bring reforms to OCR while neglecting injustice


34
  See https://thevirginiastar.com/2021/04/29/department-of-education-is-stalling-complaints-against-race-sex-
segregation-critics-say/

                                                      24
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 25 of 406 PageID #:25

                          “I came to complete not to refute. I came light to the World.” Jesus Christ


committed by OCR predecessors? „Urgent as it ever has been‟: Biden pick says she‟ll rebuild
civil rights office at critical time.35




         Martin Luther King learned to speak with parables when he traveled to the East

                   VII. THE DEFENSE AGAINST EVIL IS NOT THE IHRA

        79.     Defendants adoption of the IHRA definition brings in hate rather than love; brings
in injustice rather than justice; invites mighty proud hearts rather than humble hearts.


35
  See https://www.chalkbeat.org/2021/7/13/22576269/catherine-lhamon-biden-administration-civil-rights-
education

                                                    25
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 26 of 406 PageID #:26

                          “I came to complete not to refute. I came light to the World.” Jesus Christ


The IHRA definition does not lead to protection rather leads to destruction; similar to the “Race
Critical Theory” which the Department of Education recently back tracked it.36

        80.     Plaintiff in his first letter to President Biden and Congress pointed out to the
Department of Education‟s quiet adoption of the race critical theory. However, if anyone knows
why it was adopted, it was adopted to claim that America‟s White race are racist against the
Black community, while shielding a fact that it was the Dutch Wealthy Jews who engaged in
slave trade of the black community.37 The real blame falls on the Jews for teaching the Gentiles
what slavery is in America. The same is true with the creation of Islam as a religion when the
children of Abraham were separated all because of a status. This honorable court cannot change
the World but it can participate in the slow process of reforming the stubborn hearts.

        81.     Plaintiff shares few of many evil wrongdoings done by the Jewish people on a
large scale, the question becomes, will the IHRA protects the Jewish people or will it leads to
more destruction and hate? Take for instance the following reported facts.

     Israel‟s high-risk spying is legendary, but the notion that it is particularly good at it is, like
     everything having to do with the Jewish state, much overrated. Mossad has been caught in
     flagrante numerous times. Newsweek magazine‟s “Spy Talk” once cited a poll of CIA
     officers that ranked Israel “dead last” among friendly countries in actual intelligence
     cooperation with Washington.38

     o The fact is that Israel conducts espionage and influence operations against the United
       States more aggressively than any other “friendly” country, including tapping White
       House phones used by Bill Clinton to speak with Monica Lewinski. Israeli “experts”
       regularly provide alarmist and inaccurate private briefings for American Senators on
       Capitol Hill.39

     o Israel also constantly manufactures pretexts to draw the U.S. into new conflicts in the
       Middle East, starting with the Lavon Affair in Alexandria Egypt in 1954 and including
       the false flag attack on the U.S.S. Liberty in 1967.40

36
   See https://www.washingtontimes.com/news/2021/jul/16/education-cardona-retreats-critical-race-theory-gr/
37
   See https://www.timesofisrael.com/how-culpable-were-dutch-jews-in-the-slave-trade/ see also
https://www.thecrimson.com/article/1992/2/12/jews-and-the-slave-trade-just/
38
   See https://web.archive.org/web/20110422201419/http://blog.washingtonpost.com/spy-
talk/2010/09/israeli_spies_pitching_us_musl.html
39
   See https://www.salon.com/2013/11/21/exclusive_gop_senator_unloads_in_private_call/
40
   See https://en.wikipedia.org/wiki/Lavon_Affair and see https://en.wikipedia.org/wiki/USS_Liberty_incident

                                                     26
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 27 of 406 PageID #:27

                           “I came to complete not to refute. I came light to the World.” Jesus Christ


     o Starting in 1957, Israel‟s friends stole enriched uranium from a Pennsylvania refinery to
       create a nuclear arsenal.41 More recently the public learned how Arnon Milchan, a
       Hollywood producer/billionaire born in Israel, arranged the illegal purchase of 800
       krytron triggers to use in the production of nuclear weapons.42 More recently, Haaretz
       reports on Israel‟s nuclear test in 1979.43

     o Israel, where government and business work hand in hand, has obtained significant
       advantage by systematically stealing American technology with both military and civilian
       applications. The U.S. developed technology is then reverse engineered and used by the
       Israelis to support their own exports. Sometimes, when the technology is military in
       nature and winds up in the hands of an adversary, the consequences can be serious. Israel
       has sold advanced weapons systems to China that incorporates technology developed by
       American companies.44

     o An ex-Israeli intelligence agent reveals Jeffrey Epstein and Ghislaine Maxwell were not
       only Israeli intelligence assets, they were allegedly entrapping U.S. politicians with
       minors.45 When asked “Is the Epstein case going to cause a problem [for confirmation
       hearings]?” he replied “…that I had just one meeting on the Epstein case.” He‟d cut the
       non-prosecution deal with one of Epstein‟s attorneys because he had “been told to back
       off,” that Epstein was above his pay grade. “I was told Epstein belonged to intelligence
       and to leave it alone.” What Epstein did and how he did it was an intelligence operation
       in support of Mossad.46

     o US Securities and Exchange Commission has filed fraud charges against Israel‟s main
       binary options firm, SpotOption, a company at the heart of the multi-year scam that has
       defrauded victims Worldwide out of billions, and against two of its top executives.47

     o Mossad agent acting as a radical imam and commanded 200 ISIS fighters in Libya.48

From Google which is owned by a Jewish billionaire Larry Page, to Facebook which is owned
by a Jewish billionaire Mark Zuckerberg, to Bill Gates the founder of Microsoft, to Jeff Bezos

41
   See https://bit.ly/3epT5wu
42
   See https://jewishbusinessnews.com/2014/03/03/arnon-milchan-celebrates-12-years-a-slave-winning-the-
oscar-in-the-best-picture-category/
43
   See https://www.haaretz.com/israel-news/u-s-covered-up-an-israeli-nuclear-test-in-1979-foreign-policy-says-
1.7873517 see also https://nationalinterest.org/blog/buzz/israel-may-have-300-nuclear-weapons-including-
submarine-launched-missiles-87131
44
   See http://ariwatch.com/OurAlly/IsraeliMilitaryAndIndustrialEspionage.htm
45
   See https://narativ.org/2019/09/26/blackmailing-america/ , see https://www.mintpressnews.com/ari-ben-
menashe-jeffrey-epstein-ghislaine-maxwell-israel-intelligence/262162/ , see
https://alethonews.com/2019/08/07/mega-group-maxwells-and-mossad-the-spy-story-at-the-heart-of-the-jeffrey-
epstein-scandal/ see https://www.nytimes.com/1994/08/19/world/us-author-gets-apology-in-libel-case.html
46
   See http://www.unz.com/isteve/jeffrey-epstein-and-foreign-intelligence/ ,
47
   See https://bit.ly/32y6mgJ
48
   See https://www.globalresearch.ca/mossad-agent-who-infiltrated-isis-daesh-arrested-in-libya-israeli-
website/5606909 , see https://bit.ly/2U864bZ , see deleted Israeli newspaper https://bit.ly/3aZFFUw , see also the
testimony of a retired Egyptian General https://youtu.be/FK5gnFHnqJM

                                                       27
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 28 of 406 PageID #:28

                          “I came to complete not to refute. I came light to the World.” Jesus Christ


the founder of Amazon, to the Sackler‟s Family whose fortune originated in medical advertising
and trade publications; and the list keeps growing.49 See Haaretz‟s top billionaire list.50
     o Google which tried to control public opinion through its Search Engine and YouTube,
       and even promoted narcotics drugs through its online ad system.51 To violation of
       Children privacy, all for the purpose of generating unlimited amount of profit while
       crushing the voices of the weak.52

     o Facebook which walked in a similar path that of Google, placing profit above privacy and
       security.53 See Mark Zuckerberg‟s remarks relative to Senator Elizabeth Warren.54

     o The Sackler‟s family which caused an opiod epidemic in the United States, then
       concealed the transfer of millions of $$ in Swiss banks. See Senator Sanders‟ tweet. 55

     o Hedge fund billionaire Paul Singer‟s ruthless strategies include bullying CEOs, suing
       governments and seizing their navy‟s ships; bankrupted Argentina.56

     o ID2020 which is owned by Bill Gates is trying to build a global immunity passport
       certification system to control the World and God will strike him at the time he sees fit.57

     o Facebook wants to create its own online currency Libra and start a World domination
       through digital currency, yet again controlled by wealthy Jews.58

     o Google which is owned by Jewish developers such as Larry Page is reaching out to the
       health industry to claim America‟s health records.59

     o Google's secret cache of medical data includes names and full details of millions.60 Your
       HIPA laws are gone out of the window by Google which is owned by Jewish people.


49
   See Forbes Top World Billionaires https://www.forbes.com/billionaires/
50
   See Jewish Billionaires https://www.haaretz.com/israel-news/business/EXT-INTERACTIVE-rich-list-2019-
wealthiest-people-in-israel-adelson-abramovich-arison-schwed-1.7388393 see Forbes
https://www.forbes.com/billionaires/
51
   See https://www.wsj.com/articles/SB10001424053111904787404576528332418595052 , See
https://www.wsj.com/articles/SB10001424053111904787404576532692988751366 , see
https://gawker.com/5879330/googles-ceo-dealt-drugs-and-knew-it-say-feds
52
   See https://www.bloomberg.com/news/articles/2019-08-30/google-s-youtube-will-pay-150-million-to-end-ftc-
privacy-probe See the fine line between copyright laws and creativity https://youtu.be/kXWH6epLxtI
53
   See https://www.usatoday.com/story/tech/news/2019/07/24/facebook-pay-record-5-billion-fine-u-s-privacy-
violations/1812499001/
54
   See https://www.foxnews.com/tech/mark-zuckerberg-elizabeth-warren-president-facebook-sue-government
55
   See https://twitter.com/SenSanders/status/1172636585193615360
56
   See https://bit.ly/3x6BLVM see also https://bit.ly/3mLYuS2
57
   See https://patentscope.wipo.int/search/en/detail.jsf?docId=WO2020060606 see also
https://www.bitchute.com/video/B0b66BvGUJIE/
58
   See https://techcrunch.com/2019/11/15/libra-code/
59
   See https://www.nytimes.com/2019/11/17/business/this-week-in-business-google-health-records.html , see
https://www.reuters.com/article/us-alphabet-ascension-privacy-idUSKBN1XL2AT

                                                     28
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 29 of 406 PageID #:29

                           “I came to complete not to refute. I came light to the World.” Jesus Christ


     o Project Nightingale: Google's four pillars for their secret patient data partnership.61
     o The Patriot Post · Google Secretly Accessed Americans' Health Data.62
     o Wealthy Jews engaged on bring slavery to America through their ships i.e., slave trade; a
       fact not many African American know anything about.63
     o Criminal rot in the heart of Israel wrote The times of Israel.64

     82.          Outside of this Complaint but related in a sense of justice, Michael Cohen easily
claimed that the Department of Justice retaliated against him for writing a book about Donald J.
Trump, all because the judge who presided over his case was Jewish like him.65 To easily gain
retaliation complaint against the justice department shows that we live in a new era of power.
Currently Michael Cohen lawsuit DOJ for 20 million in damages.66 If it is that easily to prove
retaliation, then Plaintiff has satisfied a claim for retaliation by OCR after 5 years trying to
advise them not to retaliate but rather commit to justice or a fair resolution with the recipient.

     83.          Plaintiff seeks to reform the Department of Education and Office for Civil Rights
on his own behalf and on behalf of others, while seeking justice for what happened to his life and
legal career at the hands of some Jewish people. Justice heals and injustice feeds on hate.
However, there is the sort of justice which brings love and peace to many. Plaintiff has shown
this through his work when the Abraham Accord came to life; initially it was called “Deal of the
Century.” See Exhibit A page 30.

           “For there is another kind of violence, slower but just as deadly, destructive as the shot or
           the bomb in the night. This is the violence of institutions; indifference and inaction and
           slow decay.”
                                                                     Robert F. Kennedy
                                                                     Cleveland City Club
                                                                     April 5, 1968



60
   See https://www.theguardian.com/technology/2019/nov/12/google-medical-data-project-nightingale-secret-
transfer-us-health-information
61
   See https://www.healthcare.digital/single-post/2019/11/13/project-nightingale-googles-four-pillars-for-their-
secret-patient-data-partnership
62
   See https://patriotpost.us/articles/66837-google-secretly-accessed-americans-health-data-2019-11-18/print
63
   See https://www.timesofisrael.com/how-culpable-were-dutch-jews-in-the-slave-trade/ see also
https://www.thecrimson.com/article/1992/2/12/jews-and-the-slave-trade-just/
64
   See https://www.timesofisrael.com/criminal-rot-in-the-heart-of-israel/
65
   See https://www.nytimes.com/2020/07/23/nyregion/michael-cohen-trump-book.html
66
   See https://www.businessinsider.com/michael-cohen-sues-us-claims-trump-doj-punished-return-prison-2021-7

                                                       29
    Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 30 of 406 PageID #:30

                        “I came to complete not to refute. I came light to the World.” Jesus Christ


                            VIII CLASS ACTION ALLEGATION

       84.     The named Plaintiff file this action on his own behalf and all other individuals
similarly situated. Plaintiff seeks to represent a class § 706 (1) Class and § 706(2) Sub-Class that
has been harmed by the new OCR Case Processing Manuel and the adoption of the IHRA
definition by the Department of Education in term of causing disparate treatment discrimination
to another race outside of the Jewish identity.
       85.     The proposed class satisfies the requirements of Rule 23(a) of the Federal Rule of
Civil Procedure.

               a.      The Class is no numerous that joinder of all members is impracticable
                       because the IHRA alone separates the Jewish people from the Gentiles,
                       rendering Title VI on its own moot.

               b.      There are questions of law and facts common to the class, including
                       without limitation, whether the Department of Education can enforce the
                       IHRA definition without congress intent, and whether the Department of
                       Education‟s adoption of the IHRA definition violates the federal civil right
                       act, and whether the IHRA definition is unlawful.

               c.      The named Plaintiff is proceeding as a pro-se because no one in the United
                       States so far came to challenge OCR adoption of the IHRA definition
                       within the Federal Court systems. However at anytime this honorable
                       court deems a legal representation is necessary for the said class action
                       lawsuit and in order to protect the interests of the class, the court can
                       appoint legal presentation to assist the Plaintiff.

       86.     A class action is superior to other available means for the fair and efficient
adjudication of the claims of Named Plaintiffs, and the class. The Plaintiff and others in the same
situation have been damaged by reason of the Department of Education‟s persistent modification
of their case processing manual without public notice and comment in the federal register; along
with the adoption of the IHRA definition.




                                                  30
       Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 31 of 406 PageID #:31

                             “I came to complete not to refute. I came light to the World.” Jesus Christ


           87.     A class is appropriate under Federal Rule of Civil Procedure 23(b)(2) because the
Defendants‟ action in refusing to adopt a fair manual, especially section 307 appeal process, after
public notice and comment on the changes within the manual. Along with the Department‟s
refusal to vacate the IHRA definition because it stands in contrary with OCR mission.67

           The mission of the Office for Civil Rights is to ensure equal access to education and to
           promote educational excellence throughout the nation through vigorous enforcement of
           civil rights.

           88.     A class is also appropriate under Federal Rule of Civil Procedure 23(b)(1)
because prosecuting separate actions could create inconsistent or varying adjudications that
could establish incompatible standards of conduct for the Department. Similarly, the adjudication
of one class member‟s claims would, as a practical matter, be dispositive of the interests of the
other members not party of the adjudication.

                                           CAUSES OF ACTION

     COUNT I: Violation of 5 USC Chapter 5, §§ 551, et seq.: Adoption of a Rule that is Not in
                Accordance with Law (for Injunctive and Declaratory Relief)

           89.     Plaintiff repeats and incorporate by reference each and every allegation contained
           in the preceding paragraphs as if fully set forth herein.
           90.     This Court is empowered by 5 U.S.C. § 702 to hold unlawful and set aside agency
action that the Court finds to be not in accordance with law.
           91.     This Court is empowered by 28 U.S.C. § 2201 to declare the rights of Plaintiff
and other interested parties regarding the issues presented in this Complaint.
           92.     OCR Manual changes without public notice and comments wholly and
unequivocally contradict DOE regulation 34 C.F.R. § 100.7(c) and 34 C.F.R. § 104.61, which
provide that DOE “will make a proper investigation” when it receives a complaint that “indicates
a possible” illegal discriminatory action by a recipient of federal educational funds (emphasis
added). Nothing in these regulations permits DOE or OCR to discriminate themselves against
one class compare to another. Here, OCR has destroyed its own dictated mission by adopting the
IHRA definition and weakening the appeal process of the Manuel in order to destroy as many

67
     See https://www2.ed.gov/about/offices/list/ocr/aboutocr.html

                                                        31
       Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 32 of 406 PageID #:32

                             “I came to complete not to refute. I came light to the World.” Jesus Christ


appeals as possible by means of deception and prejudice; backed up by how previously the
Department removed the entire appeal section from the OCR manual.
           93.     The Department passing Plaintiff‟s appeal from one regional office onto to the
other and re-assigning regional directors with a stroke of a pen whenever they felt like it, does
not only violate the 2020 manual but shows inconsistency in rulings when it is OCR headquarter
deputy enforcement director who rules on the appeals. The Department does not have an
independent body of individuals who rules on the appeals but rather passing appeals from the
Master to the Servant does not render the appeal process a fair and just process because at the
end of the day, the Master serves the Servant; in this parable OCR regional offices do comply
with what OCR headquarter advises them to do.
           94.     In addition, Congress appropriated an increase of $8.5 million for DOE OCR for
fiscal year 2018, for a total annual budget of $117,000,000.68 Followed by an increase for a total
annual budget of $125,000,000 for the fiscal year 2020.69 Department of Education Office for
Civil Rights Fiscal Year 2018 and 2020 Budget Requests can be found at Z-7. This shows that
OCR has the budged and the capacity to handle civil right complaints without the need to
eliminate the appeal section or modify it to the point it can eliminate as many appeals as
possible.
           95.     Plaintiff on his own behalf and behalf of other similarly situated are entitled to a
declaratory judgment that § 307 of the 2020 OCR Manual is not in accordance with law and
violates Chapter 5 of the APA.
           96.     Plaintiff on his own behalf and behalf of other similarly situated are entitled to an
order vacating § 307 of the 2020 OCR Manual along with the IHRA definition and enjoining the
DOE and OCR officials, as named in this suit, from implementing it.
              COUNT II: Violation of 5 USC Chapter 5, §§ 551, et seq. Adoption of the IHRA
         definition that is Arbitrary or Capricious (for Injunctive and Declaratory Relief)
           97.     Plaintiff repeats and incorporate by reference each and every allegation contained
in the preceding paragraphs as if fully set forth herein.
           98.     This Court is empowered by 5 U.S.C. § 702 to hold unlawful and set aside agency
action that the Court finds to be arbitrary or capricious.


68
     See https://www2.ed.gov/about/overview/budget/budget18/justifications/z-ocr.pdf
69
     See https://www2.ed.gov/about/overview/budget/budget20/justifications/z-ocr.pdf

                                                       32
    Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 33 of 406 PageID #:33

                         “I came to complete not to refute. I came light to the World.” Jesus Christ


        99.     This Court is empowered by 28 U.S.C. § 2201 to declare the rights of Plaintiff and
other interested parties regarding the issues presented in this Complaint.
        100.    On its face, the adopted IHRA definition without congress intent, public notice or
comments in the Federal register by the DOE and OCR, are arbitrary or capricious, or both.
Neither the DOE nor OCR has identified any evidence or rational to support their adoption of the
IHRA definition.
        101.    On its face, the amended appeal § 307 of the 2020 OCR Manual without public
notice or comments in the Federal register by the DOE and OCR, are arbitrary or capricious, or
both. The Department reducing the appeal process to a mere process by denying proper due
process by means of using an appeal process that is unclear and inconsistent, when it fails to (1)
recite who rules on the appeals, (2) setting a time frame for when an appeal would be ruled on,
(3) and limiting the Complainants‟ appeals to 10 pages double space. Neither the DOE nor OCR
has identified any evidence or rational to support reducing the appeal process into a mere
process. None of the essential terms used in § 307 to the 2020 OCR manual is defined, such as
who rules on the appeal, the time frame covered to rule on any appeal, or who falls under the old
appeal process of the 2015 OCR manual vs. the new adopted appeal process in the 2020 OCR
manual i.e., unlimited pages or 10 pages double space.
        102.    There is no rational basis for reducing the appeal process after it was previously
eliminated other than to continue to deny many the rights to proper due process which is the
essence of the Civil Right Laws. In addition to the adoption of the IHRA definition which treats
one class of students with a set of rules and privileges that are different from the remaining
classes of students. Because there is no rational basis for the assumptions underlying §307 of the
2020 OCR Manual and the IHRA definition, their adoption were arbitrary or capricious, or both.
        103.    Plaintiff on his own behalf and behalf of other similarly situated are entitled to a
declaratory judgment that § 307 of the 2020 OCR Manual, along with the IHRA definition is
arbitrary and capricious and violates Chapter 5 of the APA. Plaintiff on his own behalf and
behalf of other similarly situated are entitled to an order vacating §307 of the 2020 OCR Manual
and the IHRA definition and enjoining the DOE and OCR officials, as named in this suit, from
implementing or enforcing it.




                                                   33
    Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 34 of 406 PageID #:34

                          “I came to complete not to refute. I came light to the World.” Jesus Christ


COUNT III: Violation of 5 U.S.C. Chapter 5, §§ 551, et seq.: Failure to comply with notice
               and comment requirements (for Injunctive and Declaratory Relief)
        104.    Plaintiff repeats and incorporate by reference each and every allegation contained
in the preceding paragraphs as if fully set forth herein.
        105.    This Court is empowered by 5 U.S.C. §§ 702 and 706 to hold unlawful and set
aside final agency action that the Court finds to have been adopted without observance of
procedure required by law.
        106.    This Court is empowered by 28 U.S.C. § 2201 to declare the rights of Plaintiff
and other interested parties regarding the issues presented in this Complaint.
        107.    DOE and OCR have violated the APA, 5 U.S.C. Chapter 5, §§ 551, et seq., by
first eliminating the right to appeal in the 2018 OCR Manual without complying with the notice
and comment requirements of the APA rule-making provisions. Then later adopting §307 of the
2020 OCR Manual and the IHRA definition without again complying with the notice and
comment requirements of the APA rule-making provisions.
        108.    None of the OCR Manual changes is merely an interpretative rule, a general
statement of policy, or a rule of agency organization, procedure, or practice. The changes shift
and affect rights and interests of complainants, and make substantive amendments to prior rules.
        109.    No public notice of these new rules was provided to interested persons, and
interested persons were given no opportunity to provide comment on them before they were
adopted. No explanation, reason or rationale was provided for the unilateral adoption of these
changes.
        110.    Plaintiff on his own behalf and behalf of other similarly situated have been
injured in that the DOE and OCR have adopts rules within the OCR Manual and a definition (the
IHRA) which violates many complainants‟ rights and DOE‟s own non-discrimination statues.
        111.    Plaintiff on his own behalf and behalf of other similarly situated are entitled to a
declaratory judgment that the changes to the 2020 OCR Manual described in this Complaint
along with the IHRA definition were adopted without compliance with Chapter 5 of the APA,
and are, therefore, illegal.
        112.    Plaintiff are entitles to an order vacating § 307 of the 2020 OCR Manual, along
with the IHRA definition, reinstating the appeal process adopted in the 2015 OCR manual,
enjoining the DOE and OCR officials, as named in this suit, from implementing those changes,

                                                  34
    Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 35 of 406 PageID #:35

                         “I came to complete not to refute. I came light to the World.” Jesus Christ


and requiring them, before attempting to adopt any similar provisions, to comply with the notice
and comments requirements of the APA, 5 U.S.C. Chapter 5, §§ 551, et seq.
             COUNT IV: Unlawfully Withheld and Unreasonably Delayed Agency Action
                                               APA § 706(1)
          113.   Plaintiff repeats and incorporate by reference each and every allegation contained
in the preceding paragraphs as if fully set forth herein.
          114.   Defendants have violated the APA, 5 U.S.C. § 706(1) because they have refused
to grant applications from members of the proposed class by failing to adopt a fair appeal process
after public notice and comments in the Federal Register and refuse to vacate the IHRA
definition which conflicts with OCR mission and Title VI of the Civil Right Act.
          115.   Pursuant to the APA, a court “shall [] compel agency action unlawfully withheld
or unreasonably delayed.” 5 U.S.C. § 706(1).
          116.   The Department has not brought to conclusion the applications presented to it
within a reasonable time, as required by the APA. The Department left the appeal process with
no time frame to rule on the appeals, as shown in this complaint, Defendants used a year
switching between different regional offices to rule on Plaintiff‟s appeal; to the Department, it
was a power with no boundaries.
          117.   Defendants‟ inaction has harmed and prejudiced Named Plaintiff and members of
the protected class, including by violating their protected civil rights and the right to a fair due
process.
          118.   The Department has acted in repeated bad faith in denying individuals their right
to due process and a fair appeal.
          119.   The Court should declare that the Department has violated the APA and compel
the Department to start granting Class Members‟ individual appeal applications based on the
2015 OCR Manuel for an independent appeal review free from any conflict of interest.
                       COUNT V: Arbitrary and Capricious Final Agency Action
                                               APA § 706(2)
          120.   Plaintiff repeats and re-alleges the foregoing paragraphs as if fully set forth
herein.
          121.   The Defendants amended appeal process and adopted IHRA definition is arbitrary
and capricious and not otherwise in accordance with the law because Defendants have the legal

                                                 35
    Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 36 of 406 PageID #:36

                        “I came to complete not to refute. I came light to the World.” Jesus Christ


obligation to protect the rights of every student; clearly OCR has set a standard of different
application of laws between the Jewish people vs. the Gentiles.
       122.    Defendants‟ adopted policies runs counter to its own mission. The Court should
declare that the Department‟s final agency action is unlawful and vacate the IHRA definition and
§ 307 of the 2020 OCR Manual or alternatively after public notice and comments in the Federal
Register, amend § 307 of the 2020 OCR Manual while restoring current dismissed complainants‟
appeals under the 2020 OCR Manual.
                                        PRAYER FOR RELIEF
               WHEREFORE, Plaintiff on his own behalf and behalf of other similarly situated
respectfully request that this Court enter a judgment in their favor, and against Defendants, and:
       a) Certify the class and sub-class as defined in this complaint, pursuant to Rule 23 of the
           Federal Rules of Civil Procedure;
       b) Declare that Defendants‟ adoption of § 307 of the 2020 OCR Manual and the IHRA
           definition was not in accordance with law and was beyond statutory and regulatory
           authority, in violation of the Administrative Procedure Act;
       c) Declare that Defendants‟ first eliminating of the 2015 OCR Manual § 303(a) appeal
           right in the 2018 OCR Manual without complying with notice and comment
           requirements and then again bringing back the appeal process but under obscure
           terms in the 2020 OCR Manual under section 307 violated the Administrative
           Procedure Act;
       d) Vacate and set aside the challenged provisions of the 2020 OCR Manual, pursuant to
           5 U.S.C. § 702;
       e) Vacate and set aside the IHRA definition;
       f) Preliminarily and permanently enjoin Defendants, their agents, servants, employees,
           attorneys, and all persons in active concert or participation with them, from acting in
           accordance with implementing § 307 of the 2020 OCR Manual and the IHRA
           definition, and from denying the rights to a proper appeal and due process;
       g) Preliminarily and permanently enjoin Defendants to comply with DOE regulations
           and the notice and comment requirements of the Administrative Procedure Act in the
           development of any provisions replacing the vacated provisions of the Manual;
       h) Retain Jurisdiction as appropriate; and

                                                36
   Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 37 of 406 PageID #:37

                       “I came to complete not to refute. I came light to the World.” Jesus Christ


       i) Order such other and further relief that this Court may deem just and proper.

Dated: July 21, 2020

                                                           Respectfully submitted,


                                                           /s/ Mark Bochra
                                                           Pro Se
                                                           5757 North Sheridan Road, Apt 13B
                                                           Chicago, IL 60660




                                               37
    Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 38 of 406 PageID #:38

                      “I came to complete not to refute. I came light to the World.” Jesus Christ


                                   EXHIBITS
Exhibits #   Description
A            Copy of Letter 1 to President Joseph Biden and Congress
B            Copy of Letter 1 to former secretary of OCR Kenneth Marcus
C            Copy of 3 Letters from OCR Atlanta Director Melanie Velez to Senator Durbin
D            Copy of Letter 20 to Former President Donald J Trump and Congress
E            Copy of Denver OCR Director Aaron Romine




                                              38
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 39 of 406 PageID #:39




                     EXHIBIT A
    Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 40 of 406 PageID #:40

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ

                                               _|_
                                                |
                                          C O P | T I C

                                    Prophesies Concerning Egypt


―The burden against Egypt. Behold, the LORD rides on a swift cloud, and will come into Egypt;
the idols of Egypt will totter at His presence, and the heart of Egypt will melt in its midst‖ [Isaiah
19:1].1 This prophesy was fulfilled when the Holy Family entered Egypt. With this entrance,
Egypt‘s idols collapsed forever. Since this time, Egypt and its faithful Christians were blessed,
fulfilling Isaiah's prophesy, ― Then the LORD will be known to Egypt, and the Egyptians will
know the LORD in that day, and will make sacrifice and offering; yes, they will make a vow to
the LORD and perform it‖ [Isaiah 19:21] and also ―       In that day there will be an altar to the
LORD in the midst of the land of Egypt, and a pillar to the LORD at its border‖ [Isaiah 19:19].
Today, in the middle of Egypt the monastery of St. Mary (a.k.a. El-MoHarrak) stands (in the
middle of Egypt) witness to the fulfillment of this prophesy. In that monastery, the Holy Family
stayed for about six months as we learned from Pope Theophilos, the twenty third patriarch of
Alexandria, who was told of the details of the Holy Family's journey in a vision. The ―      pillar in
the border of it‖ speaks of St. Mark who preached in Egypt starting from Alexandria – at Egypt's
northern border.

God blessed Egypt since the beginning of time. Firstly He made it as the paradise, ―   like the
garden of the LORD, like the land of Egypt‖ [Genesis 13:10]. Secondly, He blessed it as it
welcomed many fathers of the Old Testament. For example, Egypt welcomed Abraham and Sara
(see [Genesis 12:10]), and Jacob and his family (see [Genesis 39:50]). Egypt also welcomed
other prophets like Jeremiah. Even the Lord Jesus Christ Himself chose Egypt to be the spiritual
equivalent of Golgotha during the first Passover ―... Egypt, where also our Lord was crucified‖
[Revelation 11:8]. Amazingly, Egypt was mentioned in the Holy Bible approximately 600 times,
second only to Jerusalem (Egypt: 595 times, Egyptian(s): 120 times).

The Holy Family dwelt throughout Egypt, from the north to the south and from the east to the
west. Today we know of about thirty three blessed areas where the Holy Family dwelt. Lastly,
St. Mary herself blessed Egypt again with daily appearances in her church in Zaitoon, Cairo to
express her love to the country that welcomed her. She intercedes on our behalf to her Son and
her God, and He answers her: ― Blessed is Egypt my people‖ [Isaiah 19:25].

Copts, being hosts of the Holy Family, follow the verse ― You shall not be afraid of the terror by
night, nor of the arrow that flies by day, Nor of the pestilence that walks in darkness, Nor of
the destruction that lays waste at noonday‖ [Psalms 91:5-6]2, for the Lord is our shelter as our
land sheltered Him.3 When He came in the past, our forefathers welcomed Him. Now He knocks
at the gates of our hearts, ―
                            Behold, I stand at the door and knock. If anyone hears my voice and
opens the door, I will come in to him and dine with him, and he with me‖ [Revelation 3:20].
1
  See https://www.chabad.org/library/bible_cdo/aid/15950/jewish/Chapter-19.htm see
https://www.copticchurch.net/bible?r=Isaiah+19&version=NKJV&showVN=1
2
  See https://www.copticchurch.net/bible?r=Psalms+91%3A5-6&version=NKJV&showVN=1
3
  See Saint George https://youtu.be/rzwRZShVaK8?t=1785 , https://youtu.be/rzwRZShVaK8?t=3084

                                              Page 1 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 41 of 406 PageID #:41

                                    ―
                                    I came to complete not to refute. I came light to the World.‖ Jesus Christ


Table of Contents

I. THE DIFFERENT VOICES TO THE LORD, GOD ............................................................................................ 11
   A. THE VOICE OF RESCUE ........................................................................................................................ 11
   B. THE VOICE OF HEALING ...................................................................................................................... 12
   C. THE VOICE OF ANGER ......................................................................................................................... 13
   D. THE VOICE OF LOVE ............................................................................................................................ 13
II. A CONVERSATION WITH THE LORD, GOD: THE TREE AND THE BRANCHES............................................ 14
III. A WORLD FILLED WITH PAIN: THE EYES THAT DON’T SEE ..................................................................... 17
IV. GOD PLANS EVERYTHING SINCE CREATION........................................................................................... 18
   A. WHEN THE EARTH WAS DARK ............................................................................................................ 18
   B. THE REBIRTH OF THE AMERICAN EAGLE............................................................................................. 18
V. THE FALL OF LUCIFER: FROM GOD’S FAVORITE ANGEL TO THE DEVIL ................................................... 19
VI. THE GARDEN OF EDEN ........................................................................................................................... 21
VII. THE CHILDREN OF ABRAHAM ............................................................................................................... 27
   A. A HOUSE DIVIDED NO MORE: THE CHILDREN OF ABRAHAM!............................................................ 28
   B. BAHIRA: THE CHRISTIAN MONK, THE TRUE FATHER OF MUHAMMAD ‫�مد‬
                                                                ‫ ُم َح‬...................................... 31
   C. THE QURAN DECIPHERED FROM THE BIBLE ....................................................................................... 31
   D. EXAMINING JESUS CHRIST, THE MESSIAH INSIDE THE QURAN .......................................................... 33
VIII. A CONVERSATION WITH GOD CONCERNING THE ARABS.................................................................... 37
   A. THE PARABLE OF THE TWO SONS ....................................................................................................... 38
   B. THE PARABLE OF THE PRODIGAL SON ................................................................................................ 39
   C. PROPHECY CONCERNING MECCA AND MEDINA ................................................................................ 40
IX. THE TREE OF LIFE VS THE TREE OF THE KNOWLEDGE OF GOOD AND EVIL ........................................... 41
   A. THE GREAT FLOOD: NOAH’S TIME ...................................................................................................... 42
   B. THE TOWER OF BABEL ........................................................................................................................ 44
   C. PROPHECIES IN THE BOOK OF GENESIS. ............................................................................................. 45
X. THE PARABLE BETWEEN THE VINE AND THE BRANCHES ........................................................................ 46
XI. ISRAEL IS THE OLD TESTAMENT, EGYPT IS THE NEW TESTAMENT ........................................................ 48
   A. THE STORY OF JOSEPH THE KING OF EGYPT ....................................................................................... 49
   B. THE STORY OF MOSES AND THE ISRAELITES....................................................................................... 50
   C. OUT OF EGYPT, I CALLED MY SON ...................................................................................................... 51


                                                                 Page 2 of 295
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 42 of 406 PageID #:42

                                    ―
                                    I came to complete not to refute. I came light to the World.‖ Jesus Christ

   D. THE GREAT TRANSFORMATION OF EGYPT: THE COPTIC IDENTITY .................................................... 52
   E. THE TRANSFORMATION OF ROME: FROM PAGAN TO CHRISTIANITY ................................................ 54
XII. A MESSIAH WILL COME WHO WILL BRING LIGHT TO THE WORLD ...................................................... 55
XIII. DANIEL’S VISION & THE FATE OF ISRAEL ............................................................................................. 56
   A. DANIEL’S PRAYERS TO GOD ................................................................................................................ 57
XIV. THE LEGACY OF ALEXANDER THE GREAT: ALEXANDRIA, EGYPT.......................................................... 58
   A. PROPHET ZECHARIAH PROPHECY CONCERNING THE ENEMIES OF ISRAEL ........................................ 59
   B. THE FATE OF TYRE: WHEN IT GAINED POWER ................................................................................... 59
   C. THE FATE OF GAZA: WHEN IT GAINED PRIDE ..................................................................................... 62
   D. THE FATE OF JERUSALEM: WHEN IT IS HUMBLE ................................................................................ 62
XV. THE PARABLES BETWEEN ALEXANDER THE GREAT AND JESUS CHRIST ............................................... 63
XVI. THE PARABLE TO THIS WORLD: GOD GIVES WHAT IS GOOD FOR YOU............................................... 64
XVII. THE LORD, GOD LISTENS TO THE WEAK & HUMBLE HEARTS ............................................................. 66
XVIII. THE RISE OF DONALD J. TRUMP: WHEN HE LISTENED ...................................................................... 67
   A. BLOOD MONEY [THE MUSLIM BROTHERHOOD & POLITICAL ISLAM] ................................................ 69
   B. EGYPT AND THE MUSLIM BROTHERHOOD ......................................................................................... 70
XIX. FAITH AS SMALL AS A MUSTARD SEED: THE MOVING OF THE MOUNTAIN ........................................ 75
   A. THE INCIDENT WHICH PAVED THE WAY FOR THE MIRACLE............................................................... 75
   B. THE MALICIOUS PLOT ......................................................................................................................... 76
   C. CALLING FOR A FAST ........................................................................................................................... 77
   D. THE VIRGIN MARY APPEARED TO THE POPE ...................................................................................... 78
   E. THE SUPERNATURAL MIRACLE ............................................................................................................ 78
XX. WAS HISTORY THE WORK OF HUMANS OR GOD: THE EYES THAT SEE ................................................ 79
   A. THE SIX DAY WAR................................................................................................................................ 80
   B. BAHR EL-BAQAR PRIMARY SCHOOL BOMBING .................................................................................. 81
   C. THE APPARITION OF VIRGIN MARY..................................................................................................... 81
   D. THE YOM KIPPUR WAR 1973: THE EGYPTIAN REVENGE .................................................................... 82
XXI. THE EGYPTIANS’ CULTURE & THE ARAB WORLD ................................................................................. 84
   A. MISSION IN TEL AVIV .......................................................................................................................... 84
   B. 48 HOURS IN ISRAEL ........................................................................................................................... 85
   C. RAAFAT AL HAGGAN TV SERIES .......................................................................................................... 85
   D. THE PASSAGE (2019)........................................................................................................................... 86

                                                                 Page 3 of 295
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 43 of 406 PageID #:43

                                   ―
                                   I came to complete not to refute. I came light to the World.‖ Jesus Christ

XXII. THE FALL OF DONALD J. TRUMP: WHEN HE PROVOKED GOD TO ANGER .......................................... 88
   A. WHITE HOUSE EXECUTIVE ORDER 13899: THE IHRA DEFINITION ...................................................... 89
   B. GOD BLESS AMERICA IS NOT FOUND IN THE IHRA DEFINITION ......................................................... 90
   C. THE DAY OF THE LORD: THE SON OF MAN ......................................................................................... 91
   D. THE JEWS DID ASK FOR JESUS CHRIST TO BE CRUCIFIED ................................................................... 92
XXIII. THE ONGOING CYCLE: WHEN ISRAEL IS GOOD AND WHEN ISRAEL IS EVIL ....................................... 95
XXIV.THE LEGACY OF THEODOR HERZL & THE REBIRTH OF ISRAEL: BOOK OF EZEKIEL.............................. 96
   A. THE STORY OF CYRUS SCOFIELD ......................................................................................................... 99
   B. THE REBIRTH OF ISRAEL AFTER 2000 YEARS INTO EXILE .................................................................. 100
   C. CLASSIFIED DOCUMENT: HOW ISRAEL WANTED TO EXPEL CHRISTIANS......................................... 101
   D. THE ELDER OF ZION: FBI REPORT ON JEWS & CHRISTIANITY ........................................................... 102
   E. AMAZON CENSORED CREATED EQUAL: JUSTICE THOMAS CLARENCE ............................................. 103
XXV. THEODOR HERZL: WEALTHY JEWS PLAY AND THE WORLD DANCES................................................ 104
   A. LETTERS OF THEODOR HERZL: SIMPLE CHRISTIANS VS WEALTHY JEWS .......................................... 104
XXVI. ISRAEL: FRIENDS SHOULD NOT SPY ON FRIENDS ............................................................................ 106
XXVII. ISRAEL THE ARROGANT CHILD ........................................................................................................ 108
XXVIII. WHEN WEALTHY JEWS WANTS TO DOMINATE THE WORLD ........................................................ 109
   A. OPEN SECRET: GOOGLE & DARK MONEY ......................................................................................... 112
   B. THE PARABLE OF THE RICH FOOL ..................................................................................................... 116
XXIX. EVIL HAD TO COLLAPSE IN ORDER TO GIVE RISE TO GOOD: ISRAEL ............................................... 117
   A. THE 3 VISIONS OF MARK................................................................................................................... 117
B. PRESIDENT BIDEN’S JEWISH CABINET IS ALREADY FAILING GOD ......................................................... 121
XXX. THE PARABLES OF THE DIFFERENT SEEDS ........................................................................................ 122
XXXI. HOMOSEXUALITY: DOJ JEWISH LEADERSHIP’S LGBTQ AGENDA ..................................................... 122
   A. GOD REJECTED HOMOSEXUALITY: SIN SEPARATES HUMANS FROM GOD ...................................... 123
   B. HOMOSEXUALITY: DO NOT GLORIFY SIN BEFORE THE EYES OF GOD............................................... 125
   C. GOD IS PATIENT AND KIND BUT DO NOT ABUSE HIS PATIENCE ....................................................... 126
   D. THE RESULT OF HOMOSEXUALITY IN AMERICA: REBILLION AGAINST GOD..................................... 127
   E. OUT OF THE SHADOWS: KEVIN SHIPP FORMER CIA INTELLIGENCE REPORT.................................... 127
   F. YOUTUBE GLORIFIES SIN FOR PROFIT: THE WAP AND HOLLYWOOD ............................................... 129
   G. GENDER REASSIGNEMENT IS AGAINST GOD’S WILL: BRINGS DESTRUCTION .................................. 132
   H. ABORTION IS THE KILLING OF THE UNBORN CHILDREN ................................................................... 133

                                                               Page 4 of 295
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 44 of 406 PageID #:44

                                    ―
                                    I came to complete not to refute. I came light to the World.‖ Jesus Christ

   I. WHEN SOCIETY FAILS: MARRIAGE FALLS ........................................................................................... 134
XXXII. THE IHRA DEFINITION BRINGS HATE AND CHAOS: IT ALREADY DID............................................... 135
   A. THE IHRA DEFINITION: A DEFINITION OF DESTRUCTION ................................................................. 136
XXXIII. I AM NOT A GUEST IN YOUR HOUSE: I AM THE HOUSE ITSELF! .................................................... 138
XXXIV. LUCIFER’S HEART AND THE EVIL WITHIN ...................................................................................... 140
   A. WHY DO YOU ALLOW EVIL TO FLOURISH ......................................................................................... 141
XXXV. BLESSED ARE THE ONES WHO BELIEVE WITHOUT SEEING............................................................. 142
   A. THE REVIVAL OF PRINCE OF EGYPT: MOSES ..................................................................................... 143
   B. IN A HISTORIC MOVE, ISRAEL BEGINS SUPPLYING GAS TO EGYPT ................................................... 145
   C. THE MESSIAH NETFLIX: THE ANTI-CHRIST......................................................................................... 146
   D. ONE WORLD IS EXPERIENCE THE SAME PAIN ALL AT ONCE ............................................................. 148
XXXVI. THE BOOK OF REVELATION: THE HARLOT AND THE BEAST .......................................................... 148
   A. REVELATION 17: THE HARLOT AND THE BEAST ................................................................................ 149
   B. THE PARABLE TO THE BOOK OF REVELATION................................................................................... 150
XXXVII. THE BEAST, THE DRAGON, AND THE INJURED LEOPARD ............................................................. 151
   A. THE IDENTITY: THE BEAST, CHINA, AND AMERICA ........................................................................... 152
   B. PRESIDENT XI JINPING WANTS TO BE LIKE A GOD: HE WILL FALL .................................................... 153
   C. CHINA AND AMERICA: THE DRAGON AND THE INJURED LEOPARD ................................................. 155
XXXVIII. ENTERS WILLIAM HENRY GATES III [BILL GATES III]..................................................................... 160
   A. REVELATION 13 AND THE BEAST WITH A NUMBER 666 .................................................................. 166
   B. PLANDEMIC: INDOCTORNATION ...................................................................................................... 169
XXXIX. REVELATION 14 PROVIDES A WAKE UP WARNING........................................................................ 169
XXXX. HUMANITY ARE STUBBORN BY NATURE: REVELATION 16 ............................................................. 170
   A. THE VOICES OF GOD ......................................................................................................................... 172
XXXXI. THE TRANSFORMATION OF CHINA: FROM PAGAN TO CHRISTIANITY........................................... 173
XXXXII. THE HARSH PROPHECY CONCERNING CHINA ............................................................................... 174
XXXXIII. REPUBLICANS VS DEMOCRACTS: THE PARABLE TO BLIND EYES ................................................. 175
   A. THE LEGISLATIVE BRANCH: CONGRESS............................................................................................. 176
   B. THE EXECUTIVE BRANCHE: THE PRESIDENT’S CABINET MEMBERS .................................................. 178
   C. THE JUDICIAL BRANCH: THE COURT SYSTEM.................................................................................... 178
XXXXIV. THE DEPARTMENT OF JUSTICE: THE PARABLE TO JUSTICE ......................................................... 183
   A. SENIOR LEADERSHIP AT THE JUSTICE DEPARTMENT: ROD ROSENSTEIN ......................................... 186

                                                                Page 5 of 295
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 45 of 406 PageID #:45

                                  ―
                                  I came to complete not to refute. I came light to the World.‖ Jesus Christ

XXXXV. REJECT JEWISH HATRED: JEWISH EVIL HEARTS ARE TEACHING TO HATE JESUS CHRIST ............. 192
   A. THE STORY OF SABBATAI SEVI: THE FALSE PROCLAIMED MESSIAH ................................................. 193
   B. THE JEWISH PEOPLE LOVE FOR MONEY AND LIFE: EARTH’S SACRIFICES ......................................... 193
   C. THE STORY OF SHLOMO YEHUDAH: ISRAEL NEW PROCLAIMED MESSIAH ...................................... 194
   D. THE WHITE HOUSE IS DECLARING JEWS OWN AMERICA ................................................................. 195
XXXXVI. IS THERE ANY HOPE FOR THIS WORLD: THE PARABLE OF BIRTH ................................................ 197
XXXXVII. THE PARABLE OF THE BUDDING FIG TREE .................................................................................. 198
XXXXVIII. THE SALVATION OF THE CHILDREN OF ISHMAEL ...................................................................... 202
   A. WHO IS ALLAH: ALLAH IS NOT AN ISLAMIC WORD, IT IS A BIBLE WORD ......................................... 202
   B. DEFINE EVIL: COMBAT POLITICAL ISLAM AND ISLAMISTS ................................................................ 204
   C. THE TRANSFORMATION OF THE MIDDLE-EAST ................................................................................ 205
XXXXIX. DO NOT REJECT LIGHT: JESUS IS THE LIGHT OF THIS WORLD ..................................................... 209
   A. THE CHARACTER OF SENATOR BERNIE SANDERS ............................................................................. 210
XXXXX. THE TRUMP WORLD: FIGURE FOR THE OPPRESSED OR AN ILLUSION?........................................ 212
XXXXXI. KEEP AMERICA BLESSED ✝ ......................................................................................................... 214
   A. THE UNITED STATES MIDDLE-CLASS ECONOMY ............................................................................... 214
   B. BEWARE OF THE MIGHTTY PROUD HEART ....................................................................................... 219
   C. LAW & ORDER OR JUSTICE & MERCY? .............................................................................................. 221
XXXXXII. LOOK TOWARD THE WARNING SIGNS: LISTEN TO THE LORD, GOD ........................................... 224
XXXXXIII. THE VOICE OF THE LORD, GOD IN THESE WORLD EVENTS........................................................ 229
   A. LACK OF WATER AND STARVATION .................................................................................................. 229
   B. PLAGUE OF LOCUSTS DESCENDING UPON THE MIDDLE-EAST ......................................................... 232
   C. MAJOR HURRICANS AFFECTING THE UNITED STATES ...................................................................... 234
   D. INDIA’S APOCALYPSE: BURNING BODIES .......................................................................................... 234
XXXXXIV. WHO SHALL GOD BLESSES & WHY THE WORRIES? ................................................................... 237
XXXXXV. HOW TO BECOME PART OF THE HOLY: PROPHET ISAIAH .......................................................... 237
XXXXXVI. THE HOLY FIRE THAT DOESN’T BURN THE BODY ...................................................................... 240
   A. THE RETURN OF THE HOLY FIRE TO ISRAEL ...................................................................................... 243
XXXXXVII. ISRAEL WESTERN WALL IS AN ILLUSION: THE KOTEL ............................................................... 248
   A. THE HISTORY OF THE WESTERN WALL: KOTEL ................................................................................. 248
   B. THE MOUNTAIN OF MOSES: MOUNT SINAI LOCATED IN SAUDI ARABIA ......................................... 250


                                                             Page 6 of 295
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 46 of 406 PageID #:46

                                    ―
                                    I came to complete not to refute. I came light to the World.‖ Jesus Christ

   C. WHERE IS MIDIAN? ........................................................................................................................... 251
XXXXXVIII. A CONVERSATION WITH THE LORD, GOD ............................................................................... 252
XXXXXIX. FAITH OF CENTURION ................................................................................................................ 255
XXXXXX. THE TRIAL OF SATAN: WHEN THE DEVIL IS THE PROSECUTOR................................................... 256
   A. WHEN GOD ANSWERED JOB: WHAT THE EYES COULDN’T SEE ........................................................ 257
   B. WHEN THE LORD, GOD LOVES HUMANS TO QUESTION HIS JUDGEMENTS ..................................... 258
XXXXXXI. DEMOCRATS VS REPUBLICANS: A HOUSE DIVDED .................................................................... 260
XXXXXXII. A UNIVERSAL DEFINITION FOR THE TERM EVIL: THE SEED ...................................................... 260
XXXXXXIII. RABBI KADURI’S PROPHECY CONCERNING ISRAEL .................................................................. 262
XXXXXXIV. THE DAY OF THE LORD VISITATION: YOUR CHANCES ON EARTH............................................ 264
XXXXXXV. HOW TO ENTER IN A COVENANT WITH GOD: FROM OLD TO NEW ......................................... 265
   A. BAPTISM IS PART OF THE SAME COVENANT: OLD & NEW TESTAMENT .......................................... 266
   B. THE HOLY BODY: NO MORE OFFERINGS OR ANIMAL SACRIFICIES ................................................... 267
XXXXXXVI. WHAT TYPE OF SEED ARE YOU: THE PARABLES TO THIS WORLD ........................................... 269
XXXXXXVII. GOD’S VALUE IN ONE’S LIFE ................................................................................................... 269
XXXXXXVIII. THE NATURE OF JESUS CHRIST [ONE GOD] ........................................................................... 271




                                                                 Page 7 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 47 of 406 PageID #:47

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


                                                                Mark Bochra
                                                                5757 North Sheridan Road, Apt 13B
                                                                Chicago, IL 60660




                                                              VIA ELECTRONIC MAIL & MAIL

                                     President Joseph R. Biden Jr
                                          The White House
                                    1600 Pennsylvania Avenue NW
                                       Washington, DC 20500

The Honorable Richard Joseph Durbin                     The Honorable Chuck Grassley
Chairman                                                Ranking Member
U.S. Senate Committee on the Judiciary                  U.S. Senate Committee on the Judiciary
224 Dirksen Senate Office Building                      224 Dirksen Senate Office Building
Washington, D.C. 20510                                  Washington, D.C. 20510
info@judiciary-dem.senate.gov                           whistleblower@judiciary-rep.senate.gov

The Honorable Carolyn B. Maloney                        The Honorable Berit Reiss-Andersen
Chairwoman                                              Chairwoman
2471 Rayburn House Office Building                      The Norwegian Nobel Institute
Washington, D.C. 20515                                  NO-0255 Oslo, Norway
oversight.democrats@mail.house.gov                      postmaster@nobel.no

                                              May 6, 2021

          Re:     The Abraham Accord was the work of a Coptic: Blessed is Egypt my People
                  A Vision for President Joseph R. Biden: The Rebirth of America’s Eagle
                  Israel is the Old Testament; Egypt is the New Testament
                  Reject Jewish Hatred: Jews are preaching to hate Jesus Christ
                  Congress needs a Universal Definition for the Term “Evil”: The Seed
                  The answer to your Covid19 Pandemic Nightmare: Listen and Understand

Dear Mr. President,

Blessed are the eyes which see the things you see; for I tell you that many prophets and kings
have desired to see what you see, and have not seen it, and to hear what you hear, and have not
heard it [Luke 10:23-24].4 Lord, open the eyes of your servant so he may see [2 Kings 6:17].

And in them the prophecy of Isaiah was fulfilled, which says: 'Hearing you will hear and shall
not understand, and seeing you will see and not perceive' [Isaiah 6:9].5 For the hearts of these

4
    See https://www.copticchurch.net/bible?r=Luke+10%3A23-24&version=NKJV&showVN=1
5
    See https://www.chabad.org/library/bible_cdo/aid/15937#v9

                                              Page 8 of 295
    Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 48 of 406 PageID #:48

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


people have grown dull. Their ears are hard of hearing, and their eyes they have closed, lest they
should see with their eyes and hear with their ears, lest they should understand with their hearts
and turn, so that I should but blessed are your eyes for they see, and your ears for they hear; for
assuredly, I say to you that many prophets and righteous men desired to see what you see, and
did not see it, and to hear what you hear, and did not hear it.

Lord, teach this World to have eyes in order to see, and ears in order to listen, and a mouth in
order to speak the truth.6 We are all weak but through you only, the weak becomes strong.

Mr. President, for your sake, I am reaching out to you because I see you like a lost lamb; walking
without knowing where you are going to land. Jacob struggled with the angel of Lord in order to
receive his blessings and in a spiritual sense, it is that struggle between good vs. evil by forgoing
the temptations of the World in order to receive the Lord‘s blessing, the more one holds onto the
Lord, the more the Lord will hold onto him or her.




          When the Serpent deceived Eve, God was watching but he never neglected Eve.

Mr. President, this will be my first letter to you and it might not be the last, and for many
reasons, I am writing to you in the beginning of your lost journey so you may restore the soul of
America; restore America based on God‘s will and not of Human‘s desires, and this is what you
should always be asking God, to bless America forever; in order for China not to eat your
Lunch.7

Mr. President, in the entire bible there are two verses which kept me speechless. One which said
― most assuredly, I say to you, he who believes in me, the works that I do he will do also; and
greater works than these he will do, because I go to my Father [John 14:12].8 However, there is a
much more powerful verse ― everything is possible for one who believes [Mark 9:23].

6
  See Jesus Christ’s Holy Fire https://youtu.be/s0XHvQWtMoM?t=848 , https://youtu.be/4kZu87tyqJ4
7
  See https://www.wsj.com/articles/biden-says-china-will-eat-our-lunch-on-infrastructure-11613063295 see
https://youtu.be/QdlTClu4v4Q See also https://youtu.be/3fGQ8pF3wYU
8
  See http://www.copticchurch.net/cgibin/bible/index.php?r=John+14%3A12&version=NKJV&btn=View

                                                Page 9 of 295
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 49 of 406 PageID #:49

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


However, here is the parable:

        Ask, and it will be given to you; seek, and you will find; knock, and it will be opened to
        you. For everyone who asks receives, and he who seeks finds, and to him who knocks it
        will be opened [Mathew 7:7-8].9 The bible teaches us, you ask and you do not receive,
        why? You ask and do not receive, because you ask amiss, that you may spend it on your
        pleasures [James 4:3].10

Mr. President, you said ―   Keep the Faith‖ and this is why I am reaching out to you and God
weights the hearts.11 I ask you and you answer me ―   Faith in who exactly‖? You also said ―I will
                           12
work for All Americans.‖ But does all means glorifying sin before the eyes of the Lord, God?
By that logic, you are pleasing men and forgetting God. And then you ask ―     Keep the Faith‖? If
that is the case, the Lord will say ―
                                    I don‘t know you.‖ I ask you not to forget your words, yet the
word ―   Human‖ in Arabic means ―     insan‖ ‫ — أو سان‬which is derived from the word ―     nasay‖
meaning forgetful because humanity tends to forget what God told them. For he send me to show
you part of the future according to his will and not mine.

I always said, we have eyes in order to see; we have ears in order to listen; and we have a mouth
in order to speak the truth but many have eyes and don‘t see; many have ears but don‘t listen;
and many have a mouth but don‘t speak the truth. For when President Donald J. Trump listened,
he gained blessings in a lighting speed during his 4th year of his presidency, but when he thought
he could please both men and God, he provoked God to anger for he crossed his boundaries with
God, and the Lord rejected him as a King ― As wise as Solomon was, his richest, wisdom, and
women brought him destruction and God rejected him as king when he forgot the Lord, God.13

From here, Mr. President, I will show you how might, pride, sin, and power blinded many since
the creation of this World, including the falling angels ― Unless the Lord builds the house, they
labor in vain who build it; unless the Lord guards the city, the watchman stays awake in vain
[Psalms 127:1].14 Mr. President, I am seeing a divided house; and for many reasons.

Mr. President, do you know the meaning of Life? Many people love life but not many understand
what true love for life is all about. The person who loves the Lord‘s creations, loves life, and
loves everyone around him or her to love life like he or she does; there is no saying in his or her
heart ― I only, and what comes after the typhoon. That is how Jesus Christ approached
humanity; for God so loved the World that he gave his only begotten son, Jesus Christ to bring
light to the World. The bible teaches us ― My companions saw the light, but they did not
understand the voice of him who was speaking to me [Act 22:9]15; meaning light was in front of
them but they didn't hear his voice because they were not worthy of hearing it because of their
closed hearts.

9
  See https://www.copticchurch.net/bible?r=Matthew+7%3A7-8&version=NKJV&showVN=1
10
   See https://www.copticchurch.net/bible?r=James+4%3A3&version=NKJV&showVN=1
11
   See President Biden “Keep the Faith” Twitter banner https://twitter.com/JoeBiden
12
   See Your words Mr. President https://youtu.be/oYbF1pRDvkw?t=38
13
   See https://youtu.be/aY_rWsbru0U?t=181
14
   See https://www.copticchurch.net/bible?r=Psalms+127%3A1&version=NKJV&showVN=1
15
   See http://www.copticchurch.net/cgibin/bible/index.php?r=Acts+22%3A9&version=NKJV&btn=View

                                            Page 10 of 295
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 50 of 406 PageID #:50

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


I. THE DIFFERENT VOICES TO THE LORD, GOD

Every person the voice of the Lord comes to him or her but not every person is able to recognize
the voice of the Lord. We need the trained ears that are able to identify the voice of the Lord. The
voice of the Lord can be a voice of rescue; a voice that heals; a voice that is angry; a voice that
blesses and rewards when the Lord says ―    blessed are the pure in heart, for they will see God‖
[Mathew 5:8]; and if one does not hold a pure heart, the Lord will say ―   Come to me, all you who
are weary and burdened, and I will give you rest‖ [Matthew 11:28-29].

     o The first voice to the Lord was the voice of the creator; let there be light, and there was
       light [Genesis 3:1]; let there be life, and there was life; let there be human, and there was
       a human. This was the first voice of the Lord, the voice of the creator.

     o Then, we heard the voice of the Lord; a voice of blessing. Let the land produce
       vegetation: seed-bearing plants and trees on the land that bear fruit with seed in it,
       according to their various kinds. Let the water teem with living creatures, and let birds fly
       above the earth across the vault of the sky [Genesis 1:20]. This was the second voice of
       the Lord, the voice that blesses.

     o Then, we heard the voice of the Lord; a voice of a teacher; you shall eat from all that is in
       Garden of Eden, but you must not eat fruit from the tree that is in the middle of the
       garden, and you must not touch it, or you will die [Genesis 3:3].16

Humanity should be happy if the Lord is their savior in order to say ―   my savior, help me‖, or else
it will be a scary voice, just like the voice that came to the rich fool or the voice that came to
Cain. The voice of the Lord came to others saying ―   truly I tell you, I never knew you‖ [Matthew
          17
7:21-23].

The voice of the Lord came to Adam who said to the Lord ―     I heard your voice, I was scared‖ and
the Lord asked him ―  Why Adam?‖ and Adam replied ―       because I was naked, I ran away to hide‖
[Genesis 3:10].18 Adam who used to speak to the Lord in the Garden of Eden every day suddenly
feared God when he found himself naked. When Adam learned what sin is, he found himself
naked in front of the Lord and many do not realize that they are naked in front of the Lord. The
Lord knows everyone‘s heart and the mind. That is why, when we confess in the Coptic church,
we see the priest face to face because if the person is embarrassed to confess in front of the priest
than the same person will be embarrassed to confess in front of the Lord when he or she sees
him. We need the trained ears that are able to identify the voice of the Lord.

A. THE VOICE OF RESCUE

The voice of the Lord came to the Samaritans who had conflicts with the Jews and they both
avoided each others because they hated each others. When Jesus Christ entered one of the
Samaritans‘ towns, he was rejected by the Samaritans; the Samaritans only denied Jesus Christ

16
   See https://www.copticchurch.net/bible?r=Genesis+3%3A2-3&version=NKJV&showVN=1
17
   See https://www.copticchurch.net/bible?r=Matthew+7%3A21-23&version=NKJV&showVN=1
18
   See https://www.chabad.org/library/bible_cdo/aid/8167/jewish/Chapter-3.htm#v10

                                           Page 11 of 295
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 51 of 406 PageID #:51

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


lodging for the night, but James and John wanted to destroy them.19 So James and John through
―false jealousy‖ asked the Lord:

         ―Lord, do you want us to command fire to come down from heaven and consume them?‖
         [Luke 9:54]. But Jesus Christ answered ―You do not know what kind of spirit you are of;
         for the Son of Man did not come to destroy men‘s lives, but to save them.‖ And they
         went on to another village [Luke 9:55–56].

James and John had false jealousy that they wanted fire to come down on the Samaritans like
Elijah did in front of King Ahab [King 18:38].20 But the Lord came to their rescue, not to judge
but to rescue humanity.

The voice of the Lord came to Daniel as a voice of rescue when the king ordered Daniel to be
casted into the pit of the lions. The king raised his voice and said to Daniel, ―  May your God,
Whom you serve regularly, save you!‖ The next morning the king went to check on Daniel by
raising his voice ―Daniel, servant of the living God, the God Whom you worship regularly-was
he able to save you from the lions?‖ and Daniel answered ―     May the king live forever! My God
sent his angel, and he closed the mouths of the lions and they did not hurt me because a merit
was found for me before him, and also before you, O king, I have done no harm‖ [Daniel 6:17-
23].21 Daniel as we say in Arabic was ―me  ssah el rab‖ i.e., ‫مسيح ال رب‬.

B. THE VOICE OF HEALING

The voice of the Lord came to Saul of Tarsus who persecuted the early followers of Jesus Christ
by asking him ―  Saul, Saul, why do you continue to persecute me?‖ Jesus Christ appeared to him
in great light that he was struck blind for 3 days until his sight was restored by Ananias of
Damascus and Saul changed from persecuting Christians to loving Jesus Christ.22 Saul heard the
voice of the Lord and recognized the voice of the Lord but everyone around him did not hear the
voice of the Lord. The bible said, ―
                                   My companions saw the light, but they did not understand the
voice of him who was speaking to me‖ [Act 22:9]. The bible explained that they were not worthy
of hearing the voice of the Lord because of their hearts. For this reason, we ask the Lord to be
worthy of hearing his voice. When we start reading the bible, we start by saying ― Lord, give us
the opportunity and make us worthy of hearing your voice.‖

The voice of the Lord came to Elianus, the emperor of Ansana who persecuted and killed many
Christians.23 Elianus changed from an avid persecutor to an emperor who believed in Jesus
Christ. The voice of the Lord came to heal a dark heart because Elianus was lost but ready to
listen.

19
   See https://www.neverthirsty.org/bible-studies/life-of-christ-ministry-in-galilee-late-a-d-32/samaritans-reject-
jesus/
20
   See https://www.chabad.org/library/bible_cdo/aid/15902/jewish/Chapter-18.htm
21
   See https://www.chabad.org/library/bible_cdo/aid/16489/jewish/Chapter-6.htm
22
   See https://en.wikipedia.org/wiki/Paul_the_Apostle , See https://www.christiancourier.com/articles/1372-
conversion-of-saul-of-tarsus-the
23
   See http://www.stmichaeleoc.org/Synaxarium/Tekemt_05.htm , See
http://www.stmichaeleoc.org/Synaxarium/Megabit_13.htm

                                                  Page 12 of 295
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 52 of 406 PageID #:52

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


The voice of the Lord came to Moses the Black and from not knowing the Lord and believing in
idols, killing, slaving, and robbing tribes, to becoming a Monk in a Coptic Monastery; teaching
others.24

The voice of the Lord came to Mary the Egyptian and from living a life filled with sins and not
knowing God to becoming a hermit in a Coptic Monastery because the bible teaches humanity.25

        ―I tell you that in the same way there will be more rejoicing in heaven over one sinner
        who repents than over ninety-nine righteous persons who do not need to repent‖ [Luke
        15:7]

These stories showed personal relationships between different individuals and the Lord. The
Lord didn‘t teach us to follow and read the bible verbatim but to learn and understand because
many people every day look at others who sin and don‘t look at themselves and no one is
righteous but God. If a human‘s heart is like a red crimson, the Lord is able to change it into a
snowflake because he said ― Come unto me, all ye that labor and are heavy laden, and I will give
you rest‖ [Matthew 11:28-29].

C. THE VOICE OF ANGER

The voice of the Lord came to Cain who killed his own brother, Abel, telling him ―          Where is
Abel your brother? What have you done? Listen! Your brother's blood cries out to me from the
soil. And so, cursed shall you be by the soil that gaped with its mouth to take your brother's
blood from your hand. If you till the soil, it will no longer give you strength. A restless wanderer
shall you be on the earth‖ [Genesis 4:12].26

The voice of the Lord came to King Ahab when he unjustly executed Naboth and usurpation of
the latter‘s ancestral vineyard. The Lord told King Ahab ― In the place that the dogs have licked
the blood of Naboth, shall the dogs lick your blood, even yours!‖ [Kings 21:1-19].27

The voice of the Lord came to Jezebel saying ―The dogs will eat Jezebel in the valley of Jezreel‖
[Kings 21:23]. And so did the dogs, ate Jezebel but left out her wicked hands because it was her
hands that committed evil.28

D. THE VOICE OF LOVE

The voice of the Lord came to the World. For God so loved the World that he gave his only
begotten son, Jesus Christ to bring light to the World.

        For God so loved the World that He gave His only begotten Son, that whoever believes in
        Him should not perish but have everlasting life [John 3:16].

24
   See https://en.wikipedia.org/wiki/Moses_the_Black , movie https://youtu.be/aHIlirFdeLU
25
   See https://en.wikipedia.org/wiki/Mary_of_Egypt , movie https://youtu.be/5mEYXYjMs_k?t=4349
26
   See https://www.chabad.org/library/bible_cdo/aid/8168/jewish/Chapter-4.htm
27
   See https://www.chabad.org/library/bible_cdo/aid/15905 see scene https://youtu.be/0OHvyS_DJ_I?t=1059
28
   See Story https://youtu.be/0OHvyS_DJ_I?t=1523

                                              Page 13 of 295
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 53 of 406 PageID #:53

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


II. A CONVERSATION WITH THE LORD, GOD: THE TREE AND THE BRANCHES

Hear me, O Lord; I want to be authentic with you. It is true that you are a humble God yet the
Almighty; for you allowed me to approach your throne even though I am a sinner, and you‘ve
listened to me many times, while other times you did not respond to me and when you stayed
silent, I felt we are miles apart; and I speak to you but you didn‘t hear me; and I called you but
you didn‘t find me; and I asked you but you didn‘t answer me. As if I am not your son, and you
are not my father, and why this rejection? If you reject me, you won‘t lose anything. Who am I?
Millions among humanity. But if I reject you, I am lost forever. The only thing which links me to
life is my relationship with you — what profit is there in my blood, when I go down to the pit?
Will the dust praises you? Will it declare your truth? [Psalms 30:9].29

Lord, when Job was in pain, when you allowed the devil to test him, he questioned you and you
answered him — who is this who darkens counsel by words without knowledge? Now prepare
yourself like a man; I will question you, and you shall answer me [Job 38:1-2].30 You answered
Job by showing him what he didn‘t know but then, you blessed his days on Earth.31

Lord, you also answered Gideon and he did not leave you until he received an answer from you
— O my Lord, if the Lord is with us, why then has all this happened to us? And where are all His
miracles which our fathers told us about, saying, 'Did not the Lord bring us up from Egypt?' But
now the Lord has forsaken us and delivered us into the hands of the Midianites [Judge 6:13];
then the Lord turned to him and said, go in this might of yours, and you shall save Israel from the
hand of the Midianites. Have I not sent you? [Judge 6:14].32 Lord, Gideon did not leave you until
he received your blessings, just as Jacob wrestled with the angle until he received his blessings.

Lord, you said — it will come to pass that before they call, I will answer; and while they are still
speaking, I will hear [Isaiah 65:24].33 Allow me to enter in a conversation with you so that
humanity can see again. You‘ve allowed many prophets to speak to you, even question your
judgments because you‘re a humble God; greater is your power yet you‘ve allowed humanity to
approach you. Many have called evil, good while others turned good into evil and I ask you, why
are you allowing evil to rise and spread its wings across the globe? Is it by repetition that you
answer your servant or is it true that you miss my prayers that you have extended my trials in
order to show something which I lacked understanding — but God has chosen the foolish things
of the World to put to shame the wise, and God has chosen the weak things of the World to put
to shame the things which are mighty; and the base things of the World and the things which are
despised God has chosen, and the things which are not, to bring to nothing the things that are,
that no flesh should glory in His presence [1 Corinthians 1:27-29].34 Lord,

     o Prophet Jeremiah entered in a conversation with you when he said — Righteous are You,
       O Lord, when I plead with you; yet let me talk with you about your judgments. Why does

29
   See http://www.copticchurch.net/cgibin/bible/index.php?r=Psalms+30&version=NKJV&btn=View&showVN=1
30
   See https://www.copticchurch.net/bible/english/NKJV/Job/38?showVN=1
31
   See the scene https://youtu.be/GswSg2ohqmA see https://youtu.be/YZZ-ZHghHTw?t=5328
32
   See https://www.copticchurch.net/bible?r=Judges+6%3A6-16&version=NKJV&showVN=1
33
   See http://www.copticchurch.net/cgibin/bible/index.php?r=Isaiah+65%3A24&version=NKJV&btn=View
34
   See https://www.copticchurch.net/bible?r=1+Corinthians+1%3A27-29&version=NKJV

                                            Page 14 of 295
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 54 of 406 PageID #:54

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


        the way of the wicked prosper? Why are those happy who deal so treacherously?
        [Jeremiah 12:1].35

     o King David also entered in a conversation with you when he said — Lord, how they have
       increased who trouble me! Many are they who rise up against me. Many are they who say
       of me, ―There is no help for him in God.‖ Selah but You, O Lord, are a shield for me, my
       glory and the one who lifts up my head [Psalms 3:1-3].36 Why do you stand afar off, O
       Lord? Why do you hide in times of trouble? The wicked in his pride persecutes the poor;
       Let them be caught in the plots which they have devised [Psalms 10:1-2].37

     o Abraham, the father of the fathers also entered in a conversation with you concerning
       Sodom when he said — would you also destroy the righteous with the wicked? Suppose
       there were fifty righteous within the city; would you also destroy the place and not spare
       it for the fifty righteous that were in it? Far be it from you to do such a thing as this, to
       slay the righteous with the wicked, so that the righteous should be as the wicked; far be it
       from you! Shall not the Judge of all the earth do right? [Genesis 18:23-25].38

Lord, all of these individuals, you‘ve allowed them to enter in a conversation with you; I ask that
you please allow me to enter in a conversation with you again but this time you know what my
heart desires. You, O Lord, did not create humanity to perish. For that same reason, Saint
Athanasius said — surely it would have been better never to have been created at all than,
having been created, to be neglected and perish.




           When the Serpent deceived Eve, God was watching but never neglected Eve.39

35
   See http://www.copticchurch.net/cgibin/bible/index.php?r=Jeremiah+12&version=NKJV&btn=View&showVN=1
36
   See http://www.copticchurch.net/cgibin/bible/index.php?r=Psalms+3&version=NKJV&btn=View&showVN=1
37
   See http://www.copticchurch.net/cgibin/bible/index.php?r=Psalms+10&version=NKJV&btn=View&showVN=1
38
   See http://www.copticchurch.net/cgibin/bible/index.php?r=Genesis+18&version=NKJV&btn=View&showVN=1
39
   See scenes https://youtu.be/B_FpV0CZjxY?t=116, https://youtu.be/o2sjOBiBXSc

                                            Page 15 of 295
       Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 55 of 406 PageID #:55

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


Lord, you said ― for by your words you will be justified, and by your words you will be
condemned‖ [Matthew 12:37].40 And I want to ask you about your own words — ―remember the
word to your servant, upon which you have caused me to hope [Psalms 119:49].

Lord, I first asked you to give me strength to change Donald J. Trump and you fulfilled; I later
asked you what are your judgments concerning evil on Earth and you answered me; I asked you
to strike China for President Xi became haughty liking himself to a God and you fulfilled. I told
you that the World will not forget you and you turned Covid19 into a pandemic; and I prayed to
you concerning Office for Civil Rights persecuting me and you‘ve stretched my case till today
and my question to you O Lord, why the delay? Is it so I can reach out to President Joseph Biden
or the many members of his cabinet who are Jewish; who rule in the background? Lord, I see the
greatest parable in everything you did, you told me — You did not choose Me, but I chose you
and appointed you that you should go and bear fruit, and that your fruit should remain, that
whatever you ask the Father in My name He may give you [John15:16].41




The Lord, God strength my heart and raises me up from the ground; from the hunter‘s traps he
protects me; and if the roads are blocked before my own eyes, he splits the ocean in half for me
to pass through. I was never afraid of the long nights or from a spear that flies next to me
because his eyes stood all night watching me and the shadow of his wings covers me; he who
does wonders and fulfills the impossible; his breath shakes the foundations of the mountains; he
who opens his hands to help the weak; and stretches his fingers to wipe off my tears. He who
40
     See https://www.copticchurch.net/bible?r=Matthew+12%3A37&version=NKJV&showVN=1
41
     See https://www.copticchurch.net/bible?r=John+15%3A16&version=NKJV

                                             Page 16 of 295
       Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 56 of 406 PageID #:56

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


strengthens my footsteps; he who protects me and in the middle of the desert, from the heart of
the rock he quenches my thirst — For when I am weak, I am strong through the Lord, God,
Jesus Christ [2 Corinthians 12:10].42

III. A WORLD FILLED WITH PAIN: THE EYES THAT DON’T SEE

The Spirit himself bears witness with our spirit that we are children of God, and if children, then
heirs--heirs of God and joint heirs with Christ, if indeed we suffer with Him, that we may also be
glorified together [Romans 8:16-17].43

There was once a man in a village wondering why there is pain in this World. So he went down
to the church and toward God‘s alter he prayed, asking God, ―   Lord, why all this pain in the
World, show me what I don‘t see so I may understand.‖ The Lord decided to appear to him in
glorious light and thunderous voice. The Lord asked the man, ―if I show you why, promise me
that you would see but never speak up‖ and the man promised the Lord, God to never speak up.

So the Lord showed him — A tax collector went to church to pray, and while praying he dropped
his money on the floor inside the church, and later a mother showed up in the church to pray,
crying to God, saying ―  Lord, I don‘t have money for my daughter‘s surgery and without the
surgery, she will die‖ and in that moment, she realized that there was money left on the floor,
and the money was exactly the cost of the surgery. The mother left happily thanking God for the
money which will save her daughter‘s life. Then came a salesman praying at the church, asking
God to make his trip by the sea a great success.

At that moment, the tax collector who dropped his money returned to the church searching for
his money and accused the salesman of stealing his money, calling the police swearing to send
him to jail. The salesman cried out telling the tax collector that he did not steal his money and
that if he doesn‘t let him go, he will miss his ship that is about to sail off. At that moment, the
man who promised God never to speak up, ran toward the tax collector and spoke with what his
eyes saw; telling him ― the money that you dropped, an old lady took it, and this man is innocent,
if you went by the church‘s gate, you should be able to catch her and take your money‖ and
indeed the tax collector was able to catch the mother and took his money and walked happily.

At that moment, God appeared to the man telling him ―   what have you done!? didn‘t I tell you to
see but never to speak up‖ and the man dropped in fear saying ―   but Lord, I saved an innocent
man from going to jail‖ Then God revealed it all to him by saying ―       The tax collector who
dropped his money is going to use it as a bribe and is going to get caught committing a crime,
and the salesman who was about to miss his ship, is going to die because the ship is going to
drown, and the mother who had the money to save her daughter‘s life with that money, her
daughter will die.‖ The Lord told the man ―   what your eyes saw was not the truth‖ And at that
moment, the man fell on the floor crying to the Lord ― forgive me, for I knew nothing and spoke
of things which I lacked any understanding of.‖ Then the Lord, told him, ―    what humans sees
evil, God see it good, and what humans sees it good, God sees it evil but rest assure, I work for
the good of this World since the day I created it.‖
42
     See http://www.copticchurch.net/cgibin/bible/index.php?r=2+Corinthians+12%3A10&version=NKJV&btn=View
43
     See https://www.copticchurch.net/bible?r=Romans+8%3A16-17&version=NKJV&showVN=1

                                               Page 17 of 295
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 57 of 406 PageID #:57

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


IV. GOD PLANS EVERYTHING SINCE CREATION

Mr. President, since the creation of the World, and God planned everything, it is all been written
that on such day, this will happen and that will happen. Mr. President, if you open your eyes and
ears, the Lord will give you an answer for peace and will multiply your days with many blessings
and will strengthen your heart to rule this nation because what you need is different from
President Donald J Trump. Trump carried a mighty proud heart but you Mr. President, you are
lost and you need prayers and a great health. Look to Christ; for the Son of God loved the lost
souls; bore our sins and obeyed the laws in our place. The way to be saved is to know God‘s
heart, the heart of Jesus Christ, the sacrificed lamb who then shall rise and return as the lion of
Judah. They said, you‘re a president of great compassion and empathy, and the Lord, is testing
you as we speak because you were created on his image.

A. WHEN THE EARTH WAS DARK

Mr. President, in the beginning, God created the heavens and the earth. The earth was without
form, and void; and darkness was on the face of the deep. And God is quite? Continue your
reading and the Spirit of God was hovering over the face of the waters [Genesis 1:1-2].44 Earth
in the beginning was filled with darkness and the spirit of the Lord was hovering over the face of
the waters and God said ―  let there be light; and there was light‖ [Genesis 1: 3].45 The Earth that
was filled with darkness sprouts trees and flowers and everything beautiful was created on Earth.
The Earth, from its void status, gained hope in the Lord by forgetting its darkness and turning
into a beautiful planet.

Every time the devil pushes humanity toward despair in order to forget the Lord, one should tell
him, so what!? Would it be more difficult than the Earth that was filled with darkness and turned
into a beautiful planet? One should say, rest assure that the Lord promised me that his spirit will
dwell inside me and just like the Earth that was full of darkness, true light will shine, and it will
forget its darkness, and the Lord will see light as good ― I have gone astray like a lost sheep;
seek your servant, for I do not forget your commandments [Psalms 119:176].46

Here, you found how the Lord, God gave hope to the Earth by forgetting its darkness, its original
form. Mr. President, I saw an America, an America that is going through a transformation;
leading to a new birth of extended prosperities, [if] it heeds to the voice of the Lord and
overcome its challenges and it will overcome them ― ―    God Bless America‖ wasn‘t just an
empty slogan.

B. THE REBIRTH OF THE AMERICAN EAGLE

Mr. President, the American eagle is currently injured, injured in its pride and power, power that
is needed to be used for the good of many. However, Mr. President, did you see how the Lord
gave hope to the Eagle by extending his life? Hope that if he worked hard, he will be able to fly
high reaching the blue sky. Let me show you the beauty of God‘s creation.

44
   See http://www.copticchurch.net/cgibin/bible/index.php?r=Genesis+1&version=NKJV&btn=View&showVN=1
45
   See the scene https://youtu.be/B_FpV0CZjxY , https://youtu.be/o2sjOBiBXSc
46
   See http://www.copticchurch.net/cgibin/bible/index.php?r=Psalms+119%3A176&version=NKJV&btn=View

                                            Page 18 of 295
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 58 of 406 PageID #:58

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


The Eagle has the longest life-span of its species. It can live up to 70 years but to reach this age
however, the Eagle must make some tough decisions. In its 40‘s years, its long flexible talons
can no longer grab prey, which serves as food. Its long and sharp beak begins to bend. Its old
aged and heavy wings, due to their thick feathers, stick to their chest and make it difficult to fly.
Then, the Eagle is left with only two options: Die or go through the painful process of change.
The process requires that the Eagle fly to a mountain top and sits on its nest. There, it knocks its
beak against a rock until it plucks it out. Then the Eagle will wait for a new beak to grow until it
plucks out the talons. When the new talons grow back, the Eagle starts plucking its thick heavy
feathers. And after this, the Eagle takes its famous flight of re-birth and lives for another 30
years!

Mr. President, why is the change needed? To survive and live, and who gives hope for survival
and change? The Lord, your God Mr. President. We also have to pluck our unpleasant memories,
negative habits, and fixed mindset. Only freed from the past burden, can we take advantage of
the present. Let the American Eagle soar again!




                   This is America; do not allow others to pervert its foundation.47

V. THE FALL OF LUCIFER: FROM GOD’S FAVORITE ANGEL TO THE DEVIL

Mr. President, what I am about to show you, you have never heard or seen before in your life
because it is a foreign language for many and blessed are those who believe without hearing.

When God created the World, he wasn‘t satisfied with his creations, so he created the angels, and
lends some of his own powers to them. Here God not only loved to create but loved to share his
47
  See Thomas Jefferson on the Doctrines of Jesus Compared with Others, 21 April 1803
https://founders.archives.gov/documents/Jefferson/01-40-02-0178-0002

                                               Page 19 of 295
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 59 of 406 PageID #:59

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


power with his creations. But, some of these angels fell, when hunger for power consumed them
and they thought they could take over God‘s throne. The hunger for power and knowledge was
the same reason humans fell and left the Garden of Eden [Genesis 3:22].

In Eden, the garden of God you were; every precious stone was [set in] your covering; ruby,
topaz, diamond, chrysolite, onyx, and jasper, sapphire, carbuncle, and crystal and gold; the work
of your drums and your orifices is in you; on the day of your creation they were established. You
were a cherub of great measure, that covers, and I gave that to you; you were on the mount of the
sanctuary of God: you walked among stones of fire [Ezekiel 28:13-14].48

In Eden, God‘s favorite angel dwelled and in it, he was given all the gifts that God can offer,
from knowledge and might, to power and beauty, and so here comes the real question: why the
Lord, God loved humanity to the point he forgave their sins but he did not forgive his favorite
angel i.e., Lucifer to be known later as the devil when he fell — For God so loved the World that
he gave his only begotten Son, that whoever believes in him should not perish but have
everlasting life [John 3:16].49

The Lord, God even though to this day is merciful toward the devil by not obliterating him in
order to test mankind; the Lord never forgave the devil. The Lord gave Lucifer the knowledge of
God, meaning he knew 100 percent what was right from what was wrong. However, mankind
lacked this sort of knowledge; mankind doesn‘t know what the kingdom of God looks like. We
were given descriptions of it in the Old Testament and the New Testament through visions of
prophet Isaiah and John the Apostle but we‘ve never seen it, nor understood many things.

Lucifer, despite all the knowledge and powers that the
Lord, God gave him, he was envy of the Lord, and
wanted to take God‘s place — And you said to
yourself, 'To the heavens will I ascend, above God's
stars will I raise my throne, and I will sit on the mount
of the assembly, in the farthest end of the north. I will
ascend above the heights of the clouds; I will liken
myself to the Most High.' But into the nether World
shall you be brought down, to the bottom of the pit
[Isaiah 14:13].50

It was Archangel Michael, the head of the angels who
fought with Lucifer in heaven by telling him ―   who is
like God‖ and he won, and Lucifer fell into the pits of
hell — And war broke out in heaven: Michael and his
angels fought with the dragon; and the dragon and his
angels fought, but they did not prevail, nor was a place
found for them in heaven any longer. So the great
dragon was cast out, that serpent of old, called the

48
   See https://www.chabad.org/library/bible_cdo/aid/16126#v13
49
   See https://www.copticchurch.net/bible?r=John+3%3A16&version=NKJV
50
   See https://www.chabad.org/library/bible_cdo/aid/15945#v13

                                            Page 20 of 295
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 60 of 406 PageID #:60

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


Devil and Satan, who deceives the whole World; he was cast to the earth, and his angels were
cast out with him [Revelation 10:7-9].51

VI. THE GARDEN OF EDEN

Now, the heavens and the earth were completed and all their host [Genesis 2].52 Now the Lord
God took the man, and He placed him in the Garden of Eden to work it and to guard it. And the
Lord God commanded man, saying, ―   Of every tree of the garden you may freely eat. But of the
Tree of Knowledge of good and evil you shall not eat of it, for on the day that you eat thereof,
you shall surely die.‖




The Lord, God was so generous, that he created a partner for Adam, opposite of him ― And the
Lord God said, ― It is not good that man is alone; I shall make him a helpmate opposite him.‖
And the Lord God caused a deep sleep to fall upon man, and he slept, and He took one of his
sides, and He closed the flesh in its place. And the Lord God built the side that He had taken
from man into a woman, and He brought her to man [Genesis 2:21-23].53 And they were both
naked, the man and his wife, and were not ashamed. Why Lord? Because they knew no sin yet.54

The devil was not happy with what he saw, so he approached Eve to deceive her. 55 Now the
serpent was more cunning than any beast of the field which the Lord God had made. And he said
to the woman, ―Has God indeed said, 'You shall not eat of every tree of the garden'?‖ And the

51
   See http://www.copticchurch.net/cgibin/bible/index.php?r=Revelation+12%3A7-9&version=NKJV&btn=View
52
   See https://www.copticchurch.net/bible?r=Genesis+2&version=NKJV&showVN=1
53
   See https://www.copticchurch.net/bible?r=Genesis+2%3A21-23&version=NKJV&showVN=1
54
   See the scene https://youtu.be/0feZQkHbCkM?t=50
55
   See the scene https://youtu.be/0feZQkHbCkM?t=100 . How could God be holy yet kind if he does not judge
mankind for their sins. So God created a path for salvation.

                                              Page 21 of 295
       Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 61 of 406 PageID #:61

                             ―
                             I came to complete not to refute. I came light to the World.‖ Jesus Christ


woman said to the serpent, ―  We may eat the fruit of the trees of the garden; but of the fruit of the
tree which is in the midst of the garden, God has said, 'You shall not eat it, nor shall you touch it,
lest you die.' ―
               Then the serpent said to the woman, ―  You will not surely die. For God knows that
in the day you eat of it your eyes will be opened and you will be like God, knowing good and
evil.‖ The Journey of mankind defining good vs. evil started when they defied God‘s command.




                            When the Serpent deceived Eve, God was watching




                  When the Devil deceived Eve – Humans were separated from God.56

56
     See scenes https://youtu.be/B_FpV0CZjxY?t=116, https://youtu.be/o2sjOBiBXSc

                                                 Page 22 of 295
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 62 of 406 PageID #:62

                        ―
                        I came to complete not to refute. I came light to the World.‖ Jesus Christ


The Lord, God did not leave Adam and Eve but rather he judged them yet he gave them hope
because God loved mankind. It was never God‘s desire to separate from those he created, yet,
how could God be Holy and the source of perfect justice if he did not judge mankind for their
sin. For God promised Eve salvation when he said ― and I shall place hatred between you and
between the woman, and between your seed and between her seed. He will crush your head, and
you will bite his heel [Genesis 3:15].




         And Eve waited on God‘s promise to her that through her seed she will be saved.

However, Mr. President, generation upon generation came and left and still the head of the
Serpent was not crushed and the Serpent is raising its head up high and causing havoc on Earth,
from wars, to hate, to sins before the eyes of the Lord. The Serpent destroyed humans when:

     1. It caused mankind to die in the great flood during Noah‘s time [Genesis 6-9];57
     2. It caused mankind to die in Sodom and Gomorrah by sulfur and fire during Lot‘s time
        [Genesis 19]; and58
     3. It caused mankind to die when Earth opened up and swallowed Korah along with 2050
        men; and later 14,700 [Numbers 16:23-35 & Numbers 16:41-50].59

57
   See scene https://youtu.be/PWf0rLp7sUY see
https://www.copticchurch.net/bible?r=Genesis+6&version=NKJV&showVN=1
58
   See scene https://youtu.be/5ITLRbmBjf0?t=95 see
https://www.copticchurch.net/bible?r=Genesis+19&version=NKJV&showVN=1
59
   See https://www.copticchurch.net/bible?r=Numbers+16&version=NKJV&showVN=1

                                           Page 23 of 295
    Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 63 of 406 PageID #:63

                        ―
                        I came to complete not to refute. I came light to the World.‖ Jesus Christ


The question that needs an answer: did the Lord, God forget his promise to Eve? No, he did not.
Did the Lord, God did not want to save the World? No, he wants to save it. So why the delay?
The Lord God was preparing the path by teaching mankind the nature of God. God was
preparing the path by his own means and in his own ways.

Imagine if the Lord saved Adam and Eve the moment they sinned, how would they learn what
sin is? The Lord must first teach the idea of sacrifice, the idea that a soul can die in place of
another soul. The Lord wanted to teach that the soul that dies must be pure without sin. The Lord
wanted to teach that the soul that dies must be the only son. And to teach that a Virgin will bore a
son, pure without sins, and with the Holy Spirit, he will come and save the World.

Here is when God, the almighty experienced both the nature God who rules all, and the weakness
of mankind when he became a part of a human in the body of Jesus Christ. So God became more
merciful and patient with the World by gaining the characteristics of both God and Human.
When comparing the Old Testament with the New Testament, you will see that God became
more patient with the World and more forgiving; giving many chances toward salvation and we
see this transformative change across the centuries; starting with the Great Christian Persecution
at the hands of the Roman empire; like Emperor Diocletian.




    When Jesus Christ entered hell to save the souls of his loved ones; God‟s promise to Eve!

Who would have believed our report, and to whom was the arm of the Lord revealed?

       And he came up like a sapling before it, and like a root from dry ground, he had neither
       form nor comeliness; and we saw him that he had no appearance. Now shall we desire
       him? Despised and rejected by men, a man of pains and accustomed to illness, and as one
       who hides his face from us, despised and we held him of no account. Indeed, he bore our
       illnesses, and our pains-he carried them, yet we accounted him as plagued, smitten by
       God and oppressed. But he was pained because of our transgressions, crushed because of
       our iniquities; the chastisement of our welfare was upon him, and with his wound we
       were healed.

                                          Page 24 of 295
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 64 of 406 PageID #:64

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


        We all went astray like sheep, we have turned, each one on his way, and the Lord
        accepted his prayers for the iniquity of all of us. He was oppressed, and he was afflicted,
        yet he would not open his mouth; like a lamb to the slaughter he would be brought, and
        like a ewe that is mute before her shearers, and he would not open his mouth. From
        imprisonment and from judgment he is taken, and his generation who shall tell? For he
        was cut off from the land of the living; because of the transgression of my people, a
        plague befell them. And he gave his grave to the wicked, and to the wealthy with his
        kinds of death, because he committed no violence, and there was no deceit in his mouth.
        And the Lord wished to crush him, He made him ill; if his soul makes itself restitution, he
        shall see children, he shall prolong his days, and God's purpose shall prosper in his hand.

        From the toil of his soul he would see, he would be satisfied; with his knowledge My
        servant would vindicate the just for many, and their iniquities he would bear. Therefore, I
        will allot him a portion in public, and with the strong he shall share plunder, because he
        poured out his soul to death, and with transgressors he was counted; and he bore the sin
        of many, and interceded for the transgressors [Isaiah 53].60

And with great emphasis in the book of Revelation 1261 ― he will crush your head, and you will
bite his heel [Genesis 3:15].62 For Jesus Christ crushed sin, the serpent on the cross but in
returns, the serpent bitted his heel when the nail pieced it.

        Now a great sign appeared in heaven: a woman clothed with the sun, with the moon
        under her feet, and on her head a garland of twelve stars. Then being with child, she cried
        out in labor and in pain to give birth. And another sign appeared in heaven: behold, a
        great, fiery red dragon having seven heads and ten horns, and seven diadems on his
        heads. His tail drew a third of the stars of heaven and threw them to the earth. And the
        dragon stood before the woman who was ready to give birth, to devour her Child as soon
        as it was born. She bore a male Child who was to rule all nations with a rod of iron. And
        her Child was caught up to God and His throne. Then the woman fled into the wilderness,
        where she has a place prepared by God, that they should feed her there one thousand two
        hundred and sixty days. And war broke out in heaven: Michael and his angels fought with
        the dragon; and the dragon and his angels fought, but they did not prevail, nor was a
        place found for them in heaven any longer. So the great dragon was cast out, that serpent
        of old, called the Devil and Satan, who deceives the whole World; he was cast to the
        earth, and his angels were cast out with him. Then I heard a loud voice saying in heaven,
        ―Now salvation, and strength, and the kingdom of our God, and the power of His Christ
        have come, for the accuser of our brethren, who accused them before our God day and
        night, has been cast down. And they overcame him by the blood of the Lamb and by the
        word of their testimony, and they did not love their lives to the death.

        Therefore rejoice, O heavens, and you who dwell in them! Woe to the inhabitants of the
        earth and the sea! For the devil has come down to you, having great wrath, because he
        knows that he has a short time.‖

60
   See https://www.chabad.org/library/bible_cdo/aid/15984/jewish/Chapter-53.htm
61
   See https://www.copticchurch.net/bible/english/NKJV/Revelation/12?showVN=1
62
   See https://www.chabad.org/library/bible_cdo/aid/8167#v15

                                              Page 25 of 295
   Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 65 of 406 PageID #:65

                      ―
                      I came to complete not to refute. I came light to the World.‖ Jesus Christ




              He will crush your head, and you will bite his heel [Genesis 3:15]

Yet, this World did not reach its fullness yet, when it denies the source of Holy and denies
salvation by their own hands, starting with the Jewish people, then the Arabs, and later the
Gentiles. But the Lord is always working, and blessed are those who have eyes that can see.


                                        Page 26 of 295
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 66 of 406 PageID #:66

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


VII. THE CHILDREN OF ABRAHAM

God said to Moses, ―  I am who I am.‖ And He said, ―   Thus you shall say to the children of Israel,
                                              63
'I AM has sent me to you.'‖ [Exodus 3:14]. A voice calls, ―    In the desert, clear the way of the
Lord, straighten out in the wilderness, a highway for our God.‖ Every valley shall be raised, and
every mountain and hill shall be lowered, and the crooked terrain shall become a plain and the
close mountains a Champaign. And the glory of the Lord shall be revealed, and all flesh together
shall see that the mouth of the Lord spoke [Isaiah 40:3-5].64

Behold I send my angel, and he will clear a way before Me. And suddenly, the Lord Whom you
seek will come to his Temple. And behold! The angel of the covenant, whom you desire, is
coming, says the Lord of Hosts [Malachi 3:1].65




                                            The Great I am

Then the Jews said to him, ―    Now we know that you have a demon! Abraham is dead, and the
prophets; and you say, 'If anyone keeps my word he shall never taste death.' Are you greater than
our father Abraham, who is dead? And the prophets are dead. Whom do you make yourself out
to be?‖ Jesus answered, ―  If I honor myself, my honor is nothing. It is my Father who honors me,
of whom you say that he is your God. Yet you have not known him, but I know him. And if I
say, 'I do not know him,' I shall be a liar like you; but I do know him and keep his word. Your
father Abraham rejoiced to see my day, and he saw it and was glad.‖ Then the Jews said to him,


63
   See http://www.copticchurch.net/cgibin/bible/index.php?r=Exodus+3%3A14&version=NKJV&btn=View , see the
scene between Moses and God https://youtu.be/6ds9y3lJGig?t=122
64
   See https://www.chabad.org/library/bible_cdo/aid/15971 See the scene https://youtu.be/0feZQkHbCkM?t=887
65
   See https://www.chabad.org/library/bible_cdo/aid/16221/jewish/Chapter-3.htm

                                             Page 27 of 295
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 67 of 406 PageID #:67

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


―You are not yet fifty years old, and have you seen Abraham?‖ Jesus said to them, ―
                                                                                  Most
                                                                  66
assuredly, I say to you, before Abraham was, I AM‖ [John 8:46-59].

A. A HOUSE DIVIDED NO MORE: THE CHILDREN OF ABRAHAM!

Every kingdom divided against itself is brought to desolation, and every city or house divided
against itself will not stand. If Satan casts out Satan, he is divided against himself. How then will
his kingdom stand? And if I cast out demons by Beelzebub, by whom do your sons cast them
out? Therefore they shall be your judges. But if I cast out demons by the Spirit of God, surely the
kingdom of God has come upon you [Mathew 12:22-28].67




        Abraham sending Hagar with Ishmael to the desert & the Angel appear to Hagar

Sarah saw the son of Hagar the Egyptian, whom she had borne to Abraham, making merry. And
Sarah said to Abraham, ― Drive out this handmaid and her son, for the son of this handmaid shall
not inherit with my son, with Isaac.‖ But the matter greatly displeased Abraham, concerning his
son. And God said to Abraham, ―     Be not displeased concerning the lad and concerning your
handmaid; whatever Sarah tells you, hearken to her voice, for in Isaac will be called your seed.
But also the son of the handmaid I will make into a nation, because he is your seed.‖ And
Abraham arose early in the morning, and he took bread and a leather pouch of water, and he gave
[them] to Hagar, he placed [them] on her shoulder, and the child, and he sent her away; and she
went and wandered in the desert of Beer sheba [Genesis 21:9-14].68

The centuries of suppression could shock the simplest mind of an Arab but while these events
took place across the centuries, the Lord allowed Muhammad to unite the Arab nations under the


66
   See http://www.copticchurch.net/cgibin/bible/index.php?r=John+8%3A46-59&version=NKJV&btn=View , see
https://youtu.be/YQWCb-oIn54 See The Gospel of Kingdom https://youtu.be/xmFPS0f-kzs See also
https://youtu.be/tEBc2gSSW04?t=155
67
   See http://www.copticchurch.net/cgibin/bible/index.php?r=Matthew+12%3A22-28&version=NKJV&btn=View
see scene https://youtu.be/2D7AiufhXms?t=28
68
   See https://www.chabad.org/library/bible_cdo/aid/8216#v9

                                            Page 28 of 295
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 68 of 406 PageID #:68

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


banner of Islam, fulfilling what was said by the Lord to Hagar because of Abraham‘s
disobedience.

        Now Sarai, Abram's wife, had not borne to him, and she had an Egyptian handmaid
        named Hagar. And Sarai said to Abram, ―    Behold now, the Lord has restrained me from
        bearing; please come to my handmaid; perhaps I will be built up from her.‖ And Abram
        hearkened to Sarai's voice. So Sarai, Abram's wife, took Hagar the Egyptian, her
        handmaid, at the end of ten years of Abram's dwelling in the land of Canaan, and she
        gave her to Abram her husband for a wife. And he came to Hagar, and she conceived, and
        she saw that she was pregnant, and her mistress became unimportant in her eyes. And
        Sarai said to Abram, ―  May my injustice be upon you! I gave my handmaid into your
        bosom, and she saw that she had become pregnant, and I became unimportant in her eyes.
        May the Lord judge between me and you!‖ And Abram said to Sarai, ―         Here is your
        handmaid in your hand; do to her that which is proper in your eyes.‖ And Sarai afflicted
        her, and she fled from before her [Genesis 16:1-6].69

The Lord is merciful, the Lord is just, blessed is the name of the Lord forever and ever amen.
The Arabs are the descendant of Ishmael, the seed of Hagar whom the Lord blessed by saying:

        And the angel of the Lord said to her, ―
                                               I will greatly multiply your seed, and it will not be
        counted for abundance.‖ And the angel of the Lord said to her, ―        Behold, you will
        conceive and bear a son, and you shall name him Ishmael, for the Lord has heard your
        affliction. And he will be a wild donkey of a man; his hand will be upon all, and
        everyone's hand upon him, and before all his brothers he will dwell‖ [Genesis 16:9-12].70

The scripture records that the Lord, God
not only loves the sons of Ishmael, the
father of the Arab people, but the Lord
promised that he would multiply and bless
them and make him into 12 great nations
[Genesis 17:20-21].71 God has amply kept
his promise and today the Arab World
comprise around 12 nations, 10 million
square miles and over 350 million people.


It was pride which divided the children of Abraham for hundreds of years, and the Lord loves the
humble hearts for he is humble toward his creation.

Mr. President, for many years and the United States failed to bring peace to the middle-east and
many times they have neglected the Christians of the East, they saw Christian persecution, yet
they supported ― evil‖ and called it ―
                                     good‖; they watched and played politics ― I called it ― The
guilty secret of the West.‖ Until Mark came and taught it all to President Donald J. Trump,

69
   See http://www.copticchurch.net/cgibin/bible/index.php?r=Genesis+16&version=NKJV&btn=View&showVN=1
70
   See a good Jew teaching an Arab https://youtu.be/TTcx_TVBQP4
71
   See http://www.copticchurch.net/cgibin/bible/index.php?r=Genesis+17%3A20-21&version=NKJV&btn=View

                                            Page 29 of 295
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 69 of 406 PageID #:69

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


Congress, and many Federal officials because that knowledge was free for all. That is how Jared
Kushner‘s failed plan went from ―D                       Abraham Accord.‖72
                                  eal of the Century‖ to ―

Mr. President, Jared Kushner, God gave him everything he could ask for: a beautiful wife,
wealth, prestige, and a great position at the White House but he wasn‘t satisfied with what God
gave him, he wanted more by seeking my knowledge when he aimed at stealing it for fame and
wanted to be recognized as the one who deserve the ― Noble Peace Price‖.73

Jared wanted to steal a year worth of prayers, and nights worth of writing, and neither President
Donald Trump nor Jared Kushner spoke the truth on how they gain such knowledge. To them I
am a controversial figure; they could only learn from little me but never give any credit. They
both carried mighty proud hearts and they both wanted to be glorified not before the Lord, God
but before mankind.




     Part of my direct e-mail to President Trump‟ssenior advisors including Jared Kushner.

Mr. President, ask me why there was no peace between Jews and Arabs for 2000 years, and I
will answer and tell you because of mighty proud hearts.74 How else can the Devil decisive many
to this very day. The Lord, loves the humble, for he himself is humble toward his creation.

        Be exceedingly happy, O daughter of Zion; Shout, O daughter of Jerusalem. Behold!
        Your king shall come to you. He is just and victorious; humble, and riding a donkey and a
        foal, the offspring of [one of] she-donkeys [Zechariah 9:9].75



72
   See https://www.state.gov/the-abraham-accords/
73
   See https://www.theguardian.com/us-news/2021/feb/01/jared-kushner-nominated-for-nobel-peace-prize
74
   See When Sarah outcast Hagar https://www.chabad.org/library/bible_cdo/aid/8211/jewish/Chapter-16.htm
75
   See https://www.chabad.org/library/bible_cdo/aid/16213/jewish/Chapter-9.htm#v9 see scene
https://youtu.be/0feZQkHbCkM?t=4502

                                              Page 30 of 295
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 70 of 406 PageID #:70

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


B. BAHIRA: THE CHRISTIAN MONK, THE TRUE FATHER OF MUHAMMAD ‫�مد‬
                                                             ‫ُم َح‬

The story of Bahira known to some Muslim scholars is as follow: The story of Muhammad's
encounter with Bahira occurs in the works of the early Muslim historians Ibn Hisham (died 833
CE), Ibn Sa'd al-Baghdadi (784-855), and Muhammad ibn Jarir al-Tabari (839-923), whose
versions differ in some details. The young Muhammad, then either nine or twelve years old, met
Bahira in the town of Bosra in Syria while travelling with a Meccan caravan, accompanying his
uncle Abu Talib ibn ‗Abd al-Muttalib. When the caravan passed by his cell, the monk invited the
merchants to a feast. They accepted the invitation, leaving the boy to guard the camel. Bahira,
however, insisted that everyone in the caravan should come to him. Then a miraculous
occurrence indicated to the monk that Muhammad would become a prophet.76

Truth be told, is that Bahira is the true father of Muhammad, and Muhammad as a child was in
the acre of Arab Christians. Bahira who deciphered the Quran from the Bible, came to fulfill one
prophecy in the book of Genesis and that is what the Lord, God promised Hagar, the Egyptian.
The Lord, God uplifted Hagar status from a maid to a queen that through her seed Ishmael, his
descendant will rule many lands and in their midst would be Jacob i.e., Israel.

        And the angel of the Lord said to her, ―
                                               I will greatly multiply your seed, and it will not be
        counted for abundance.‖ And the angel of the Lord said to her, ―        Behold, you will
        conceive and bear a son, and you shall name him Ishmael, for the Lord has heard your
        affliction. And he will be a wild donkey of a man; his hand will be upon all, and
        everyone's hand upon him, and before all his brothers he will dwell‖ [Genesis 16:10-
        12].77

Waraqah ibn Nawfal, who was an Arab Priest, the Bishop of Mecca and the cousin of Khadija
bint Khuwaylid who is the first wife of Muhammad. Muhammad entire family was Arab
Christians.78 There is no such thing as Islam, there is Ishmael!

C. THE QURAN DECIPHERED FROM THE BIBLE

And so came Muhammad and altered the Bible through his real
father Bahira, who had access to both the Old and the New
Testaments. Both Bahira and later Muhammad defied God‘s laws by
altering the bible and here is when the Arab lost their path to
salvation yet God fulfilled what he promised Hagar, because God is
wise and just.

The Quran was directly deciphered from the Bible at the hands of
Bahira who taught it to Muhammad and for that same reason; many
of the bible‘s stories are mentioned inside the Quran, however, with
an altered realities. But Bahira being a Christian Monk was not able

76
   See https://en.wikipedia.org/wiki/Bahira
77
   See https://www.chabad.org/library/bible_cdo/aid/8211#v10
78
   See Waraqah biography https://en.wikipedia.org/wiki/Waraqah_ibn_Nawfal See Khadija
https://en.wikipedia.org/wiki/Khadija_bint_Khuwaylid

                                              Page 31 of 295
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 71 of 406 PageID #:71

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


                                               pure spirit‖ [Quran 2:87].79
to alter the status of Jesus Christ, that of a ―

On April 25, 2018, the Guardian reported on passages of the Bible's Deuteronomy found hidden
behind 8th Century Islamic Quran.80 When Eléonore Cellard of the College de France looked
closer at the Arabic manuscript, she noticed that there were actually Coptic letters faintly
appearing behind the writing. A follow-up analysis found that the Coptic text was part of the Old
Testament's book of Deuteronomy, though the exact verses have not yet been made known.81




               The empowerment of God's spirit ≠ Endorsement of Human„s choices

We surely know that they say, ―No one is teaching him except a human.‖ But the man they refer
to speaks a foreign tongue, whereas this ˹Quran˺ is ˹in˺ eloquent Arabic.82 ― This verse is the
truth about the Quran and Bahira, showing that it was Bahira who taught the Quran to
Muhammad by deciphering it from the Torah and the Gospel, not as the lying Serpent claims
―the angel appeared to Muhammad and told him to read, so he read.‖

In order to understand the Lord, God, one should examine the three books of wisdom:

     o The Book of Proverbs.83
     o The Book of Ecclesiastes.84
     o The Book of Job.85
79
   See https://quran.com/2/87
80
   See https://www.theguardian.com/books/2018/apr/25/passages-from-the-bible-discovered-behind-quran-
manuscript-christies
81
   See https://www.theguardian.com/books/2018/apr/25/passages-from-the-bible-discovered-behind-quran-
manuscript-christies
82
   See https://quran.com/16/103?translations=131
83
   See https://youtu.be/Gab04dPs_uA See Book of Proverbs
http://www.copticchurch.net/cgibin/bible/index.php?version=NKJV&r=Proverbs+1
84
   See https://youtu.be/VeUiuSK81-0 See Book of Ecclesiastes
http://www.copticchurch.net/cgibin/bible/index.php?version=NKJV&r=Ecclesiastes+1
85
   See https://youtu.be/GswSg2ohqmA See Book of Job
http://www.copticchurch.net/cgibin/bible/index.php?version=NKJV&r=Job+1

                                             Page 32 of 295
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 72 of 406 PageID #:72

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


Arabs for centuries lost their path to salvation because of Bahira‘s and Muhammad‘s mistakes
and for that same reason, humanity ended up with a divided house; all because of might, pride,
and power. After all, Sarah didn‘t want Hagar to share inheritance with her son Isaac.

D. EXAMINING JESUS CHRIST, THE MESSIAH INSIDE THE QURAN

Muhammad through Bahira, committed many sins, many of them were to keep the Arabs away
from salvation, while other sins were violating Moses‘ 10 Commandants/Sharia.86 While other
sins by altering the Story of Virgin Mary and Isaac.




             Eid Al-Adha should be about Isaac not Ishmail [God Promise to Abraham]

For instance, in order to downgrade God‘s promise to Abraham who was about to sacrifice his
son Isaac but instead God sent his angel and replaced a lamb in place of Isaac.87 Bahria through
Muhammad came and replaced Isaac with Ishmail deceiving to this very day 1.8 billion Muslims
who celebrate Eid al-Adha and they are like lost sheep, following the spirit of the anti-Christ.88

        And it came to pass after these things, that God tested Abraham, and He said to him,
        ―Abraham,‖ and he said, ― Here I am.‖ And He said, ―Please take your son, your only one,
        whom you love, yea, Isaac, and go away to the land of Moriah and bring him up there for
        a burnt offering on one of the mountains, of which I will tell you.‖ And Abraham arose
        early in the morning, and he saddled his donkey, and he took his two young men with
        him and Isaac his son; and he split wood for a burnt offering, and he arose and went to
        the place of which God had told him. On the third day, Abraham lifted up his eyes and
        saw the place from afar. And Abraham said to his young men, ―        Stay here with the
        donkey, and I and the lad will go yonder, and we will prostrate ourselves and return to
        you.‖ And Abraham took the wood for the burnt offering, and he placed [it] upon his son

86
   Sharia is a bible word, it is not an Islamic word, it is an Arabic word mentioned in the Torah. Instead of Saying
Moses Commandment in English, we say the Sharia of Moses. Islamists have perverted the true meaning of Sharia.
87
   See what God told Abraham to test his obedience https://youtu.be/0feZQkHbCkM?t=218
88
   See Muhammad has deceived far too many people https://en.wikipedia.org/wiki/Eid_al-Adha

                                                 Page 33 of 295
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 73 of 406 PageID #:73

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


        Isaac, and he took into his hand the fire and the knife, and they both went together. And
        Isaac spoke to Abraham his father, and he said, ―     My father!‖ And he said, ―Here I am,
        my son.‖ And he said, ―    Here are the fire and the wood, but where is the lamb for the
        burnt offering?‖ And Abraham said, ―     God will provide for Himself the lamb for the burnt
        offering, my son.‖ And they both went together. And they came to the place of which
        God had spoken to him, and Abraham built the altar there and arranged the wood, and he
        bound Isaac his son and placed him on the altar upon the wood. And Abraham stretched
        forth his hand and took the knife, to slaughter his son. And an angel of God called to him
        from heaven and said, ―    Abraham! Abraham!‖ And he said, ―      Here I am.‖ And he said,
        ―Do not stretch forth your hand to the lad, nor do the slightest thing to him, for now I
        know that you are a God fearing man, and you did not withhold your son, your only one,
        from Me.‖ And Abraham lifted up his eyes, and he saw, and lo! there was a ram, [and]
        after [that] it was caught in a tree by its horns. And Abraham went and took the ram and
        offered it up as a burnt offering instead of his son [Genesis 22:1-13].89

However, with all these modification to the Bible, in order to come up with the Quran with all its
distorted stories including the story of Virgin Mary.90 Yet, Bahira couldn‘t alter the facts related
to Jesus Christ being the Messiah.

     o The Quran first speaks about Jesus Christ and the Holy Spirit.91
     o The Quran second speaks about the Messiah.92
     o The Quran last speaks about those who don‘t believe in the Messiah shall not be saved.93

Muhammad is just a man; a name in history but Jesus Christ is the savior; God in flesh.




                            The Holy Spirit is mentioned inside the Quran
89
   See https://www.chabad.org/library/bible_cdo/aid/8217/jewish/Chapter-22.htm
90
   See Quran, Story of Mary https://quran.com/19
91
   See https://quran.com/2/87
92
   See https://quran.com/4/172
93
   See https://quran.com/4/173

                                              Page 34 of 295
       Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 74 of 406 PageID #:74

                             ―
                             I came to complete not to refute. I came light to the World.‖ Jesus Christ


These verses are undeniable yet Arabs do not read them nor do many know about them because
they listen to the tongues of their imams, and the leaders who rule over them for the sake of
power. The same is true for Jewish Rabbis who for the sake of masking the identity of Jesus
Christ, they skip reading Isaiah Chapter 53.94




         Is there even a comparison between Jesus Christ and a sinful man; Muhammad? No,
          Muhammad is the false prophet who brings no salvation but he did unit the Arabs.




              I want to see the Arabs gaining salvation rather than perishing after life
94
     See https://www.chabad.org/library/bible_cdo/aid/15984

                                                Page 35 of 295
       Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 75 of 406 PageID #:75

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


For the message of the cross is foolishness to those who are perishing, but to us who are being
saved it is the power of God [1 Corinthians 1:18].95




                                       The Family Tree of Abraham

95
     See http://www.copticchurch.net/cgibin/bible/index.php?r=1+Corinthians+1%3A18&version=NKJV&btn=View

                                               Page 36 of 295
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 76 of 406 PageID #:76

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


VIII. A CONVERSATION WITH GOD CONCERNING THE ARABS

Lord, many times humanity fell and stood far away from you. You said — you shall call me and
go and pray to me, and I will hearken to you [Jeremiah 29:12].96 You explained by saying,
―come to me and I will come to you‖ and I want to question your judgment. How do we come to
you? How do we come to you if you don‘t come to us? Who would be the first? We come to you
or you come to us in order to bring us back to you?

     o In the story of the lost sheep — then all the tax collectors and the sinners drew near to
       him to hear him. And the Pharisees and scribes complained, saying, ―     This man receives
       sinners and eats with them.‖ So he spoke this parable to them, saying: ―  What man of you,
       having a hundred sheep, if he loses one of them, does not leave the ninety-nine in the
       wilderness, and go after the one which is lost until he finds it? And when he has found it,
       he lays it on his shoulders, rejoicing. And when he comes home, he calls together his
       friends and neighbors, saying to them, 'Rejoice with me, for I have found my sheep
       which was lost!' I say to you that likewise there will be more joy in heaven over one
       sinner who repents than over ninety-nine just persons who need no repentance‖ [Luke
       15:1-7].97 Lord, the lost sheep wouldn‘t be able to return to you unless you find him.

     o In the story of Adam — then the Lord, God called to Adam and said to him, ―Where are
       you?‖ So he said, ― I heard your voice in the garden, and I was afraid because I was
       naked; and I hid myself‖ [Genesis 3:9-10].98 Lord, you were the one who found Adam
       and brought him back to you.

     o In the story of Simon — the Lord told Peter ― I tell you, Peter, the rooster shall not crow
       this day before you will deny three times that you know me‖ and he went outside and
       wept bitterly [Luke 22:34].99 Lord, you came to Peter; Peter did not come to you.

     o In the Story of a doubting Thomas, he was a skeptic who refused to believe without direct
       personal experience — who refused to believe that the resurrected Jesus had appeared to
       the ten other apostles, until he could see and feel the wounds received by Jesus on the
       cross [John 20:24-29].100 Lord, you came to the doubting Thomas; Thomas did not come
       to you.

In the Story of Jonah, Elijah, and Saul of Tarsus — they all ran away, you came to them, they did
not come to you.

Lord and you still say ― you come to me, and I will come to you.‖ No, Lord, I ask you that you
come to us first in order for us to come back to you; we can‘t do it alone. These are your words
— I am the vine, you are the branches. He who abides in me, and I in him, bears much fruit; for


96
   See https://www.chabad.org/library/bible_cdo/aid/16026#v12
97
   See http://www.copticchurch.net/cgibin/bible/index.php?r=Luke+15&version=NKJV&btn=View&showVN=1
98
   See http://www.copticchurch.net/cgibin/bible/index.php?r=Genesis+3&version=NKJV&btn=View&showVN=1
99
   See http://www.copticchurch.net/cgibin/bible/index.php?r=Luke+22&version=NKJV&btn=View&showVN=1
100
    See http://www.copticchurch.net/cgibin/bible/index.php?r=John+20&version=NKJV&btn=View&showVN=1

                                            Page 37 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 77 of 406 PageID #:77

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


without me you can do nothing [John 15:5].101 Lord, we can‘t come back to you because you
said without me you can‘t do anything. Hence, this is your duty to come to us because you‘re the
Sheppard and we are the sheep ― I have gone astray like a lost sheep; seek your servant, for I do
not forget your commandments [Psalms 119:176].102

Lord you said concerning the sheep — I will feed my flock, and I will make them lie down, says
the Lord God. I will seek what was lost and bring back what was driven away, bind up the
broken and strengthen what was sick; but I will destroy the fat and the strong, and feed them in
judgment [Ezekiel 34:15-16].103 Lord, you said you will bind up the broken and strengthen what
was sick and I ask you, do you think the broken souls can save themselves unless you come to
them? Lord you said — can a woman forget her nursing child, and not have compassion on the
son of her womb? Surely they may forget, yet I will not forget you [Isaiah 49:15].104 What else
did you say? I have inscribed you on the palms of my hands; your walls are continually before
me.

A. THE PARABLE OF THE TWO SONS

A man had two sons, and he came to the first and said, 'Son, go, work today in my vineyard.' He
answered and said, 'I will not,' but afterward he regretted it and went. Then he came to the
second and said likewise. And he answered and said, 'I go, sir,' but he did not go.

Which of the two did the will of his father? They said to Him, ―     The first.‖ Jesus said to them,
―Assuredly, I say to you that tax collectors and harlots enter the kingdom of God before you. For
John came to you in the way of righteousness and you did not believe him; but tax collectors and
harlots believed him; and when you saw it, you did not afterward relent and believe him.




101
    See http://www.copticchurch.net/cgibin/bible/index.php?r=John+15%3A5&version=NKJV&btn=View
102
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Psalms+119%3A176&version=NKJV&btn=View
103
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Ezekiel+34&version=NKJV&btn=View&showVN=1
104
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Isaiah+49&version=NKJV&btn=View&showVN=1

                                            Page 38 of 295
       Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 78 of 406 PageID #:78

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


Lord, in that sense, the Arabs shall see you in order to gain salvation, in that sense the last shall
become the first [Arabs] and the first shall become the last [Israel] because I see a great
transformation that is about to take place among the Arabs [Matthew 21:28-32].105

Muhammad gave the Arabs earthly inheritance but he couldn‘t give them salvation for
Muhammad himself couldn‘t gain salvation because he sinned, he deceived, he killed, he
enslaved woman, he had a lust for woman, he was never baptized, and he never took
communion; the bread of life that is the link between you and humanity.106

Lord, how can you free the Arabs from Muhammad, through you, I was able to fulfill the
Abraham Accord, and through you as well, they shall be able to see for it is enough 2000 years
they were denied salvation and yet you told me they are dear to you and that you are waiting for
their salvation. But, Lord, they cannot come to you unless you guide them to see.

B. THE PARABLE OF THE PRODIGAL SON

A certain man had two sons. And the younger of them said to his father, 'Father, give me the
portion of goods that falls to me.' So he divided to them his livelihood. And not many days after,
the younger son gathered all together, journeyed to a far country, and there wasted his
possessions with prodigal living. But when he had spent all, there arose a severe famine in that
land, and he began to be in want. Then he went and joined himself to a citizen of that country,
and he sent him into his fields to feed swine. And he would gladly have filled his stomach with
the pods that the swine ate, and no one gave him anything. But when he came to himself, he said,
'How many of my father's hired servants have bread enough and to spare, and I perish with
hunger! ―Iwill arise and go to my father, and will say to him, ―      Father, I have sinned against
heaven and before you,‖ and I am no longer worthy to be called your son. Make me like one of
your hired servants.‖

‗And he arose and came to his father. But when he was still a great way off, his father saw him
and had compassion, and ran and fell on his neck and kissed him. And the son said to him,
'Father, I have sinned against heaven and in your sight, and am no longer worthy to be called
your son.' But the father said to his servants, 'Bring And bring the fatted calf here and kill it, and
let us eat and be merry; for this my son was dead and is alive again; he was lost and is found.'
And they began to be merry. Now his older son was in the field. And as he came and drew near
to the house, he heard music and dancing. So he called one of the servants and asked what these
things meant. And he said to him, 'Your brother has come, and because he has received him safe
and sound, your father has killed the fatted calf.' But he was angry and would not go in.
Therefore his father came out and pleaded with him. So he answered and said to his father, 'Lo,
these many years I have been serving you; I never transgressed your commandment at any time;
and yet you never gave me a young goat, that I might make merry with my friends. But as soon
as this son of yours came, who has devoured your livelihood with harlots, you killed the fatted
calf for him.' And he said to him, 'Son, you are always with me, and all that I have is yours. It
was right that we should make merry and be glad, for your brother was dead and is alive again,
and was lost and is found'‖ [Luke 15:11-32].
105
      See https://www.copticchurch.net/bible?r=Matthew+21%3A28-32&version=NKJV&showVN=1
106
      See I am the bread of life https://youtu.be/vci5QPRvSQk

                                             Page 39 of 295
    Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 79 of 406 PageID #:79

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


Lord, in this story, you rejoiced when the first son who went away, was lost but later he found
you, and in that sense that first son is Ishmael, that first son are the Arabs, for Israel rejected you,
they rejected you because of their stubborn hearts, the Jews till this very day have continued to
reject you and they continues in their path to till the Earth to gain all the sacrifices that it can give
them but they fail in one thing, to gain salvation. Lord, you said:

        For I do not desire, brethren, that you should be ignorant of this mystery, lest you should
        be wise in your own opinion, that blindness in part has happened to Israel until the
        fullness of the Gentiles has come in. And so all Israel will be saved, as it is written: ―
                                                                                                 The
        Deliverer will come out of Zion, And He will turn away ungodliness from Jacob; For this
        is My covenant with them, When I take away their sins‖ [Romans 11:25-27].

Lord, this is your judgment and this is your parable, for the first son [Arabs] to obey you and for
the second son [Israel] to reject you. This is the parable, for the first son [Arabs] to find you and
for the second son [Israel] to be the last.

C. PROPHECY CONCERNING MECCA AND MEDINA

And the word of the Lord came to me, saying:

Son of man, set your face toward the children of Ishmael, and prophesy about them.

Behold and there I stood before the Cherubim and Seraphim who guarded the Lord, God days
and nights by saying ‗Holy, holy, holy is the Lord of Hosts; the whole earth is full of His glory‘
and I saw the Lord sitting on a high and exalted throne; a great light and pure scent surrounded
the Lord‘s throne and in its midst I saw a scroll on a thick dark cloud and the angel of the Lord
came to me saying ―   Behold! For the time has come to save the sons and daughters of Ishmael;
for their salvation has arrived at last.‖ Then I came and opened the scroll and it showed a map
from Medina to Mecca and a great voice came to me saying.

The Lord shall send his angels to the black stone that is built in the midst of Mecca, for God shall
plague it in order to remove what Satan has done to the seed of Ishmael. And whoever shall
come near the black stone and worship it, shall be struck with plagues and a great fear shall rise
among the inhabitant of the city and words will travel among the people, tribes, and the kings of
the Arab lands and in that moment a great sign shall appear in the sky, showing the direction
toward the son of Man who came to save humanity from sin.

Then you shall say; so said the Lord God: You great city of Mecca, the house which was built for
the Lord, I do not dwell in it, for it is a house of vipers and darkness, and the Lord shall destroy it
and give you a great sign, and an alter to the Lord shall be built at the border of Neom city with a
great monument of Jesus Christ; a blessing in the midst of the land between Egypt and Neom.

For the Lord God shall declare ―  My children have come to me at last, my first lost son came to
me, repenting, and finding his ways toward me‖ And the angels of the Lord will rejoice saying
―bring the fatted calf here and let us eat and be merry; for these are my children who were dead
and are alive again; they were lost and are found.‖

                                             Page 40 of 295
       Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 80 of 406 PageID #:80

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


IX. THE TREE OF LIFE VS THE TREE OF THE KNOWLEDGE OF GOOD AND EVIL

In the Garden of Eden there were two trees, one tree that Adam and Eve use to eat from it so they
can live forever, and another Tree, the Tree of the Knowledge of Good and Evil that the Lord
God warned them that [if] they ate from it, they shall die. However, the serpent deceived Eve and
Eve ate from the Tree of Knowledge of Good and Evil and gave to Adam to eat from it as well.




Then the Lord, God declared:

           Behold, the man has become like one of us, to know good and evil. And now, lest he put
           out his hand and take also of the tree of life, and eat, and live forever" — [Genesis
           3:22].107 Therefore the Lord God sent him out of the Garden of Eden to till the ground
           from which he was taken.

And so it begins, the journey of good vs. evil began with the Story of Cain and Abel. Cain and
Abel are the first two sons of Adam and Eve. Cain, the firstborn, was a farmer, and his brother
Abel was a shepherd. The brothers made sacrifices to God, each of his own produce, but God

107
      See https://www.copticchurch.net/bible?r=Genesis+3%3A22&version=NKJV&showVN=1

                                              Page 41 of 295
       Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 81 of 406 PageID #:81

                             ―
                             I came to complete not to refute. I came light to the World.‖ Jesus Christ


favored Abel's sacrifice instead of Cain's. Cain then murdered Abel, whereupon the Lord, God
punished Cain by condemning him to a life of wandering. Cain then dwelt in the land of Nod
(‫�ד‬‫נ‬, 'wandering'), where he built a city and fathered the line of descendants beginning with
Enoch.108




                                            When Cain killed Abel.

A. THE GREAT FLOOD: NOAH’S TIME

Now it came to pass, when men began to multiply on the face of the earth, and daughters were
born to them, that the sons of God saw the daughters of men, that they were beautiful; and they
took wives for themselves of all whom they chose.

And the Lord said, ― My Spirit shall not strive with man forever, for he is indeed flesh; yet his
days shall be one hundred and twenty years.‖

There were giants on the earth in those days, and also afterward, when the sons of God came in
to the daughters of men and they bore children to them. Those were the mighty men who were of
old, men of renown. Then the Lord saw that the wickedness of man was great in the earth, and
that every intent of the thoughts of his heart was only evil continually.

And the Lord was sorry that He had made man on the earth, and He was grieved in His heart. So
the Lord said, ―I will destroy man whom I have created from the face of the earth, both man and
beast, creeping thing and birds of the air, for I am sorry that I have made them.‖

But Noah found grace in the eyes of the Lord [Genesis 6:1-8].

108
      See the story https://youtu.be/zO4dxyg7sw0

                                                   Page 42 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 82 of 406 PageID #:82

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ




                                       The Great Flood, it begins. 109

The earth also was corrupt before God, and the earth was filled with violence. 110 So God looked
upon the earth, and indeed it was corrupt; for all flesh had corrupted their way on the earth. 111

And God said to Noah, ―    The end of all flesh has come before Me, for the earth is filled with
violence through them; and behold, I will destroy them with the earth.‖ Make yourself an ark of
gopher wood; make rooms in the ark, and cover it inside and outside with pitch. And this is how
you shall make it: The length of the ark shall be three hundred cubits, its width fifty cubits, and
its height thirty cubits. You shall make a window for the ark, and you shall finish it to a cubit
from above; and set the door of the ark in its side. You shall make it with lower, second, and
third decks. And behold, I myself am bringing floodwaters on the earth, to destroy from under
heaven all flesh in which is the breath of life; everything that is on the earth shall die. But I will
establish my covenant with you; and you shall go into the ark--you, your sons, your wife, and
your sons' wives with you. And of every living thing of all flesh you shall bring two of every sort
into the ark, to keep them alive with you; they shall be male and female. Of the birds after their
kind, of animals after their kind, and of every creeping thing of the earth after its kind, two of
every kind will come to you to keep them alive. And you shall take for yourself of all food that is
eaten, and you shall gather it to yourself; and it shall be food for you and for them‖ [Genesis 6].

Humans became something else that the Lord, God could not recognize anymore and so God
destroyed mankind, but then after he destroyed mankind, God did feel pain and sadness for he
has destroyed his creation.

Then, the Lord, God created the Rainbow as a covenant between him and the Earth; promising
that he would never destroy the Earth ever again.112 Yet, that doesn‘t mean that he won‘t judge
mankind, rather he will become more patient with mankind.


109
    The Beginning of life https://youtu.be/B_FpV0CZjxY https://youtu.be/o2sjOBiBXSc
110
    See https://youtu.be/7QEp0wYL6yo?t=74
111
    The Great Flood https://youtu.be/PWf0rLp7sUY
112
    See https://youtu.be/vCpojVd9Qr4?t=112

                                                Page 43 of 295
       Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 83 of 406 PageID #:83

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ




               The Lord created the Rainbow as a covenant between him and the Earth.

And the Lord, God commended ―   Whoever sheds the blood of man, by man shall his blood be
shed, for God made man in his own image‖ [Genesis 9:6].113

B. THE TOWER OF BABEL

The descendants of Noah all spoke a single language. As they increased in number and began to
spread eastward, they found a fertile area called Shinar and settled there. They decided to build a
city with a tower that ―
                       reached to the heavens.‖ They wanted the tower to be a proud monument
to themselves and a symbol that would keep them united as a powerful people.

However, God was not so pleased. He came down and looked at the city and tower and said,

           If as one people speaking the same language they have begun to do this, then nothing
           they plan to do will be impossible for them. Come, let us go down and confuse their
           language so they will not understand each other [Genesis 11:6-7].114

So God made the people speak many different languages so they could not work together on
building the city and tower. Then he scattered the people around the World and the city was
abandoned. The city was called ―
                               Babel‖ because God confused their languages.

This was the beginning of how mankind looked different and spoke different languages on Earth.
113
      See https://www.copticchurch.net/bible?r=Genesis+9%3A6&version=NKJV&showVN=1
114
      See https://www.copticchurch.net/bible?r=Genesis+11%3A6-7&version=NKJV

                                              Page 44 of 295
       Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 84 of 406 PageID #:84

                             ―
                             I came to complete not to refute. I came light to the World.‖ Jesus Christ




                                             The Tower of Babel

And the Journey of mankind continued until the story of Abraham came to light. In his holy
book, God revealed his plan to save mankind from his judgment. One of the first to see this plan
unfold was Abraham.115 And in this Journey, Mr. President, God showed me how I can reunite
the Children of Abraham and only when Donald J. Trump opened his heart and listened.

C. PROPHECIES IN THE BOOK OF GENESIS.

       o On the descendants of Abram [Genesis 12:3]
       o On the descendants of Judah [ Genesis 49:10]
       o The coming of Jesus Christ by birth from a woman without a man's seed [Genesis 3:15]

Why do Arabs have lands, endless oil, and their birth rate is multiplying. It is because the Lord
promised Abram that his descendant from Hagar the Egyptian i.e., Ishmael will be as ―    many as
                                                        116
the sea sands and the stars in the sky‖ [Genesis 16:11].

115
      See https://youtu.be/0feZQkHbCkM?t=155
116
      See https://www.chabad.org/library/bible_cdo/aid/8211

                                                 Page 45 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 85 of 406 PageID #:85

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


Why Jews are also blessed with wealth and influence? It is because the Lord blessed the
descendant of Judah [Genesis 49:10].117

Last, the coming of Jesus Christ from a woman, Virgin Mary, without a man‘s seed to save
humanity from sin; the sin which started with Adam and Eve when they ate from the forbidden
fruit [Genesis 3].118

X. THE PARABLE BETWEEN THE VINE AND THE BRANCHES

I am the vine; you are the branches. If a man remains in me and I in him, he will bear much fruit;
apart from me you can do nothing. If anyone does not remain in me, he is like a branch that is
thrown away and withers; such branches are picked up, thrown into the fire and burned [John
15].119

Mr. President, this is the Parable, the Lord, God has used the Jewish people as a way to save
humanity and through their actions, which have affected the World in its parable form. If the
Jewish people committed wickedness, than darkness and judgments looms upon them and if they
listen and obey the Lord, God, they prosper and gets loved by the World.

Out of jealousy, pride, and might, Sarah did not want to share inheritance with Hagar and so we
see first Abraham wasn‘t patient with the Lord, God and married Hagar and bore his first son
Ishmael and second when he outcaste Hagar into the desert after he bore his second son Isaac.
And here you find that God first blessed, then judged the Children of Abraham, in order for them
to understand but in the process, an entire distorted religion was born ―   Islam‖ that brings no
salvation to the children of Ishmael, and God is waiting for them to hear his voice, in order to see
and understand.

Bahira‘s writing is shown all over the Quran that was
deciphered from the Torah and the Gospel; and Waraqah ibn
Nawfal who was a Christian priest and the cousin of Khadija,
the first wife to Muhammad, all were in it to support
Muhammad in his conquest to raise up the Arabs status by
fullfiling God‘s prophecy to Hagar, which is found in Genesis
16.120

And the angel of the Lord said to her, ―    Behold, you will
conceive and bear a son, and you shall name him Ishmael, for
the Lord has heard your affliction. And he will be a wild
donkey of a man; his hand will be upon all, and everyone's
hand upon him, and before all his brothers he will dwell.‖


117
    See https://www.chabad.org/library/bible_cdo/aid/8244                        Waraqah ibn Nawfal
118
    See https://www.chabad.org/library/bible_cdo/aid/8167
119
    See https://www.copticchurch.net/bible?r=John+15&version=NKJV , see https://youtu.be/btojLhvXzUc
120
    See https://www.chabad.org/library/bible_cdo/aid/8211 See Islam came at the hands of a Christian Priest
Waraqah ibn Nawfal https://religion.wikia.org/wiki/Waraqah_ibn_Nawfal

                                                Page 46 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 86 of 406 PageID #:86

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


And this is exactly what the family of Muhammad tried to fulfill but also it kept the Arabs away
from salvation. It gave them earthly sacrifices but it took away salvation from them.

The empowerment of God's spirit ≠ Endorsement of Human‗s choices.




 The Lord, God fulfilled many of his promises to mankind but he is looking or hearts not minds.

And so for 2000 years, the sons and daughters of Ishmael failed to gain salvation but only those
who opened their eyes and ears, they were called the ―
                                                     Chosen ones.‖ Like the story of an Arab,
Majed el Shafie and many more like him.121

                                                    Parts‖ of Iran.122
Intelligence Minister: Christianity Is Spreading in ―

         In a speech to Shia preachers in Qom, Intelligence Minister Mahmoud Alavi reported that
         Christianity is spreading in ―parts‖ of Iran. ― These converts are ordinary people whose
         jobs are selling sandwiches or similar things,‖ he said.

Remember, there is no Islam, there is Ishmael. These people are looking for power not salvation.

121
  See https://youtu.be/zIjuhYpelUA
122
  See https://iranwire.com/en/features/6005 and see https://en.radiofarda.com/a/iran-intelligence-ministry-
summons-iranian-who-showed-interest-in-christianity-/29921102.html

                                               Page 47 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 87 of 406 PageID #:87

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


XI. ISRAEL IS THE OLD TESTAMENT, EGYPT IS THE NEW TESTAMENT

Mr. President, when the Lord, God judge nations, he judge them based on the Kings who rule
them. Sometimes, God wants to bless a certain country through trial, other times God wants to
draw a road for salvation, and other times God wants to punish a country because of them
committing sin and injustice.

The Bible taught humanity that Israel is the Old Testament (Torah) and Egypt is the New
Testament (Gospel) and in a sense, there is a parable in this journey ―Out of Egypt, I called my
son.‖ The parable is that God drew a map to bring salvation to humanity; from darkness to light;
from despair to hope; from death to salvation. See the true meaning of Passover.123

         For, when Israel was young, I loved him, and from Egypt I called my son [Hosea 11:1].124
         The more they called to them, the more they went away from them; to the baalim they
         would slaughter sacrifices, and to the graven images they would burn incense.




                                     Out of Egypt, I called my son.125

Behold, God is mighty, but despises no one; he is mighty in strength of understanding. He does
not preserve the life of the wicked, But gives justice to the oppressed. He does not withdraw his
eyes from the righteous; but they are on the throne with kings, for he has seated them forever,
and they are exalted. And if they are bound in fetters, held in the cords of affliction, then he tells
them their work and their transgressions -- That they have acted defiantly. He also opens their

123
    Jesus Christ became the true Passover lamb https://youtu.be/VeVZRZlt-7Q For he is not from this World.
124
    See https://www.chabad.org/library/bible_cdo/aid/16165
125
    See https://www.copticchurch.net/bible?r=Hosea+11&version=NKJV&showVN=1

                                                Page 48 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 88 of 406 PageID #:88

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


ear to instruction, and commands that they turn from iniquity. If they obey and serve him, they
shall spend their days in prosperity, and their years in pleasures. But if they do not obey, they
shall perish by the sword, and they shall die without knowledge. But the hypocrites in heart store
up wrath; they do not cry for help when he binds them. They die in youth, and their life ends
among the perverted persons [Job 36:5-14].126

A. THE STORY OF JOSEPH THE KING OF EGYPT

Joseph was a nice Jewish boy who ends up in Egypt, the decadent land of the Pharaohs, where
people and the celestial spheres are worshipped instead of God; a lone teenager in the strongest
society of his days. Joseph did not cave in to the pressures. He stood firm and the Lord raised
him to the top of Egyptian society, until he was second to Pharaoh himself. In fact, it was after
the wife of Potiphar who tried to tempt him into sinning, and he withstood the temptations that
he is first referred to as an Ivri — for then he showed that he was faithful toward the teachings of
the Lord, God.




                                             Potiphar & Joseph

Joseph was a Hebrew who loved the Lord, God with all his heart and so the Lord gifted him with
the ability to understand dreams.127 Joseph was one of the twelve tribes of Israel, a son of Jacob
126
   See http://www.copticchurch.net/cgibin/bible/index.php?r=Job+36&version=NKJV&btn=View&showVN=1
127
   See life story of Joseph https://youtu.be/d-IfmROZ8xM , see real life discovery https://youtu.be/aBDbDeepyS4
see Genesis Chapter 37, 39-45 https://www.chabad.org/library/bible_cdo/aid/8232

                                                Page 49 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 89 of 406 PageID #:89

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


and his wife Rachel. Known as ―th  e righteous one‖ he was favored by his father (who gave him a
special colored coat) and sold by his brothers to Egypt, where he ultimately became ruler of the
land, second only to King Pharaoh. The Lord tested Joseph with a harsh life trial but brought him
rescue; from being sold as a slave by his brothers to becoming the king of Egypt because the
Lord raises the humble and no one is righteous but the Lord, God.128

Joseph‘s story highlights the proper attitude toward difficulty and misfortune. Upon discovering
Joseph‘s identity, his brothers were sure he would utilize his imperial powers to exact revenge
against them for their evil conduct. However, the sentiments expressed by Joseph were quite the
opposite; he rewarded evil with good — but now do not be sad, and let it not trouble you that
you sold me here, for it was to preserve life that God sent me before you...You did not send me
here, but God [Genesis 45:5].129 Joseph recognized that all the travails he had undergone were
ordained by God to ensure the survival of Egypt and the surrounding countries. Keeping this in
mind enabled him to forgive his brothers and repay animosity with benevolence i.e., kindness.

B. THE STORY OF MOSES AND THE ISRAELITES

When the Lord, God spoke to Moses, he told him to go and speak to the Pharaoh but Moses
answered — Lord, I am not a man of words, neither from yesterday nor from the day before
yesterday, nor from the time you have spoken to your servant, for I am a heavy of a mouth and
heavy of a tongue.‖ [Exodus 4:10].130 But the Lord said to him, who gave man a mouth, or who
makes [one] dumb or deaf or seeing or blind? Is it not I, the Lord? So now, go! I will be with
your mouth, and I will instruct you what you shall speak [Exodus 4:11-12].131

The Lord told Moses, tell the Jews I am their true God, the God of Abraham, Isaac, and Jacob.
Moses was hesitant because he knew that the Jews cannot not be easily convinced, and so the
Lord gave Moses the power to perform (3) miracles in front of the Jews in order for them to see
in order to believe.

         I will give you the power to turn a Rod into a Serpent and so Moses' rod turned into a
         serpent [Exodus 4:2-4]. If they don‘t believe, I will give you the power to turn your hand
         into Leprous and so Moses' hand was turned into a leprous [Exodus 4-6:7]. If they don‘t
         believe, then use the last sign, take up water from the Nile and pour it on a dry land and it
         will turn into blood [Exodus 4:9].

The Lord knew that the Jews cannot be easily convinced, in the Old Testament, it teaches. So,
the Lord had Moses perform three miracles in order for the Jews to believe in the Lord, God.

Moses fulfilled God‘s commandments and the Lord, God turned Moses from a child into the
leader who shall bring salvation to his people but his people did not heed to Moses‘ voice after
they were saved from slavery.132

128
    From a slave https://youtu.be/vI_kMlvUWDw to the King of Egypt https://youtu.be/QWiJ8VQXJzY
129
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Genesis+45&version=NKJV&btn=View&showVN=1
130
    See https://www.chabad.org/library/bible_cdo/aid/9865
131
    See scene https://youtu.be/6ds9y3lJGig?t=122
132
    See scene https://youtu.be/TzRrEgkfhG8?t=64

                                            Page 50 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 90 of 406 PageID #:90

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ




                                    Moses split the red sea in half.

C. OUT OF EGYPT, I CALLED MY SON

In the beginning, since the pharaonic time, Egypt
was stubborn, not knowing the Lord and ruled with
might and power, and so the Lord sent 10 plagues
to Egypt in order to save the Hebrews.133 However,
despite Egypt being struck with 10 plagues,
however, stubbornness continued to blind the hearts
of Ramesses II, the pharaoh.134 For, he, Ramesses
wanted to kill the Hebrews but the Lord is just, for
he heard the cries of the Hebrews.135

The Lord struck Egypt by taking the souls of the
firstborn children of Egypt136 — at midnight the
LORD struck down all the firstborn in Egypt, from
the firstborn of Pharaoh, who sat on the throne, to
the firstborn of the prisoner, who was in the
dungeon, and the firstborn of all the livestock as
well [Exodus 12:29].137

The Lord never forgot Egypt, for he sent his only

133
    See The 10 plagues https://youtu.be/GJleW4TCQM0 , see Moses meeting God https://youtu.be/6ds9y3lJGig
134
    See Biography https://en.wikipedia.org/wiki/Ramesses_II Pascha Week https://youtu.be/VeVZRZlt-7Q
135
    See https://youtu.be/s2A3LaYDlHM , see Ramsesses stubbornness https://youtu.be/i0PPMC97rpI?t=182
136
    See https://youtu.be/HXmru6NrSAY
137
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Exodus+12%3A29&version=NKJV&btn=View

                                              Page 51 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 91 of 406 PageID #:91

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


beloved son to save Egypt and the heart of Egypt melted in its midst and the people of Egypt
became dear to the Lord — blessed is Egypt my people [Isaiah 19:25].138 The Lord, God
promised humanity that he will give them a new heart and through him, nations have changed to
this very moment.

An angel of the Lord appeared to Joseph in a
dream and said ― Rise, take the child and his
mother, and flee to Egypt, and remain there until
I tell you, for Herod is about to search for the
child, to destroy him. And he rose and took the
child and his mother by night and departed to
Egypt and remained there until the death of
Herod. This was to fulfill what the Lord had
spoken by the prophet ― Out of Egypt I called
my son [Matthew 2:13-15].139



D. THE GREAT TRANSFORMATION OF EGYPT: THE COPTIC IDENTITY

Behold the Lord is riding on a light cloud and He shall come to Egypt, and the idols of Egypt
shall quake from before Him and the heart of the Egyptians shall melt in their midst [Isaiah 19:1]

In the entire bible, there is only one time when God took the lives of the first born children and
that is the Egyptian.140 All was done because the Pharaoh who ruled over Egypt was a stubborn
man. And in that sense, the Lord, God looks toward the kings who rule over their nations and see
how they will behave and accordingly, he either blesses or judges them.

The Lord, said ―   Blessed is Egypt my People‖ [Isaiah 19:25].141 Here, the Lord, God made Egypt
the first to gain salvation and made Israel the last to gain salvation. The parable in here is that he
first became the last, and the last became the first.

The great persecution which happened at the hands of the Roman Empire, it was a blood bath
which brought Christianity to Egypt and the Lord, God‘s name was glorified in trials.

Egypt changed and the heart of Egypt melted in its midst and Egypt witnessed many saints
giving Egypt, its new Coptic identity. Early church historians, writers, and fathers testified to the
numerous Copt martyrs. Tertullian, 3rd century North African lawyer wrote

      ―If the martyrs of the whole World were put on one arm of the balance and the martyrs of
      Egypt on the other, the balance will tilt in favor of the Copts.‖


138
    See http://www.coptic.net/articles/EgyptInTheBible.txt
139
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Matthew+2%3A13-15&version=NKJV&btn=View
140
    See https://youtu.be/HXmru6NrSAY
141
    See https://www.chabad.org/library/bible_cdo/aid/15950/jewish/Chapter-19.htm#v25

                                            Page 52 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 92 of 406 PageID #:92

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


      o   Saint George from a prince to a martyr.142
      o   Saint Demiana from a princess to a martyr.143
      o   Saint Mohrael, from a child to a martyr.144
      o   Saint Abanoub, from a child to a martyr.145
      o   Saint Philobateer Mercurious, from a commander of the Roman‘s army to a martyr. 146
      o   Saint Mina the Wonder Worker, from a wealthy family to a martyr.147

Despite periods of martyrdom and persecution under the Roman Empire and the number of
believers continued to grow and the lives of the martyrs became the Coptic Church‘s seed toward
salvation.148 See today‘s Coptic Children.149




                                   Coptic Saints throughout the centuries

Blessed is Egypt, my people (‫[ )مبارك شعبى مصر‬Isaiah 19:25].
142
    See bio https://en.wikipedia.org/wiki/Saint_George , Movie https://youtu.be/836zeu1nND0 see
https://youtu.be/rzwRZShVaK8
143
    See bio https://en.wikipedia.org/wiki/Demiana , Movie https://youtu.be/7DJRI27xAiA
144
    See bio https://en.wikipedia.org/wiki/Mohrael , Movie https://youtu.be/od4kYTLbm9Q
145
    See Movie https://youtu.be/QPdStY2-7ig
146
    See bio https://en.wikipedia.org/wiki/Saint_Mercurius , Movie https://youtu.be/yqG-CaKxM54
147
    See bio https://en.wikipedia.org/wiki/Saint_Menas , Movie https://youtu.be/Er66Y02ff4M
148
    See https://en.wikipedia.org/wiki/List_of_Coptic_saints , see Tertullian https://en.wikipedia.org/wiki/Tertullian
149
    See https://youtu.be/PR1Y_U5LSY0?t=28

                                                  Page 53 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 93 of 406 PageID #:93

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


E. THE TRANSFORMATION OF ROME: FROM PAGAN TO CHRISTIANITY

Because of the wicked magical enchantments so diligently practiced
by the tyrant [Maxentius, who was in control of Rome], Constantine
was convinced that he needed more powerful aid than his military
forces could give him, so he sought the help of God. He believed
arms and soldiery less important than the help of the power of the
invincible and unshakeable God. So he considered which god he
could rely on for protection and help. It occurred to him that, of the
many emperors who had preceded him, those who had put their
hope in a multitude of gods (Idols) and served them with sacrifices
and offerings had been deceived by flattering predictions and
oracles promising prosperity and come to a bad end, without one of
their gods warning them of the impending wrath of heaven. On the
other hand, the one who alone had condemned their error, honoring
the one Supreme God throughout his whole life [i.e. his father], had
found him to be the Savior and Protector of his empire.                                     Constantine

Reflecting on this, he decided it would be great folly to join in the idle worship of those who
were no gods, and to err from the truth after such convincing evidence. For this reason he felt
bound to honor his father‘s God alone.

Constantine called on him with earnest prayer to reveal to him who he was, and stretch forth his
right hand to help him in his present difficulties. And while he was thus praying with fervent
entreaty, a most extraordinary sign appeared to him from heaven — he saw with his own eyes
the sign of a cross of light in the heavens, above the sun, and bearing the inscription, ―
                                                                                         By this
symbol you will conquer.‖ He was struck with amazement by the sight, and his whole army
witnessed the miracle.150

The Lord allowed the persecution of Christians for duration of 3 centuries but brought rescue
while changing an entire nation; Rome.151

The fall of Emperor Diocletian.152 One of many examples was the torture Saint George for 7
years, until the Lord, God made him prince of all Saints.153 But then later, darkness loomed and
he died in the most forgotten way.154

         Diocletian lived spending his last days in his palace gardens. He saw his tetrarchic system
         fail, torn by the selfish ambitions of his successors. He heard of Maximian's third claim to
         the throne, his forced suicide, and his damnatio memoriae. In his own palace, statues and
         portraits of his former companion emperor were torn down and destroyed. Deep in
         despair and illness, Diocletian has taken his own life on 3 December 311.

150
    See https://christianhistoryinstitute.org/study/module/constantine/
151
    See Christian Persecution under Rome https://en.wikipedia.org/wiki/Diocletianic_Persecution
152
    See https://en.wikipedia.org/wiki/Diocletian see https://en.wikipedia.org/wiki/Diocletianic_Persecution
153
    See https://youtu.be/rzwRZShVaK8?t=3083
154
    See https://youtu.be/rzwRZShVaK8?t=4252

                                                 Page 54 of 295
   Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 94 of 406 PageID #:94

                       ―
                       I came to complete not to refute. I came light to the World.‖ Jesus Christ


XII. A MESSIAH WILL COME WHO WILL BRING LIGHT TO THE WORLD

The voice of the Lord, God came to Daniel telling him: Daniel, God wants you to know what is
going to happen and when. From the time the Commandment is given to restore and rebuild the
Temple, there will be 483 years. After which the Messiah will be killed in payment for the sins
of the people, and then the temple will again be destroyed. This prophecy will be fulfilled, and
the Messiah will be anointed. There will be reconciliation made for sins, and everlasting
righteousness will be brought to man.

Just as Daniel recorded, the Messiah made his triumphal entry into Jerusalem on the very day
when the 483 years were completed.

   o God had told Adam and Eve that the seed of the Woman would come and destroy the evil
     one [Genesis 3:15].
   o He told Noah that the Messiah would come from the Family of Shem, not Japheth, and
     not Ham [Genesis 9:26].
   o God told Abraham that the Deliver would come from his descendents through his son
     Isaac [Genesis 12:7].
   o God told Isaac that the promised one would come through his son Jacob, and he told
     Jacob that Christ would come through Judah [Genesis 49:8-12].

Many specific prophecies of the life of the promised Redeemer were given by God to various
prophets.

   o They said that his active presence has been from everlasting that he would be born of a
     virgin, in the city of Bethlehem of Judah [Isaiah 7:14].
   o He would be humble in appearance, and be lowly and riding a Donkey [Zechariah 9:9].
   o The Lord will put his spirit upon him and will bring judgment to the Gentiles [Isaiah
     42:1]
   o He will be a light to the gentiles and will take salvation to all that are in the Earth [Isaiah
     49:6]
   o He will be a suffering Messiah and will be rejected by his people, and die having his
     hands and feed pierced [Isaiah 53].
   o He will hang naked and will thirst for water but will be given vinegar to drink instead
     [Psalm 69:21]
   o He will die between thieves and be buried in a rich man‘s grave [Isaiah 53:12].

The Prophecies of Daniel concerning the Four Kingdoms were fulfilled exactly as he predicted.

   o In 330 B.C., Alexander the Great, from Greece, began a campaign which lasted seven
     years, in which he conquered the known World, including the vast Medo-Persian empire.
   o Greece held power until about 167 B.C. when the fourth World kingdom, Rome, began to
     conquer.
   o Rome represented in Nebuchandnezzar‘s dream as the feet and legs of Iron and in
     Daniel‘s vision as the Metallic Beast. Just as the prophets predicted.
   o By 5 B.C., it ruled Israel with an Iron hand.

                                          Page 55 of 295
       Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 95 of 406 PageID #:95

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ




                                           The visions of Daniel

XIII. DANIEL’S VISION & THE FATE OF ISRAEL

Long ago, God liberated the Hebrews from Egypt and led them to the Promised Land. Under the
leadership of Moses, they walked through the wilderness for forty years. In their new nation,
God gave them judges and kings to rule them. The Kingdom under Saul, David, and Solomon
was divided in 931 BC into the northern kingdom of Israel and southern kingdom of Judah.

Sadly, both kingdoms moved away into paganism from pure Judaism established by Moses. In
accordance to Mosaic Law, judgment of God came upon the two kingdoms. First in 722 BC,
northern kingdom of Israel was defeated and dispersed by Assyrians. Later in 586 BC, the
southern kingdom of Judah was defeated by Babylonians. And the day of the Lord came upon
Israel.155 The Jews were taken into captivity and relocated to Babylon. The Babylonian Captivity
lasted for 70 years.
155
      See https://youtu.be/tEBc2gSSW04?t=155

                                               Page 56 of 295
       Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 96 of 406 PageID #:96

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


A. DANIEL’S PRAYERS TO GOD

In the first year of Darius the son of Ahasuerus, of the lineage of the Medes, who was made king
over the realm of the Chaldeans-- in the first year of his reign I, Daniel, understood by the books
the number of the years specified by the word of the Lord through Jeremiah the prophet, that He
would accomplish seventy years in the desolations of Jerusalem. Then I set my face toward the
Lord God to make request by prayer and supplications, with fasting, sackcloth, and ashes [Daniel
9:1-3].156




The Lord, God fulfilled what he told the prophets that both the Jews would be exiled for 70
years, but the Gentiles would rule over them and that their punishment would extend 7 times,
490 years; preparing the path for the Messiah, Jesus Christ to come.

           And this whole land shall be desolation and an astonishment, and these nations shall
           serve the king of Babylon seventy years [Jeremiah 25:11].157

           And after all this, if you do not obey me, but walk contrary to me, then I also will walk
           contrary to you in fury; and I, even I, will chastise you seven times for your sins. You
           shall eat the flesh of your sons, and you shall eat the flesh of your daughters. I will
           destroy your high places, cut down your incense altars, and cast your carcasses on the
           lifeless forms of your idols; and my soul shall abhor you. I will lay your cities waste and
           bring your sanctuaries to desolation, and I will not smell the fragrance of your sweet
           aromas. I will bring the land to desolation, and your enemies who dwell in it shall be


156
      See http://www.copticchurch.net/cgibin/bible/index.php?r=Daniel+9%3A1-3&version=NKJV&btn=View
157
      See http://www.copticchurch.net/cgibin/bible/index.php?r=Jeremiah+25%3A11&version=NKJV&btn=View

                                               Page 57 of 295
       Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 97 of 406 PageID #:97

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


           astonished at it. I will scatter you among the nations and draw out a sword after you; your
           land shall be desolate and your cities waste [Leviticus 26:27-33].158




XIV. THE LEGACY OF ALEXANDER THE GREAT: ALEXANDRIA, EGYPT

The first group of Jews reached Jerusalem in 538 BC. Under the shadows of the Persian Empire,
the Jews started to resettle in their ancestral homeland. They were happy to return but
discouraged by their surroundings. During those depressing years, God sent Prophet Zechariah to
encourage his people.

Prophet Zechariah would write some of the most astounding
prophecies regarding the coming of the Messiah. But before
the birth of the Messiah, a great emperor would come, an
emperor like no other the World had ever seen before. He
would conquer the World like a leopard. He would crush the
enemies of Israel. Zechariah started to write down his
prophecies in the year 520 BC.

Two hundred years later, Alexander the Great would come
fulfilling those prophecies.

Bucephalus & Alexander were inseparable; only Alexander
could ride him, and indeed he did, into every battle from the
conquest of the Greek city and Thebes through the Battle of
Gaugamela and into India. After the final defeat of Darius III,
Bucephalus was kidnapped while Alexander was away on a
tour. The horse was soon returned along with a plea for mercy.

158
      See http://www.copticchurch.net/cgibin/bible/index.php?r=Leviticus+26%3A27-33&version=NKJV&btn=View

                                                Page 58 of 295
       Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 98 of 406 PageID #:98

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


A. PROPHET ZECHARIAH PROPHECY CONCERNING THE ENEMIES OF ISRAEL

For Tyre built herself a tower, Heaped up silver like the dust, And gold like the mire of the
streets. 4 Behold, the Lord will cast her out; He will destroy her power in the sea, and she will be
devoured by fire [Zechariah 9:3-4].159




                                               Tyre, Lebanon

Tyre [currently Lebanon] lies northwest of Israel. It is strong and rich. It has silver like dust, it
has gold like pavements. The Phoenicians who built this great city were skilled traders across the
Mediterranean. They devised an alphabetic system which influenced the World to this day. The
spread of their alphabet increased literacy levels throughout the eastern Mediterranean.

Prophet Amos tells us the sins of Tyre: So said the Lord: For three sins of Tyre, yea for four, I
will not return them; because they delivered a whole captivity to Edom and did not remember the
brotherly covenant. And I will send fire into the wall of Tyre, and it shall consume its palaces
[Amos 1:9-10].160

B. THE FATE OF TYRE: WHEN IT GAINED POWER

During the reigns of King David and Solomon, the Phoenicians offered a helping hand to the
Jews. King Hiram of Tyre gave assistance to David in building his house. Later, he helped
Solomon in the construction of the Temple in Jerusalem. With bronze-casting technology, he
fabricated 27 foot-tall bronze pillars for Solomon‘s temple. As a gesture of gratitude, no king of
Israel ever made war against Phoenicia. They established a ‗brotherly covenant‘.

159
      See http://www.copticchurch.net/cgibin/bible/index.php?r=Zechariah+9%3A3-4&version=NKJV&btn=View
160
      See https://www.chabad.org/library/bible_cdo/aid/16173#v9

                                               Page 59 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 99 of 406 PageID #:99

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


But down the centuries the Phoenicians forgot their brotherly covenant. When they became
prosperous and powerful, they enticed Israel towards their deity Baal. The Jews abandoned God
and went after Baal and its pagan idolatry. The Phoenicians who once helped the Jews in the
construction of Solomon‘s Temple, now seducing Israel into building temples to their pagan
deities. The Israelites became weak and fragile. Then the Phoenicians sold Jews as slaves to the
Edomites [Amos 1:6-8].161 They forgot the brotherly covenant and sold Jews into slavery. God
condemned their slave trade [Ezekiel chapter 27:13].162

Alexander the Great would come and fulfill this prophecy. In 332 BC, Alexander invaded Tyre.
Tyre consisted of both a mainland city and an island city, half mile into the sea. Both were well
fortified. Alexander sent a message to the King of Tyre, ‗Surrender, I will let you live, or resist, I
will destroy your kingdom and kill you‘. The King of Tyre did not heed the warning. He prided
about his fortress in the sea: ‗a rag tag army from Greece will not conquer my strong fortress‘.
Alexander became furious: ‗How dare you refuse to surrender! Even Darius could not stand my
assaults. How in the World are you going to stand my fury?

Tyre had a very strategic value. Destroying this mighty fortress would send a strong message to
every king in the region. Alexander ordered his military officers to build a causeway into the sea.
Using stones and wood, his soldiers spent seven months building this causeway. Finally they
surrounded Tyre. With pitiless savagery, Alexander destroyed Tyre and its inhabitants. He
crushed the mighty Phoenician capital, burnt its fortress, and plundered its wealth. He crucified
its survivors. The prophecies God gave to Zechariah fulfilled at that moment:

      o   I will judge Tyre.
      o   I will cast her out.
      o   I will smite her power.
      o   I will destroy her with fire.
      o   I will punish its inhabitants.

And they will destroy the walls of Tyre and demolish her towers, and I shall remove her earth
from her and make her a smooth rock [Ezekiel 26:4].163 And they will plunder your possessions
and despoil your merchandise, and break down your walls and demolish the houses of your
delight, and they will put your stones, your wood, and your dust into the midst of the water
[Ezekiel 26:12].164

The prophecies of Zechariah and Ezekiel were fulfilled literally word by word.

The Assyrian emperor Shalmaneser spent five years to defeat Tyre, but he could not. The
Babylonian emperor Nebuchadnezzar spent thirteen years to defeat it, but he could not. In seven
months, Alexander scraped it bare like a rock.165


161
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Amos+1%3A6-8&version=NKJV&btn=View
162
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Ezekiel+27%3A13&version=NKJV&btn=View
163
    See https://www.chabad.org/library/bible_cdo/aid/16124/jewish/Chapter-26.htm#v4
164
    See https://www.chabad.org/library/bible_cdo/aid/16124/jewish/Chapter-26.htm#v12
165
    See the battle https://youtu.be/-WkWy47ighY

                                             Page 60 of 295
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 100 of 406 PageID #:100

                 ―
                 I came to complete not to refute. I came light to the World.‖ Jesus Christ




                                   Page 61 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 101 of 406 PageID #:101

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


C. THE FATE OF GAZA: WHEN IT GAINED PRIDE

After destroying Tyre, Alexander continued south. There he encountered Gaza. It was ready for
God‘s judgment.




Ashkelon shall see it and fear; Gaza also shall be very sorrowful; And Ekron, for He dried up her
expectation. The king shall perish from Gaza, And Ashkelon shall not be inhabited. A mixed
race shall settle in Ashdod, and I will cut off the pride of the Philistines [Zechariah 9:5-6].166

Alexander destroyed Gaza in two months, and then his eyes fell on Jerusalem.

D. THE FATE OF JERUSALEM: WHEN IT IS HUMBLE

Alexander demanded tribute from Jerusalem. The high priest Jaddua could not accept that
ultimatum because he made a treaty with Persian Empire. He was paying tribute to Darius per
the treaty. So, he sent a message to Alexander that he could not pay any tribute to him.
Alexander became furious: ‗Haven‘t you heard about what I did to Tyre? I will destroy
Jerusalem‘. Alexander proceeded to Jerusalem with his army. But the Lord had a very specific
plan for Jerusalem.

           I will camp around my house Because of the army, Because of him who passes by and
           him who returns. No more shall an oppressor pass through them, for now I have seen
           with my eyes [Zechariah 9:8].167


166
      See http://www.copticchurch.net/cgibin/bible/index.php?r=Zechariah+9%3A5-6&version=NKJV&btn=View
167
      See http://www.copticchurch.net/cgibin/bible/index.php?r=Zechariah+9%3A8&version=NKJV&btn=View

                                               Page 62 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 102 of 406 PageID #:102

                             ―
                             I came to complete not to refute. I came light to the World.‖ Jesus Christ


As Alexander approached Jerusalem, the high priest had a vision. In this vision, he was
instructed to go out and meet the conqueror who was coming. The high priest in his purple and
scarlet robes and people of Jerusalem in white robes went to the gates of Jerusalem. They
welcomed Alexander into Jerusalem. When Alexander left Macedonia, he had a vivid dream in
which he saw individuals wearing spectacular clothes. Alexander remembered that dream and it
cooled his anger. He spared Jerusalem. He did not wage a war on the Jews. The high priest
showed him the prophecies in the Bible written about him hundreds of years ago. Alexander was
amazed. Your Bible talking about me? They showed him the prophecies of Zechariah that he
would spare the Jerusalem from destruction. They showed him the prophecies of Daniel, how in
the vision of the tremendous statue, Alexander‘s empire was represented by the thighs of the
image. They showed him Daniel chapter 7 where Alexander is represented by a leopard, like a
leopard he would conquer the World. They showed him Daniel chapter 8 where he is represented
by a horn of the he-goat. Alexander was amazed when he saw these prophecies written about
him in the Bible hundreds of years before his birth. He went into the temple and worshiped God
of the Bible.




                            Alexandria, Egypt was built by Alexander the Great

XV. THE PARABLES BETWEEN ALEXANDER THE GREAT AND JESUS CHRIST

Be exceedingly happy, O daughter of Zion; Shout, O daughter of Jerusalem. Behold! Your king
shall come to you. He is just and victorious; humble, and riding a donkey and a foal, the
offspring of [one of] she-donkeys [Zechariah 9:9].168

168
      See https://www.chabad.org/library/bible_cdo/aid/16213/jewish/Chapter-9.htm#v9

                                                Page 63 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 103 of 406 PageID #:103

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


Five hundred years later, when Lord Jesus Christ entered into Jerusalem on a donkey. The people
of Jerusalem greatly rejoiced when Jesus entered into the city. The kings of Assyrians,
Babylonians, Persians and Greeks invaded and plundered Jerusalem, finally the king of heaven
coming into Jerusalem as a meek and humble Messiah. The creator of the universe, Commander
of the hosts of heaven, King of kings, and Lord of Lords entered Jerusalem.

      o   Alexander transformed our World; Jesus transformed our World.
      o   Alexander lived 33 years; Jesus lived 33 years.
      o   Alexander was a king of Macedonia; Jesus is the king of heaven.
      o   Alexander‘s army was 32,000 well trained soldiers; Jesus‘ army was twelve ordinary
          men.
      o   Alexander went to found a physical, earthly kingdom; Jesus came to establish a spiritual,
          heavenly kingdom.
      o   Alexander grew up learning war; Jesus grew up learning carpentry.
      o   Alexander went to kill people; Jesus went to save people.
      o   Alexander killed hundreds of thousands of people to establish his kingdom; Jesus
          established his kingdom without shedding one drop of blood, without lifting a sword.
      o   Alexander took destruction and death to Tyre. Jesus gave salvation and grace to Tyre
          [Mark 7:24-26].169
      o   Alexander went to Jerusalem on a horse with pomp and pageantry. Jesus entered
          Jerusalem on a donkey with meekness and humility.
      o   Alexander was greeted with fear and trembling. Jesus was greeted with joy and
          celebration.
      o   Alexander died with his hands dangling out of his coffin, ‗I gained nothing in this
          World‘; Jesus died with his hands stretched on a wooden cross, ‗Behold, I conquered this
          World‘.
      o   Alexander‘s empire, as vast as it was, evaporated into the pages of history, the kingdom
          of Jesus is spreading around the World, year after year, month after month, day after day.

XVI. THE PARABLE TO THIS WORLD: GOD GIVES WHAT IS GOOD FOR YOU

Ask, and it will be given to you; seek, and you will find; knock, and it will be opened to you. For
everyone who asks receives, and he who seeks finds, and to him who knocks it will be opened
[Mathew 7:7-8].170 The bible teaches us, you ask and you do not receive, why? You ask and do
not receive, because you ask amiss, that you may spend it on your pleasures [James 4:3].171

Not every wish one desire from God is granted because one cannot know what is good for him or
her. One does not hold the knowledge of God and for that reason, when one prays, he always
must say according to your will, O Lord, and not according to mine. One might apply for a job,
and pray for it, and not receive it, because God knows that one won‘t be happy in that job and the
Lord might prepare a better job for you ― you are given what is good for you and not what you
ask for verbatim.


169
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Mark+7%3A24-26&version=NKJV&btn=View
170
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Matthew+7&version=NKJV&btn=View&showVN=1
171
    See http://www.copticchurch.net/cgibin/bible/index.php?r=James+4&version=NKJV&btn=View&showVN=1

                                            Page 64 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 104 of 406 PageID #:104

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


Saint Basilius (Basil) said, a patient asks for a better health and he or she doesn‘t know which is
better, the health or the illness.

          To keep me from becoming conceited because of these surpassingly great revelations,
          there was given me a thorn in my flesh, a messenger of Satan, to torment me. Three times
          I pleaded with the Lord to take it away from me. But he said to me, ―       my grace is
          sufficient for you, for my power is made perfect in weakness.‖ Therefore I will boast all
          the more gladly about my weaknesses, so that Christ's power may rest on me [2
          Corinthians 12:7-9].

Saint Paul the Apostle i.e., Saul of Tarsus describes his pain from the thorn in his back. The bible
teaches us that sometimes what is not good for the body, is good for the soul. An illness can tire
the body but can enrich the soul ― I take pleasure in infirmities, in reproaches, in needs, in
persecutions, in distresses, for Christ's sake. For when I am weak, then I am strong [Corinthians
12:10].172

The present paradox can be compared to that of the story of Job.173 Satan was permitted to afflict
God's servant, yet only within the parameters set by God ― And the Lord said to Satan, ―b  ehold,
he is in your hand, but spare his life‖ [Job 2:6].174

Many prophets of the Lord asked for different things but many of these wishes were not fulfiled
because the Lord, God knows better than mankind. Humanity lacks the knowledge of God
because they cannot see the future.

      o Prophet Jonah asked God to take his life when he grieved over kikayon but the Lord did
        not accept his wish because if he did, he would have died with sorrow ― And now, O
        Lord, take now my soul from me, for my death is better than my life [Jonah 4:3].175

      o Abraham the father of fathers, when God was late in fulfilling his wish to grant him a son
        from Sarah ― Abraham said to God, ―      If only Ishmael will live before You!‖ [Genesis
               176
        17:18]. But the Lord, God told him ― Indeed, your wife Sarah will bear you a son, and
        you shall name him Isaac, and I will establish my covenant with him as an everlasting
        covenant for his seed after him [Genesis 17:19].

      o   King David‘s adulterous relationship with Bathsheba which bore him a son but as a result
          of the sin, the child died. King David fasted and prayed for the Lord to save the child but
          the Lord did not accept his wish ― Nevertheless, because you have greatly blasphemed
          the enemies of the Lord by this thing, the child also that is born to you shall surely die [II
          Samuel 12:14].177 Who knows if the child lived, what could have happened?


172
    See https://www.copticchurch.net/bible?r=2+Corinthians+12&version=NKJV&showVN=1
173
    See The story of Job https://en.wikipedia.org/wiki/Job_(biblical_figure)
174
    See https://www.chabad.org/library/bible_cdo/aid/16404#v6 , see the movie https://youtu.be/YZZ-ZHghHTw
175
    See https://www.chabad.org/library/bible_cdo/aid/16186/jewish/Chapter-4.htm
176
    See https://www.chabad.org/library/bible_cdo/aid/8212#v18
177
    See https://www.chabad.org/library/bible_cdo/aid/15872#v14

                                              Page 65 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 105 of 406 PageID #:105

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


For these reasons when we pray, we pray by saying according to your will, O Lord, and not
according to mine. For that same reason when we start praying, we say ― Our Father, who art
in heaven, hallowed be thy name; thy kingdom come; thy will be done on earth as it is in heaven.

XVII. THE LORD, GOD LISTENS TO THE WEAK & HUMBLE HEARTS

The Lord Jesus Christ, is the God of the weak. The weak have a special place and a priority to
God. The Lord raises the humble and disperse the mighty proud within their own thoughts.

      o Jacob was afraid of his brother Esau who wanted to kill him ― Now deliver me from the
        hand of my brother, from the hand of Esau, for I am afraid of him, lest he come and strike
        me, [and strike] a mother with children [Genesis 32:12].178 God stood beside Jacob who
        came back with a new identity ‗Israel‘ when he wrestled with the angel of the Lord until
        the breaking of the day [Genesis 32:24-31].179

      o The Pharisee and the Al Ashar (a tax collector), they both stood inside the temple of God.
        The Pharisee was proud of his might and spiritual strength by saying ― Thank you God,
        I pray, I do everything you ask me to do, and I am not a sinner like the other. But the Al
        Ashar who stood inside the temple, weak and embarrassed of his sins by saying ― God,
        please forgive me for I am a sinner.180 The Lord, God stood beside the Al Ashar and
        forgave his sins.

      o The adulteress, all the Pharisees wanted to stone her to death by saying the laws of Moses
        commend us to stone her.181 The Lord, Jesus Christ stood beside the weak, the adulteress
        by saying ― He who is without sin among you, let him throw a stone at her first. Then
        those who heard it, being convicted by their conscience, went out one by one, beginning
        with the oldest even to the last. When Jesus had raised himself up and saw no one but the
        woman, he said to her, has no one condemned you? She said, ― No one, Lord. And Jesus
        said to her, ― neither do I condemn you; go and sin no more [John 8:2-11].182

If one stood strong before mankind, the Lord will not stay by his or her side and will say: seek
your own human strength until you feel weak by asking for my help. The Lord chose fishermen
(the 12 disciples), uneducated, who lacked any wisdom to defeat all the philosophy of the
Roman's empire, so this would be a prove of God's power and not human's power.

      o King David, when he was weak, the Lord stood by his side when he fought Goliath who
        was mighty proud of his strengh.183 But when King David saw himself as a mighty
        warrior, the Lord stood against him. When King David wanted to built a Temple for the
        Lord, the Lord responded by saying ― Go and tell My servant David, 'Thus says the


178
    See https://www.chabad.org/library/bible_cdo/aid/8227#v12
179
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Genesis+32&version=NKJV&btn=View&showVN=1
180
    See https://youtu.be/0feZQkHbCkM?t=1459 , see song story in Arabic https://youtu.be/MQ_wCHj1SmQ
181
    See the story scene https://youtu.be/w5GXnM_TxSQ
182
    See http://www.copticchurch.net/cgibin/bible/index.php?r=John+8&version=NKJV&btn=View&showVN=1
183
    See https://en.wikipedia.org/wiki/Goliath

                                            Page 66 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 106 of 406 PageID #:106

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


          Lord: ―You shall not build Me a house to dwell in‖ [1 Chronicles 17:4].184 Why Lord? ―
          You have shed much blood and have made great wars; you shall not build a house for my
          name, because you have shed much blood on the earth in my sight [1Chronicles 22:8].185

      o Constantine the Great, the Lord, God stood by his side, appearing to him by saying ―    by
        this symbol you will conquer.‖ And Rome changed from pagan to Christianity. But when
        power blinded many under what was known as later the Byzantine empire, they lost to
        the Arab conquest. Why? Because under the Byzantine empire, the Copts (Coptic)
        community suffered increase in taxes and persecution when Pope Benjamin I of
        Alexandria was exiled.186 It was under the ruler Amr ibn al-As that the persecution of the
        Copts ceased for some time. In The Great Arab Conquests, Cyrus, the Roman governor,
        had exiled the Coptic patriarch, Benjamin. When 'Amr occupied Alexandria, a Coptic
        nobleman (duqs) called Sanutius persuaded him to send out a proclamation of safe
        conduct for Benjamin and an invitation to return to Alexandria. When Benjamin arrived,
        after 13 years in hiding, Amr treated him with respect. Benjamin was then instructed by
        the governor to resume control over the Coptic Church. He arranged for the restoration of
        the monasteries in the Wadi Natrun, which had been ruined by the Chalcedonean
        Christians; four of them still survive as functioning monasteries. Amr ibn al-As was
        known to be the liberator of the Copts (Coptic).187

      o The Arabs through their Islamic Caliphate started to lose lands and power when they
        started to persecute the Coptic Community and distort God‘s teachings.188 They lost lands
        to the French Empire under Napoleon Bonaparte and later under the British Empire.

One day, Satan told God ― leave me the powerful ones, I can handle them but the weak, I can‗t
handle them because when they feel weak, they fight me with strength by calling your name.

XVIII. THE RISE OF DONALD J. TRUMP: WHEN HE LISTENED

Mr. President, for the first 3 years in Donald Trump‘s term, he was met with constant trials, lost
like a sheep; not knowing where to go. He had power, but he couldn‘t find a good use to it but he
asked the American people ―     How to make America great again‖ Until in January of 2019, I
started to write to him directly and he read, and started to change; something deep down inside
his heart changed and I prayed to the Lord, God by saying:

          Didn‗t God said he can change people‗s hearts and have them do wonders through him? I
          asked, didn‗t they say you were the son of Joseph, the carpenter? Take this piece of wood
          and work with it, work with it by cutting and shaping it to craft a beautiful chair, a throne
          that you can sit on.


184
    See http://www.copticchurch.net/cgibin/bible/index.php?r=1+Chronicles+17%3A4&version=NKJV&btn=View
185
    See http://www.copticchurch.net/cgibin/bible/index.php?r=1+Chronicles+22%3A8&version=NKJV&btn=View
186
    See Muslim Conquest of Egypt https://www.wikiwand.com/en/Muslim_conquest_of_Egypt
187
    See https://islamicarchives.wordpress.com/2016/09/04/amr-ibn-al-as-the-liberator-of-the-coptic-people/
188
    See https://providencemag.com/2019/07/coptic-scribe-history-resistance-conquest-book-review-jennifer-
cromwell-recording-village-life-early-islamic-egypt/

                                              Page 67 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 107 of 406 PageID #:107

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


The eyes of Donald J. Trump started to open, and he started to change with every step of the way
but he fell in many Trials as he needed constant reminders when he took pride in his power.
Trump change and became a populist among the American people, as well as the People of the
Middle-east.




             Donald J Trump in his last year became a symbol of Freedom for many.189

After my 1st letter to Donald Trump, he spoke of the 12 Coptic who were beheaded by ISIS. 190
He then letter wrote twice for two consecutive years, recognizing ―Global Coptic Day.‖ Blessed
                     191
is Egypt my people. Then, Donald Trump learned what ―      Political Islam‖ is and how to defeat
―Evil‖ when I showed him to see this World from the simple lens of Good vs. Evil. So he gained
the knowledge and the courage to do what no Democratic or Republican President did in their
terms. And here is when Donald J. Trump started to shine among the people.192

For in this Journey I showed Donald Trump two evil: Certain Jewish people who sought power
through divide and conquer, and Islamists who sought power through destruction.

189
    See https://youtu.be/TmrRILM9wFQ?t=248 // https://youtu.be/G3fpmFJTMes?t=955
190
    See https://youtu.be/TmrRILM9wFQ?t=248 , see also https://www.amazon.com/21-Journey-into-Coptic-
Martyrs/dp/0874868394/
191
    See White House https://trumpwhitehouse.archives.gov/briefings-statements/presidential-message-global-
coptic-day-2020/
192
    See Donald J Trump visiting Saudi Arabia https://youtu.be/lFimy3QXqSc?t=606

                                               Page 68 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 108 of 406 PageID #:108

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


A. BLOOD MONEY [THE MUSLIM BROTHERHOOD & POLITICAL ISLAM]

The Documentary ―   Blood Money‖ was about Islamists, political Islam, and the Muslim
Brotherhood; here we saw some branches from the seed of Hagar became corrupted and evil.193

This lesser-of-two-evils strategy is reminiscent of the rationale behind the Cold War-era decision
to support the Afghan mujahedeen against the Soviet army.194 In the short term, the U.S. alliance
with the mujahedeen did indeed aid America in its struggle against the Soviet Union. In the long
term, however, U.S. support led to the empowerment of a dangerous and potent adversary.195

Saudi crown prince Mohammed bin Salman has for the first time openly said what has been the
West's worst kept secret. According to him, the Saudi-funded spread of Wahhabism - the main
source of the fundamentalist ideology of terrorist groups like ISIS began as a result of Western
countries asking Riyadh to help counter Russia during the Cold War. Speaking to the US media,
bin Salman said his Western allies prodded Saudi Arabia to invest in mosques and madrassas
overseas, in an effort to prevent Moscow from making inroads into Muslim countries.

The Muslim Brotherhood began operating in the U.S. in the 1960s upon the arrival of Muslim
immigrants from the Middle East and South Asia.196 These individuals sought a university
education (mostly at the leading state schools of Illinois, Indiana, and Michigan) and greater
professional opportunity.197

Starting in the 1950s, many Middle Eastern governments began cracking down on the Muslim
Brotherhood, particularly in Egypt.198 The Ikhwanis soon recognized that American social and
political liberties would enable them to easily spread their Islamist ideology. Still, they cloaked
themselves in secrecy from the start, publicly referring to their organization as ―    The Cultural
          199
Society.‖

The 1960s was also when Saudi Arabia‘s Wahhabi establishment began its global Islamization
project, partnering with Brotherhood members who had left countries where the group was
targeted for repression. One former U.S. Treasury official estimated that the Saudi government
has spent some $75 billion supporting Islam and Islamic institutions Worldwide. In 1962, the
Muslim World League (MWL) was established in Mecca, with Brotherhood members in key



193
    See https://youtu.be/lFimy3QXqSc // https://youtu.be/lFimy3QXqSc?t=379 //
https://youtu.be/lFimy3QXqSc?t=611 Wiki leaks cables related to Qatar https://youtu.be/lFimy3QXqSc?t=1044
See also when President Nasser spoke of the Muslim Brotherhood https://youtu.be/F8h7oQwMwq4
194
    See Wahhabi https://en.wikipedia.org/wiki/Wahhabism and see https://en.wikipedia.org/wiki/Communism
195
    See https://www.businesstoday.in/opinion/columns/radical-islam-west-backed-global-terror-us-europe-britain-
jehad-west-funded-terrorism/story/365139.html
196
    See https://www.hudson.org/research/9882-the-muslim-brotherhood-s-u-s-network
197
    See Noreen Ahmed-Ullah, Sam Roe, and Laurie Cohen, “A Rare Look at Secretive Muslim Brotherhood in
America,” Chicago Tribune, September 19, 2004.
198
    See The Muslim Brotherhood was outlawed in Egypt in 1954 after it was convicted of attempting to assassinate
Egyptian President Gamal Abdul Naser
199
    See Ahmed-Ullah, Roe, and Cohen, “A Rare Look at Secretive Muslim Brotherhood in America.”

                                                Page 69 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 109 of 406 PageID #:109

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


leadership positions, to propagate Wahhabism Worldwide.200 Over the ensuing decades, the
MWL has funded many legitimate charitable endeavors but also a number of Islamist projects.
Some of this money has come to support Brotherhood activists in the U.S., in part to change the
perception of Wahhabism in America from ―extremist‖ to ―mainstream.‖

A primary focus of the MWL and the Brotherhood has been on education and indoctrination —
especially of the youth — as the critical first step of their bottom-up approach. According to the
Brotherhood‘s own documents, ―   In 1962, the Muslim Students Union was founded by a group of
the first Ikhwanis in North American and the meetings of the Ikhwan became conferences and
Students Union Camps.‖201 The next year, a more formal organizational structure was created by
two Brotherhood members, Ahmed Totonji and Jamal Barzinji, who helped found the Muslim
Students Association (MSA) at the University of Illinois at Urbana-Champaign. In its early
years, the MSA distributed at its chapter meetings English translations of the writings of al-
Banna, Qutb, and other Islamist ideologues. Arab Muslim members of the MSA who adopted
these ideologies would then be recruited into the Brotherhood.202

B. EGYPT AND THE MUSLIM BROTHERHOOD

In order to explain the ideology of the Muslim Brotherhood (MBH), Egyptian actors came
together and released a movie in 1995 with a mix of comedy and politics by the title ―Black
Birds‖ or ―Birds of the Night.‖203 The lead actor is Adel Imam who is loved and known to the
Arab World.204

The movie ― Black Birds‖ started with the lead actor Adel Imam as a poor lawyer gaining his
momentum to the top.205 The movie showed two lawyers who were friends, Adel Imam a secular
Muslim lawyer who wanted to rise through politics, while his friend who wanted to rise through
the Muslim Brotherhood.206

In the movie, both the secular and the MBH lawyers made it well in life; both became wealthy.
One through being a government lead attorney and another through the Muslim Brotherhood;
gaining popularity among the people. Both lawyers had money but one corruption was caught up
to him and another religious fanatic caught up to him, and so both met later.207

200
    See David B. Ottaway, “U.S. Eyes Money Trails of Saudi-Backed Charities,” Washington Post, August 19, 2004,
https://web.archive.org/web/20110310001431/http://www.washingtonpost.com/ac2/wp-dyn/A13266-
2004Aug18?language=printer
201
    See A Brief History of the Muslim Brotherhood in the U.S, internal document of the MBH, October 25, 1991,
https://web.archive.org/web/20071013140814/http://www.nefafoundation.org/miscellaneous/HLF/MBUS_Histor
y.pdf
202
    See Tape recorded address of Zeid Al-Noman https://www.investigativeproject.org/documents/26-zaid-naman-
on-the-brotherhood-in-america.pdf
203
    See https://www.imdb.com/title/tt1527211/
204
    See Adel Imam biography https://www.imdb.com/name/nm0408054/ ,
https://en.wikipedia.org/wiki/Adel_Emam
205
    See Movie https://youtu.be/cAOvN4hbHSE
206
    See a system (MBH) https://youtu.be/cAOvN4hbHSE?t=1926 vs. a system (Secular)
https://youtu.be/cAOvN4hbHSE?t=2606
207
    See https://youtu.be/cAOvN4hbHSE?t=4850

                                               Page 70 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 110 of 406 PageID #:110

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


In the movie, the MBH lawyer wanted the help of his friend from inside the government in term
of power. It was about returning a favor because the MBH lawyer mobilized people through
religion to help his secular friend for an elected official to win re-election. So now the MBH
lawyer was asking for the returned favor; that favor was to win elections within the government
itself in term of elections in different sectors i.e., Science, Lawyers, and Medicine. From this
point onward, the debate started between them:

          The secular lawyer told him ―    You‘re asking for the impossible‖ He added ―  You have to
          know who I am and who you are now. You‘re a party that doesn‘t know how to form a
          government and we are a government that doesn‘t know how to become a party.‖ His
          MBH friend replied ―    but in the end we are friends.‖ However, his secular lawyer replied
          ―not at the cost of the country.‖

In the movie, they both argued. The secular lawyer told him ―  The government is smart, it is
letting you engage in politics and do as you please to show they are for democracy‖ and the
MBH replied ―  and we love this democracy.‖ The secular lawyer told him how he returned the
favor by protecting him several times from the inside. He told him ―   You have to know that
you‘re safe because of me‖ and the MBH lawyer replied ― and you‘re in wealth because of me.‖

The MBH lawyer told him once he is out of the government; he has no place to go, so it is better
to be with them rather than against them. The MBH lawyer told his friend ―    rest assure we will
win the battle in the end‖ and the secular lawyer replied ―
                                                          That is Satan‘s dream to go to heaven‖
meaning impossible for them to win power. They both ended up departing when they told each
others, each know a lot about the other.

Towards the end of the movie, both lawyers were arrested, one on a corruption charge (he was
setup because some within the government feared he can expose them) and another on terrorism
charge. Both ended up in the same prison pending appeals to get out, looking at a soccer ball on
who will shoot it first, they both end up shooting it, breaking the World.208

The Muslim Brotherhood has proven over time to use both soft and hard powers; soft powers in
term of lobbying members of congress in pursuit of their political agenda with the help of Turkey
and Qatar.209 And hard power through terrorism and we call that evil that the Lord, God rejects.

Members of congress who continue to support organizations linked to the Muslim Brotherhood
thinking that they are fighting for civil rights, should know that they are accepting blood money
by promoting groups like CAIR (Council on American Islamic Relations) that does not
understand how to read their own Quran.210 CAIR loves what the United States can offer them
based on its Christian faith but they fail to call for major reforms because they like the use of
political Islam under the banner of religion freedom; they do not know how to love.

208
    See https://youtu.be/cAOvN4hbHSE?t=6702
209
    See https://clarionproject.org/members-of-congress-endorse-cair/ , see https://clarionproject.org/muslim-
brotherhood-lobbies-congress/ , and see https://clarionproject.org/heres-a-list-of-100-members-of-congress-
supporting-cair/ , see list of lobbied senators and representatives supporting CAIR (Counsel on American Islamic
Relation) https://www.investigativeproject.org/documents/1002-2018-letters-of-support-for-cair.pdf
210
    See https://youtu.be/lFimy3QXqSc

                                                 Page 71 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 111 of 406 PageID #:111

                     ―
                     I came to complete not to refute. I came light to the World.‖ Jesus Christ


List of Churches Burned or Damaged since       Locations in Egypt
2013
   1. Al-Amir Tadros Coptic Church             Minya city
   2. Al-Anba Mousa Church                     Minya city
   3. Evangelical Church                       Minya city
   4. Al-Rasuliya Apostolic Church             Minya city
   5. Mar Meena Coptic Church                  Minya city
   6. Mar Meena Church                         Minya – Bani Mazar
   7. Evangelical Church                       Minya – Bani Mazar
   8. Baptist Church                           Minya – Bani Mazar
   9. Saints Mary and Ibram Coptic Church      Minya – Dalga
   10. Al-Mashyakhiya Evangelical Church       Minya – Malawi
   11. Good Shepherd Catholic Church and       Minya – Malawi
       School                                  Asyut city
   12. Mar Yohanna Church                      Asyut city
   13. Adventist Church                        Asyut city
   14. Al-Rasuliyya Church                     Asyut city
   15. Mar Gergas Coptic Church                Asyut city
   16. al-Qowsiyya Bishopric and Chruch        Asyut city
   17. Evangelical Church                      Asyut city
   18. St. Therese Church                      Asyut city
   19. Nahdet al-Qadasa church                 Sohag city
   20. St. George Coptic Church and Diocesan   Fayum city
       Office                                  Fayum – al-Manzala
   21. St. Mary Church                         Fayum – al-Manzala
   22. St. Mary Church                         Fayum – al-Zurbi Village
   23. Al-Amir Tadros al-Shatbi Church         Fayum – al-Zurbi Village
   24. Al-Shaheeda Damyana Church              Fayum – al-Sarg, Ebshway
   25. Evangelical Church                      Giza – Kirdassa
   26. Al-Amir Tadros Church                   Giza – Deir Hakim
   27. Al-Mallak Church                        Giza – Atfih
   28. St. Mary Church                         Giza – al-Mansouriya
   29. Karmet al-Rosul Church                  Suez city
   30. St. Mary Church                         Suez city
   31. Al-Younaniyya al-Qadeema Church         Suez city
   32. Good Shepherd Catholic Church and       Suez city
       School                                  North Sinai – Al-Areesh
   33. Saviour‘s Anglican Church               Bani Suef – al-Wasita
   34. Franciscan Church and School            Bani Suef city
   35. Mar Gerges Church
   36. Mar Gerges Church Services Building     Asyut city
   37. Franciscan Catholic Church and School   Asyut city
                                               Asyut city
                                               Helwan city
                                               Cairo – Ezbet al-Nakhl



                                       Page 72 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 112 of 406 PageID #:112

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


In order to combat political Islam, limit religious persecutions, and promote tolerance, the Arab
World must reform their regulations and laws pertaining to Islam i.e., (1) Anti-Blasphemy Laws,
(2) Anti-Conversion Laws, (3) Registration Laws, and (4) Anti-Extremism Laws.211

Labeling islamists or extremists as ― terrorists‖ have little to no affect on their status; in fact, they
take pride in being called terrorists, for they think waging religious wars will bring them closer
to the Lord, God. However, labeling islamists and extremists as ―            apostates‖ or in Arabic
―‫ ‖ال مرت دي ه‬have a profound effect in preventing others from following them, especially when
religious universities such as the Al-Azhar explain and issue such a decree.212

Egypt being the heart of the Arab World or as we call it the ―      mother of all lands‖ created a
profound cinema that affects the lives of many Arabs in the Arab World, a free secular cinema;
not a controlled cinema. The heart of Egypt‘s cultures is its independent Cinema.213

El Gouna is an Egyptian tourist resort, owned by Samih Sawiris (a Coptic Billionaire) and
developed by Orascom Hotels and Development, dating from 1989. It is located on the Red Sea
in the Red Sea Governorate of Egypt, 20 kilometers (12 miles) north of Hurghada. It is part of
the Red Sea Riviera, and a host city of the El Gouna Film Festival.214




  Inspire Middle East El Gouna Film Festival brings regional & international stars to Egypt.215


211
    See https://missionsbox.org/news/4-laws-used-against-persecuted-christians/
212
    See https://www.al-monitor.com/pulse/en/originals/2015/02/azhar-egypt-radicals-islamic-state-apostates.html
213
    See https://youtu.be/yiCrJ7Y_dxI , https://youtu.be/1MLNoxDwhQs , https://youtu.be/ejvpVhvKesM
214
    See https://en.wikipedia.org/wiki/El_Gouna , see https://www.elgouna.com/ , See Samih Sawiris
https://en.wikipedia.org/wiki/Samih_Sawiris , see Nagib Sawiris https://en.wikipedia.org/wiki/Naguib_Sawiris
215
    See https://www.euronews.com/2018/10/05/el-gouna-film-festival-brings-regional-international-stars-to-egypt

                                               Page 73 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 113 of 406 PageID #:113

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


Al Gouna Film Festival should be a direct link to promote the cooperation between Hollywood
and Egypt‘s Cinema wherein, many Hollywood movie stars attended the event in 2019.216

Egypt‘s recent Pharaoh‘s Golden Parade along with reminding Jews of the 10th
commandments.217




            Egypt‟s new identity; the forgotten identity “Blessed is Egypt my people”.218

216
    See http://elgounafilmfestival.com/ , see https://twitter.com/ElGounaFilm , see Al Gouna festival in 2019
https://youtu.be/-hgItzXjwPA , see https://youtu.be/-tfrBJhLvG0 see https://youtu.be/oYbm5C3UiX4
217
    See https://youtu.be/RuOe4I8nsW8?t=179 see https://youtu.be/RuOe4I8nsW8?t=225
218
    See entire parade https://youtu.be/6kaf0LxcVV4 , https://youtu.be/6kaf0LxcVV4?t=238 see also
https://youtu.be/sYDzynh5iCY

                                                 Page 74 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 114 of 406 PageID #:114

                        ―
                        I came to complete not to refute. I came light to the World.‖ Jesus Christ


XIX. FAITH AS SMALL AS A MUSTARD SEED: THE MOVING OF THE MOUNTAIN

Because of your unbelief; for assuredly, I say to you, if you have faith as a mustard seed, you
will say to this mountain, 'Move from here to there,' and it will move; and nothing will be
impossible for you [Matthew 17:20].219

A. THE INCIDENT WHICH PAVED THE WAY FOR THE MIRACLE

Al-Mu'iz Li Din-Illah the Fatimid was fond of literary gatherings and much interested in
religious controversies. He used to rally the religious leaders of the Muslims, the Christians, and
the Jews and let them debate in his presence, and stipulated that this should be carried out with
neither anger nor contention.

There was a Jew in the retinue of Al-Mu'iz who espoused Islam in order to be assigned a
minister. This man's name was Jacob Ibn Killis.220

In spite of the fact that he espoused Islam, he still
sided with Judaism, because he did not adopt Islam
out of belief in it, but for the sake of the
governmental office. Now this Jew hated Christians
very much, especially because he had a Christian
rival who was dear to the caliph. This Jew feared that
the caliph would appoint the Christian as minister
instead of him. This man's name was Quzman Ibn
Mina, and had the title ― Abul Yumn‖ (The fortunate
one).

So, Jacob Ibn Killis the Jew called to him another Jew
named Moses and wanted him to debate with the
Patriarch Abram in the court of the caliph Al-Mu'iz.
The caliph sent a message to the Patriarch, saying, ―If
you want to debate the Jews someday, whether
yourself or through one of the bishops you choose,
come to my house and join issue with them in my
presence.‖

So Pope Abram set a date for the debate, and took
along with him Anba Sawirus Ibn Al-Muqaffaa the
bishop of Ashmunin (in Upper Egypt), who was one
of the church scholars in his generation.
                                                                      Jacob Ibn Killis



219
   See https://www.copticchurch.net/bible?r=Matthew+17%3A20&version=NKJV&showVN=1
220
   See Biography https://en.wikipedia.org/wiki/Ya%27qub_ibn_Killis, see
http://www.ismaili.net/histoire/history05/history542.html

                                          Page 75 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 115 of 406 PageID #:115

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


When the caliph was seated, together with the Jewish minister Ibn Killis and his friend Moses, he
said to the Pope, ―
                  Speak my reverent Pope, or otherwise grant your companions the permission
to talk.‖ So the Pope said to Sawirus the bishop of Ashmunin, ―   Speak my son, and the divine
wisdom grant you wisdom.‖

Anba Sawirus said in spiritual prudence: (The First Debate).221

          ―It is not proper to address a Jew in the presence of the caliph.‖
          Moses, the minister's companion, was enraged and said, ―         You are insulting me in the
           hearing of the prince of the believers [the title of the caliph among Muslims], since you
           describe me as ignorant.‖
          Anba Sawirus asked him calmly, ―    What if I furnish the proof for your ignorance, will you
           not be angry?‖
          The caliph interfered out of tolerance, and eloquently, ―     There is no need to be angry in
           the discussion; freedom is vouchsafed for each of you so that you may express each his
           own opinion frankly and without embarrassment.‖
          Anba Sawirus said confidently, ―   Well, it is not I that call you ignorant; it is rather a great
           prophet of yours, who had a special favor from God, who witnesses against you.‖

Moses the Jew asked him, ―        And who can this prophet be?‖ Anba Sawirus answered
immediately; it is Isaiah the prophet, who said,

           Hear, O heavens, and give ear, O earth, for the Lord has spoken; Children I have raised
           and exalted, yet they have rebelled against Me. An ox knows his owner and a donkey his
           master's crib; Israel does not know, my people does not consider [Isaiah 1:2-3].222

The caliph burst out laughing, for he was impressed by Anba Sawirus' prudence and skill of
speech. Then the caliph asked Moses the Jew, ―  Are these really the words of Isaiah?‖ Moses
said, with pent-up anger, ―
                          Yes, sir.‖ And the Caliph said, ―
                                                          Behold a great prophet of yours has
announced that the animals have more understanding that you do.‖

The caliph was still under the intoxicating effect of the brilliance of this joke, and decided to end
the session, having heard enough for the day.

B. THE MALICIOUS PLOT

This sharp debate upset the minister Ibn Killis and his other Jewish companion Moses so much
that they decided to take revenge on Anba Abram and Anba Sawirus by devising a plot that
would destroy the Copts altogether. For this reason, the Jew started to search the New Testament
looking for something to help him in his malicious purpose. He chanced upon the verse that the
Lord Jesus has said in Matthew 17:20, which says: ―  If you have faith as small as a mustard seed,
you can say to this mountain, `Move from here to there,' and it will move. Nothing will be
impossible for you.‖

221           st
      See the 1 debate scene https://youtu.be/G3rymeKazFo?t=3096
222
      See https://www.chabad.org/library/bible_cdo/aid/15932

                                                Page 76 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 116 of 406 PageID #:116

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


Moses the Jew and the minister Ibn Killis hastened to the caliph Al-Mu'iz and said to him: (The
second Debate).223

We have found it written in the book of the Christians:

            If you have faith as small as a mustard seed, you can say to this mountain, `Move from
            here to there,' and it will move. Nothing will be impossible for you [Matthew 17:20].224

So it is our right to demand them to prove that their religion is right by means of this. If they
cannot, they should be punished for the invalidity of their religion. The caliph kept silent and was
mulling over this verse, thinking to himself that if the words of the New Testament were true,
then this would be a golden opportunity to remove the mountain that was perched to the east of
the new city (Cairo) so that it could stretch further east and would enjoy a terrific site, since the
mountain was bordering Birket Elphil before it got removed.

But if they proved unable to carry this out, this would be a cogent proof that the religion of the
Christians was wrong, so should be done away with completely. The caliph Al-Mu'iz sent for
Anba Abram the Syrian, who came to him and talked with him concerning this verse. He told
him that he had to choose between these four alternatives:

       1)   To fulfill this commandment and move the eastern part of the Mokattam; or
       2)   To espouse Islam and abandon Christianity on the account that it is invalid; or
       3)   To leave Egypt and immigrate to another country; or
       4)   To be smitten by the sword altogether.

The Patriarch kept silent, and was praying in his heart for the Lord to guide him in this ordeal.
Then he asked the caliph to give a three day respite, after which he would give him an answer.

C. CALLING FOR A FAST

The Pope was very unhappy when he returned to his seat, and issued a public statement ordering
all the Christians in Egypt to fast for three days from down, till sunset, and to lift up fervent
prayers for the safety of the church, that God might deliver it from the impending ordeal. What a
spiritual insight and heavenly wisdom is that which turns to God in such hard circumstances and
distresses!

Thereafter, the Pope went to the famous church of Saint Mary, which is known as ―              The
Suspended Church‖ and called for the bishops who were present in Old Cairo, together with the
archdeacons and the monks to tell them what had happened between the caliph and himself. He
said to them, ―we are to fast and pray these three days which I have asked of the caliph as respite,
so that the Lord may show mercy upon us in His grace, and provide us a way of deliverance.‖

All the people responded to the calling of the Pope, and the Coptic people fasted throughout the
land of Egypt. Masses were held and prayers and supplications for this ordeal through which the
223           nd
      See the 2 debate scene https://youtu.be/G3rymeKazFo?t=3791
224
      See https://www.copticchurch.net/bible?r=Matthew+17%3A20&version=NKJV&showVN=1

                                              Page 77 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 117 of 406 PageID #:117

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


church was going. Pope Anba Abram, together with some bishops, priests, monks and
archdeacons confined themselves to the Suspended Church of Saint Mary during those three
days.

D. THE VIRGIN MARY APPEARED TO THE POPE

The third day at dawn, the Pope dozes off for a short while, saw the Virgin Mary, and heard her
say to him, ― What is the matter with you?‖ The Pope answered, ―        You know, lady of the
heavenly and earthly beings.‖

She said to him, ― Fear not, faithful shepherd, for your tears which you have shed in this church,
and the fasts and the prayers which you and your people have offered up shall not be forgotten.
Now, get out through the Iron Gate that leads to the market-place and, when you are on your way
out, you will find a one-eyed man in front of you carrying a jar of water. Take hold of him; for he
is the man by whom the miracle will take place.‖

As soon as the Virgin Mary said this, she was hidden from the sight of the Pope, who woke up
from his sleep wondering.

E. THE SUPERNATURAL MIRACLE

The Patriarch told the caliph Al-Mu'iz Li Din Illah that he was ready to carry out his request by
the grace of God. The caliph went out on the back of his steed, having with him several men of
his retinue, his great men of honor, and his soldiers. He met the Patriarch and a great number of
bishops, priests, deacons, archdeacons, the common people, and among these was Saint Samaan
the Tanner. The two parties stood opposite one another on the mountain as Saint Samaan told
them.

After administering the holy sacraments which the Pope and the bishops lifted up, the people
repeated with a broken spirit and a crushed heart the "Kyrie Eleison" (heve mercy, Lord) prayer,
four hundred times; 100 to the east, another to the west, another to the north, and another to the
south.

Then they kept silent for a moment between the hands of the Most High. And they started to
worship and stand up three times, while the Patriarch drew the sign of the cross. And behold a
great earthquake swept over the mountain, and at each worship the mountain was thrust down,
and every time they stood up the mountain would rise up and the sun would be seen from under
it. And every time it would go back to its place.225

When the miracle took place, the caliph Al-Mu'iz panicked and feared, together with all the
multitudes that gathered with him; he cried out at the top of his voice, ―
                                                                         God is great; may His
name be blessed.‖ And he entreated the Pope to stop what he was doing; otherwise the city
would be overthrown. When the things calmed down once more, he said to the Pope:

―
You have proven that your faith is a true one.‖
225
      See the scene https://youtu.be/G3rymeKazFo?t=4905

                                                Page 78 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 118 of 406 PageID #:118

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ




                 Saint Tanner Monastery and Church where the miracle took place.226




XX. WAS HISTORY THE WORK OF HUMANS OR GOD: THE EYES THAT SEE

Blessed are the eyes which see the things you see; for I tell you that many prophets and kings
have desired to see what you see, and have not seen it, and to hear what you hear, and have not
heard it [Luke 10:23-24].227

226
      See https://www.samaanchurch.com/en/home
227
      See https://www.copticchurch.net/bible?r=Luke+10%3A23-24&version=NKJV&showVN=

                                              Page 79 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 119 of 406 PageID #:119

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


A. THE SIX DAY WAR

Mizrahi Jews are descendants of local Jewish communities in the Middle East and North Africa
from biblical times into the modern era use to live happily with Arabs and Christians.228

However, after the six day war, Arabs started to view Mizrahi Jews as traitors and many
immigrated to Europe and the United States, and only after many European Jews made aliyah to
Israel while bringing all the traumas of the holocaust and the ugliness of mankind to Israel. Do
not say the Jews were victims, they at the time chose evil over good.229

The Coptic people stayed in their land but the Jewish people left, here you can find the great
parable and why. When God took the lives of the firstborn, he did it because of Pharaoh‘s
stubbornness, and Jews celebrate this in their Passover.230 One could say but the Children had
nothing to do with their Pharaoh and his stubbornness, true but God wanted humans to
understand how he passes judgments for many to see and understand.

The Lord, God said concerning Egypt

Then Moses said, ―   Thus says the Lord: 'About midnight I will go out into the midst of Egypt;
and all the firstborn in the land of Egypt shall die, from the firstborn of Pharaoh who sits on his
throne, even to the firstborn of the female servant who is behind the handmill, and all the
firstborn of the animals‖ [Exodus 11:4-5].231

The Lord, God also said concerning the 12 Israelite tribes

          I will scatter you among the nations and fling you out into the lands and I will make your
          impurity completely disappear out of you [Ezekiel 22:15].232

During the Six Day War, Egypt was not ready, Israeli planes came down on the Egyptians killing
them in a surprise attack, many soldiers died, and Israel took Sinai during the 6 days war while
President Gamal Abdel Nasser offered to resign in a public speech but the Egyptians asked him
to stay because he was loved by his people.233

The first and most critical move of the conflict was a surprise Israeli attack on the Egyptian Air
Force. Initially, both Egypt and Israel announced that they had been attacked by the other
country. On 5 June at 7:45 Israeli time, as civil defense sirens sounded all over Israel, the IAF
launched Operation Focus (Moked). All but 12 of its nearly 200 operational jets launched a mass
attack against Egypt's airfields. The Egyptian defensive infrastructure was extremely poor, and
no airfields were yet equipped with hardened aircraft shelters capable of protecting Egypt's


228
    See Mizrahi Jews https://en.wikipedia.org/wiki/Mizrahi_Jews
229
    See Documentary https://youtu.be/3zWT71FnA_I
230
    See https://youtu.be/HXmru6NrSAY
231
    See https://www.copticchurch.net/bible?r=Exodus+11%3A4-5&version=NKJV
232
    See https://www.chabad.org/library/bible_cdo/aid/16120#v15
233
    See Gamal Abdel Nassar Speech https://youtu.be/R_fZG6_SDus

                                            Page 80 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 120 of 406 PageID #:120

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


warplanes. Most of the Israeli warplanes headed out over the Mediterranean Sea, flying low to
avoid radar detection, before turning toward Egypt. Others flew over the Red Sea.234

B. BAHR EL-BAQAR PRIMARY SCHOOL BOMBING

The Bahr el-Baqar primary school in the Egyptian village of Bahr el-Baqar south of Port Said, in
the eastern province of Sharqia was bombed by the Israeli Air Force on 8 April 1970, killing 46
children.235

Of the 130 children who attended the school, 46 were killed and over 50 wounded. The school
itself was completely demolished. The attack was carried out by Israeli Air Force F4 Phantom II
fighter bombers, at 9:20 am on Wednesday April 8. Five bombs and two air-to-ground missiles
struck the single-floor school, which consisted of three classrooms. The attack is considered to
be a human error on the Israeli side and was conducted as part of a series of deep penetration
strikes named Operation Priha, Israel said it was under the impression that the school was an
Egyptian military installation.

C. THE APPARITION OF VIRGIN MARY

The first major incident of violence against
Copts occurs when a group of angry Muslims
attacks a church in the Upper Egyptian city of
Luxor. The incident constitutes the beginning
of two trends: attacks against Copts taking the
form of attacks against churches and sectarian
tensions being centralized in Upper Egypt,
home to a large community of Christians. The
attack took place during the time of President
Gamal Abdel Nasser, whose rule has not
translated into overwhelming gains to the
Christian rural communities, unlike their
Muslim counterparts, who benefit from land
reforms.

In its midst appeared Virgin Mary to heal the hearts of both the Copts and the Arabs for 3
consecutive years from 1968 – 1970.236 Here the World saw a divine power compare to human‘s
power. Here also the Lord, God allowed for the heart of Gamal Abdel Nassar, a Muslim to see
true light.

When Virgin Mary appeared for 3 years in Egypt, Zeitoun from 1968 - 1970; she appeared to
both Christians and Muslims, and healed both of them.237 Virgin Mary, the daughter of Zion,

234
    See Six Days War https://en.wikipedia.org/wiki/Six-Day_War
235
    See https://en.wikipedia.org/wiki/Bahr_El-Baqar_primary_school_bombing , https://youtu.be/hkYFY08bTbQ
236
    See https://youtu.be/nMEWxRB-1dc?t=188
237
    See Documentary https://youtu.be/tVU8bhbQInw , see https://en.wikipedia.org/wiki/Our_Lady_of_Zeitoun ,
see https://www.stmaryztn.org/saintmary/en/apparition-story/apparition-photos/real-photos

                                              Page 81 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 121 of 406 PageID #:121

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


appeared to the people of Egypt, both the Arabs who were blessed through the seed of Hagar,
and the Copts ―blessed is Egypt my people‖ because the Lord loves everyone.238

The Lord reigns, let the earth be glad; let the distant shores rejoice. Clouds and thick darkness
surround him; righteousness and justice are the foundation of his throne. Fire goes before him
and consumes his foes on every side. His lightning lights up the World; the earth sees and
trembles. The mountains melt like wax before the Lord, before the Lord of all the earth. The
heavens proclaim his righteousness, and all the peoples see his glory [Psalms 97:1-6].239




                            President Nasser with Coptic Pope Kyrillos

Mr. President, humanity many times fails to see the wisdom of the Lord, God in changing
nations because they don‘t know that God‘s laws are different from Human‘s laws.

D. THE YOM KIPPUR WAR 1973: THE EGYPTIAN REVENGE

The Yom Kippur War, also known as the 1973 Arab–Israeli War, was a war fought from October
6 to 25, 1973, by a coalition of Arab states led by Egypt and Syria against Israel.240

The war began when the Arab coalition launched a joint surprise attack on Israeli positions, on
Yom Kippur, the holiest day in Judaism, which also occurred that year during the Muslim holy
month of Ramadan. Egyptian and Syrian forces crossed ceasefire lines to enter the Sinai
Peninsula and the Golan Heights, respectively. Both the United States and the Soviet Union
initiated massive resupply efforts to their respective allies during the war, and this led to a near-
confrontation between the two nuclear superpowers. The war began with a massive and
successful Egyptian crossing of the Suez Canal. Egyptian forces crossed the cease-fire lines, then
advanced virtually unopposed into the Sinai Peninsula.


238
    See Book http://www.miraclehunter.com/marian_apparitions/approved_apparitions/zeitun/OLMVE.pdf
239
    See https://youtu.be/0feZQkHbCkM?t=7332
240
    See https://en.wikipedia.org/wiki/Yom_Kippur_War

                                             Page 82 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 122 of 406 PageID #:122

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


In a documentary, prime minister Arial Sharon statement ―  we cannot stop the Egyptians‖ a time
where the morality of the Egyptian people were very high. 241 On October 22, a United Nation
brokered ceasefire unraveled, with each side blaming the other for the breach. By October 24, the
Israelis had improved their positions considerably and completed their encirclement of Egypt's
Third Army and the city of Suez.242 This development led to tensions between the United States
and the Soviet Union, and a second ceasefire was imposed cooperatively on October 25 to end
the war.243




      “Blessed is My people Egypt, and the work of My hands Assyria, and My heritage Israel.”244

President Anwar Sadat in his speech to the Israelis in the Knesset asked the following question
—―  Why don‘t we believe in the wisdom of what God convened to us by the proverbs of King
Solomon.‖ He then quoted the bible, the Old Testament, reciting several verses.245

          Deceit is in the heart of those who plot evil; but to the counselors of peace there is joy
          [Proverbs 12:20].246 Better is a dry morsel and quietness therewith, than a house full of
          sacrifices with strife [Proverbs 17:1]. Why don‘t we repeat together from the Psalms of
          David. Hear the voice of my supplications, when I cry unto thee, when I lift up my hands
          toward your holy sanctuary. Draw me not away with the wicked, and with the workers of
          iniquity, which speak peace to their neighbors, but mischief is in their hearts. Give them
          according to their deeds and according to the wickedness of their endeavors [Psalms
          28:2-4].247

241
    See https://youtu.be/rax-YKer-qE?t=380
242
    See When Israel tried to encircle Egypt’s third army https://youtu.be/4qFhvOcndQ0?t=430
243
    See President Sadat remarks https://youtu.be/2-9uZQs5dZA?t=126 , https://youtu.be/rax-YKer-qE?t=246
244
    See https://www.chabad.org/library/bible_cdo/aid/15950/jewish/Chapter-19.htm
245
    See President Anwar Sadat Speech in the Knesset https://youtu.be/CsQ0bikGkXg?t=487
246
    See https://www.chabad.org/library/bible_cdo/aid/16383/jewish/Chapter-12.htm
247
    See https://www.chabad.org/library/bible_cdo/aid/16249/jewish/Chapter-28.htm

                                               Page 83 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 123 of 406 PageID #:123

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


The 1978 Camp David Accords that followed led to the return of the Sinai to Egypt and
normalized relations — the first peaceful recognition of Israel by an Arab country.

XXI. THE EGYPTIANS’ CULTURE & THE ARAB WORLD

Mr. President, the United States can try to normalize the relationships between the leaders of the
Arab world and Israel but only at the administrative level.

Mr. President, if your aim is to change the entire Middle-East‘s culture, you have to place a dot
at the end of the line and starts from the beginning of the line; meaning the United States has to
embrace the Egyptian‘s media and culture because it is the center of the Arab World. In order to
understand the Egyptian‘s culture, I will have to share with you the type of movies that were
created during the times of war between Egypt and Israel.

These movies reminded the Egyptian and the Arab world of the crimes of Israel that were created
by the hands of European Jews (Zionists) who took over Israel, and so you have here a clash of
different cultures. These chains of events harmed the Mizrahi Jews who lived in the middle-east.

A. MISSION IN TEL AVIV

Mr. President, one of my favorite Egyptian movies is ― Mission in Tel Aviv‖ and it is a story of
Amal who was a spy for Israel for many years, spying on Egypt. Amal one day after seeing the
kids who died at the Bahr El-Baqar Primary School Bombing at the hands of the Israelis, such a
tragedy affected her heart and reminded her of her son who lives in Egypt. 248 Amal as she retells
her story with the Israelis recited the poem related to Bahr El-Baqar School Bombing that
affected her heart.249

P-l-a-n-t-i-n-g, h-a-r-v-e-s-t-i-n-g, m-u-r-d-e-r-i-n-g — murder; what do you think of the red
stains, the conscious of the world my dear, a child, an Egyptian and brownish; she was the best
of my students. Planting, harvesting, murdering — murder; end of the lesson.

Amal decided to quit but found herself asked for being double agent for Egypt and sent to Tel
Aviv to get a tape of weaponry and strategies against her country in case of war.250 Missions,
danger and torture crossed her path.251 The story of Amal continued when the Egyptians wanted
to test her loyalty by kidnapping her from the streets of Paris, acting as the Mossad and putting
her in a fear factor test to tell them what the Egyptians wanted from her but Amal passed the test
and did not tell a word.252

Amal‘s mission was to gain the trust of the Israelis by tricking them into believing that she is
saving them from 3 missiles that were going to hit a plane that held high Israeli cabinets.253 The

248
    See https://en.wikipedia.org/wiki/Bahr_El-Baqar_primary_school_bombing ,
249
    See Movie Scene https://youtu.be/j64qxC1EcZ4?t=2185
250
    See Movie Scene https://youtu.be/j64qxC1EcZ4?t=5121
251
    See https://www.imdb.com/title/tt3834956/ , Movie https://youtu.be/j64qxC1EcZ4
252
    See Movie Scene https://youtu.be/j64qxC1EcZ4?t=3914
253
    See Movie Scene https://youtu.be/j64qxC1EcZ4?t=4451

                                              Page 84 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 124 of 406 PageID #:124

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


Israelis located all 3 missiles and the plane landed safely; making Amal the hero of Israel. 254 But
her boss, Gouda who trained her to be a spy doubted Amal and all her steps.255

Amal makes it inside the Mossad and was able to steal all of Israel‘s weapons styles.256
However, she found herself being chased by the Israeli police and was caught inside Israel before
she was able to escape out of Israel.257 Amal was subject to tortures in order to tell the Israeli
what the Egyptians wanted from her but she refused to tell them anything. Until rescue came
from inside the Jail cell and Amal was able to escape with the aid of Egypt, helping her escape
from a hospital, inside a coffin that traveled from Israel to different countries, and then landing in
Egypt.258 The movie ends with a quote from President Anwar Sadat, saying:

          There will come a day, when we sit down, to tell and retell, how the bravery came out of
          this population, carrying the feelings of light, to light the roads, in order for their mothers
          to cross the bridge between despair and hope.259

B. 48 HOURS IN ISRAEL

Another popular Egyptian movie is ―    48 Hours in Israel‖ which tells the story of an Egyptian
agent who disappears in Greece for holding secret information about Israel and his sister reach
out to find him. Ended up in spying and conspiring cycle between the two countries; Egypt and
Israel.260 Both movies were lead by a popular Egyptian actress, Nadia Al Gendi.261

C. RAAFAT AL HAGGAN TV SERIES

A popular Egyptian TV Series is telling of the real story of the famous Egyptian spy Raafat al
Haggan who was trained and sent from Egypt to infiltrate Israeli society as a Jew before the
October war between Egypt and Israel.262 The TV series is divides into multiple series which
shows the life story of Raafat al Haggan who saved Egypt multiple times starting with the Lavon
Affair.263

          The Lavon affair was a failed Israeli covert operation, code named Operation Susannah,
          conducted in Egypt in the summer of 1954. As part of the false flag operation, a group of
          Egyptian Jews were recruited by Israeli military intelligence to plant bombs inside
          Egyptian, American, and British owned civilian targets: cinemas, libraries, and American
          educational centers.264


254
    See Movie Scene https://youtu.be/j64qxC1EcZ4?t=5072
255
    See Movie Scene https://youtu.be/j64qxC1EcZ4?t=6013
256
    See Movie Scene https://youtu.be/j64qxC1EcZ4?t=6050
257
    See Movie Scene https://youtu.be/j64qxC1EcZ4?t=6573
258
    See Movie Scene https://youtu.be/j64qxC1EcZ4?t=7045 , see https://youtu.be/j64qxC1EcZ4?t=7239
259
    See Movie Scene https://youtu.be/j64qxC1EcZ4?t=7338
260
    See https://www.imdb.com/title/tt2186669/ , Movie https://youtu.be/VsmYmIaAL1w
261
    See Biography https://www.imdb.com/name/nm1597002/ , https://en.wikipedia.org/wiki/Nadia_Al-Gindi
262
    See https://www.imdb.com/title/tt7302168/ , see biography https://en.wikipedia.org/wiki/Refaat_Al-Gammal
263
    See TV Series trailers https://youtu.be/6BOfempTHJE , https://youtu.be/HZdO69Sye84
264
    See https://en.wikipedia.org/wiki/Lavon_Affair

                                               Page 85 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 125 of 406 PageID #:125

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


           The top-secret cell, Unit 131, which was to carry out the operation, had existed since
           1948 and under Aman since 1950. At the time of Operation Susannah, Unit 131 was the
           subject of a bitter dispute between Aman (military intelligence) and Mossad (national
           intelligence agency) over who should control it. Unit 131 operatives had been recruited
           several years earlier, when the Israeli intelligence officer Avraham Dar arrived in Cairo
           under the cover of a British citizen from Gibraltar named John Darling. He had recruited
           several Egyptian Jews, known as sayanim (Hebrew: ‫)סייענים‬, who had also previously
           been active in helping Jews flee to Israel, activities that Egypt deemed illegal, and trained
           them for covert operations.

           Aman decided to activate the network in the spring of 1954. On 2 July, the cell detonated
           bombs at a post office in Alexandria, and on 14 July, it bombed the libraries of the U.S.
           Information Agency in Alexandria and Cairo, and a British-owned theater. The
           homemade bombs, consisting of bags containing acid placed over nitroglycerine, were
           inserted into books, and placed on the shelves of the libraries just before closing time.
           Several hours later, as the acid ate through the bags, the bombs would explode. They did
           little damage to the targets, and caused no injuries or deaths.

           Before the group began the operation, Israeli agent Avri Elad (Avraham Seidenwerg) was
           sent to oversee the operations. Elad assumed the identity of Paul Frank, a former SS
           officer with Nazi underground connections. Avri Elad allegedly informed the Egyptians,
           resulting in the Egyptian intelligence agency following a suspect to his target, the Rio
           Theatre, where a fire engine was standing by. Egyptian authorities arrested this suspect,
           Philip Natanson, when his bomb accidentally ignited prematurely in his pocket. Having
           searched his apartment, they found incriminating evidence and names of accomplices to
           the operation. Several suspects were arrested, including Egyptian Jews and undercover
           Israelis.

In his diaries, Raafat al Haggan mentioned that he joined Unit 131, which was to carry out the
operation, along with many names which later proved to be of great importance, such as Eli
Cohen, an Israeli spy who became an adviser to the defense minister in Syria. Al-Haggan had the
major role in the discovery and arrest of the unit. Later, Cohen was discovered by Syrian
counter-espionage experts that caught him in the act of sending a radio message after large
amounts of radio interference brought attention. Israel admitted responsibility in 2005. 265

D. THE PASSAGE (2019)

Mr. President, here we are in the year 2019 and we see a recent movie ―
                                                                      The Passage‖ retelling
the war between Egypt and Israel.

The movie speaks about the events that happened starting with June 5, 1967 till the victory of 6th
October 1973, and the war of attrition lead by the qualified war commander ―      Nour‖ who is




265
      See https://www.ynetnews.com/Ext/Comp/ArticleLayout/CdaArticlePrintPreview/1,2506,L-3065838,00.html

                                                Page 86 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 126 of 406 PageID #:126

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


played by Ahmed Ezz.266 Haaretz wrote about the movie but what Haaretz writer missed is don‘t
judge, so you won‘t be judged because no one is righteous.267

In a particular scene, it shows the rift between the Arabs and the Jews, it was about status, pride,
and injustice. What Sarah did to Hagar. Mr. President, for that reason the Abraham Accord came
at the hands of Mark, not Jared Kushner; for that man lacked an understanding hearts.268

From the movie, the Passage came a particular scene between an Israeli Captain and an Egyptian
Captain. The Mission was a rescue mission, to destroy enemy‘s territories and retrieve the
hostages and when possible capture some of the enemies. Here the Egyptian army captured an
Israeli captain and the conversation went as follow:

         Israeli captain: You are their Captain, right?
         Israeli captain: If you let me go, I will let you go free back to Egypt.
         Egyptian captain: I trust you, so you want to tell me, you don't want war.
         Israeli captain: That is right.
         Egyptian captain: Now remember these words so you can tell them to the entire World.
         Israeli captain: We all believed in one God and God said in the Torah that this land is for
          the seed of Abraham and we are the children of Isaac.
         Egyptian captain: Yes true, in the book of genesis it said so but you forgot one thing. You
          always forget that Ishmael came first, the father of the Arabs. And when you disobeyed
          God, he scattered you across the World. Isn't that also the words of the Torah!?




      Arabs! Continue producing movies in Arabic with English subtitles to re-educate the West
266
    See https://www.imdb.com/title/tt10443808/
267
    See https://www.haaretz.com/middle-east-news/egypt/.premium-in-egypt-nationalism-is-always-on-the-
agenda-even-in-film-1.7499718. See movie trailer (English Sub) https://youtu.be/LAdpNREHqNg ,
https://youtu.be/tEA65DeF360
268
    See the scene https://dai.ly/x7m529t?start=735 , movie https://ok.ru/video/1701708892892

                                              Page 87 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 127 of 406 PageID #:127

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXII. THE FALL OF DONALD J. TRUMP: WHEN HE PROVOKED GOD TO ANGER

As wise as Solomon was, his richest, wisdom, and women brought him destruction and God
rejected him as king when he forgot the Lord, God.269

Former President Donald J. Trump wanted to please both Men and God, and God said you can‘t
serve two Masters. Either you serve God or you serve men. Former President Donald Trump was
warned many times by me, for the Voice of God came to him through me, and yet he didn‘t heed
to God‘s voice and just as I told him in my last letter to him, the 19th letter. God did indeed reject
Donald Trump as a king, and he was not re-elected as the President of the United States of
America.

Not only that, Donald Trump relied on Sheldon Adelson‘s wealth.270 However, before former
President Trump left office, the Lord, God took the life of Sheldon Adelson‘s and he became a
Giant in his own eyes ―from dust he came and from dust he returned.‖ For what profits a man if
he gains the whole World but loses his own soul.




                This is the Parable: Sheldon Adelson could not save his own soul.271

As the Lord, God showed the Jewish people throughout history, that their stubbornness leads to
their destruction over and over across the centuries until they were scattered across the World, 12
tribes in order for God to remove their impurity for he said ― And the Lord will scatter you


269
    See https://youtu.be/aY_rWsbru0U?t=181
270
    See videos https://youtu.be/XytkI7afHcQ?t=1958 , https://youtu.be/XytkI7afHcQ?t=2504 ,
https://youtu.be/XytkI7afHcQ?t=2004
271
    See https://www.nytimes.com/2021/01/12/business/sheldon-adelson-dead.html

                                               Page 88 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 128 of 406 PageID #:128

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


among the peoples, and you will remain few in number among the nations to where the Lord will
lead you‖ [Deuteronomy 4:27].272




                                12 Tribes scattered across the World.

A. WHITE HOUSE EXECUTIVE ORDER 13899: THE IHRA DEFINITION

A definition created by the serpent to deceive many when it mentions that the Jews did not kill
Jesus Christ; defying the spoken truth in both the Old and the New Testaments.

It shall be the policy of the executive branch to enforce Title VI against prohibited forms of
discrimination rooted in anti-Semitism as vigorously as against all other forms of discrimination
prohibited by Title VI.273

          (i) The non-legally binding working definition of anti Semitism adopted on May 26,
          2016, by the International Holocaust Remembrance Alliance (IHRA)274, which states,
          ―Anti-Semitism is a certain perception of Jews, which may be expressed as hatred toward
          Jews. Rhetorical and physical manifestations of anti-Semitism are directed toward
          Jewish or non-Jewish individuals. . .‖

272
    See https://www.chabad.org/library/bible_cdo/aid/9968#v27
273
    See https://www.federalregister.gov/documents/2019/12/16/2019-27217/combating-anti-semitism
274
    IHRA Working Definition https://www.holocaustremembrance.com/working-definition-antisemitism

                                             Page 89 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 129 of 406 PageID #:129

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ




Mr. President, here you are defying God‘s laws by conflating it with your Men‘s laws, and
beware of those who defy God‘s laws for they shall lose his blessings and I do not want to see
you lose God‘s blessings. Please vacate this executive order or come up with a better definition
which speaks about the 12 Israelite tribes of Israel if your heart so desires.275

          Then the Pharisees went and plotted how they might entangle Him in His talk. And they
          sent to Him their disciples with the Herodians, saying, ―Teacher, we know that you are
          true, and teach the way of God in truth; nor do you care about anyone, for you do not
          regard the person of men. Tell us, therefore, what do you think? Is it lawful to pay taxes
          to Caesar, or not?‖ But Jesus perceived their wickedness, and said, ―Why do you test me,
          you hypocrites? Show Me the tax money.‖ So they brought him a denarius. And He said
          to them, ― Whose image and inscription is this?‖ They said to Him, ―   Caesar's.‖ And He
          said to them, ―Render therefore to Caesar the things that are Caesar's, and to God the
          things that are God's.‖ When they had heard these words, they marveled, and left Him
          and went their way [Matthew 22:15-22].276

B. GOD BLESS AMERICA IS NOT FOUND IN THE IHRA DEFINITION

There was a certain landowner who planted a vineyard and set a hedge around it, dug a
winepress in it and built a tower. And he leased it to vinedressers and went into a far country.
Now when vintage-time drew near, he sent his servants to the vinedressers, that they might
receive its fruit. And the vinedressers took his servants, beat one, killed one, and stoned another.
Again he sent other servants, more than the first, and they did likewise to them. Then last of all
he sent his son to them, saying, ―   they will respect my son.' But when the vinedressers saw the
son, they said among themselves, ―       This is the heir. Come, let us kill him and seize his
inheritance.' So they took him and cast him out of the vineyard and killed him. Therefore, when
the owner of the vineyard comes, what will he do to those vinedressers?‖ They said to Him, ―     He
will destroy those wicked men miserably, and lease his vineyard to other vinedressers who will
render to him the fruits in their seasons.‖ Jesus said to them,

          ― What then does the scripture means: ―   The stone which the builders rejected has become
          the chief cornerstone. This was the Lord's doing, and it is marvelous in our eyes‖?
          ― Therefore I say to you, the kingdom of God will be taken from you and given to a nation
          bearing the fruits of it. And whoever falls on this stone will be broken; but on whomever
          it falls, it will crush him to dust‖ [Mathew 21:33-44].277

          Open to me the gates of righteousness; I will go through them, and I will praise the Lord.
          This is the gate of the Lord, through which the righteous shall enter. I will praise you, for


275
    See https://en.wikipedia.org/wiki/Twelve_Tribes_of_Israel
276
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Matthew+22%3A15-22&version=NKJV&btn=View
See https://youtu.be/0feZQkHbCkM?t=4957
277
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Matthew+21%3A33-44&version=NKJV&btn=View
See the scene https://youtu.be/0feZQkHbCkM?t=4862 // https://youtu.be/0feZQkHbCkM?t=4936

                                             Page 90 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 130 of 406 PageID #:130

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


          you have answered me, and have become my salvation. The stone which the builders
          rejected has become the chief cornerstone [Psalms 118:19-22].278

C. THE DAY OF THE LORD: THE SON OF MAN

God said to Moses, ―  I am who I am.‖ And He said,
―Thus you shall say to the children of Israel, 'I AM
has sent me to you.'‖ [Exodus 3:14].279 A voice
calls, ―In the desert, clear the way of the Lord,
straighten out in the wilderness, a highway for our
God.‖ Every valley shall be raised, and every
mountain and hill shall be lowered, and the crooked
terrain shall become a plain and the close
mountains a Champaign. And the glory of the Lord
shall be revealed, and all flesh together shall see
that the mouth of the Lord spoke [Isaiah 40:3-5].280


Behold I send my angel, and he will clear a way before Me. And suddenly, the Lord Whom you
seek will come to his Temple. And behold! The angel of the covenant, whom you desire, is
coming, says the Lord of Hosts [Malachi 3:1].281




                                            The Great I am

278
    See https://www.chabad.org/library/bible_cdo/aid/16339#v19
279
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Exodus+3%3A14&version=NKJV&btn=View , see
the scene between Moses and God https://youtu.be/6ds9y3lJGig?t=122
280
    See https://www.chabad.org/library/bible_cdo/aid/15971 See the scene
https://youtu.be/0feZQkHbCkM?t=887
281
    See https://www.chabad.org/library/bible_cdo/aid/16221/jewish/Chapter-3.htm

                                             Page 91 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 131 of 406 PageID #:131

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


Then the Jews said to him, ―    Now we know that you have a demon! Abraham is dead, and the
prophets; and you say, 'If anyone keeps my word he shall never taste death.' Are you greater than
our father Abraham, who is dead? And the prophets are dead. Whom do you make yourself out
to be?‖ Jesus answered, ―  If I honor myself, my honor is nothing. It is my Father who honors me,
of whom you say that he is your God. Yet you have not known him, but I know him. And if I
say, 'I do not know him,' I shall be a liar like you; but I do know him and keep his word. Your
father Abraham rejoiced to see my day, and he saw it and was glad.‖ Then the Jews said to him,
―You are not yet fifty years old, and have you seen Abraham?‖ Jesus said to them, ―         Most
                                                                      282
assuredly, I say to you, before Abraham was, I AM‖ [John 8:46-59].

Who would have believed our report, and to whom was the arm of the Lord revealed?

          And he came up like a sapling before it, and like a root from dry ground, he had neither
          form nor comeliness; and we saw him that he had no appearance. Now shall we desire
          him? Despised and rejected by men, a man of pains and accustomed to illness, and as one
          who hides his face from us, despised and we held him of no account. Indeed, he bore our
          illnesses, and our pains-he carried them, yet we accounted him as plagued, smitten by
          God and oppressed. But he was pained because of our transgressions, crushed because of
          our iniquities; the chastisement of our welfare was upon him, and with his wound we
          were healed.

          We all went astray like sheep, we have turned, each one on his way, and the Lord
          accepted his prayers for the iniquity of all of us. He was oppressed, and he was afflicted,
          yet he would not open his mouth; like a lamb to the slaughter he would be brought, and
          like a ewe that is mute before her shearers, and he would not open his mouth. From
          imprisonment and from judgment he is taken, and his generation who shall tell? For he
          was cut off from the land of the living; because of the transgression of my people, a
          plague befell them. And he gave his grave to the wicked, and to the wealthy with his
          kinds of death, because he committed no violence, and there was no deceit in his mouth.
          And the Lord wished to crush him, He made him ill; if his soul makes itself restitution, he
          shall see children, he shall prolong his days, and God's purpose shall prosper in his hand.

          From the toil of his soul he would see, he would be satisfied; with his knowledge My
          servant would vindicate the just for many, and their iniquities he would bear. Therefore, I
          will allot him a portion in public, and with the strong he shall share plunder, because he
          poured out his soul to death, and with transgressors he was counted; and he bore the sin
          of many, and interceded for the transgressors [Isaiah 53].283

D. THE JEWS DID ASK FOR JESUS CHRIST TO BE CRUCIFIED

At daybreak all the elders of the people assembled, including the leading priests and the teachers
of religious law. Jesus was led before this high council, and they said,

282
    See http://www.copticchurch.net/cgibin/bible/index.php?r=John+8%3A46-59&version=NKJV&btn=View , see
https://youtu.be/YQWCb-oIn54 See The Gospel of Kingdom https://youtu.be/xmFPS0f-kzs See also
https://youtu.be/tEBc2gSSW04?t=155
283
    See https://www.chabad.org/library/bible_cdo/aid/15984/jewish/Chapter-53.htm

                                             Page 92 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 132 of 406 PageID #:132

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


          ―Tell us, are you the Messiah?‖ But he replied, ―
                                                          If I tell you, you won‘t believe me. And
          if I ask you a question, you won‘t answer. But from now on the Son of Man will be
          seated in the place of power at God‘s right hand.‖ They all shouted, ―       So, are you
          claiming to be the Son of God?‖ And he replied, ― You say that I am.‖ ― Why do we need
                                       We ourselves heard him say it‖ [Luke 22:63-71].284
          other witnesses?‖ they said. ―

Then the whole multitude of them arose and led Him to Pilate. What do you want here at this
hour of the morning? Asked Pilate and they began to accuse Jesus, saying,

          ―We found this fellow perverting the nation, and forbidding to pay taxes to Caesar,
          saying that He Himself is Christ, a King.‖ Then Pilate asked Him, saying, ―     Are You the
          King of the Jews?‖ He answered him and said, ―       It is as you say.‖ So Pilate said to the
          chief priests and the crowd, ― I find no fault in this Man.‖ But they were the more fierce,
          saying, ― He stirs up the people, teaching throughout all Judea, beginning from Galilee to
          this place.‖ When Pilate heard of Galilee, he asked if the Man were a Galilean. And as
          soon as he knew that He belonged to Herod's jurisdiction, he sent Him to Herod, who was
          also in Jerusalem at that time [Luke 23:1-7].285

Now when Herod saw Jesus, he was exceedingly glad; for he had desired for a long time to see
Him, because he had heard many things about Him, and he hoped to see some miracle done by
Him. Are you the king of the Jews? Who is it that you say you are? It is said by many that you
can perform signs, do something for me.

          Then he questioned Him with many words, but He answered him nothing. And the chief
          priests and scribes stood and vehemently accused Him. Then Herod, with his men of war,
          treated Him with contempt and mocked Him, arrayed Him in a gorgeous robe, and sent
          Him back to Pilate. That very day Pilate and Herod became friends with each other, for
          previously they had been at enmity with each other [Luke 23:8-12].286

Then Pilate, when he had called together the chief priests, the rulers, and the people, said to
them, ― You have brought this Man to me, as one who misleads the people. And indeed, having
examined him in your presence, I have found no fault in this Man concerning those things of
which you accuse him; no, neither did Herod, for I sent you back to him; and indeed nothing
deserving of death has been done by him. I will therefore chastise Him and release Him‖ (for it
was necessary for him to release one to them at the feast).* And they all cried out at once,
saying, ― Away with this Man, and release to us Barabba‖-- who had been thrown into prison for
a certain rebellion made in the city, and for murder.

Pilate, therefore, wishing to release Jesus, again called out to them. But they shouted, saying,
―Crucify Him, crucify Him!‖ Then he said to them the third time, ―  Why, what evil has He done?

284
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Luke+22%3A63-71&version=NKJV&btn=View See
the scene https://youtu.be/0feZQkHbCkM?t=5788
285
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Luke+23%3A1-7&version=NKJV&btn=View See the
scene https://youtu.be/0feZQkHbCkM?t=5906
286
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Luke+23%3A8-12&version=NKJV&btn=View See
the scene https://youtu.be/0feZQkHbCkM?t=5974

                                             Page 93 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 133 of 406 PageID #:133

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


I have found no reason for death in Him. I will therefore chastise Him and let Him go.‖ But they
were insistent, demanding with loud voices that He be crucified. And the voices of these men
and of the chief priests prevailed. So Pilate gave sentence that it should be as they requested.
And he released to them the one they requested, who for rebellion and murder had been thrown
into prison; but he delivered Jesus to their will [Luke 23:13-25].287




       And Jesus was crucified just as the prophets proclaimed, rejected by his own people . . . !

And Judgment fell upon the House of Israel for 2000 years, with no nation.288

And I shall publicize my glory among the nations, and all the nations will see my judgment that I
performed and my hand that I place upon them. And the House of Israel will know that I am the
Lord their God from that day on. And the nations will know that for their iniquity the House of
Israel was exiled, because they betrayed me, and I hid my face from them, and I delivered them

287
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Luke+23%3A13-25&version=NKJV&btn=View See
the scene https://youtu.be/0feZQkHbCkM?t=6077
288
    See scene https://youtu.be/0feZQkHbCkM?t=4580

                                             Page 94 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 134 of 406 PageID #:134

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


into the hands of their adversaries, and they all fell by the sword. According to their defilement
and according to their transgressions I did to them, and I hid my face from them [Ezekiel 39:21-
24].289




                            Revelation 5: The lion of Judah, the root of David.290

Therefore, so said the Lord God: Now I shall return to the captivity of Jacob, and I shall have
compassion on the House of Israel, and I shall be zealous for my Holy Name. And they shall
bear their disgrace and all their treachery that they committed against me when they dwell on
their land securely with no one frightening them. When I return them from the peoples and
gather them from the lands of their enemies, I shall be sanctified through them before the eyes of
many nations. And they will know that I am the Lord their God when I exile them to the nations,
and I shall gather them to their land, and I shall no longer leave any of them there. And I shall no
longer hide my face from them, for I shall have poured out my spirit upon the House of Israel,
says the Lord God [Ezekiel 39:25-29].291

XXIII. THE ONGOING CYCLE: WHEN ISRAEL IS GOOD AND WHEN ISRAEL IS
EVIL

Mr. President, throughout the centuries, we have seen when the Jewish people did righteousness
and when they commit wickedness, the Torah is a true testament of events which took place, and
then the Gospel is a true testament of events which took place; then we see modern day Israel.

Hear, O heavens, and give ear, O earth, for the Lord has spoken; Children I have raised and
exalted, yet they have rebelled against Me. An ox knows his owner and a donkey his master's
crib; Israel does not know, my people does not consider [Isaiah 1:2-3].

289
    See https://www.chabad.org/library/bible_cdo/aid/16137/jewish/Chapter-39.htm#v21
290
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Revelation+5&version=NKJV&btn=View
291
    See https://www.chabad.org/library/bible_cdo/aid/16137/jewish/Chapter-39.htm#v25

                                             Page 95 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 135 of 406 PageID #:135

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ




XXIV.THE LEGACY OF THEODOR HERZL & THE REBIRTH OF ISRAEL: BOOK
OF EZEKIEL

Before Theodor Herzl, there was Pastor Charles Taze Russell: A Neglected Chapter of Zionism
or rather the fulfillment of the prophecy in the book of Ezekiel.292

Theodor Herzl published his pamphlet ―  Der Judenstaat‖ in 1896 and, two years later, organized
the World's First Zionist Congress in Basel, Switzerland. But in fact the notion of a Jewish state
in Palestine had been making the rounds in European and American Christian circles, in various
forms. One of its keenest proponents was a Christian preacher and Bible scholar named Charles
Taze Russell (1852-1916).293

292
   See Highlights from the Photo-Drama of Creation (1914) - https://youtu.be/8VplwLy1IRI
293
   See https://www.haaretz.com/jewish/.premium.MAGAZINE-before-herzl-there-was-pastor-russell-a-neglected-
chapter-of-zionism-1.6409303

                                             Page 96 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 136 of 406 PageID #:136

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


In 1891, Russell penned a letter to a wealthy member of the Rothschild banking family, Edmond
de Rothschild, as well as Maurice von Hirsch, a wealthy German financier, about his plan for the
Jewish settlement of Palestine. Russell described his plan as follows:

          My suggestion is that the wealthy Hebrews purchase from Turkey, at a fair valuation, all
          of her property interest in these lands: i.e., all of the Government lands (lands not held by
          private owners), under the provision that Syria and Palestine shall be constituted a free
          state.

The same plan was to resurface a few years later in arguably the most influential Zionist book of
all time, Theodore Herzl‘s The Jewish State, which was published in 1896.

The culmination of Blackstone‘s efforts came in the form of the Blackstone Memorial, a petition
that pleaded that then - President of the United States Benjamin Harrison and his secretary of
state, James Blaine, take action ― in favor of the restoration of Palestine to the Jews.‖ The largely
forgotten petition asked Harrison and Blaine to use their influence to ―     secure the holding at an
early date, of an international conference to consider the condition of the Israelites and their
claims to Palestine as their ancient home, and to promote, in all other just and proper ways, the
alleviation of their suffering condition.‖ See the Blackstone Memorial 1891.294

Signatories of the Blackstone Memorial included J.D. Rockefeller, the country‘s first billionaire;
J.P. Morgan, the wealthy banker; William McKinley, future president of the United States;
Thomas Brackett Reed, then speaker of the House; Melville Fuller, Chief Justice of the Supreme
Court; the mayors of New York City, Philadelphia, Baltimore, Boston and Chicago; the editors
of the Boston Globe, New York Times, Washington Post, and Chicago Tribune, among others;
and numerous other members of Congress, as well as influential businessmen and clergymen.
Though some rabbis were included as signatories, the petition‘s content was opposed by most
American Jewish communities.295 In other words, the primary goal of Zionism, before it even
became a movement, was widely supported by the American Christian elite, but opposed by
American Jews.

The Blackstone Memorial would later attract the attention of Louis Brandeis, one of the most
prominent American Jewish Zionists, who would later refer to Blackstone as the real ―
                                                                                    founding
father of Zionism,‖ according to Brandeis‘ close friend Nathan Straus. Brandeis would
eventually succeed in convincing an elderly Blackstone to petition then-President Woodrow
Wilson with a second Blackstone Memorial in 1916 that was presented in private to Wilson
nearly a year later.296

Instead of gathering signatures from prominent members of America‘s elite class, Blackstone
this time focused on shoring up support from Protestant organizations, namely the Presbyterian
Church, in keeping with Wilson‘s Presbyterian faith. According to historian Jerry Klinger,



294
    See https://web.archive.org/web/20061006235327/http://www.amfi.org/blackmem.htm
295
    See https://israeled.org/blackstone-memorial/
296
    See https://israeled.org/blackstone-memorial/

                                             Page 97 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 137 of 406 PageID #:137

                              ―
                              I came to complete not to refute. I came light to the World.‖ Jesus Christ


president of the Jewish American Society for Historic Preservation, this change in focus had
been Brandeis‘, not Blackstone‘s, idea.297

Wilson ultimately supported Blackstone‘s new document, which was never presented publicly to
the president, but privately by Rabbi Stephen Wise. This second Blackstone Memorial was a key
component of the Brandeis-led campaign that eventually guaranteed American support — i.e.,
private support — for the Balfour Declaration, which established British intentions to support a
Jewish ethnostate in Palestine. Notably, the Balfour Declaration is named for the then-English
Foreign Secretary Arthur Balfour, himself a Christian dispensationalist, though Weir told
MintPress that Balfour was more likely influenced by political imperatives than religious
motives. The only person in the British cabinet to oppose the Balfour Declaration was its only
Jewish member, Edwin Montagu.298

The Balfour Declaration was addressed to a member of the Rothschild banking family, Lionel
Walter Rothschild, the last in a series of letters written to members of the Rothschild family
urging them to use their wealth and political influence to favor the creation of a Jewish state in
Palestine: from Rabbi Kalisher, who wrote to Baron Amschel Rothschild in 1836; to Charles
Taze Russell, who wrote to Edmond de Rothschild in 1891; and finally to the Balfour
Declaration, written to Lionel Walter Rothschild in 1917. Weir told MintPress that the
Rothschilds figure so prominently in these early efforts to establish a Jewish state in Palestine
owing to ― their wealth and the power that goes with it,‖ making them very sought after by those
who felt that a Jewish state could be formed in Palestine by the purchase of the territory by
wealthy European Jews, as both Kalisher and Russell had proposed. However, the Balfour
Declaration was addressed to the Rothschilds because, at that time, members of the Rothschild
family, Edmond de Rothschild in particular, had become among the strongest supporters of the
Zionist cause.

As shown by the Balfour Declaration and the lobbying
efforts that led to its creation, support for what would
soon become known as Zionism among the nobility of
England and the United States was already formidable
before Herzl even began work on The Jewish State.
The role of Christian Zionists, as they would later
become known, continued well after Herzl began his
Zionist activities, and resulted in many of the most
influential acts that led to the establishment of the State
of Israel, including the Balfour Declaration.

Notably, Herzl‘s own success in promoting his views
following the publication of The Jewish State was
largely due to English dispensationalist pastor William
Hechler. Hechler, while serving as chaplain at the
British Embassy in Vienna, forged an alliance and later
close friendship with Herzl and was critical to
297
      See Kenneth Marcus the founder of Louis Brandeis https://brandeiscenter.com/
298
      See http://www.balfourproject.org/the-road-to-balfour-the-history-of-christian-zionism-by-stephen-sizer-2/

                                                   Page 98 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 138 of 406 PageID #:138

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


negotiating meetings between Herzl and prominent members of the German government,
including Kaiser Wilhelm II, which lent necessary political legitimacy to Herzl‘s Zionist
movement.299

A largely overlooked figure in the rise of Zionism, Hechler is mentioned in Herzl‘s diary more
than any other person and passionately felt that the creation of a Jewish state in Palestine would
bring about the end times. Hechler is also known to have been extremely interested in the
construction of a Third Jewish Temple on the Temple Mount, having devoted considerable time
to creating models of that Temple, some of which he prominently displayed in his office and
showed to Herzl with great enthusiasm during their first meeting.300

A. THE STORY OF CYRUS SCOFIELD

There is no other book that has been more influential in the dissemination of Christian Zionism
in the United States than the Scofield Reference Bible, a version of the King James Bible whose
annotations were written by Cyrus Scofield. Scofield — who had no formal theological training,
though he later claimed to have a D.D. (doctor of divinity degree) — originally worked as a
lawyer and political operative in the state of Kansas and eventually became the district attorney
of that state.301

Soon after his appointment to the position, he was forced to resign as a result of numerous
allegations of corruption, including bribery, forging signatures on banknotes and stealing
political donations from then-Senator of Kansas James Ingalls.302 During this time, Scofield
abandoned his wife and two daughters, an action since blamed on the burgeoning scandals he
was facing as well as his self-admitted heavy drinking habits. Amid this backdrop, Scofield is
said to have become an evangelical around the year 1879 and soon became associated with
prominent dispensationalist preachers of the era, including Dwight Moody and James Brookes.
Local papers at the time, such as the Atchison Patriot, regarded Scofield‘s conversion and career
change with great skepticism, referring to Scofield as the ―   late lawyer, politician and shyster
generally‖ who had disgraced himself by committing ―    many malicious acts.‖303

Scofield went on to pastor relatively small churches, moving from Kansas to Dallas, Texas, and
later Massachusetts. Yet, despite his lack of renown and his troubled history, by 1901 Scofield
had managed to gain entrance to an exclusive men‘s club in New York, the Lotos Club, whose
members at the time included steel magnate and multi-millionaire Andrew Carnegie, members of
the Vanderbilt family, and famous American writer Samuel Clemens, better known by his pen
name, Mark Twain.




299
    See https://www.jta.org/1931/02/03/archive/death-of-reverend-william-hechler-herzls-friend-and-colleague
300
    See Reverend William H. Hechler http://www.jewishmag.com/145mag/herzl_hechler/herzl_hechler.htm
301
    See Book https://books.google.cl/books?id=oRKA1w6TPPcC&printsec=frontcover#v=onepage&q&f=false
302
    See https://www.goodreads.com/book/show/6435296-the-incredible-scofield-and-his-book
303
   See https://www.wrmea.org/015-october/the-scofield-bible-the-book-that-made-zionists-of-americas-
evangelical-christians.html

                                               Page 99 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 139 of 406 PageID #:139

                             ―
                             I came to complete not to refute. I came light to the World.‖ Jesus Christ




 Pastor Scofield, center, with the Deacons of the First Congregational Church of Dallas, 1880s

B. THE REBIRTH OF ISRAEL AFTER 2000 YEARS INTO EXILE

The Speaks of how God judged then healed Israel but do we read with an understanding?

And I shall publicize my glory among the nations, and all the nations will see my judgment that I
performed and my hand that I place upon them. And the House of Israel will know that I am the
Lord their God from that day on. And the nations will know that for their iniquity the House of
Israel was exiled, because they betrayed me, and I hid my face from them, and I delivered them
into the hands of their adversaries, and they all fell by the sword. According to their defilement
and according to their transgressions I did to them, and I hid my face from them [Ezekiel 39:21-
24].304

Therefore, so said the Lord God: Now I shall return to the captivity of Jacob, and I shall have
compassion on the House of Israel, and I shall be zealous for my Holy Name. And they shall
bear their disgrace and all their treachery that they committed against me when they dwell on
their land securely with no one frightening them. When I return them from the peoples and
gather them from the lands of their enemies, I shall be sanctified through them before the eyes of
many nations. And they will know that I am the Lord their God when I exile them to the nations,
and I shall gather them to their land, and I shall no longer leave any of them there. And I shall no
longer hide my face from them, for I shall have poured out my spirit upon the House of Israel,
says the Lord God [Ezekiel 39:25-29].305



304
      See https://www.chabad.org/library/bible_cdo/aid/16137/jewish/Chapter-39.htm#v21
305
      See https://www.chabad.org/library/bible_cdo/aid/16137/jewish/Chapter-39.htm#v25

                                               Page 100 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 140 of 406 PageID #:140

                       ―
                       I came to complete not to refute. I came light to the World.‖ Jesus Christ


C. CLASSIFIED DOCUMENT: HOW ISRAEL WANTED TO EXPEL CHRISTIANS

Mr. President, despite the Christians of the West helping the Jewish people re-establish their
homeland Israel and yet the wicked stayed wicked. It is as if deception is in their vein.

This is a clasified document which showed how Israel intended to expell Christians from Israel
but they feared the West response.




    Classified Israeli document detailing the expulsion of Christians of the East (4-12-1949)

                                        Page 101 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 141 of 406 PageID #:141

                             ―
                             I came to complete not to refute. I came light to the World.‖ Jesus Christ


D. THE ELDER OF ZION: FBI REPORT ON JEWS & CHRISTIANITY

The Federal Bureau of investigation released a report on the protocols of learned Elders of
Zion.306 On page 123, you see Virginia Cassil pleading to congress the truth about Jews who aim
to destroy the teachings of Jesus Christ. In fact, in 2021, they are doing it as we speak.




                  Hateful Jewish Rabbi (Reject Jewish Hatred toward Jesus Christ).307

306
      See https://bit.ly/2QNQK60
307
      See https://youtu.be/xw8l8G-uhnA?t=54 vs Jews who found Christ https://youtu.be/ynnjGKwVTjg?t=1688

                                                Page 102 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 142 of 406 PageID #:142

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


E. AMAZON CENSORED CREATED EQUAL: JUSTICE THOMAS CLARENCE

Amazon which is owned by a Jewish man, Jeff Bezos stripped a documentary on conservative
Justice Clarence Thomas, the only black justice currently serving on the Supreme Court, from its
streaming service during Black History Month. Why? The documentary was about Jesus Christ
and about restoring the Black Community‘s soul to their foundation ―    I have a Dream‖ Martin
Luther King.308

I have a dream that the black community will rise up and become teachers in Christ and lead the
United States into becoming a strong nation in Christ; clouded by anger, redeemed by faith.




308
   See https://thefederalist.com/2021/02/26/amazon-strips-clarence-thomas-documentary-from-streaming-
service-during-black-history-month/

                                             Page 103 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 143 of 406 PageID #:143

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXV. THEODOR HERZL: WEALTHY JEWS PLAY AND THE WORLD DANCES

Mr. President, we have eyes in order to see, we have ears in order to listen, and we have a mouth
in order to speak the truth. But many have eyes but they can‘t see, have ears but they can‘t listen,
and have a mouth but they can‘t speak the truth.

          It says in the bible that the Jewish people are not easily convinced according to Moses
          [Exodus 4].309 It says in the bible that their hearts are hardened when they killed Jesus
          Christ according to John and Isaiah [John 12:40-41] & [Romans 11:25-27].310 It says in
          the bible that they don't understand according to Isaiah [Isaiah 1:2-3].311 It says in the
          bible that they love evil according to Amos [Amos 5:15].312 The Lord, Jesus Christ came
          to save both the Jews and the Gentiles because he said ―  I came light to the World; I came
          to complete not to refute.‖

Throughout the centuries, mankind saw the Jewish people prospering economically but then they
face persecution and exile from different nations across the centuries when they forget the Lord,
God.313 The Lord raises the humble and disperses the mighty proud within their own thoughts.

The answer lies in the bible, history retells the truth across the centuries for the eyes that can see
in order to believe; even when Israel is the root and the Gentiles are the branches according to
the bible [Romans 11:15-18].

A. LETTERS OF THEODOR HERZL: SIMPLE CHRISTIANS VS WEALTHY JEWS

In a documentary created by the Jewish orthodox community, they share the history of Theodore
Herzl. Such a documentary would not be shared in the United States throughout the Jewish
controlled main stream media but would rather be shared in Israel among the Jews. When one
criticized the impeachment proceeding against president Trump by calling it a ―    Jewish Coup‖
they called him a creepy and anti-Semitic; a definition that causes more harm than good.314

Benjamin Netanyahu called Theodore Herzl the modern day Moses.315 But, would Moses be
proud of modern day Jews who deny the identity of Jews who believe in Jesus Christ.316

Will Israel accept Theodor Herzl‘s testimonies regarding the nature of the Jews or would Israel
start calling it a plain lie? In the documentary under the title ―
                                                                 Herzl and Zionism‖ Herzl wrote to
the Pope the following:
309
    See https://www.chabad.org/library/bible_cdo/aid/9865
310
    See http://www.copticchurch.net/cgibin/bible/index.php?r=John+12%3A40-41&version=NKJV&btn=View , See
http://www.copticchurch.net/cgibin/bible/index.php?r=Romans+11%3A25-27&version=NKJV&btn=View
311
    See https://www.chabad.org/library/bible_cdo/aid/15932
312
    See https://www.chabad.org/library/bible_cdo/aid/16177
313
    See Human population across the centuries https://youtu.be/PUwmA3Q0_OE , see Jewish Exodus
https://en.wikipedia.org/wiki/Expulsions_and_exoduses_of_Jews
314
    See Original Video https://bit.ly/2L6q0Is , Stand With Us CEO Response https://bit.ly/2P1Zl0q but they forgot
their ugly covert campaign https://bit.ly/2Y1NC64 , see ADL’s CEO Jonathan Greenblatt https://bit.ly/2svZfqr
315
    See http://www.israelnationalnews.com/News/News.aspx/236037
316
    See https://youtu.be/3bLNKyCN7Gs , see https://youtu.be/ynnjGKwVTjg?t=1688

                                                Page 104 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 144 of 406 PageID #:144

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


          Aid us against anti-Semitism, and I‘ll start a colossal movement of Jews who will convert
          freely and proudly to Christianity.317 Only we wish to make our children Christian before
          they reach the age of discretion.318 Herzl added — Christian priests are the highest stature
          because they crave not wealth. . . Simple Christians are superior to the Jewish
          ministers.319

Herzl wrote in an article in the Deutsche Zeitung — The Wealthy Jews control the World.320 In
their hands lies the fate of governments and nations. They set government one against the other,
and by their decree government make peace. When the wealthy Jews play, the nations and the
rulers dance. One way or the other, they get rich.




                                             Theodor Herzl

Many of Herzl‘s diaries when they were read to modern day israelis, their first thought was it
belongs to Adolf Hitler but rather it belonged to Theodor Herzl.321 The same remarks thirty years
later resurfaced and made by Adolf Hitler — Jewish money causing nations to quarrel with one
another and make war, while the one who profits is the Jew.322 See the entire documentary.323

Herzl had a vision that in order to save the Jewish people, they must recognize their messiah is
Jesus Christ, God in flesh. But they are stubborn people, they never listened to Moses and they
won‘t listen to Theodore Herzl. Why? Because of a mighty proud hearts and because of that,
they lose eternal life after death.

317
    See https://youtu.be/eB7tr0MBTjA?t=62
318
    See https://youtu.be/eB7tr0MBTjA?t=109
319
    See https://youtu.be/eB7tr0MBTjA?t=262
320
    See https://youtu.be/eB7tr0MBTjA?t=291
321
    See https://youtu.be/eB7tr0MBTjA?t=371
322
    See https://youtu.be/eB7tr0MBTjA?t=479
323
    See English sub https://www.youtube.com/playlist?list=PL0AC934B7B8100C58

                                             Page 105 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 145 of 406 PageID #:145

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXVI. ISRAEL: FRIENDS SHOULD NOT SPY ON FRIENDS

And seek the peace of the city where I have caused you to be carried away captive, and pray to
the Lord for it; for in its peace you will have peace [Jeremiah 29:7].324

On October 3, 2001, I.A.P. News reported that according to Israel Radio (in Hebrew) Kol Yisrael
an acrimonious argument erupted during the Israeli cabinet weekly session last week between
Israeli Prime Minister Ariel Sharon and his foreign Minister Shimon Peres. Peres warned Sharon
that refusing to heed incessant American requests for a cease-fire with the Palestinians would
endanger Israeli interests and turn the US against us. Sharon reportedly yelled at Peres, saying
―don‘t worry about American pressure, we the Jewish people control America.‖

          I am aware how almost impossible it is in this country to carry out a foreign policy [in the
          Middle East] not approved by the Jews. . . terrific control the Jews have over the news
          media and the barrage the Jews have built up on congressmen. . . I am very much
          concerned over the fact that the Jewish influence here is completely dominating the scene
          and making it almost impossible to Congress to do anything they don‟t approve of. The
          Israeli embassy is practically dictating to the congress through influential Jewish people
          in the country, said Ariel Sharon to Shimon Perez.325

See a tip of the iceberg, in term of Israel‘s lobbying congress. 326 But did we also forget the
leaked documentary of the Israeli lobby inside the United States of America.327

Israel‘s high-risk spying is legendary, but the notion that it is particularly good at it is, like
everything having to do with the Jewish state, much overrated. Mossad has been caught in
flagrante numerous times. Newsweek magazine‘s ―     Spy Talk‖ once cited a poll of CIA officers
that ranked Israel ―dead last‖ among friendly countries in actual intelligence cooperation with
Washington.328

      o The fact is that Israel conducts espionage and influence operations against the United
        States more aggressively than any other ―  friendly‖ country, including tapping White
        House phones used by Bill Clinton to speak with Monica Lewinski. Israeli ―    experts‖
        regularly provide alarmist and inaccurate private briefings for American Senators on
        Capitol Hill.329

      o Israel also constantly manufactures pretexts to draw the U.S. into new conflicts in the
        Middle East, starting with the Lavon Affair in Alexandria Egypt in 1954 and including
        the false flag attack on the U.S.S. Liberty in 1967.330
324
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Jeremiah+29%3A7&version=NKJV&btn=View
325
    See https://www.mediamonitors.net/sharon-to-peres-we-control-america/
326
    See https://www.opensecrets.org/fara/countries/73?cycle=2018
327
    See https://youtu.be/3lSjXhMUVKE, https://youtu.be/XytkI7afHcQ, https://youtu.be/Mm-Dm4pO0xY,
https://youtu.be/_1OgxfCT044 see the arrogance https://youtu.be/Mm-Dm4pO0xY?t=1349
328
    See https://web.archive.org/web/20110422201419/http://blog.washingtonpost.com/spy-
talk/2010/09/israeli_spies_pitching_us_musl.html
329
    See https://www.salon.com/2013/11/21/exclusive_gop_senator_unloads_in_private_call/
330
    See https://en.wikipedia.org/wiki/Lavon_Affair and see https://en.wikipedia.org/wiki/USS_Liberty_incident

                                                Page 106 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 146 of 406 PageID #:146

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


      o Starting in 1957, Israel‘s friends stole enriched uranium from a Pennsylvania refinery to
        create a nuclear arsenal.331 More recently the public learned how Arnon Milchan, a
        Hollywood producer/billionaire born in Israel, arranged the illegal purchase of 800
        krytron triggers to use in the production of nuclear weapons.332 More recently, Haaretz
        reports on Israel‘s nuclear test in 1979.333

      o Israel, where government and business work hand in hand, has obtained significant
        advantage by systematically stealing American technology with both military and civilian
        applications. The U.S. developed technology is then reverse engineered and used by the
        Israelis to support their own exports. Sometimes, when the technology is military in
        nature and winds up in the hands of an adversary, the consequences can be serious. Israel
        has sold advanced weapons systems to China that incorporates technology developed by
        American companies.334

      o An ex-Israeli intelligence agent reveals Jeffrey Epstein and Ghislaine Maxwell were not
        only Israeli intelligence assets, they were allegedly entrapping U.S. politicians with
        minors.335 When asked ―   Is the Epstein case going to cause a problem [for confirmation
        hearings]?‖ he replied ― …that I had just one meeting on the Epstein case.‖ He‘d cut the
        non-prosecution deal with one of Epstein‘s attorneys because he had ―   been told to back
        off,‖ that Epstein was above his pay grade. ―  I was told Epstein belonged to intelligence
        and to leave it alone.‖ What Epstein did and how he did it was an intelligence operation
        in support of Mossad.336

      o US Securities and Exchange Commission has filed fraud charges against Israel‘s main
        binary options firm, SpotOption, a company at the heart of the multi-year scam that has
        defrauded victims Worldwide out of billions, and against two of its top executives.337

FBI counter intelligence Officer John Cole has also reported how many cases of Israeli
espionage are dropped under orders from the Justice Department, making the Jewish state‘s
spying consequence free. He provides a ―conservative estimate‖ of 125 viable investigations into
Israeli espionage involving both American citizens and Israelis that were stopped due to political
pressure.338


331
    See https://bit.ly/3epT5wu
332
    See https://jewishbusinessnews.com/2014/03/03/arnon-milchan-celebrates-12-years-a-slave-winning-the-
oscar-in-the-best-picture-category/
333
    See https://www.haaretz.com/israel-news/u-s-covered-up-an-israeli-nuclear-test-in-1979-foreign-policy-says-
1.7873517 see also https://nationalinterest.org/blog/buzz/israel-may-have-300-nuclear-weapons-including-
submarine-launched-missiles-87131
334
    See http://ariwatch.com/OurAlly/IsraeliMilitaryAndIndustrialEspionage.htm
335
    See https://narativ.org/2019/09/26/blackmailing-america/ , see https://www.mintpressnews.com/ari-ben-
menashe-jeffrey-epstein-ghislaine-maxwell-israel-intelligence/262162/ , see
https://alethonews.com/2019/08/07/mega-group-maxwells-and-mossad-the-spy-story-at-the-heart-of-the-jeffrey-
epstein-scandal/ see https://www.nytimes.com/1994/08/19/world/us-author-gets-apology-in-libel-case.html
336
    See http://www.unz.com/isteve/jeffrey-epstein-and-foreign-intelligence/ ,
337
    See https://bit.ly/32y6mgJ
338
    See https://bit.ly/3xbnGq2

                                              Page 107 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 147 of 406 PageID #:147

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXVII. ISRAEL THE ARROGANT CHILD

Albert Einstein‘s 1948 Letter to the NYT Warned of Zionist Fascism in Israel.339

      o In 1946, Zionist militias blow up the south wing of the King David Hotel, killing 91
        people, most of them civilians, in order to protest British rule of Palestine.340

      o In 1948, Zionist militias kill over 100 civilians in the village of Deir Yassin, which is on
        the road to Jerusalem. The action helps clear the road for the military advance on
        Jerusalem and scares thousands of other Palestinians who flee their villages. An officer
        with responsibility for the massacre, Menachem Begin became Israeli prime minister 29
        years later.341

      o In 1948, during the expulsion of Palestinians from the central Israeli city of Lydda, more
        than 100 men are rounded up and held in a mosque and later massacred (according to
        Reja-e Busailah‘s new book and others). The episode terrifies thousands of other
        Palestinians who seek refuge in the West Bank.342

      o In 1948, Hundreds of Palestinian civilians are killed by Israeli forces in Al Dawayima
        village, west of Hebron. Many are killed in barbarous manner; the crime is swept under
        the rug for decades.343

      o In 1953, Israeli troops led by Ariel Sharon raid the village of Qibya in the Jordanian-
        occupied West Bank and kill 69 people, most of them women and children, in retaliation
        for a cross-border raid that killed three Israelis. (The massacre is memorialized in Nathan
        Englander‘s latest novel).344

      o In 1956, Israeli forces gun down farmers in Kfar Qasim returning from the fields who are
        unaware that the village had been placed under a strict curfew by the Israeli government
        earlier that day. Forty-eight Palestinian citizens of Israel are killed, many women and
        children.345

Israel to this day, Israel continues with its evil strategies by seeking power through divide and
conquers, to the point they have accumulated so much hate from the Gentiles for what they have
done and been doing.

      o Systematic Israeli intelligence methods used against Egypt during the years before the
        failed Lavon Affair operation – and to some degree afterward. They included poisoning

339
    See https://www.globalresearch.ca/albert-einsteins-letter-warning-of-zionist-facism-in-israel/5438170
340
    See https://en.wikipedia.org/wiki/Irgun
341
    See https://en.wikipedia.org/wiki/Deir_Yassin_massacre
342
    See Book https://www.palestine-studies.org/books/land-my-birth-palestinian-boyhood
343
    See https://mondoweiss.net/2016/02/barbarism-by-an-educated-and-cultured-people-dawayima-massacre-
was-worse-than-deir-yassin/
344
    See Book https://www.amazon.com/Dinner-at-Center-Earth-novel/dp/1524732737
345
    See https://en.wikipedia.org/wiki/Kafr_Qasim_massacre

                                             Page 108 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 148 of 406 PageID #:148

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


          wells, counterfeiting currency and stamps, psychological warfare, political murders and
          drug sales.346

      o Israeli Snipers open up about Shooting Gaza Protesters ― 42 knees in one day.347
        However, the Lord, God is just; see God‘s judgment breaking down an Israeli soldier
        mental well being.348

      o Mossad Chief Visited Doha, Urged Qatar to Continue Hamas Financial Aid.349

      o The Israeli Army Doesn't Have Snipers on the Gaza Border. It Has Hunters.350

      o Mossad agent acting as a radical imam and commanded 200 ISIS fighters in Libya.351

Mr. President, remember, whenever there is a Goliath, there is David. God doesn‘t change, and
that means this phrase is not pertaining only to the Jewish people but to the Gentiles as well.
Israel can be the Goliath or it can be David, or did we forget what the Lord, God told David?

King David, when he was weak, the Lord stood by his side when he fought Goliath who was
mighty proud of his strengh.352 But when King David saw himself as a mighty warrior, the Lord
stood against him. When King David wanted to built a Temple for the Lord, the Lord responded
by saying ― Go and tell My servant David, 'Thus says the Lord: You shall not build Me a house
to dwell in [1 Chronicles 17:4].353 Why Lord? ― You have shed much blood and have made
great wars; you shall not build a house for my name, because you have shed much blood on the
earth in my sight [1 Chronicles 22:8].354

XXVIII. WHEN WEALTHY JEWS WANTS TO DOMINATE THE WORLD

The Lord, God gave the Jewish people what their hearts desired; both Haaretz‘s top Israeli‘s
billionaires list and Forbes Top 20 billionaires are consistent of Jews wherein, the Lord, God
blessed them with money, power, and influence but for the purpose of doing good rather than
performing acts of evil.


346
    See https://twitter.com/open_genesis/status/1235949189361786881 , see https://www.haaretz.com/israel-
news/.premium-counterfeit-money-stamps-and-poisoned-wells-when-israel-stirred-the-nile-s-water-1.8635091
347
    See https://www.haaretz.com/israel-news/.premium.MAGAZINE-42-knees-in-one-day-israeli-snipers-open-up-
about-shooting-gaza-protesters-1.8632555
348
    See https://youtu.be/6TkKm2eEV1A
349
    See https://www.haaretz.com/middle-east-news/.premium-netanyahu-israel-mossad-chief-doha-qatar-
continue-hamas-gaza-money-transfer-1.8564993
350
    See https://www.haaretz.com/opinion/.premium-the-israeli-army-doesn-t-have-snipers-on-the-gaza-border-it-
has-hunters-1.8637587
351
    See https://www.globalresearch.ca/mossad-agent-who-infiltrated-isis-daesh-arrested-in-libya-israeli-
website/5606909 , see https://bit.ly/2U864bZ , see deleted Israeli newspaper https://bit.ly/3aZFFUw , see also the
testimony of a retired Egyptian General https://youtu.be/FK5gnFHnqJM
352
    See https://en.wikipedia.org/wiki/Goliath
353
    See http://www.copticchurch.net/cgibin/bible/index.php?r=1+Chronicles+17%3A4&version=NKJV&btn=View
354
    See http://www.copticchurch.net/cgibin/bible/index.php?r=1+Chronicles+22%3A8&version=NKJV&btn=View

                                                Page 109 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 149 of 406 PageID #:149

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


From Google which is owned by a Jewish billionaire Larry Page, to Facebook which is owned
by a Jewish billionaire Mark Zuckerberg, to Bill Gates the founder of Microsoft, to Jeff Bezos
the founder of Amazon, to the Sackler‘s Family whose fortune originated in medical advertising
and trade publications; and the list keeps growing.355 See Haaretz‘s top billionaire list.356

The voice of the Lord, God came and he said:

You, son of man, so said the Lord God: Say to every winged bird and to every east of the field,
assemble and come; gather from around my slaughter, which I am slaughtering for you in a great
slaughter on the mountain of Israel, and you shall eat flesh and drink blood. The flesh of the
mighty you shall eat and the blood of the princes of the earth you shall drink; rams lambs, he-
goats and bulls, all of them fatlings of Bashan (meaning money and the best of Earth‘s
sacrifices). And you shall eat fat until you are full, and you shall drink blood until you are drunk,
from my slaughtering that I have slaughtered for you. And you shall be seated on my table with
horses and riders, mighty men, and all warriors, says the Lord God [Ezekiel 39:17-20].357

      o Google which tried to control public opinion through its Search Engine and YouTube,
        and even promoted narcotics drugs through its online ad system. 358 To violation of
        Children privacy, all for the purpose of generating unlimited amount of profit while
        crushing the voices of the weak.359

      o Facebook which walked in a similar path that of Google, placing profit above privacy and
        security.360 See Mark Zuckerberg‘s remarks relative to Senator Elizabeth Warren.361

      o The Sackler‘s family which caused an opiod epidemic in the United States, then
        concealed the transfer of millions of $$ in Swiss banks. See Senator Sanders‘ tweet.362

      o Hedge fund billionaire Paul Singer‘s ruthless strategies include bullying CEOs, suing
        governments and seizing their navy‘s ships; bankrupted Argentina.363

      o ID2020 which is owned by Bill Gates is trying to build a global immunity passport
        certification system to control the World and God will strike him at the time he sees fit.364

355
    See Forbes Top World Billionaires https://www.forbes.com/billionaires/
356
    See Jewish Billionaires https://www.haaretz.com/israel-news/business/EXT-INTERACTIVE-rich-list-2019-
wealthiest-people-in-israel-adelson-abramovich-arison-schwed-1.7388393 see Forbes
https://www.forbes.com/billionaires/
357
    See https://www.chabad.org/library/bible_cdo/aid/16137/jewish/Chapter-39.htm#v17
358
    See https://www.wsj.com/articles/SB10001424053111904787404576528332418595052 , See
https://www.wsj.com/articles/SB10001424053111904787404576532692988751366 , see
https://gawker.com/5879330/googles-ceo-dealt-drugs-and-knew-it-say-feds
359
    See https://www.bloomberg.com/news/articles/2019-08-30/google-s-youtube-will-pay-150-million-to-end-ftc-
privacy-probe See the fine line between copyright laws and creativity https://youtu.be/kXWH6epLxtI
360
    See https://www.usatoday.com/story/tech/news/2019/07/24/facebook-pay-record-5-billion-fine-u-s-privacy-
violations/1812499001/
361
    See https://www.foxnews.com/tech/mark-zuckerberg-elizabeth-warren-president-facebook-sue-government
362
    See https://twitter.com/SenSanders/status/1172636585193615360
363
    See https://bit.ly/3x6BLVM see also https://bit.ly/3mLYuS2

                                              Page 110 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 150 of 406 PageID #:150

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


And it doesn‘t stop there, it continues, their love for life more than the Lord is pushing them to
new boundaries, reaching out to uncharted areas in order to control human‘s lives.

      o Facebook wants to create its own online currency Libra and start a World domination
        through online currency, yet again controlled by wealthy Jews.365

      o Google which is owned by Jewish developers such as Larry Page is reaching out to the
        health industry to claim America‘s health records.366

      o Google's secret cache of medical data includes names and full details of millions.367 Your
        HIPA laws are gone out of the window by Google which is owned by Jewish people.

      o Project Nightingale: Google's four pillars for their secret patient data partnership.368

      o The Patriot Post® · Google Secretly Accessed Americans' Health Data.369

However, the Lord God blesses then judges [if] the Jewish people acted with greed and
wickedness and they never appeared to understand the parable as to why they gain blessings then
they get expelled from many countries; from a 109 countries so far.370

Why couldn‘t they see this parable? This is the voice of the Lord, God.

In you they take bribes to shed blood; you take usury and increase; you have made profit from
your neighbors by extortion, and have forgotten me, says the Lord God. And behold, I clapped
my hands together over your dishonest gain which you have made and over your blood-guilt that
is in you. Will your heart endure, or will your hands remain strong in the days that I will deal
with you? I, the Lord, have spoken, and I shall perform [Ezekiel 22:12-14].371

      o Wealthy Jews engaged on bring slavery to America through their ships i.e., slave trade; a
        fact not many African American know anything about.372
      o Criminal rot in the heart of Israel wrote The times of Israel.373

364
    See https://patentscope.wipo.int/search/en/detail.jsf?docId=WO2020060606 see also
https://www.bitchute.com/video/B0b66BvGUJIE/
365
    See https://techcrunch.com/2019/11/15/libra-code/
366
    See https://www.nytimes.com/2019/11/17/business/this-week-in-business-google-health-records.html , see
https://www.reuters.com/article/us-alphabet-ascension-privacy-idUSKBN1XL2AT
367
    See https://www.theguardian.com/technology/2019/nov/12/google-medical-data-project-nightingale-secret-
transfer-us-health-information
368
    See https://www.healthcare.digital/single-post/2019/11/13/project-nightingale-googles-four-pillars-for-their-
secret-patient-data-partnership
369
    See https://patriotpost.us/articles/66837-google-secretly-accessed-americans-health-data-2019-11-18/print
370
    See the countries Jews were expelled from https://en.wikipedia.org/wiki/Expulsions_and_exoduses_of_Jews
371
    See https://www.copticchurch.net/bible?r=Ezekiel+22%3A12-14&version=NKJV see
https://www.chabad.org/library/bible_cdo/aid/16120#v12
372
    See https://www.timesofisrael.com/how-culpable-were-dutch-jews-in-the-slave-trade/ see also
https://www.thecrimson.com/article/1992/2/12/jews-and-the-slave-trade-just/
373
    See https://www.timesofisrael.com/criminal-rot-in-the-heart-of-israel/

                                                Page 111 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 151 of 406 PageID #:151

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


If humanity starts to count what the wealthy Jews around the World are doing to the World, there
will be an endless list which shows their strive in life is to love all the sacrifices that earth can
offer, and forgetting the Lord, God. This is the picture that humanity sees and the only way they
can hide this image is through censor and suppression because they do not want to change to this
very day. However, God always gives mankind hope for a change! Yet he judges mankind.

A. OPEN SECRET: GOOGLE & DARK MONEY

Mr. President, Open Secrets is a nonpartisan, independent and nonprofit; the Center for
Responsive Politics is the nation's premier research group tracking money in U.S. politics and its
effect on elections and public policy. Their vision is for Americans to be empowered by access
to clear and unbiased information about money‘s role in politics and policy and to use that
knowledge to strengthen our democracy.374




                Google which is owned by Jews have entered an uncharted territory

374
   See how the flow of money goes to members of congress to control policies that benefit
https://www.opensecrets.org/

                                               Page 112 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 152 of 406 PageID #:152

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


For the love of money is a root of all kinds of evil, for which some have strayed from the faith in
their greediness, and pierced themselves through with many sorrows [1 Timothy 6:10].375

A closer look at Google, you will find how they lobby members congress, through different
channels and all they have to do is throw them pennies and gain billions in profit and in that
sense, it is members of congress who serve the Jews for the sake of money. Yet they all don‘t
know that they are the one who should be protecting the working American families from
wickedness.

When Jews finds someone is becoming a public figure or popular, they tend to gain him or her
on their side by throwing them what they love the most, money, and once they fall into love of
money, then all they have to do is obey. Taking one example out of many is Rep Alexandria
Ocasio-Cortez, the number two contributor is Alphabet Inc.; $100,000 as a second recipient.376
That money to AOC would appear a lot but to Google, they are pennies compare to the profit
they would make.377




Mr. President, I do not see Tikkun Olam here at all i.e., repair the World. Philanthropy to the
Jewish people means profit and investment; they have corrupted everything that is good and
forgot the Lord, God.

375
    See https://www.copticchurch.net/bible?r=1+Timothy+6%3A10&version=NKJV
376
    See https://www.opensecrets.org/members-of-congress/alexandria-ocasio-
cortez/contributors?cid=N00041162&cycle=2020
377
    See Google Founders Sergey Brin and Larry Page profit during covid19 pandemic (+19 Billion and +19.1 billion)
https://www.usatoday.com/story/money/2020/12/01/american-billionaires-that-got-richer-during-
covid/43205617/

                                                Page 113 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 153 of 406 PageID #:153

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ




Rabbi Ovadia Yosef who shouldn‘t be called a rabbi by any standards said the following
concerning the Gentiles.378

      o Goyim were born only to serve us. Without that, they have no place in the World – only
        to serve the People of Israel.
      o In Israel, death has no dominion over them… With gentiles, it will be like any person –
        they need to die, but [God] will give them longevity. Why? Imagine that one‘s donkey
        would die, they‘d lose their money.
      o This is his servant… That‘s why he gets a long life, to work well for this Jew.
      o Why are gentiles needed? They will work, they will plow, they will reap. We will sit like
        an effendi and eat… That is why gentiles were created.




                                  The Parable of the Rich Fool.379


378
  See https://www.timesofisrael.com/5-of-ovadia-yosefs-most-controversial-quotations/
379
  See https://youtu.be/2yyVzsUK5ak see https://www.copticchurch.net/bible?r=Luke+12%3A16-
21&version=NKJV&showVN=1 see https://www.jstor.org/stable/43059130?seq=1

                                            Page 114 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 154 of 406 PageID #:154

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ




                        The Parable of the Rich Fool (Many among some).380

Many people love life but not many understand what true love for life is all about. The person
who loves the Lord‘s creations, loves life, and loves everyone around him or her to love life like
he or she does; there is no saying in his or her heart ― I only, and what comes after the typhoon.
That is how Jesus Christ approached humanity; for God so loved the World that he gave his only
begotten son, Jesus Christ to bring light to the World. The bible teaches us ― My companions
saw the light, but they did not understand the voice of him who was speaking to me [Act
22:9]381; meaning light was in front of them but they didn't hear his voice because they were not
worthy of hearing it because of their closed hearts.

      o Former Jewish Fed Chairman Alan Greenspan ―
                                                  You shouldn‘t even speak up, we know
        better.‖ Said Alan Greenspan.382

      o New York Jewish Hedge fund billionaire Leon Cooperman ―         ―People are sitting at home
        getting their checks from the government. This ‗fair share‘ is a bullshit concept and is just
        a way to attack wealthy people.‖ What checks is the middle-working class collecting?383

      o Angry Jewish Hedge Fund Billionaire Leon Cooperman Is Mad at GameStop Redditors
            Attacking Wealthy People.‖384 How wealthy Jews want to control the USA market.
        for ―



380
    See https://www.forbes.com/billionaires/ see https://www.haaretz.com/israel-news/.premium.MAGAZINE-
how-israeli-prime-ministers-have-worked-for-billionaire-arnon-milchan-1.7420636
381
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Acts+22%3A9&version=NKJV&btn=View
382
    See https://youtu.be/BsL0qDM2hmg
383
    See https://twitter.com/alexsalvinews/status/1354856043692482560 see https://youtu.be/mI-nItz56Fs
384
    See https://www.vanityfair.com/news/2021/01/leon-cooperman-gamestop-rant

                                             Page 115 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 155 of 406 PageID #:155

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


B. THE PARABLE OF THE RICH FOOL

Mr. President, fear is one of the most complicated human‘s emotions that the devil always uses
to play on the minds of many. People often think that money brings complete life comforts; it is
an important tool in life but it doesn‘t bring complete comfort [if] the Lord is not blessing it.

The story of the ―Rich Fool‖ was a story of a rich man who was wealthy to the point he started to
praise his own life and wealth instead of the Lord, saying the following:

           ―I have no place to store my crops‖ Then he said, ― This is what I will do. I will tear down
           my barns and build bigger ones, and there I will store my surplus grain.‖ And I will say to
           my soul, ― You have plenty of grain laid up for many years. Take life easy; eat, and drink
           and be merry.‖ In that moment, the Lord said to him, ―     You fool! This very night your
           soul will be required of you; and what you have prepared for many years shall be given to
           others‖ [Luke 12:16-21].385




                                      The Parable of the Rich Fool

The Lord tried to explain that those who lay up treasure for themselves on earth, and is not rich
toward God, they could lose everything in a blink of an eye. We often see many stories on the
news depicting this very same parable story; (1) those who are rich and mighty proud, then
suddenly get diagnosed with complicated diseases or (2) those who built beautiful houses, then
comes a strong storm and knocks it out or (3) the World‘s emperors and dictators who fell after
many years of tyranny.



385
      See http://www.copticchurch.net/cgibin/bible/index.php?r=Luke+12%3A16-21&version=NKJV&showVN=1

                                              Page 116 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 156 of 406 PageID #:156

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXIX. EVIL HAD TO COLLAPSE IN ORDER TO GIVE RISE TO GOOD: ISRAEL

Mr. President, here, the Lord, God helped me to push away evil, in order to bring light to this
World. Mark was indeed weak but with the Lord, God, he became strong because God told him.

          But they rebelled and grieved His Holy Spirit; So He turned Himself against them as an
          enemy, And He fought against them [Isaiah 63:10].386

Here was how the Israeli Lobby collapsed and became a divided house.387

A. THE 3 VISIONS OF MARK

The first vision happened after I mailed my 1st letter to Former President Trump: I was in murky
sea water, the water was calm, and I was standing looking toward the deep sea, when suddenly
raging waves came around me from all sides, and when the water was clearing, I found killer
whales [Orcas] from my left and right sides, at that moment I was scared that I would become
food for them. However, I reached out to them with my right hand tapping on their back and they
were swimming slowly, I felt their hearts beat and they continued to swim. Then I woke up.




                             The email was left as a proof for history 2019

The second vision happened after I mailed my 4th or 5th letter to President Trump: This time I
was in the deep ocean, while in the deep water, I looked and found a stream of great tiger sharks,
hungry swimming toward me, I was not afraid, I was battling them, while a great voice from
above, not far away, said ―let them go, let them pass through Mark‖ but I did not heed to the
386
   See https://www.copticchurch.net/bible?r=Isaiah+63%3A10&version=NKJV&showVN=1
387
   See https://www.haaretz.com/us-news/.premium-behind-the-scenes-of-the-israel-project-collapse-as-it-
shutters-jerusalem-office-1.7612478

                                              Page 117 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 157 of 406 PageID #:157

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


voice and I kept fighting the giant sharks, they were beasts, hungry and evil. While they swam in
greater numbers but the strange thing was, they never were able to bite me, nor was I bleeding.
Then I looked passed the stream of the great beasts, and I found a large giant blue whale parking
at the top of the ocean, waiting for me to reach him. I started to swim towards it. Then I woke up.

           So God created great sea creatures and every living thing that moves, with which the
           waters abounded, according to their kind, and every winged bird according to its kind.
           And God saw that it was good [Genesis 1:21].388




Then came my 3rd vision and because it was so detailed and beautiful, I had to record the date of
it and I noted it: On November 16, 2019, I had a dream about Donald J. Trump. In that dream, I
saw myself standing in the White House and Trump was there telling everyone that they will
receive a letter by Christmas and with it, will come a gift for everyone. When I looked at Trump,
I found the icons of Jesus Christ, Virgin Mary, and all the Disciples of Jesus Christ, beautiful
icons, bright in colors, and made out of glass, and all were behind Trump and holding true white
candles that were lighted.


                            ☦✝☦✝☦✝☦✝☦✝☦✝
However, I also had a 4th vision related to what shall happen [if] Donald Trump do not heed to
God‘s voice. Indeed, Donald Trump did not listen and he thought he could please both masters;
men and God. And then you came Mr. President, Joseph R. Biden and I have foreseen it but the
Lord, God raised you up for a reason.


388
      See http://www.copticchurch.net/cgibin/bible/index.php?r=Genesis+1%3A21&version=NKJV&btn=View

                                              Page 118 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 158 of 406 PageID #:158

                              ―
                              I came to complete not to refute. I came light to the World.‖ Jesus Christ




                 Jews did indeed gain power through you Mr. President, just as I told it.

Mr. President, indeed through you, Jews gained power through every branch of government and
there is a great parable in all of this.389

           The bully has a slow rise, based upon his strength and aggressive tendency. After a
           number of successful fights, he becomes first revered, then feared. He then takes on
           several toadies who lack his abilities but want some of the spoils, so they do his bidding,
           acting in a threatening manner to other schoolboys. The bully then becomes hated. No
           one tells him so, but the other kids secretly dream of his defeat, hopefully in a shameful
           manner.

           Then, at some point, some boy who has a measure of strength and the requisite
           determination has had enough and takes on the bully. If he defeats him, a curious thing
           happens. The toadies suddenly realize that the jig is up and they head for the hills,
           knowing that their source of power is gone. Also, once the defeated bully is down, all the
           anger, fear and hatred that his schoolmates felt for him come out, and they take great
           pleasure in his defeat.


389
      See https://www.timesofisrael.com/all-the-jews-biden-has-tapped-for-top-roles-in-his-new-administration/

                                                  Page 119 of 295
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 159 of 406 PageID #:159

                    ―
                    I came to complete not to refute. I came light to the World.‖ Jesus Christ




   Will this Jewish Cabinet brings you a blessing or destruction? This is not diversity.

                                     Page 120 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 160 of 406 PageID #:160

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


B. PRESIDENT BIDEN’S JEWISH CABINET IS ALREADY FAILING GOD

Behold, God is mighty, but despises no one; he is mighty in strength of understanding. He does
not preserve the life of the wicked, But gives justice to the oppressed. He does not withdraw his
eyes from the righteous; but they are on the throne with kings, for he has seated them forever,
and they are exalted. And if they are bound in fetters, held in the cords of affliction, then he tells
them their work and their transgressions -- That they have acted defiantly. He also opens their
ear to instruction, and commands that they turn from iniquity. If they obey and serve him, they
shall spend their days in prosperity, and their years in pleasures. But if they do not obey, they
shall perish by the sword, and they shall die without knowledge. But the hypocrites in heart store
up wrath; they do not cry for help when he binds them. They die in youth, and their life ends
among the perverted persons [Job 36:5-14].390

      o Homeland Security Secretary Alejandro Mayorkas fires almost every member of
        Homeland Security Advisory Council.391 This is about controlling the flow of
        information rather than learning from many.

      o Pamela S. Karlan known for her remarks related to Baron, the son of Donald Trump
        ―While Trump can name his son a Baron, he can‘t be a Baron‖ said Pamela Karlan.392
        Her agenda at the Justice Department (DOJ) is glorifying sin by promoting an LGBTQ
        agenda; an agenda that will bring no blessings to the United States of America because
        she is glorifying sin before the eyes of the Lord, God.393 She heads the civil right
        Department at DOJ yet she does not know the parable to the justice system.394

      o Suzanne Goldberg, although President Biden didn‘t nominate a secretary for Office for
        Civil Rights, yet they installed another Jewish person to manage OCR, similar to Kenneth
        Marcus.395 She already neglected my OCR case with an injustice hands and without any
        wisdom; while Secretary Cardona watched it all violating his own sworn Oath. They are
        also enforcing the IHRA definition which will bring them no blessings but destruction.396

      o Secretary Antony Blinken failed to understand the value of the ―  Abraham Accord.‖ In his
        own heart, he calls it normalization agreements; he refuses to recognize Ishmael.397

If the following people do not take few steps back and re-think their agendas, then I am afraid
the one who will call them out will be you Mr. President and you will tell them ―
                                                                                You have ruined
everything.‖ Why? Because they didn‘t heed to the voice of the Lord, God. For that same reason,
I shall help you see what they aren‘t showing you and you will decide because you have eyes in
order to see; ears in order to listen; and a mouth in order to speak the truth.
390
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Job+36&version=NKJV&btn=View&showVN=1
391
    See https://abcnews.go.com/Politics/homeland-security-secretary-alejandro-mayorkas-fires-member-
homeland/story?id=76715980 see also https://twitter.com/ChadFWolf/status/1375456317679280130?s=20
392
    See https://youtu.be/VtHRKk8qYKw
393
    See memo https://www.justice.gov/crt/page/file/1383026/download
394
    See https://www.justice.gov/crt/staff-profile/acting-assistant-attorney-general
395
    See https://www2.ed.gov/about/offices/list/ocr/contactus2.html
396
    See https://www2.ed.gov/about/offices/list/ocr/docs/qa-titleix-anti-semitism-20210119.pdf
397
    See https://twitter.com/DavidM_Friedman/status/1382673522913374213

                                            Page 121 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 161 of 406 PageID #:161

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXX. THE PARABLES OF THE DIFFERENT SEEDS

And the disciples came and said to him, Master why do you speak in parables whenever crowds
are near. And Jesus answered, the knowledge of the secrets of the kingdom of God has been
given to you but to others it comes by means of parables so they may look but not see and listen
but not understand [Mathew 13].398

          And in them the prophecy of Isaiah was fulfilled, which says: 'Hearing you will hear and
          shall not understand, and seeing you will see and not perceive' [Isaiah 6:9].399 For the
          hearts of these people have grown dull. Their ears are hard of hearing, and their eyes they
          have closed, lest they should see with their eyes and hear with their ears, lest they should
          understand with their hearts and turn, so that I should but blessed are your eyes for they
          see, and your ears for they hear; for assuredly, I say to you that many prophets and
          righteous men desired to see what you see, and did not see it, and to hear what you hear,
          and did not hear it.

This is what the parables means. The seed is the Words of God. The seed that fell along the path
stand for those who hear but the devil comes and takes away the message from their hearts in
order to keep them from believing and being saved. The seed that fell on rocky grounds stands
for those who hear the message and receive it gladly, but they have no root. They believe only
for a while, but when time of testing comes, they fall away. The seeds that fell among thorn
stands for those who hear but the worries, and riches, and the pleasures of this life crowd in and
shock them and their fruits never rips. And the seed that fell in a good soil stands for those who
hear the message and retained it in a good and obedient heart and they persist until they bear
fruit.400

XXXI. HOMOSEXUALITY: DOJ JEWISH LEADERSHIP’S LGBTQ AGENDA

Mr. President, if your aim is to receive God‘s blessings and bring forth prosperity to the United
States of America, then do not listen to some wicked tongues among your cabinet members that
wants you to sin before the eyes of Lord, God. They will tell you ―sin‖ is love, and good is evil,
and evil is good. Mr. President, I want to see you leading America rather than following. Here is
the parable to the justice system:

          Love doesn't mean injustice. Love also doesn't mean to be immoral. Mercy is also justice.
          But many people take all these words verbatim. If they seek justice, they forget mercy;
          and if they seek mercy, they forget justice; and if they seek love, they forget morals and
          norms.

Mr. President, I want to see you amplifying the voices of good; resisting temptations, and
rejecting sin with reasoning for what profit a man if he gains the whole earth and loses his
soul.401 Mr. President, you‘ve already saw what sin did to your own son‘s life.

398
    See https://www.copticchurch.net/bible?r=Matthew+13&version=NKJV&showVN=1
399
    See https://www.chabad.org/library/bible_cdo/aid/15937#v9
400
    See https://youtu.be/0feZQkHbCkM?t=2619
401
    They are praying for you Mr. President https://www.presidentialprayerteam.org/100-days-of-prayer/

                                               Page 122 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 162 of 406 PageID #:162

                              ―
                              I came to complete not to refute. I came light to the World.‖ Jesus Christ


Mr. President, under the leadership of the current Justice Department, they want to glorify sin
before the eyes of the Lord, God. A Jewish lady by the name Pamela Karlan, a Jewish lady by
name only but she doesn‘t behave like the children of Abraham. 402 Pamela Karlan is the current
head of the civil right department who replaced Eric Dreiband and Mr. President, she already did
injustice with my discrimination case but I will leave that to my 2nd letter to show you what no
one else showed you. Pamela Karlan agenda is an LGBTQ agenda because she comes from that
community but she can‘t foresee the consequences of perverting mankind to call male a female
and call female a male.403




A. GOD REJECTED HOMOSEXUALITY: SIN SEPARATES HUMANS FROM GOD

That evening the two angels came to the entrance of the city of Sodom. Lot was sitting there, and
when he saw them, he stood up to meet them. Then he welcomed them and bowed with his face
to the ground. ― My Lords,‖ he said, ―come to my home to wash your feet, and be my guests for
the night. You may then get up early in the morning and be on your way again.‖ ―      Oh no,‖ they
replied. ―We'll just spend the night out here in the city square.‖ But Lot insisted, so at last they
went home with him. Lot prepared a feast for them, complete with fresh bread made without
yeast, and they ate. But before they retired for the night, all the men of Sodom, young and old,
came from all over the city and surrounded the house. They shouted to Lot, ―   Where are the men
who came to spend the night with you? Bring them out to us so we can have sex with them!‖

So Lot stepped outside to talk to them, shutting the door behind him. ― Please, my brothers,‖ he
begged, ― don't do such a wicked thing. Look, I have two virgin daughters. Let me bring them out
to you, and you can do with them as you wish. But please, leave these men alone, for they are my
guests and are under my protection.‖


402
      See when Jesus Christ spoke to the Jews who couldn’t hear or listen https://youtu.be/9R5VwxvUUvI?t=160
403
      See Pamela Karlan’s memo https://www.justice.gov/crt/page/file/1383026/download

                                                 Page 123 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 163 of 406 PageID #:163

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


―Stand back!‖ they shouted. ―  This fellow came to town as an outsider, and now he's acting like
our judge! We'll treat you far worse than those other men!‖ And they lunged toward Lot to break
down the door. But the two angels reached out, pulled Lot into the house, and bolted the door.
Then they blinded all the men, young and old, who were at the door of the house, so they gave up
trying to get inside [Genesis 19].404




Then the Lord rained brimstone and fire on Sodom and Gomorrah, from the Lord out of the
heavens. So He overthrew those cities, all the plain, all the inhabitants of the cities, and what
grew on the ground [Genesis 19:24-25].




404
      See https://www.copticchurch.net/bible?r=Genesis+19&version=NKJV&showVN=1

                                              Page 124 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 164 of 406 PageID #:164

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


B. HOMOSEXUALITY: DO NOT GLORIFY SIN BEFORE THE EYES OF GOD

When Vice President Kamala Harris and Senator Cory Booker attended a church service, the
media descended down on them with criticism for attending a service at a Las Vegas Church by
a pastor who described homosexuality as a sin; truth it is that it is a sin.405 Vatican bars gay union
blessing says God ‗can‘t bless sin‘ and sin it is.406

          Do not practice homosexuality, having sex with another man as with a woman. It is a
          detestable sin [Leviticus 18:22].407

But God shows his anger from heaven against all sinful, wicked people who suppress the truth
by their wickedness. Yes, they knew God, but they wouldn't worship him as God or even give
him thanks. And they began to think up foolish ideas of what God was like. As a result, their
minds became dark and confused. Claiming to be wise, they instead became utter fools. And
instead of worshiping the glorious, ever-living God, they worshiped idols made to look like mere
people and birds and animals and reptiles.

So God abandoned them to do whatever shameful things their hearts desired. As a result, they
did vile and degrading things with each other's bodies. They traded the truth about God for a lie.
So they worshiped and served the things God created instead of the Creator himself, who is
worthy of eternal praise! Amen.

That is why God abandoned them to their shameful desires. Even the women turned against the
natural way to have sex and instead indulged in sex with each other. And the men, instead of
having normal sexual relations with women, burned with lust for each other. Men did shameful
things with other men, and as a result of this sin, they suffered within themselves the penalty
they deserved.

Since they thought it foolish to acknowledge God, he abandoned them to their foolish thinking
and let them do things that should never be done. Their lives became full of every kind of
wickedness, sin, greed, hate, envy, murder, quarreling, deception, malicious behavior, and
gossip. They are backstabbers, haters of God, insolent, proud, and boastful. They invent new
ways of sinning, and they disobey their parents. They refuse to understand, break their promises,
are heartless, and have no mercy. They know God's justice requires that those who do these
things deserve to die, yet they do them anyway. Worse yet, they encourage others to do them,
too [Romans 1:18-32].408

Here Mr. President, both the body and the soul were in battle against each others; the body
craves all of Earth‘s sacrifices and pleasures and the soul craves the words of God. If one


405
    See https://nypost.com/2019/08/09/kamala-harris-cory-booker-visit-church-led-by-pastor-who-called-
homosexuality-a-sin/
406
    See https://apnews.com/article/vatican-decree-same-sex-unions-cannot-bless-sin-
077944750c975313ad253328e4cf7443
407
    See https://www.chabad.org/library/bible_cdo/aid/9919#v22
408
    See https://www.copticchurch.net/bible?r=Romans+1%3A18-32&version=NKJV&showVN=1

                                              Page 125 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 165 of 406 PageID #:165

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


continues to glorify sin, then God will leave him or her to his or her own desire until sin eats up
his or her body.

C. GOD IS PATIENT AND KIND BUT DO NOT ABUSE HIS PATIENCE

Other people use God‘s laws as a mean to rule and distort, and here is when Jesus Christ came
and said ― No one is righteous‖ for he gave the sinner the open door for repentance rather than
outright rejection. A pained heart that found rescue in mercy was the greatest escape from sin!409

           Why do you eat and drink with tax collectors and adulteress. Jesus replied, people who
           are well do not need a doctor, only those who are sick. I have not come to call respectful
           people to repent but outcasts.

Now early in the morning He came again into the temple, and all the people came to Him; and
He sat down and taught them. Then the scribes and Pharisees brought to Him a woman caught in
adultery. And when they had set her in the midst, they said to Him, ―Teacher, this woman was
caught in adultery, in the very act. Now Moses, in the law, commanded this‖ they said, testing
Him, that they might have something of which to accuse Him. But Jesus stooped down and wrote
on the ground with His finger, as though He did not hear. So when they continued asking Him,
He raised Himself up and said to them, ―He who is without sin among you, let him throw a stone
at her first.‖ And again He stooped down and wrote on the ground. Then those who heard it,
being convicted by their conscience, went out one by one, beginning with the oldest even to the
last. And Jesus was left alone, and the woman standing in the midst. When Jesus had raised
Himself up and saw no one but the woman, He said to her, has no one condemned you? She said,
―No one, Lord.‖ And Jesus said to her, ―Neither do I condemn you; go and sin no more.‖




                                          Go and sin no more.410


409
      See https://youtu.be/0feZQkHbCkM?t=2256 and see https://youtu.be/0feZQkHbCkM?t=3809
410
      See https://youtu.be/w5GXnM_TxSQ

                                              Page 126 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 166 of 406 PageID #:166

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


D. THE RESULT OF HOMOSEXUALITY IN AMERICA: REBILLION AGAINST GOD

Mr. President, they said that you love children, and here I will show you what sinful people do to
little children when they call sin love and forget morals and norms.

          The LGBTQ agenda, the Rainbow Flag speaks about love but a distorted love that
          chatters the foundation of a family and so God lets it be in order to show humanity that in
          the end what was born out of sin, does lead to destruction. Here you will see a pure little
          girl confused and may be disgusted, being invited to a Drag Queen show.411




                    This is child abuse by taking away purity from a child‟s soul.

      o You see it again recently on the news: Children on stage at a drag show in South Beach,
        Miami.412

Mr. President, do you see what some of your cabinet members are promoting through their own
political agenda. An agenda that will not bring you any blessings before the eyes of the Lord,
your God.

E. OUT OF THE SHADOWS: KEVIN SHIPP FORMER CIA INTELLIGENCE REPORT

One day, Satan told God ― leave me the powerful ones, I can handle them but the weak, I can‗t
handle them because when they feel weak, they fight me with strength by calling your name.

The documentary ― Out of Shadows‖ was about a secular World that has gone astray like a sheep;
lead by wealthy Jews who were evil, who seek power through divide and conquer, and here we
411
    See https://youtu.be/ZmQVNTAq050?t=57 , see https://bit.ly/33CwEhM , https://bit.ly/2wnL2hx , see also with
better eyes https://youtu.be/PSnhjVpETtg?t=172 they will call it love.
412
    See https://thepostmillennial.com/watch-shocking-footage-of-children-on-stage-at-a-drag-show-in-los-angeles/

                                               Page 127 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 167 of 406 PageID #:167

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


saw how some branches from the seed of Abraham became corrupt and evil as well. Kevin Shipp
reveals the truth in the documentary and in subsequent videos he released.413




          This is a disturbed Jewish man who cannot be a female, he still has male organs.

The Jews in power did not like the documentary ―    Out of Shadows‖ and in today‘s America, free
speech became a suppression for those who wield power because it brought out evil in broad day
light, so they tried to censor the documentary everywhere on Twitter, YouTube, Google Search
engine, calling it a Qanon conspiracy theory and a tones of names, and labels, and ADL came in
to cover the tracks.414 ADL, an Israeli covert lobby which interferes in America‘s affairs.415

But then, the Lord God will say:

          No one lights a lamp and covers it with a bowl. Instead, they put it on a stand, so that
          those who come in can see the light. Whatever is hidden away will be brought out into
          the open, and whatever will be covered up will be found and brought out to light.
          Therefore, take heed how you hear. For whoever has, to him more will be given; and
          whoever does not have, even what he seems to have will be taken from him [Luke 8:16-
          18]

However, the documentary found its way to BitChute where they can‘t censor it.416

413
    See report https://youtu.be/6HcQMiuRWv8
414
    See Documentary https://www.outofshadows.org/ see it here https://vimeo.com/user112155939
415
    See Nathanael report https://www.bitchute.com/video/pj7Tx6yG2JkY/
416
    See search result https://www.bitchute.com/search/?query=out%20of%20shadows&kind=video

                                            Page 128 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 168 of 406 PageID #:168

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


Six Corporations control 90% of the Media in America and these companies are owned by
mostly wealthy Jews; Summer Redstone, Bob Iger, Jeff Bewkes, Brian L Roberts, Rupter
Murdoch and so I will remind this stubborn World, that God is wise and just.417




                       There is no free press; there is a monopoly of the press.

F. YOUTUBE GLORIFIES SIN FOR PROFIT: THE WAP AND HOLLYWOOD

Mr. President, have you noticed how Hollywood been inserting lately within their movies and
music certain themes: Snakes, Satan, Darkness, Lust, and the list keeps adding. Now you see it
without any shame because the eyes were used to it: The Wap that should not be considered
music at all but a perversion for teenagers and children before the adult. Lust, nude, snakes, all
displayed in the video.418


417
    See https://www.businessinsider.com/these-6-corporations-control-90-of-the-media-in-america-2012-6 see
https://www.webfx.com/blog/internet/the-6-companies-that-own-almost-all-media-infographic/
418
    See https://youtu.be/hsm4poTWjMs?t=121

                                              Page 129 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 169 of 406 PageID #:169

                              ―
                              I came to complete not to refute. I came light to the World.‖ Jesus Christ


Without any parental control or warnings, YouTube which is bought by Google, that is owned by
Jewish people. Youtube pushed the WAP video within their trending feature to be able to show it
to as many audiences as possible. Soft-core sex became normal on YouTube for the sake of
profit.

And now you find this culture affecting children and teenagers because we forgot ―    morals and
norms‖ what use to be considered a Sin, because normal for the eyes to see and it affected many.
Belle Delphine a teenager followed the same path for the sake of society and society has failed
her.419 When, YouTube banned Bell Delphine‘s channel, the community came and criticized
YouTube for banning the channel while leaving the WAP song trending on YouTube for many
to see and they asked what the difference is? So YouTube responded with its logic.420




419
      See Bell Delphine’s twitter account https://twitter.com/bunnydelphine
420
      See https://twitter.com/bunnydelphine/status/1331031484627611648

                                                  Page 130 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 170 of 406 PageID #:170

                             ―
                             I came to complete not to refute. I came light to the World.‖ Jesus Christ


Here Mr. President, you see that Jews in power profited from sin by glorifying it and it wasn‘t
only affecting adults, but rather children and teenagers. It was that same hunger for lust that
affected your own son ―    Hunter Biden‖ and we all saw the news; there is no need to share it
within this letter. Until your own son told you ― Dad I want to redeem myself. You must be a
President.‖

Hunter Biden wanted to renovate his image; that is called the gate for repentance but before the
public? Or before the eyes of the Lord, God? King David also sinned and when he sinned he
wrote his sins for the whole World to read it, in the bible we read what he did and in that sense,
he gained salvation before the eyes of the Lord, God.

God said concerning King David ―    I have found David the son of Jesse, a man after my own
heart, who will do all my will‖ [Acts 13:22-23]. Through his seed, came Jesus Christ.




                                  YouTube profited from glorifying sin.421
421
      See https://www.insider.com/belle-delphine-youtube-channel-banned-reinstated-2020-11

                                                Page 131 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 171 of 406 PageID #:171

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


G. GENDER REASSIGNEMENT IS AGAINST GOD’S WILL: BRINGS DESTRUCTION

So God created man in His own image; in the image of God He created him; male and female He
created them. [Genesis 1:27].422

Mr. President, gender reassignment is not science; it is perversion of God‘s creation. When God
is removed from the soul of a society that is when the devil comes in and displays his power
because after all, the Devil was casted out into the Earth where he resides. The Lord, God said
that Satan is the ruler of this World and the Devil‘s goal is to gain as many souls as possible
because he envied mankind which gained salvation through Jesus Christ. God forgave humans
but God did not forgive the Devil who originally was an angel.




Consultant psychiatrist Dr David Bell, who served as a staff governor at the Tavistock Trust,
wrote an internal report in 2018, raising the concerns brought to him by colleagues about the way
the Gender Identity Development Service was treating patients.423


422
   See https://www.copticchurch.net/bible?r=Genesis+1%3A27&version=NKJV&showVN=1
423
   See https://www.channel4.com/news/children-have-been-very-seriously-damaged-by-nhs-gender-clinic-says-
former-tavistock-staff-governor

                                             Page 132 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 172 of 406 PageID #:172

                             ―
                             I came to complete not to refute. I came light to the World.‖ Jesus Christ


H. ABORTION IS THE KILLING OF THE UNBORN CHILDREN

Mr. President, when you first came to office you promised many things but many members of
your cabinet are neither wise nor have fear of the Lord, God. And so I see you losing blessings
instead of gaining blessings. The same way Donald J. Trump lost many hearts until I was able to
show him what no one else was showing him, then he started to gain hearts; becoming a populist,
then he became mighty proud, and God rejected him as a King when he failed to listen.

       o Bishops Decry Executive Order that Promotes Abortion Overseas.424

Archbishop Joseph F. Naumann of Kansas City in Kansas, and chairman of the U.S. Conference
of Catholic Bishops‘ Committee on Pro-Life Activities and Bishop David J. Malloy of Rockford,
and chairman of the Committee on International Justice and Peace, responded:

           It is grievous that one of President Biden‘s first official acts actively promotes the
           destruction of human lives in developing nations. This Executive Order is antithetical to
           reason, violates human dignity, and is incompatible with Catholic teaching . . . To serve
           our brothers and sisters with respect, it is imperative that care begin with ensuring that the
           unborn are free from violence, recognizing every person as a child of God.

Mr. President, I ask you and you answer me: Have you seen the movie ―
                                                                    Unplanned‖? If not, then
                                    425
I ask you to sit down and watch it.




424
      See Bishops Decry Executive Order that Promotes Abortion Overseas | USCCB
425
      See trailer https://youtu.be/gBLWpKbC3ww

                                                 Page 133 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 173 of 406 PageID #:173

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


I. WHEN SOCIETY FAILS: MARRIAGE FALLS

Mr. President, one of many indications that a society is failing and not receiving God‘s blessings
is when you see the rate of marriage is in constant decline. In this sense, you see that God is not
blessings many seeds for these seeds became dry and God tends to cut them out and throw them
away because they do not bare any fruits.

Glorifying sin in a society leads to destruction, and here I see that the marriage rate in the United
States of America is in constant decline because the foundation of a family is being destroyed by
evil agendas: LGBTQ is one of many.




Secretary Antony Blinken‘s statement throwing the report in the trashcan and directing inclusion
of ―gay rights‖ and ―  reproductive rights‖ in human rights reports discusses none of this
background or these considerations.426

426
   See https://www.theamericanconservative.com/articles/the-quintessence-of-blinkenism/ vs. Mike Pompeo’s
https://www.state.gov/wp-content/uploads/2020/07/Draft-Report-of-the-Commission-on-Unalienable-Rights.pdf

                                            Page 134 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 174 of 406 PageID #:174

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXXII. THE IHRA DEFINITION BRINGS HATE AND CHAOS: IT ALREADY DID

Mr. President, if you have a son who is very stubborn, refuses to change, and wants to destroy
himself, what shall you do? In this instant, I asked the Lord, God and he answered me.

          And He said to them, 'Go into the entire World and preach the gospel to every creature.'
          — [Mark 16:15].

Lord, when you said ― He who called you is holy, you also be holy in all your conduct, because
               Be holy, for I am holy.‖ [1 Peter 1:13-16].427 Lord, when you say such words,
it is written, ―
meaning you want humanity not to forget their original image, that they were ―created on God‘s
image‖ [Genesis 1:27].428

Lord, you preferred to give mankind their will to decide and choose, rather than be like the other
creatures who can‘t think or differentiate the difference between good vs. evil; righteous vs. sin.
But then I ask you and you answer me, when men sin before your eyes, what do you do O Lord?

          You said, when men sins, I will send my prophets and the shepherds, and the priests, and
          the voice of the Lord who appear in the weak, and the Holy Spirit to lead the sinful men
          to repentance. And what else O Lord? You said, I will send him living examples in order
          to understand. And what else O Lord? You said, I will sacrifice my only begotten son in
          order to vanquish his or her sin and cleanse him, so one turns white like a white blossom.

Lord, you who love holiness, you tell us something beautiful in Ezekiel 36.

          Then I will sprinkle clean water on you, and you shall be clean; I will cleanse you from
          all your filthiness and from all your idols. I will give you a new heart and put a new spirit
          within you; I will take the heart of stone out of your flesh and give you a heart of flesh. I
          will put My Spirit within you and cause you to walk in my statutes, and you will keep my
          judgments and do them [Ezekiel 36:25-27].429

Lord, you said you will do all of these for the ones you loved, you said I will give you a new
heart, you said I will take away a heart of stone and give you a heart of flesh. Lord, I know you
want mankind to live for you and to live for you, we have to be holy because you said ― Pursue
peace with all people, and holiness, without which no one will see the Lord [Hebrews 12:14].430

Lord, you said in order to live with you, we have to be holy because we can‘t live among good
and evil together at the same time and Elijah said

          ―Until when are you hopping between two ideas? If the Lord is God, go after Him, and if
          the Baal, go after him.‖ And the people did not answer him a word [1 Kings 18:21].431

427
    See http://www.copticchurch.net/cgibin/bible/index.php?r=1+Peter+1%3A13-16&version=NKJV&btn=View
428
    See https://www.chabad.org/library/bible_cdo/aid/8165#v27
429
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Ezekiel+36%3A25-27&version=NKJV&btn=View
430
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Hebrews+12%3A14&version=NKJV&btn=View
431
    See https://www.chabad.org/library/bible_cdo/aid/15902#v21

                                            Page 135 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 175 of 406 PageID #:175

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


A. THE IHRA DEFINITION: A DEFINITION OF DESTRUCTION

Hear, O heavens, and give ear, O earth, for the Lord has spoken; Children I have raised and
exalted, yet they have rebelled against Me. An ox knows his owner and a donkey his master's
crib; Israel does not know, my people does not consider [Isaiah 1:2-3].432

Mr. President, there is no left wing Jews or right wing Jews, there is simply the term ―
                                                                                       evil‖.
Kenneth Stern who drafted the IHRA said the following:

          I drafted the definition of anti-Semitism. Rightwing Jews are weaponizing it.433

Mr. President, let me show you one of the secrets of how demons and Satan moves among
people on Earth. The real question is: was the IHRA the work of a man or the work of the devil?

          One day, Satan told God ― leave me the powerful ones, I can handle them but the weak,
          I can‘t handle them because when they feel weak, they fight me with strength by calling
          your name.

The First major sin this definition tried to do is rewrite the bible by denying that Jews killed
Jesus Christ and if failed miserably.

The Second major sin is to hide that many Jews are collectively evil by their actions based on
how they were raised and this letter have shown what Jews are doing when they gained power.
                      Rasha‖ ‫�שע‬
God will declare them ―           ‫ ָר‬guilty of injustice.434

          Accusing Jews as a people of being responsible for real or imagined wrongdoing
          committed by a single Jewish person or group, or even for acts committed by non-Jews.

Mr. President, here is the parable. When the Lord, God punished Egypt sending 10 plagues to
Egypt, then taking the lives of the first born, was God punishing Egypt or a Single person? God
was punishing the Pharaoh who ruled over all of Egypt for his own stubbornness, even when
good people lived in Egypt.435

In that sense, when powerful Jewish people commits wickedness in mass, do you think the
punishment from God will come only to the one who did it or will come to the entire community
for God wants others to see and learn? God did punish Egypt and the same God did punish
Israel. Here is another parable, when the Jewish people celebrate Passover. Are they only
celebrating how the Israelite was rescued or they also celebrating the death of the firstborn
children in Egypt? When humans look at it this way, what do you think of the Jewish people?
What do you think of members of Congress who celebrate Passover and what do you think of
your Cabinet members who celebrate Passover?

432
    See https://www.chabad.org/library/bible_cdo/aid/15932
433
    See https://www.theguardian.com/commentisfree/2019/dec/13/antisemitism-executive-order-trump-chilling-
effect see definition https://www.holocaustremembrance.com/working-definition-antisemitism
434
    See https://youtu.be/A14THPoc4-4?t=198 and see https://youtu.be/A14THPoc4-4?t=222
435
    See The 10 plagues https://youtu.be/GJleW4TCQM0 and see the firstborn https://youtu.be/HXmru6NrSAY

                                             Page 136 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 176 of 406 PageID #:176

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


And it came to pass at midnight that the Lord struck all the firstborn in the land of Egypt, from
the firstborn of Pharaoh who sat on his throne to the firstborn of the captive who was in the
dungeon, and all the firstborn of livestock [Exodus 12:29].436




                                      The death of Pharaoh‟s son.437

IHRA definition is trying to tell the public that the Jewish people are righteous and no one is
righteous, and the Lord, God loves the humble hearts for he himself is humble.

The Third major sin is the sin of loyalty. It has been proven over and over that Jews do hold dual
loyalty by their own actions and not words. Or did we forget Jonathan Pollard.438

          Accusing Jewish citizens of being more loyal to Israel, or to the alleged priorities of Jews
          Worldwide, than to the interests of their own nations.

The Fourth major sin is denying their own Torah and the Bible. Jews did indeed kill their own
messiah Isaiah 53. Jews also did commit blood libel; in the Old Testament, they did pass the
burning of their children as a sacrifice (The Cult of Moloch).439 And in today‘s modern World,
they did two things: Kaporos and Sucking blood off the penis of the children upon circumcision.

          Using the symbols and images associated with classic anti-Semitism (e.g., claims of Jews
          killing Jesus or blood libel) to characterize Israel or Israelis.


436
    See https://www.copticchurch.net/bible?r=Exodus+12%3A29&version=NKJV
437
    See https://youtu.be/HXmru6NrSAY?t=171
438
    See https://www.timesofisrael.com/in-blunt-interview-pollard-claims-jews-will-always-have-dual-loyalty/
439
    See https://www.jewishvirtuallibrary.org/the-cult-of-moloch

                                                Page 137 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 177 of 406 PageID #:177

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


Kaporos is a practice wherein, the chicken is rolled on top of a person‘s head; with the belief of
collecting the person‘s sins and later the chicken is sacrificed giving the belief that the person‘s
sins are forgiven.440 Mass chicken slaughter became a perversion of God‘s words.

Circumcision of baby boys scientifically is known to prevent a variety of diseases, especially the
bacteria accumulating under the skin.441 However, for Ultra Orthodox Jews, the practice became
a distorted ritual in the synagogue wherein, the rabbi has to suck on the baby‘s penis with water
after performing circumcision. The mouth that carries all sorts of bacteria, for it to be used on a
baby‘s penis is not only a disturbing practice that brings a series of infections but how is this
practice even part of God‘s words in the Old Testament? This ritual is demonic and a child sex
abuse.442 Why they do it? They think the blood of the babies brings them some sort of a spiritual
connection; a connection that is to the Devil. This also became a perversion of God‘s words.

Islamists did the same thing: Female Genital Mutilation.443 It took me sometime to explain it not
only to former President Donald Trump but to the Department of Justice in my 5th letter to him
when I saw DOJ failed to interfere in an appeal concerning FGM.444 I asked myself, don‘t they
have eyes that can see and ears that can listen, if they do, then they must see and hear.

The perversion of God‘s words is ongoing to this very day because humans fails to understand
the nature of God and decided to create their own laws and habits and for that reason, a major
change had to come to the Earth, not pertaining to one country or one tribe or one community but
to the whole Earth, so that everyone can see the same thing and feel the same thing and
understand God; that all humans were created on the Image of God.

Covid19 was the answer to this stubborn World, Mr. President.

XXXIII. I AM NOT A GUEST IN YOUR HOUSE: I AM THE HOUSE ITSELF!

I was in the Spirit on the Lord's Day, and I heard behind me a loud voice, as of a trumpet, saying,
―I am the Alpha and the Omega, the First and the Last,‖ and, to Ephesus, to Smyrna, to
Pergamos, to Thyatira, to Sardis, to Philadelphia, and to Laodicea [Revelation 1:10-11].445

He who is unjust, let him be unjust still; he who is filthy, let him be filthy still; he who is
righteous, let him be righteous still; he who is holy, let him be holy still. And behold, I am
coming quickly, and my reward is with me, to give to everyone according to his work
[Revelation 22:11-12].446 Behold, I am coming quickly! [Revelation 22:7].447

440
    See https://youtu.be/KpY7ec9ie0g
441
    See https://www.webmd.com/sexual-conditions/guide/circumcision
442
    See https://youtu.be/rLcXvgv4FYI see https://youtu.be/rLcXvgv4FYI?t=72
443
    See DOJ Press Release https://www.justice.gov/opa/pr/department-justice-recognizes-international-day-zero-
tolerance-female-genital-mutilation
444
    See https://www.reuters.com/article/us-usa-womensrights-fgm/us-government-backs-off-case-of-female-
genital-mutilation-idUSKCN1RO2LA , https://www.pbs.org/newshour/nation/why-the-u-s-ban-on-female-genital-
mutilation-was-ruled-unconstitutional
445
    See https://www.copticchurch.net/bible?r=Revelation+1&version=NKJV See https://youtu.be/lZK-
2WTsPpg?t=35 // https://youtu.be/lZK-2WTsPpg?t=112
446
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Revelation+22&showVN=1&version=NKJV

                                               Page 138 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 178 of 406 PageID #:178

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ




           My Lambs listen to my voice; I know them, and they follow me [John 10:27].448

The Lord reigns, let the earth be glad; let the distant shores rejoice. Clouds and thick darkness
surround him; righteousness and justice are the foundation of his throne. Fire goes before him
and consumes his foes on every side. His lightning lights up the World; the earth sees and
trembles. The mountains melt like wax before the Lord, before the Lord of all the earth. The
heavens proclaim his righteousness, and all the peoples see his glory [Psalms 97:1-6].449

The Lord, God strength my heart and raises me up from the ground; from the hunter‘s traps he
protects me; and if the roads are blocked before my own eyes, he splits the ocean in half for me
to pass through. I was never afraid of the long nights or from a spear that flies next to me
because his eyes stood all night watching me and the shadow of his wings covers me; he who
does wonders and fulfills the impossible; his breath shakes the foundations of the mountains; he
who opens his hands to help the weak; and stretches his fingers to wipe off my tears. He who
strengthens my footsteps; he who protects me and in the middle of the desert, from the heart of
the rock he quenches my thirst — For when I am weak, I am strong through the Lord, God,
Jesus Christ [2 Corinthians 12:10].450


                         ☦✝☦✝☦✝☦✝☦✝☦✝
I heard the voice of the Lord, saying: ―
                                       Whom shall I send, and who will go for us?‖ Then I said,
―Here am I! Send me‖ [Isaiah 6:8].451



447
    See https://youtu.be/lZK-2WTsPpg?t=137
448
    See http://www.copticchurch.net/cgibin/bible/index.php?r=John+10%3A27&version=NKJV&btn=View
449
    See https://youtu.be/0feZQkHbCkM?t=7332
450
    See http://www.copticchurch.net/cgibin/bible/index.php?r=2+Corinthians+12%3A10&version=NKJV&btn=View
451
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Isaiah+6%3A8&version=NKJV&btn=View

                                            Page 139 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 179 of 406 PageID #:179

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXXIV. LUCIFER’S HEART AND THE EVIL WITHIN

In Eden, the garden of God you were; every precious stone was [set in] your covering; ruby,
topaz, diamond, chrysolite, onyx, and jasper, sapphire, carbuncle, and crystal and gold; the work
of your drums and your orifices is in you; on the day of your creation they were established. You
were a cherub of great measure, that covers, and I gave that to you; you were on the mount of the
sanctuary of God: you walked among stones of fire [Ezekiel 28:13-14].452

In Eden, God‘s favorite angel dwelled and in it, he was given all the gifts that God can offer,
from knowledge and might, to power and beauty. Lucifer, despite all the knowledge and powers
that the Lord, God gave him, he was envy of the Lord, and wanted to take God‘s place — And
you said to yourself, 'To the heavens will I ascend, above God's stars will I raise my throne, and
I will sit on the mount of the assembly, in the farthest end of the north. I will ascend above the
heights of the clouds; I will liken myself to the Most High.' But into the nether World shall you be
brought down, to the bottom of the pit [Isaiah 14:13].453

It was Archangel Michael, the head of the angels who fought with Lucifer in heaven by telling
him ―who is like God‖ and he won, and Lucifer fell into the pits of hell — And war broke out in
heaven: Michael and his angels fought with the dragon; and the dragon and his angels fought, but
they did not prevail, nor was a place found for them in heaven any longer. So the great dragon
was cast out, that serpent of old, called the Devil and Satan, who deceives the whole World; he
was cast to the earth, and his angels were cast out with him [Revelation 10:7-9].454




                 When the Devil deceived Eve – Humans were separated from God

452
    See https://www.chabad.org/library/bible_cdo/aid/16126#v13
453
    See https://www.chabad.org/library/bible_cdo/aid/15945#v13
454
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Revelation+12%3A7-9&version=NKJV&btn=View

                                            Page 140 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 180 of 406 PageID #:180

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


Lord, I know that you‘ve send your only begotten son, Jesus Christ for the salvation of humanity
and you said that the son of man came to save those who perished.

A. WHY DO YOU ALLOW EVIL TO FLOURISH

Yet, I find many have perished and many were not saved. I ask you O Lord, what are your
opinion concerning them. Why do you allow the devil to rise and his kingdom stretches far and
wide? Why did you say in the book of revelation — it was granted to him to make war with the
saints and to overcome them. And authority was given him over every tribe, tongue, and nation
[Revelation 13:7].455 Why did you say — and unless those days were shortened, no flesh would
be saved; but for the elect's sake those days will be shortened [Mathew 24:22].456 Why did you
say — now when the thousand years have expired, Satan will be released from his prison and
will go out to deceive the nations which are in the four corners of the earth, Gog and Magog, to
gather them together to battle, whose number is as the sand of the sea [Revelation 20:7-8].457

Why, O Lord, many of your children fall every day. And why it was said that a ―
                                                                              sin‖ has created
many wounds and all its defeaters are strong. Why O Lord, many have increased who trouble
me! Why many are rising up against me. Why many are saying, ―    There is no help for him in
God.‖

Why does the believer cry out to you every day and say ―  hasten to my aid, my enemies are in the
vigor of life, and those who hate me for false reasons have become great.‖ I don‘t know the true
road verbatim and for that reason; I pray by saying — let me know the true path that you want
me to walk through it. I am a stranger in the land; do not hide your commandments from me.
Teach me to do your wills; and your holy spirit will guide me toward the light.




          Hell is a very scary place people; do not lose your chance on Earth for salvation.

455
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Revelation+13%3A7&version=NKJV&btn=View
456
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Matthew+24%3A22&version=NKJV&btn=View
457
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Revelation+20%3A7-8&version=NKJV&btn=View

                                            Page 141 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 181 of 406 PageID #:181

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXXV. BLESSED ARE THE ONES WHO BELIEVE WITHOUT SEEING

Mr. President, in the entire bible there are two verses that kept me speechless. One which said ―
most assuredly, I say to you, he who believes in me, the works that I do he will do also; and
greater works than these he will do, because I go to my Father [John 14:12].458 However, there is
a much more powerful verse ― everything is possible for one who believes [Mark 9:23].459

Mr. President, in her faith that moved the mountain showed the truth to former President, Donald
J. Trump and the World changed in a blink of an eye and the Kings of the Earth feared death and
they all saw the limits to their earthly powers. In my 15th letter dated October 13, 2019 to
President Donald Trump, when I spoke of President Xi‘s haughtiness and that the Lord will
strike china because he saw himself as a God.




                                       The Lord, God Struck China

From the words of Koheleth, the son of David — vanity of vanities, all is vanity and there is
nothing to be gained under the sun [Ecclesiastes 1:1-3].460

Then the Lord struck China with what is known as Corona Virus. Whether the eyes can believe it
or deny this timeline, this event took place after the 15th letter to former President Donald

458
    See http://www.copticchurch.net/cgibin/bible/index.php?r=John+14%3A12&version=NKJV&btn=View
459
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Mark+9%3A23&version=NKJV&btn=View
460
    See http://www.copticchurch.net/cgibin/bible/index.php?version=NKJV&r=Ecclesiastes+1 , see Saint Philopater
Mercurius speaks to Emperor Decius https://youtu.be/wA5TIh4vheU?t=4760, https://en.wikipedia.org/wiki/Decius

                                               Page 142 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 182 of 406 PageID #:182

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


Trump. Many conspiracy theories came afterward blaming China, Israel, or the United States but
as we saw, this Covid-19 became pandemic affecting the entire World.461




                                    Covid-19 Affecting the World.

      o Global Research reports that Israel created the Corona virus.462
      o Zero Hedge reports that China stole Covid-19 from Canada for the purpose of creating a
        biological weapon.463
      o CDC reports that Covid-19 existed in animals consumed by humans in china.464
      o Did a 1981 Dean Koontz novel predict the corona virus? Wuhan-400. 465

A. THE REVIVAL OF PRINCE OF EGYPT: MOSES

Mr. President, I also spoke of the movie Prince of Egypt in my 13th letter dated August 21,
2019.466 It is been years since the United States saw quality biblical movies like Prince of Egypt
and Joseph: King of Dreams.467

Then suddenly, from writing came the revival of the movie came to Europe.468 I ask you and you
answer me: was this a coincidence?

461
    See Map https://www.arcgis.com/apps/opsdashboard/index.html#/bda7594740fd40299423467b48e9ecf6
462
    See https://www.globalresearch.ca/who-made-coronavirus-u-s-israel-china/5705628
463
    See https://www.zerohedge.com/geopolitical/did-china-steal-coronavirus-canada-and-weaponize-it
464
    See https://youtu.be/TPpoJGYlW54 see Contagion 2011 https://youtu.be/4sYSyuuLk5g
465
    See https://nypost.com/2020/02/27/did-a-1981-dean-koontz-novel-predict-the-coronavirus/
466
    See https://youtu.be/N0Vh65UrBK4 , see https://youtu.be/s2A3LaYDlHM , see https://youtu.be/2fuimQA8Was
467
    See https://youtu.be/Rb44Vn8C3WM , see https://youtu.be/QWiJ8VQXJzY
468
    See when you believe https://youtu.be/wTWbZAqRJDc , see https://twitter.com/princeofegyptuk

                                             Page 143 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 183 of 406 PageID #:183

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ




                Prince of Egypt: Moses vs. Out of Egypt, I called my son [Hosea 11:1].

Mr. President, if anyone knows the Bible, he or she would understand that what Moses failed to
do, Jesus Christ came and completed it.

           And at the ninth hour Jesus cried out with a loud voice, saying, ―
                                                                            Eloi, Eloi, lama
           sabachthani?‖ which is translated, ―
                                              My God, My God, why have you forsaken Me?‖
           [Mark 15:34].469

Did you notice that He died when He voluntarily gave up His spirit? Neither you nor I can do
that. But the God-man, Jesus Christ, could and He did. The plan was finished and His reason for
coming to this earth was complete.
469
      See https://www.copticchurch.net/bible?r=Mark+15%3A34&version=NKJV&showVN=1

                                             Page 144 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 184 of 406 PageID #:184

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


The Lord, God said ― for he shall give his angels charge over you, to keep you in all your ways
                470
[Psalms 91:11]. The Lord promised the ones who have faith that the angels will work with
them but he also gave another promise, faith without work is void ― What does it profit, my
brethren, if someone says he has faith but does not have works? Can faith save him? [James
2:14].471

B. IN A HISTORIC MOVE, ISRAEL BEGINS SUPPLYING GAS TO EGYPT

Mr. President, and in my 5th letter to former President Donald Trump, I showed him a map of
God‘s work in the middle-east, the letter was dated April 16. 2019. However, fast forward to
January 15, 2020, and what were words on paper became a reality.472




          ―Blessed is Egypt My people, and Assyria the work of My hands, and Israel My
          inheritance‖ In the book of Isaiah 19:25.473



470
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Psalms+91%3A11&version=NKJV&btn=View
471
    See http://www.copticchurch.net/cgibin/bible/index.php?r=James+2%3A14-26&version=NKJV&btn=View
472
    See https://www.ynetnews.com/business/article/rJO51UneL
473
    See Isaiah 19:25 https://www.chabad.org/library/bible_cdo/aid/15950/jewish/Chapter-19.htm and the Bible,
the old testament http://www.copticchurch.net/cgibin/bible/index.php?r=Isaiah+19&showVN=1&version=NKJV

                                              Page 145 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 185 of 406 PageID #:185

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


C. THE MESSIAH NETFLIX: THE ANTI-CHRIST

Mr. President, then my 16th letter to former President Donald Trump, I spoke about the anti-
Christ to correct many false theologies within the 3 Abrahamic religions. What happen after this
letter? A TV Series on Netflix under the name ―    The Messiah‖ spoke about the coming of the
anti-Christ and it came to light on December 3, 2019.474

          Take heed that no one deceives you. For many will come in my name, saying, 'I am the
          Christ,' and will deceive many. And you will hear of wars and rumors of wars. See that
          you are not troubled; for all these things must come to pass, but the end is not yet. For
          nation will rise against nation, and kingdom against kingdom. And there will be famines,
          pestilences, and earthquakes in various places. All these are the beginning of sorrows.
          Then they will deliver you up to tribulation and kill you, and you will be hated by all
          nations for my name's sake. And then many will be offended, will betray one another,
          and will hate one another. Then many false prophets will rise up and deceive many. And
          because lawlessness will abound, the love of many will grow cold. But he who endures to
          the end shall be saved. And this gospel of the kingdom will be preached in all the World
          as a witness to all the nations, and then the end will come [Mathew 24:4-14].




                                   This worries me (stubbornness).475

Mr. President, did you see what you did when you‘ve realized that Covid-19 became pandemic?
Former President Donald Trump did see, but you are new to this journey. Trump declared March
14, a national day for prayer for all Americans.476 My prayers were relative to the Lord striking
China and he did, but the Lord‘s also listened to my past letters when I mentioned ― Nations will
not forget you O Lord.‖ Men‘s hour are different from God‘s hour and many time I appear to be

474
    See trailer https://youtu.be/mjLWuzGVyew
475
    See this worries me though https://www.nytimes.com/interactive/2019/10/29/climate/coastal-cities-
underwater.html , see President Al-Sisi https://twitter.com/AlsisiOfficial/status/1238452593535397894
476
    See https://www.whitehouse.gov/presidential-actions/proclamation-national-day-prayer-americans-affected-
coronavirus-pandemic-national-response-efforts/

                                              Page 146 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 186 of 406 PageID #:186

                             ―
                             I came to complete not to refute. I came light to the World.‖ Jesus Christ


impatient yet I see the Lord, God is working hard, fulfilling what people of Good hearts asks of
him.




                                           Remember my 12th letter

Mr. President, this is what faith in the Lord, God did in order for the eyes to see.477

           And in them the prophecy of Isaiah was fulfilled, which says: 'Hearing you will hear and
           shall not understand, and seeing you will see and not perceive' [Isaiah 6:9]. For the
           hearts of these people have grown dull. Their ears are hard of hearing, and their eyes they
           have closed, lest they should see with their eyes and hear with their ears, lest they should
           understand with their hearts and turn, so that I should but blessed are your eyes for they
           see, and your ears for they hear; for assuredly, I say to you that many prophets and
           righteous men desired to see what you see, and did not see it, and to hear what you hear,
           and did not hear it.


477
      Where is your faith? Asks the Lord https://youtu.be/0feZQkHbCkM?t=2761

                                                Page 147 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 187 of 406 PageID #:187

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


You, O Lord, did not create humanity to perish. For that same reason, Saint Athanasius said —
surely it would have been better never to have been created at all than, having been created, to
be neglected and perish.

D. ONE WORLD IS EXPERIENCE THE SAME PAIN ALL AT ONCE

Mr. President, did you see what happened during covid19 pandemic, the World started to see
both good vs evil in broad day light and no evil was hidden anymore. People are able to see both,
people are able to speak about both, and people eyes have opened, while many others remain
closed.

      o Covid-19 Virus Variants: Brazil, UK, South African and other Coronavirus strains in
        India.478
      o Scientists‘ horror over ‗escape mutation‘ of new COVID strain.479
      o India Non-stop cremations cast doubt on India's counting of COVID dead.480
      o Japan looks to expand emergency as 70 per cent of Tokyo cases have E484K mutation.481

Mr. President, as you can see, a vaccine will not be the protector from Covid19, since it is
mutating on multiple levels. The question becomes why? What does the Lord, God wants the
Kings of the Earth to see and notice? I prayed and God fulfilled, I prayed and said ―
                                                                                    Nations will
not forget you.‖ However, stubbornness is on the rise from many hearts.

XXXVI. THE BOOK OF REVELATION: THE HARLOT AND THE BEAST

Mr. President, when I speak to God, he showed me that this World runs on parables, that to never
take anything verbatim but rather according to his will, not mine. Also the Lord, God loves when
those dear to him speak to him, using his own words. God loves to debate with mankind. God
also knows that we are weak but he loves to work with the weak to put to shame the strong.

          But God has chosen the foolish things of the World to put to shame the wise, and God
          has chosen the weak things of the World to put to shame the things which are mighty;
          and the base things of the World and the things which are despised God has chosen, and
          the things which are not, to bring to nothing the things that are, that no flesh should glory
          in His presence [1 Corinthians 1:27-29].482

Mr. President, what you are about to read shows you that God intends to stir the multiple water
of the Earth, so that the Kings of the Earth look and see who is in control, not them but God.

478
    See https://www.financialexpress.com/lifestyle/health/covid-19-virus-variants-brazil-uk-south-african-and-
other-coronavirus-strains-in-india-check-details/2237620/
479
    See https://www.news.com.au/world/coronavirus/health/scientists-horror-over-escape-mutation-of-new-
covid-strain/news-story/f7627d86515862ebc1fe5815d689123f
480
    See https://www.reuters.com/world/india/non-stop-cremations-cast-doubt-indias-counting-covid-dead-2021-
04-19/
481
    See https://www.scmp.com/news/asia/east-asia/article/3128268/coronavirus-some-7-10-tokyo-cases-have-
e484k-mutation-report
482
    See https://www.copticchurch.net/bible?r=1+Corinthians+1%3A27-29&version=NKJV

                                               Page 148 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 188 of 406 PageID #:188

                       ―
                       I came to complete not to refute. I came light to the World.‖ Jesus Christ


A. REVELATION 17: THE HARLOT AND THE BEAST

Then one of the seven angels who had the seven bowls came and talked with me, saying to me,*
―Come, I will show you the judgment of the great harlot who sits on many waters, with whom
the kings of the earth committed fornication, and the inhabitants of the earth were made drunk
with the wine of her fornication.‖ So he carried me away in the Spirit into the wilderness. And I
saw a woman sitting on a scarlet beast which was full of names of blasphemy, having seven
heads and ten horns. The woman was arrayed in purple and scarlet, and adorned with gold and
precious stones and pearls, having in her hand a golden cup full of abominations and the
filthiness of her fornication. And on her forehead a name was written: MYSTERY, BABYLON
THE GREAT, THE MOTHER OF HARLOTS AND OF THE ABOMINATIONS OF THE
EARTH. I saw the woman, drunk with the blood of the saints and with the blood of the martyrs
of Jesus. And when I saw her, I marveled with great amazement.




But the angel said to me, ― Why did you marvel? I will tell you the mystery of the woman and of
the beast that carries her, which has the seven heads and the ten horns. The beast that you saw
was, and is not, and will ascend out of the bottomless pit and go to perdition. And those who
dwell on the earth will marvel, whose names are not written in the Book of Life from the
foundation of the World, when they see the beast that was, and is not, and yet is. Here is the
mind which has wisdom: The seven heads are seven mountains on which the woman sits. There

                                         Page 149 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 189 of 406 PageID #:189

                             ―
                             I came to complete not to refute. I came light to the World.‖ Jesus Christ


are also seven kings. Five have fallen, one is, and the other has not yet come. And when he
comes, he must continue a short time. And the beast that was, and is not, is himself also the
eighth, and is of the seven, and is going to perdition. The ten horns which you saw are ten kings
who have received no kingdom as yet, but they receive authority for one hour as kings with the
beast. These are of one mind, and they will give their power and authority to the beast.

These will make war with the Lamb, and the Lamb will overcome them, for He is Lord of Lords
and King of kings; and those who are with Him are called, chosen, and faithful.‖ Then he said to
me, ―  The waters which you saw, where the harlot sits, are peoples, multitudes, nations, and
tongues. And the ten horns which you saw on the beast, these will hate the harlot, make her
desolate and naked, eat her flesh and burn her with fire. For God has put it into their hearts to
fulfill His purpose, to be of one mind, and to give their kingdom to the beast, until the words of
God are fulfilled. And the woman whom you saw is that great city which reigns over the kings of
the earth.‖

B. THE PARABLE TO THE BOOK OF REVELATION

Mr. President, of course if anyone reads this chapter, they will not understand anything and many
priests and bible scholars tried to dive into the book of revelation but they couldn‘t understand it,
and those who tried to understand it, came with heretic words.

I do not know why my journey was drawn to be like that, all I know that this wasn‘t my journey
but God raised me up against the Beasts to speak to them and to question their ―wisdom.‖ When
              nd
you read my 2 letter, you will understand how this journey started with Office For Civil Rights
[OCR] and it didn‘t matter which administration came and which left, they all could not handle a
simple discrimination case and they all did wickedness: From Obama administration, to Trump
administration, to your own administration.483

However, let me focus on this World because this letter is about this World. It will also show you
what no one else showed you for when Trump listened, he gained much knowledge, but he was
selfish when he didn‘t do good with me, I loved him but he didn‘t do good with me. I still love
him because he had a heart of a lion. Trump gained as much knowledge from me as possible but
never did good with me and in doing so, he also fell when God rejected him as a King because I
told him in my 16th letter — As wise as Solomon was, his richest, wisdom, and women brought
him destruction and God rejected him as king when he forgot the Lord, God.

The book of revelation uses symbols as a mean for different things: In this Chapter, it describes
the following:

       1.   The Beast is the Devil.
       2.   The Woman is the great city which reigns over the Kings of the Earth.
       3.   The Seven Heads are seven mountains representing seven kings (5 Fell, and 2 have not).
       4.   The Ten Horns are ten Kings with no kingdom, but they gained power with the Beast.
       5.   They will all make war with the Lamb i.e., Jesus Christ and they will all fall.

483
      See https://www2.ed.gov/about/offices/list/ocr/contactus2.html

                                                 Page 150 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 190 of 406 PageID #:190

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXXVII. THE BEAST, THE DRAGON, AND THE INJURED LEOPARD

He gives power to the weak, and to those who have no might He increases strength. Even the
youths shall faint and be weary, and the young men shall utterly fall, But those who wait on the
Lord shall renew their strength; they shall mount up with wings like eagles, they shall run and
not be weary, they shall walk and not faint‖ [Isaiah 40:29-31]484




                  Revelation 13: The Dragon, the Injured Leopard, and the Beast 666

           Then I* stood on the sand of the sea. And I saw a beast rising up out of the sea, having
           seven heads and ten horns, and on his horns ten crowns, and on his heads a blasphemous
           name. Now the beast which I saw was like a leopard, his feet were like the feet of a bear,
           and his mouth like the mouth of a lion. The dragon gave him his power, his throne, and
           great authority. And I saw one of his heads as if it had been mortally wounded, and his
           deadly wound was healed. And all the World marveled and followed the beast. So they
           worshiped the dragon who gave authority to the beast; and they worshiped the beast,
           saying, "Who is like the beast? Who is able to make war with him?" And he was given a
           mouth speaking great things and blasphemies, and he was given authority to continue for
           forty-two months. Then he opened his mouth in blasphemy against God, to blaspheme
           His name, His tabernacle, and those who dwell in heaven. It was granted to him to make
484
      See http://www.copticchurch.net/cgibin/bible/index.php?r=Isaiah+40%3A29-31&version=NKJV&btn=View

                                               Page 151 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 191 of 406 PageID #:191

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


           war with the saints and to overcome them. And authority was given him over every tribe,
           tongue, and nation. All who dwell on the earth will worship him, whose names have not
           been written in the Book of Life of the Lamb slain from the foundation of the World. If
           anyone has an ear, let him hear. He who leads into captivity shall go into captivity; he
           who kills with the sword must be killed with the sword. Here is the patience and the faith
           of the saints.

           Then I saw another beast coming up out of the earth, and he had two horns like a lamb
           and spoke like a dragon. And he exercises all the authority of the first beast in his
           presence, and causes the earth and those who dwell in it to worship the first beast, whose
           deadly wound was healed. He performs great signs, so that he even makes fire come
           down from heaven on the earth in the sight of men. And he deceives those who dwell on
           the earth by those signs which he was granted to do in the sight of the beast, telling those
           who dwell on the earth to make an image to the beast who was wounded by the sword
           and lived. He was granted power to give breath to the image of the beast, that the image
           of the beast should both speak and cause as many as would not worship the image of the
           beast to be killed. He causes all, both small and great, rich and poor, free and slave, to
           receive a mark on their right hand or on their foreheads, and that no one may buy or sell
           except one who has the mark or the name of the beast, or the number of his name. Here is
           wisdom. Let him who has understanding calculate the number of the beast, for it is the
           number of a man: His number is 666 [Revelation 13].485

Mr. President, it is not a coincidence that after my 12th letter to former President Donald Trump
came Covid19, then enters the Beast, a man with a number 666 and he is Bill Gates; his actions
speaks louder than a conspiracy theory or maybe he is a man who is trying to perform a biblical
prophecy just like Muhammad and Bahira but they all fell.

A. THE IDENTITY: THE BEAST, CHINA, AND AMERICA

Mr. President, in the book of revelation, the bible speaks about the Beast who is a man, the
Dragon, and the injured Leopard. It also shows that the Beast will redirect power from the
injured Leopard to the Dragon. It adds that the Dragon will take some of the power from the
injured Leopard and it also shows that the injured Leopard will be healed in time.

Mr. President, that is a lot of information to digest about this World but if God taught me
anything is that he opens the closed eyes when he wants, and he brings out the weak to explain to
the strong many things that they don‘t understand, and in that sense the name of the Lord, God
gets glorified through the weak and not the strong, so that glory is not taken and given to men.

Mr. President, looking at a chain of events, I can point 3 things that to me appears to be
somewhat clear:

       1. The Injured Leopard appears to be America;
       2. The Dragon appears to be China; and
       3. The Beast appears to be Bill Gates.
485
      See http://www.copticchurch.net/cgibin/bible/index.php?r=Revelation+13&version=NKJV&btn=View

                                               Page 152 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 192 of 406 PageID #:192

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


B. PRESIDENT XI JINPING WANTS TO BE LIKE A GOD: HE WILL FALL

Mr. President, since the beginning of life and God, the Creator created humans on his image.
Humanity didn‘t need to create images because they were already created on God‘s image!

          So God created man in His own image; in the image of God He created him; male and
          female He created them [Genesis 1:27].486

However, as you saw, the Devil envied the humans and wanted them to fall just like he did, so he
deceived Eve and a whole multitude; after the fall of Adam and Eve. The Devil played on
human‘s weakness: Lust, Power, Might, Pride, Wealth, and all that life has to offer.487

When, the Lord, God judged Egypt, he judged Egypt based on its King who ruled it, and at that
time it was Pharaoh. Let my people go! Said Moses. Pharaoh‘s stubbornness allowed for God to
judge Egypt, but not only Egypt, God took the lives of the firstborn; the only time God took the
lives of children in the bible.488 Hence, God here spoke in parables in order for humans to see
and understand. God also judged Israel, Jerusalem for she did not know the hour of her
visitation; people where cheering but the Lord, Jesus Christ was weeping.489

Master why do you speak in parables whenever crowds are near:490

The seed is the words of God. The seed that fell along the path stand for those who hear but the
devil comes and takes away the message from their hearts in order to keep them from believing
and being saved. The seed that fell on rocky grounds stands for those who hear the message and
receive it gladly, but they have no root. They believe only for a while, but when time of testing
comes, they fall away. The seeds that fell among thorn stands for those who hear but the worries,
and riches, and the pleasures of this life crowd in and shock them and their fruits never rips. And
the seed that fell in a good soil stands for those who hear the message and retained it in a good
and obedient heart and they persist until they bear fruit [Luke 8:11-15].491

For this is the parable Mr. President, God did strike China but China did not listen and so the
whole World will see that China will fall.

      o China Tells Christians to Replace Images of Jesus with Communist President.492
      o Chinese churches made to replace Ten Commandments with Xi Jinping quotes.493
      o Xi's China Church Crackdown Worse Than Under Mao.494

486
    See https://www.copticchurch.net/bible?r=Genesis+1%3A27&version=NKJV&showVN=1
487
    See https://youtu.be/o2sjOBiBXSc
488
    See https://youtu.be/HXmru6NrSAY
489
    See https://youtu.be/0feZQkHbCkM?t=4509 vs see https://youtu.be/0feZQkHbCkM?t=4583
490
    See https://youtu.be/0feZQkHbCkM?t=2619
491
    See https://www.copticchurch.net/bible?r=Luke+8%3A11-15&version=NKJV&showVN=1
492
    See https://www.christianitytoday.com/news/2017/november/china-christians-jesus-communist-president-xi-
jinping-yugan.html
493
    See https://www.catholicnewsagency.com/news/42345/chinese-churches-made-to-replace-ten-
commandments-with-xi-jinping-quotes
494
    See https://youtu.be/LEzltbH_PHc

                                             Page 153 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 193 of 406 PageID #:193

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


      o China closing Christian churches in Easter crackdown.495
      o Rare Look at the Underground Church in China.496




495
   See https://youtu.be/OZE4y4PSjCw
496
   See https://youtu.be/eKanVzGTKUg and see https://youtu.be/rQRKQCeJrpo , https://youtu.be/OBUPz4vW2hU ,
https://youtu.be/WF-eQwccT1c

                                            Page 154 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 194 of 406 PageID #:194

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


C. CHINA AND AMERICA: THE DRAGON AND THE INJURED LEOPARD

Mr. President, it is shown that China will not be able to gain power without wealthy Jewish
people and here is what China did with Wall Street. China offered Wall Street cheap labor in
exchange for profit, until the servant was able to ride the master.

Mr. President, it was I who drew attention to China in my 7th letter to Former President Donald
Trump and then later showing the Department of Justice, what China is doing. 497 So America
started to wake up.

Wealthy Jews of Wall Street were fine with China rising to power and becoming of equal power
to America. However, I was not Mr. President. It wasn‘t just power, but pure evil power that
wanted to rise and become like a God.498




      o   China Has One Powerful Friend Left in the U.S.: Wall Street.499
      o   BlackRock‘s Investment in Blacklisted Chinese Surveillance Companies.500
      o   China‘s Message to America: We‘re an Equal Now.501
      o   China Says It Has No Desire to Replace Dollar With Digital Yuan.502

497
    See http://www.innovationtaskforce.org/benchmarks2019/
498
    See https://flo.uri.sh/visualisation/670402/embed?auto=1
499
    See https://www.wsj.com/articles/china-has-one-powerful-friend-left-in-the-u-s-wall-street-11606924454
500
    See https://prospect.org/economy/blackrock-invest-blacklisted-chinese-surveillance-companies/
501
    See https://www.wsj.com/articles/america-china-policy-biden-xi-11617896117?mod=e2tw

                                               Page 155 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 195 of 406 PageID #:195

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


      o China Claims It's Achieved 'Quantum Supremacy' With The World's Fastest Quantum
        Computer.503




China's plan is to make a China-dominated Eurasia an economic rival to the American-
dominated transatlantic trading area.

Australia understood China very well and China tends to play the same game using soft power:

      o Australia pushed for a WHO probe into Coronavirus' origins.504
      o Chinese ‗Wolf Warrior‘ Diplomat Enrages Australia With Twitter Post.505
      o China‘s Economic Blackmail Backfires.506

China also started to shift its interest toward the middle-east.

          o China and the UAE: Birds of a Feather?507

502
    See https://finance.yahoo.com/news/china-focus-domestic-digital-fx-123328308.html
503
    See https://bit.ly/3gMrGr9
504
    See https://www.abc.net.au/news/2020-08-27/world-health-organization-coronavirus-investigation/12598616
505
    See https://www.wsj.com/articles/chinese-wolf-warrior-diplomat-enrages-australia-with-twitter-post-
11606731906
506
    See https://www.wsj.com/articles/chinas-economic-blackmail-backfires-11619384564
507
    See https://thediplomat.com/2019/11/china-and-the-uae-birds-of-a-feather/

                                             Page 156 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 196 of 406 PageID #:196

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


          o China, UAE to mutually recognize health codes, expand cooperation.508
          o Towering Ambitions: Egypt and China Building for the Future.509
          o Why China is banking on Suez and plans for a new Egyptian capital.510

Here comes the parable of what Theodore Herzl said about the Jewish people ―
                                                                           Wealthy Jews
play, and the World dances.‖

          o Israel is willing to further develop relations with China: President Rivlin.511
          o Israel to further develop Israel-China relationship: president Rivlin.512
          o Did Israel 'Help' China Build Its Deadly J-10 Fighter?513

China cannot advance without the help of the Jewish people and China knew Jewish people‘s
hunger for money. Life to them is money, for they do not crave eternal life nor do they know
anything about it. And so here is how China‘s CCP attracts the Jewish people at the benefit of
the American people.

          Then, he introduced an old lady to me. She has a big nose. I could tell that she is Jewish
          by the first glimpse. She handed me a business card, saying my name is so and so. I
          won‘t betray her name here. She said, my name is so and so, nice to meet you. Attention!
          She speaks very fluent Mandarin with Beijing dialect. I was very surprised. I said, ―  Oh
          my, you speak Chinese even better than I do. I can never get rid of my Jiangsu accent.‖
          Upon hearing that I flattered her, she was very pleased with herself. She said, Let me tell
          you, not only do I speak Chinese, but I also have Chinese citizenship. Do you understand
          this? Do you have foreign citizenship? If you have foreign citizenship, you can‘t have
          Chinese citizenship, right? This old lady wouldn‘t give up her dual U.S.-Israeli
          citizenship for Chinese citizenship, right? So I immediately understood that she was an
          old friend of us Chinese people.

She then said another sentence that impressed me
very much. She said, I not only have Chinese
citizenship but also have Beijing Hukou. I have a
Siheyuan on Chang‘ an street in the Dongcheng
district. When you come back to Beijing, come and
have tea with me. If you need anything here this
year, don‘t forget to call me. What did that mean?

She could fix anything here.514
508
    See https://www.globaltimes.cn/page/202103/1219707.shtml
509
    See https://www.mei.edu/publications/towering-ambitions-egypt-and-china-building-future
510
    See https://www.scmp.com/news/china/diplomacy/article/3129000/why-china-banking-suez-and-plans-new-
egyptian-capital
511
    See https://www.business-standard.com/article/international/israel-is-willing-to-further-develop-relations-
with-china-president-rivlin-121042200144_1.html
512
    See http://www.xinhuanet.com/english/2021-04/22/c_139897031.htm
513
    See https://nationalinterest.org/blog/reboot/did-israel-help-china-build-its-deadly-j-10-fighter-183278
514
    See https://youtu.be/kNOxj16qanM?t=444 , https://youtu.be/SpbA7B39ml4?t=440 , https://youtu.be/Cq-
EEdVJChY?t=222 see also https://youtu.be/QwbqiMktZfM

                                               Page 157 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 197 of 406 PageID #:197

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


Mr. President, is the battle over the internet between China and America or between China and
Jewish Oligarchy? I am reminded of what Satan told God.

          One day, Satan told God ― leave me the powerful ones, I can handle them but the weak,
          I can‗t handle them because when they feel weak, they fight me with strength by calling
          your name.

Chinese leader Xi Jinping personally directed the communist regime to focus its efforts to
control the global internet, displacing the influential role of the United States, according to
internal government documents recently obtained by The Epoch Times.

The ultimate goal was for the Chinese Communist Party (CCP) to control all content on the
global internet, so the regime could wield what Xi described as ―disc
                                                                    ourse power‖ over
communications and discussions on the world stage.

      o Chinese Leader Xi Jinping Lays out Plan to Control the Global Internet in leaked
        documents.515




515
   See https://www.theepochtimes.com/chinese-leader-xi-jinping-lays-out-plan-to-control-the-global-internet-
leaked-documents_3791944.html

                                               Page 158 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 198 of 406 PageID #:198

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ




      o China stock sales in US surge to record despite delisting threat.516
      o China is awaiting the downward spiral of the U.S.517
ITS GAZE fixed on the prize of becoming rich and strong, China has spent the past 40 years as
a risk-averse bully. Quick to inflict pain on smaller powers, it has been more cautious around any
country capable of punching back. Recently, however, China‘s risk calculations have seemed to
change. First Yang Jiechi, the Communist Party‘s foreign-policy chief, lectured American
diplomats at a bilateral meeting in Alaska, pointing out the failings of American democracy.518

516
    See https://www.ft.com/content/3b364ee3-c8e3-47aa-b441-925ac80b5d5b
517
    See https://www.startribune.com/china-is-awaiting-the-downward-spiral-of-the-u-s/600042223/
518
    See the exchange https://youtu.be/o1hc_1zcKgI?t=147

                                              Page 159 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 199 of 406 PageID #:199

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXXVIII. ENTERS WILLIAM HENRY GATES III [BILL GATES III]

Blessed are the eyes which see the things you see; for I tell you that many prophets and kings
have desired to see what you see, and have not seen it, and to hear what you hear, and have not
heard it [Luke 10:23-24].519

William Henry Gates III (born October 28, 1955) is a Jewish American business magnate,
software developer, investor, and philanthropist. He is best known as the co-founder of Microsoft
Corporation. To the normal eyes, he looks pretty decent person who became the 2nd wealthiest
person in the World according to Forbes.520 Is he the beast, the bible speaks about? A deeper
dive reveals it.

Using ASCII to decipher the number of a man, Bill Gates III, it turns out that his name adds up
perfectly to 666.521 He who speaks like a lamb but behaves like a dragon.522

B     -->   66
I     -->   73
L     -->   76
L     -->   76
G     -->   71
A     -->   65
T     -->   84
E     -->   69
S     -->   83

III --> 3 (1 for each I)

Add the numbers = 666 THE BEAST




519
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Luke+10%3A23-24&version=NKJV&btn=View
520
    See https://www.forbes.com/profile/bill-gates/#383db90a689f
521
    See https://simple.wikipedia.org/wiki/ASCII
522
    See https://youtu.be/ie6lRKAdvuY see https://twitter.com/open_genesis/status/1252000488549167107

                                            Page 160 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 200 of 406 PageID #:200

                              ―
                              I came to complete not to refute. I came light to the World.‖ Jesus Christ




                       How Bill Gates Impeded Global Access to Covid Vaccines.523

On February 11, 2020, public health and infectious disease experts gathered by the hundreds at
the World Health Organization‘s Geneva mother ship. The official pronouncement of a
pandemic was still a month out, but the agency‘s international brain trust knew enough to be
worried. Burdened by a sense of borrowed time, they spent two days furiously sketching an
―R&D Blueprint‖ in preparation for a World upended by the virus then known as 2019-nCoV.

The resulting document summarized the state of coronavirus research and proposed ways to
accelerate the development of diagnostics, treatments, and vaccines. The underlying premise was
that the World would unite against the virus. The global research community would maintain
broad and open channels of communication, since collaboration and information-sharing
minimize duplication and accelerate discovery. The group also drew up plans for global
comparative trials overseen by the WHO, to assess the merits of treatments and vaccines.

One issue not mentioned in the paper: intellectual property. If the worst came to pass, the experts
and researchers assumed cooperation would define the global response, with the WHO playing a
central role. That pharmaceutical companies and their allied governments would allow
intellectual property concerns to slow things down—from research and development to
manufacturing scale-up—does not seem to have occurred to them.

They were wrong, but they weren‟t alone.

523
      See https://newrepublic.com/article/162000/bill-gates-impeded-global-access-covid-vaccines

                                                 Page 161 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 201 of 406 PageID #:201

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


Bill Gates first birthday, which was Jonas Salk‘s 42nd birthday (pay attention to #42), and the
date Elvis got his polio vaccine on live TV, 42-weeks after his own birthday.




From Elvis‘ 21st birthday to his vaccination shot, October 28, 1956, was exactly 42-weeks on
the nose. Thus, it was a perfect ritual for a ‗vaccine‘ designed by Jonas Salk, who turned 42-
years-old the same day.

          And he was given a mouth speaking great things and blasphemies, and he was given
          authority to continue for forty-two months [Revelation 13:5].524

October 28, 1956 was Jonas Salk‘s 42nd birthday.525

Jonas Edward Salk (October 28, 1914 – June 23, 1995) was an American virologist and medical
researcher who developed one of the first successful polio vaccines. He was born in New York
City and attended the City College of New York and New York University School of Medicine,
later choosing to do medical research instead of becoming a practicing physician. He began an
internship at Mount Sinai Hospital in New York City in 1939. Two years later, he was granted a
fellowship at the University of Michigan, where he spent several years studying flu viruses with
his mentor, Thomas Francis Jr.

                              Zionism‖ = number 42.526
Using Germatrinator, the word ―

When the Lord has washed away the filth of the daughters of Zion [Isaiah 4:4].527

524
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Revelation+13%3A5&version=NKJV&btn=View
525
    See Biography of Jonas Salk https://en.wikipedia.org/wiki/Jonas_Salk
526
    See http://www.gematrinator.com/calculator/index.php
527
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Isaiah+4%3A2-6&version=NKJV&btn=View

                                            Page 162 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 202 of 406 PageID #:202

                             ―
                             I came to complete not to refute. I came light to the World.‖ Jesus Christ




This Day in Jewish History 1935: It‘s Elvis‘s Birthday and, Yes, He was Jewish.

           If you‘re wondering why Elvis, important as he may have been, merits the attention of a
           Jewish-history column, the answer is that there‘s good reason to believe that the King
           was Jewish himself. Not an observant or even identifying Jew, true, but a halakhic one, a
           Jew according to religious law.528




528
      See Haaretz https://www.haaretz.com/jewish/.premium-1935-elviss-birthday-and-yes-he-was-a-jew-1.5357460

                                                Page 163 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 203 of 406 PageID #:203

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


The vaccine shot was given on Bill Gates‘ first birthday, the man who wants to vaccinate the
World, and also decrease the population.529 Elvis Presley‘s polio vaccination, October 28, 1956,
on Bill Gates‘ 1st birthday + Tom Hanks upcoming ‗Elvis‘ film. Is it a coincidence or fate?530




Let us not forget Tom Hanks‘ film Inferno, about a billionaire who wants to depopulate the
World with a virus, released on Bill Gates‘ 61st birthday, October 28, 2016.531

Bill Gates III wants to be like a God and that is why in Microsoft New Hololens, they used the
Romans in their ad trailer with a Satanist theme performed by no other than Marina
Abramovic.532

529
    See Bill Gates https://youtu.be/ie6lRKAdvuY // https://youtu.be/jLbJayQygzw // https://youtu.be/eRRxreQxlV8
530
    See https://www.foxnews.com/entertainment/tom-hanks-elvis-film-halts-production-coronavirus
531
    See Inferno’s trailer https://youtu.be/RH2BD49sEZI
532
    See https://web.archive.org/web/20200412172603/https://www.microsoft.com/inculture/arts/christies-
marina-abramovic-the-life-mixed-reality/ This is not art but evil
https://twitter.com/KatyJo123/status/1249416500685017089 //
https://twitter.com/PercyGoneWild/status/1249474879952490496

                                               Page 164 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 204 of 406 PageID #:204

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ




         Satanic‖ is number 67. *Wuhan = 67 *Elvis = 67 *Elvis Presley = 67.533
The word ―

Operation Clade-X, the pandemic exercise conducted 666-days before March 11, 2020, when the
coronavirus pandemic was declared by WHO.534 It was called Clade X and it came precisely
666-days before the WHO declared coronavirus a pandemic on March 11, 2020.535




Six months before the Coronavirus Pandemic, Bill Gates negotiated $100 Billion Contact
Tracing Deal with Democratic Congressman Bobby L. Rush.536

533
    See http://www.gematrinator.com/calculator/index.php
534
    See https://www.statnews.com/2020/03/11/who-declares-the-coronavirus-outbreak-a-pandemic/
535
    See https://www.centerforhealthsecurity.org/our-work/events/2018_clade_x_exercise/
536
    See https://bit.ly/2Zyx8Vf See congress bill https://www.congress.gov/bill/116th-congress/house-
bill/6666/text?q=%7B%22search%22%3A%5B%22h6666%22%5D%7D&r=1&s=2

                                               Page 165 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 205 of 406 PageID #:205

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


A. REVELATION 13 AND THE BEAST WITH A NUMBER 666

He causes all, both small and great, rich and poor, free and slave, to receive a mark on their right
hand or on their foreheads, and that no one may buy or sell except one who has the mark or the
name of the beast, or the number of his name. Here is wisdom. Let him who has understanding
calculate the number of the beast, for it is the number of a man: His number is 666 [Revelation
13:16-18].537

Microsoft which is owned by Bill Gates, registered a patent with a number 060606 and if you
remove the zeros it is 666.538 However, what does the patent speaks about?

          Human body activity associated with a task provided to a user may be used in a mining
          process of a crypto currency system. A server may provide a task to a device of a user
          which is communicatively coupled to the server. A sensor communicatively coupled to or
          comprised in the device of the user may sense body activity of the user. Body activity
          data may be generated based on the sensed body activity of the user. The crypto currency
          system communicatively coupled to the device of the user may verify if the body activity
          data satisfies one or more conditions set by the crypto currency system, and award crypto
          currency to the user whose body activity data is verified.

The date of publication, March 26, 2020, was the 67-year anniversary of the debut of the Polio
vaccine, March 26, 1953.




Notice this cryptocurrency tracks body activity, which means it could be used to determine if a
person is in compliance with rules, such as staying away from certain areas, or people. That
means that people who are not in compliance, could theoretically be punished. This patent
comes at the time of coronavirus, which has brought up conversations of mandatory
vaccinations, and solutions for making sure people are in compliance with vaccinations,
including solutions such as biometric scans, ID2020, injections, surveillance and more. Notice
how ‗body activity‘ and ‗coronavirus‘ relate.

Bill Gates owns Id2020 who also owns Gavi.539

For anyone who may be wondering what one of those ―   most successful approaches‖ might look
like, consider the following top contender for the contract. Researchers at the Massachusetts

537
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Revelation+13%3A16-18&version=NKJV&btn=View
538
    See Patent https://patentscope.wipo.int/search/en/detail.jsf?docId=WO2020060606&tab=PCTBIBLIO
539
    See https://id2020.org/ // https://id2020.org/leadership See Bill Gates
https://twitter.com/cjtruth/status/1247372546548420609 Was this a prediction or the work of the devil?
https://youtu.be/6Af6b_wyiwI

                                            Page 166 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 206 of 406 PageID #:206

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


Institute of Technology (MIT) have developed what is essentially a hi-tech ‗tattoo‘ that stores
data in invisible dye under the skin. The ‗mark‘ would be delivered together with a vaccine, most
likely administered by Gavi, the global vaccine agency that also falls under the umbrella of the
Bill & Melinda Gates Foundation.540

          ―The researchers showed that their new dye, which consists of nanocrystals called
          quantum dots… emits near-infrared light that can be detected by a specially equipped
          smartphone,‖ MIT News reported.541




Today, with the global service economy shut down to prevent large groups of infectious humans
from assembling, it is easier to imagine a day when people are required to have their infrared ID
„tattoo‟scanned in order to be granted access to any number of public venues. And from there, it
requires little stretch of the imagination to see this same tracking nanotechnology being applied
broadly across the global economy, where it could be used to eliminate the use of dirty money.542

According to Gates, anything that could be defined as a “mass gathering” – from spectators
packed into a stadium for a sporting event, to protesters out on the street in demonstration –
would be considered an act of civil disobedience without a vaccine. Little surprise that Gates
chose the concept of ―
                     mass gathering‖ to snag all of us, for what is modern democratic society if

540
    See https://twitter.com/NewsAlternative/status/1246337502161416192
541
    See https://news.mit.edu/2019/storing-vaccine-history-skin-1218
542
    See https://www.strategic-culture.org/news/2020/04/02/ground-control-planet-lockdown-only-test/

                                              Page 167 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 207 of 406 PageID #:207

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


not one big mass event after another? Indeed, since nobody will want to miss the next big
happening, like the Super Bowl, or Comic-Con, or, heaven forbid, Eurovision, millions of people
would predictably line up for miles to get their Microsoft-supported inoculation, even if it
contains tracking technologies.

See an overall analysis of Id2020.543 See also some members of congress or their staff becoming
Senior Advisors to id2020 such as the office of Senator Kristin Gilibrand.544




Some of these members of congress have sold their soul to who pays more like Representative
Bobby L. Rush.545 While others see power and fame, like Anthony Fauci and his relationship
with Bill Gates.546

          And behold, I clapped my hands together over your dishonest gain which you have made
          and over your blood-guilt that is in you. Will your heart endure, or will your hands
          remain strong in the days that I will deal with you? I, the Lord, have spoken, and I shall
          perform [Ezekiel 22:13-14].547



543
    See https://id2020.org/uploads/files/ID2020-Alliance-Overview.pdf See program theme
https://id2020.org/uploads/files/Program-Themes.pdf
544
    See https://www.gillibrand.senate.gov/
545
    See H.R. 6666 Bill https://www.congress.gov/bill/116th-congress/house-
bill/6666/text?q=%7B%22search%22%3A%5B%22h6666%22%5D%7D&r=1&s=2
546
    See https://www.the-sun.com/news/1492621/bill-gates-trump-fauci-scott-atlas-crackpot-covid/ see
https://www.theguardian.com/world/2020/may/14/coronavirus-viral-video-plandemic-judy-mikovits-conspiracy-
theories
547
    See https://www.chabad.org/library/bible_cdo/aid/16120#v13

                                             Page 168 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 208 of 406 PageID #:208

                             ―
                             I came to complete not to refute. I came light to the World.‖ Jesus Christ




B. PLANDEMIC: INDOCTORNATION

Promising to eradicate Polio w/ $1.2 billion, Gates took control of India‘s NAB, mandated 50
polio vaccines (up from 5) to every child before age 5. Indian doctors blame Gates for
devastating vaccine-strain polio epidemic that paralyzed 496,000 children.548

After the Lockdown: A Global Coronavirus Vaccination Program.549

XXXIX. REVELATION 14 PROVIDES A WAKE UP WARNING

Then I saw another angel flying in the midst of heaven, having the everlasting gospel to preach
to those who dwell on the earth--to every nation, tribe, tongue, and people-- saying with a loud
voice, ―Fear God and give glory to Him, for the hour of His judgment has come; and worship

548
      See Documentary https://cetv.one/programs/plandemic-indoctrination
549
      See https://www.globalresearch.ca/after-the-lockdown-a-global-coronavirus-vaccination-program/5706547

                                                Page 169 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 209 of 406 PageID #:209

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


Him who made heaven and earth, the sea and springs of water.‖ And another angel followed,
saying, ―Babylon is fallen, is fallen, that great city, because she has made all nations drink of the
wine of the wrath of her fornication.‖

Then a third angel followed them, saying with a loud voice, ―   If anyone worships the beast and
his image, and receives his mark on his forehead or on his hand, he himself shall also drink of
the wine of the wrath of God, which is poured out full strength into the cup of His indignation. . .
. Here is the patience of the saints; here are those who keep the commandments of God and the
faith of Jesus [Revelation 14:6-12].550




      Then I looked, and behold, a* Lamb standing on Mount Zion, and with Him one hundred and
                forty-four thousand, having His Father's name written on their foreheads

XXXX. HUMANITY ARE STUBBORN BY NATURE: REVELATION 16

Mr. President, in the book of revelation chapter 16 it shows that mankind instead of asking God
for forgiveness, they blasphemed the God of heaven due to their pain and we see this same exact
parable in the 10 plagues which hit Egypt‘s pharaoh because he was stubborn.551

           But the Lord hardened the heart of Pharaoh; and he did not heed them, just as the Lord
           had spoken to Moses [Exodus 9:12].552

The same is true when the World witnesses diseases, hurricanes, and plagues.


550
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Revelation+14%3A6-12&version=NKJV&btn=View
551
    See https://youtu.be/GJleW4TCQM0 see https://youtu.be/HXmru6NrSAY
552
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Exodus+9%3A12&version=NKJV&btn=View

                                            Page 170 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 210 of 406 PageID #:210

                        ―
                        I came to complete not to refute. I came light to the World.‖ Jesus Christ




                                 The last 7 bowls of God‟s wrath

Then I heard a loud voice from the temple saying to the seven angels, ―      Go and pour out the
bowls* of the wrath of God on the earth.‖ So the first went and poured out his bowl upon the
earth, and a foul and loathsome sore came upon the men who had the mark of the beast and those
who worshiped his image. Then the second angel poured out his bowl on the sea, and it became
blood as of a dead man; and every living creature in the sea died. Then the third angel poured out
his bowl on the rivers and springs of water, and they became blood. And I heard the angel of the
waters saying: ― You are righteous, O Lord, because you have judged these things. For they have
shed the blood of saints and prophets, and you have given them blood to drink. For it is their just
due.‖ And I heard another from the altar saying, ―     Even so, Lord God Almighty, true and
righteous are your judgments.‖

Then the fourth angel poured out his bowl on the sun, and power was given to him to scorch men
with fire. And men were scorched with great heat, and they blasphemed the name of God who
has power over these plagues; and they did not repent and give Him glory. Then the fifth angel
poured out his bowl on the throne of the beast, and his kingdom became full of darkness; and
they gnawed their tongues because of the pain. They blasphemed the God of heaven because of
their pains and their sores, and did not repent of their deeds.

Then the sixth angel poured out his bowl on the great river Euphrates, and its water was dried up,
so that the way of the kings from the east might be prepared. And I saw three unclean spirits like
frogs coming out of the mouth of the dragon, out of the mouth of the beast, and out of the mouth
of the false prophet. For they are spirits of demons, performing signs, which go out to the kings

                                         Page 171 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 211 of 406 PageID #:211

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


of the earth and of the whole World, to gather them to the battle of that great day of God
Almighty. ― Behold, I am coming as a thief. Blessed is he who watches, and keeps his garments,
lest he walks naked and they see his shame.‖ And they gathered them together to the place called
in Hebrew, Armageddon [Revelation 16:1-16].553




          Pretty difficult scenes to picture [That is the parable] Not the pain but stubbornness

Have we forgotten the different voices to the Lord, God?

A. THE VOICES OF GOD

       o The first voice to the Lord was the voice of the creator; let there be light, and there was
         light [Genesis 3:1]; let there be life, and there was life; let there be human, and there was
         a human. This was the first voice of the Lord, the voice of the creator.

       o Then, we heard the voice of the Lord; a voice of blessing. Let the land produce
         vegetation: seed-bearing plants and trees on the land that bear fruit with seed in it,
         according to their various kinds. Let the water teem with living creatures, and let birds fly
         above the earth across the vault of the sky [Genesis 1:20]. This was the second voice of
         the Lord, the voice that blesses.

       o Then, we heard the voice of the Lord; a voice of a teacher; you shall eat from all that is in
         Garden of Eden, but you must not eat fruit from the tree that is in the middle of the
         garden, and you must not touch it, or you will die [Genesis 3:3].
553
      See http://www.copticchurch.net/cgibin/bible/index.php?r=Revelation+16%3A1-16&version=NKJV&btn=View

                                               Page 172 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 212 of 406 PageID #:212

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXXXI. THE TRANSFORMATION OF CHINA: FROM PAGAN TO CHRISTIANITY

The number of Christians in Communist China is growing so steadily that by 2030 it could have
more churchgoers than America, reports The Telegraph. China on Course to Become ‗World‘s
Most Christian Nation‘.

The People‘s Republic of China remains, at least officially, an atheist country. But the number of
Christians in China has grown from one million in 1949 to more than 49 million in 2010. Experts
believe that number could more than triple over the next generation:

          Prof Yang, a leading expert on religion in China, believes that number will swell to around
          160 million by 2025. That would likely put China ahead even of the United States, which
          had around 159 million Protestants in 2010 but whose congregations are in decline.

          By 2030, China‘s total Christian population, including Catholics, would exceed 247
          million, placing it above Mexico, Brazil and the United States as the largest Christian
          congregation in the world, he predicted.

          ―Mao thought he could eliminate religion. He thought he had accomplished this,‖ Prof
          Yang said. ―
                     It‘s ironic – they didn‘t. They actually failed completely.‖

The Rise of Christianity: How the Obscure, Marginal Jesus Movement Became the Dominant
Religious Force in the Western World in a Few Centuries.554

Hence, for a stubborn World who think they knew better, do not ever think that the Lord, God is
not working for the good of the Earth. Branches of leaves from the same vine gets cut off
because they bear no fruits and God leads to the growth of new branches which prosper and
persist, until they bare fruits.

           Every branch in Me that does not bear fruit He takes away; and every branch that bears
           fruit He prunes, that it may bear more fruit [John 15:2].555

Here is the Parable: Master why do you speak in parables whenever crowds are near:556

      o    Emperor Diocletian (Rome) fell and Christianity spread throughout Rome.
      o    Nicolae Ceausescu (Romania) fell and Christianity spread throughout Romania.
      o    Vladimir Lenin & Josephj Stalin (USSR) fell and Christianity spread throughout Russia.
      o    General Mao (China) fell and Christianity is spreading throughout China.

They all wanted to be like a God, enforcing an atheist agenda and they all fell.


                           ☦✝☦✝☦✝☦✝☦✝☦✝
554
    See book https://www.amazon.com/The-Rise-Christianity-Religious-Centuries/dp/0060677015
555
    See https://www.copticchurch.net/bible?r=John+15%3A2&version=NKJV
556
    See https://youtu.be/0feZQkHbCkM?t=2619

                                             Page 173 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 213 of 406 PageID #:213

                        ―
                        I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXXXII. THE HARSH PROPHECY CONCERNING CHINA

The voice of the Lord came to me saying ―    Who has ascended into heaven, or descended? Who
has gathered the wind in His fists? Who has bound the waters in a garment? Who has established
all the ends of the earth? What is His name, and what is His Son's name, if you know?

And I answered: Behold! Jesus Christ, the King of kings, the Lord, of Lords, the Master and the
Servant; God in flesh, glory in the highest Emmanuel. And the Earth‘s mountains trembled in
fear, shouting grace, grace to him, Elohim!

A harsh prophecy was told to me concerning China; full of clamor, a tumultuous city, a happy
city, your fallen have not fallen by the sword, nor have they died in war. The traitor shall be
betrayed and the mighty men shall collapse. All your officers wandered together, because of the
bow they were bound; all those found of you were bound together; from afar they fled.

And it came to pass that the choice of your valley were filled with chariots and the riders laid
[siege] to the gate. And then I saw the great Wall in Beijing, glorious in its length, and the son of
man came down to it, walking on it, and the voices of the angels shouted: Clear the way for the
Lord came to China at last, to its Emperors and Empresses, and they all fell down on their knees
in fear from the dazzling light saying who is able to stand before the Lamb.

Behold, the Lord shall cast you about with a mighty toss, and cause you to fly. He shall wind you
around like a turban, like a surrounding wall, to a land of ample space; there you shall die, and
there shall the chariots of your glory become the shame of the house of your master.

From Shanghai to Shenzhen; from Qingdao to Tianjin; and from Ningbo-Zhoushan to Hong
Kong shall the mighty proud warriors of these cities collapse and I raise up a mighty men who I
will dress him with your tunic, and with your girdle I will gird him, and your authority will I
place into his hand, and he shall become a father to the inhabitants of China and to the house of
Lord, Jesus Christ.

Then the voice of the Lord came to me saying: China, look at your past and present emperors,
they all fell and vanished in the sands of history: From General Mao Zedong to Xi Jinping.

Be silent, ye island dwellers; be ashamed, for the sea said, the stronghold of the sea, saying, ―
                                                                                                I
have not travailed, nor have I borne, neither have I reared young men nor have I raised virgins.
Your south china sea shall become an empty field for it is on that day that your warriors shall
collapse and your mighty men shall scream, remembering the days of the Battle of Xiangjiang.‖

And in that moment, I saw a sign in the sky, illuminating in glorious light, and a shout of
thunderous storms coming down upon the Earth saying ―        There is no Communist, or Socialist or
any other party on the Earth but a party of Good vs. Evil; a party that sees the Lord and fear him;
a party that asks for the Lord to bless them; a party that seeks wisdom and righteousness.‖

For behold the Lamb comes forth from his place to visit the iniquity of the dweller of the land
upon him: and that land shall be China, for they will know the Lord and he shall protect them.

                                          Page 174 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 214 of 406 PageID #:214

                             ―
                             I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXXXIII. REPUBLICANS VS DEMOCRACTS: THE PARABLE TO BLIND EYES

Throughout history, both Republicans and Democrats had their fair share of good and bad
policies and they both tend to correct each others. Many have not realized what President Trump
did to the soul of the United States of America but I have seen it all.

Without President Trump being elected:

       1.   We wouldn't see the Democrats working harder to protect the weak.
       2.   We wouldn't see Republicans being re-united by forgetting corporate lobbyists.
       3.   We wouldn't see how the system really runs, from the main stream media, to lobbyists.
       4.   Islamists wouldn't be confronted because under the Obama administration, he supported
            the Muslim Brotherhood‘s agenda in Egypt and no Democrat told him he was wrong.

Mr. President, this was my initial view of a World that I only saw from the outside. However, the
Lord, God placed me in the path of Former President Donald J. Trump and he sends me out to
face Beasts, starting with Kenneth Marcus, a lobbyist who worked on behalf of Israel and against
the United States of America.

Mr. President, I was taught us in high school and later in law school the separation of the 3
branches of a government (Legislative, Executive, and Judicial) but the reality is that all 3
branches of the government are owned by wealthy Jews and Israel said it.

On October 3, 2001, I.A.P. News reported that according to Israel Radio (in Hebrew) Kol Yisrael
an acrimonious argument erupted during the Israeli cabinet weekly session last week between
Israeli Prime Minister Ariel Sharon and his foreign Minister Shimon Peres. Peres warned Sharon
that refusing to heed incessant American requests for a cease-fire with the Palestinians would
endanger Israeli interests and turn the US against us. Sharon reportedly yelled at Peres, saying
―don‘t worry about American pressure, we the Jewish people control America.‖

            I am aware how almost impossible it is in this country to carry out a foreign policy [in the
            Middle East] not approved by the Jews. . . terrific control the Jews have over the news
            media and the barrage the Jews have built up on congressmen. . . I am very much
            concerned over the fact that the Jewish influence here is completely dominating the scene
            and making it almost impossible to Congress to do anything they don‟t approve of. The
            Israeli embassy is practically dictating to the congress through influential Jewish people
            in the country, said Ariel Sharon to Shimon Perez.557

No one lights a lamp and covers it with a bowl. Instead, they put it on a stand, so that those who
come in can see the light. Whatever is hidden away will be brought out into the open, and
whatever will be covered up will be found and brought out to light. Therefore take heed how you
hear. For whoever has, to him more will be given; and whoever does not have, even what he
seems to have will be taken from him [Luke 8:16-18].558


557
      See https://www.mediamonitors.net/sharon-to-peres-we-control-america/
558
      See https://youtu.be/0feZQkHbCkM?t=2712

                                               Page 175 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 215 of 406 PageID #:215

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


A. THE LEGISLATIVE BRANCH: CONGRESS

Mr. President, both documentary ―   Blood Money‖ and the ―   U.S.A Lobby‖ shed light on how
congress operates, who pays the fees, and who collects them, and how the special interest gets
fulfilled.559 The Jewish people were involved in both documentaries; however, there are those
who leaned toward the left while others who leaned toward the right and the words of Theodore
Herzl are coming to light ―W ealthy Jews play and the World dances.‖560

For the Lord, God said the following:

          For the love of money is a root of all kinds of evil, for which some have strayed from the
          faith in their greediness, and pierced themselves through with many sorrows [1 Timothy
          6:10].561




              The Sad Reality of This World - You Have No Choice ft George Carlin.562

Forget the politicians; the politicians are put there to give you the idea that you have freedom of
choice. You don‘t! You have no choice. You have owners, they own you. They own everything,
they own all the important lands, they own and control the corporations. They‘ve long since
bought and paid for the senate, congress, the state houses, the city halls. They‘ve got the judges
in their back pockets and they own all the big media companies, so they control just about all
news and information that you get to hear, they got you by the balls . . . They want more for

559
    See Blood Money https://youtu.be/lFimy3QXqSc see USA Lobby https://youtu.be/3lSjXhMUVKE ,
https://youtu.be/XytkI7afHcQ , https://youtu.be/Mm-Dm4pO0xY , https://youtu.be/_1OgxfCT044
560
    See the Founder of Israel own words: https://youtu.be/eB7tr0MBTjA?t=291
561
    See https://www.copticchurch.net/bible?r=1+Timothy+6%3A10&version=NKJV&showVN=1
562
    See Video https://youtu.be/3fGQ8pF3wYU see also https://youtu.be/KLODGhEyLvk?t=490

                                             Page 176 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 216 of 406 PageID #:216

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


themselves and less for yourself, they don‘t want a population capable of critical thinking. They
don‘t want well informed, well educated people capable of critical thinking; that is against their
interest. It is a big Club! And you ain‘t in it, said George Carlin.563




                The love of money: Who doesn‟t lovemoney? Question is how it is used.




563
      See https://youtu.be/KLODGhEyLvk?t=588

                                               Page 177 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 217 of 406 PageID #:217

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


B. THE EXECUTIVE BRANCHE: THE PRESIDENT’S CABINET MEMBERS

Mr. President, it is no secret that both republicans and democrats work with the Jewish people,
however, it is known that Democrats work with far left Jewish organizations, while Republicans
work with far right Jewish organization.

When Former President Donald J. Trump was in power, he brought in far right Jewish lobbyist
into his cabinet; Kenneth Marcus, among many others. And when you Mr. President, came to
power, you brought in an entire left leaning cabinet of Jewish power.

THE real question becomes: how to reform these lost souls? They are stubborn as a rock, and
many do evil more than good and the World sees that and they gain evil characteristic throughout
the world of the Gentiles. Then they try to suppress it by coming up with definitions and it never
helps them! I wanted this World to go back to the basics, by defining Good vs. Evil




               Jewish by name only but they‟ve lost their origin: Children of Abraham.564

C. THE JUDICIAL BRANCH: THE COURT SYSTEM

Mr. President, I have seen it up close, Jewish lobby hold special events, wherein they invite
judges to the events, they provide them with special recognition and awards and at that moment,
the judge becomes the friend of the lobby so they can get re-elected again.

They do the same with members of the Justice Department, they do the following with members
of the Supreme Court Justice, and they do the following with state attorney generals. Through
covert diplomacy, they submit to them: as you can see, Vanita Gupta is thanking ADL CEO
Jonathan Greenblatt and in return there will be a favor.565 But who is the ADL? I will show you.

564
      See https://youtu.be/9R5VwxvUUvI?t=160
565
      See https://twitter.com/vanitaguptaCR/status/1347741100681945096

                                               Page 178 of 295
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 218 of 406 PageID #:218

                 ―
                 I came to complete not to refute. I came light to the World.‖ Jesus Christ




                                  Page 179 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 219 of 406 PageID #:219

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


The 20TH       anniversary of the infamous ―      Anti-
Defamation League (ADL) files controversy‖ in
which the ADL was discovered infiltrating, spying on
and otherwise violating the privacy rights of a large
number of anti-Apartheid, civil-rights and peace
groups through the unlawful acquisition of private data
from corrupt local law enforcement officials.566


The single best retrospective is from long-time Middle East analyst and broadcaster Jeffrey
Blankfort, who was also among those targeted by the ADL.567

Many Americans were outraged in 1993 after reading mainstream press accounts of a vast
national ADL spy network with organelles passing information not only to Israel's Mossad but
also Apartheid South African intelligence services — possibly resulting in the mysterious death
of Chris Hani and the rushed deportation/detention of many Palestinians. Declassified FBI files
newly reveal not only the flood of constituent letters pouring into Congress and the FBI's
unfulfilled assurances that justice would be served, but the ADL's use of proven tactics that the
Israel lobby has deployed since the 1940's to skirt accountability for major criminal violations.

The FBI files, originally scheduled for declassification in 2038, were suddenly released to IRmep
under the Freedom of Information Act on November 20, 2013 and may now be browsed and
downloaded from the Israel Lobby Archive.568 It is a timely release since one of Israel's most
harmful spies, Arnon Milchan, is openly boasting about his criminal exploits and Americans may
soon demand not only that unsuccessful old law enforcement tactics be retired but new strategies
be fielded to punish Israel lobby wrongdoers and end their long stint of immunity.

The Anti-Defamation League went after the shareholders in order to influence tech companies to
ban individuals like Nathanael.569

          GREENBLATT: And I‘ll tell you a story. Last year with Twitter, I heard from people ...
          you know journalists, broadcast and print, who would interview me and then afterwards
          they would say, ― I‘m worried about the anti-Semitic abuse being launched at me.‖ I said,
          ―What do you mean?‖ So we organized a task force to look at this last year and we pulled
          some sample Twitter data. We found millions and millions and millions of anti-Semitic
          messages. Tens of thousands of messages directed specifically at Jewish journalists. And
          when this story broke, Twitter initially wasn‘t willing to listen to us. But if you remember
          how their M&A talks got derailed last year when Disney pulled back and Salesforce
          pulled back.

          SWISHER: Derailed is a kind way of putting it.


566
    See https://www.irmep.org/ADLespionage.asp
567
    See https://www.counterpunch.org/2013/06/12/adl-spies/
568
    See https://www.israellobby.org/ADL-FBI/
569
    See https://www.bitchute.com/video/t19aMwJIleUv/ , see https://www.bitchute.com/video/gOIzb7GEQzPe/

                                            Page 180 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 220 of 406 PageID #:220

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


          GREENBLATT: Maybe.

          SWISHER: Nobody wanted to buy them.

          GREENBLATT: And part of the reason they said was concern about the liability on the
          platform. I think in part that was because of the report that we released. And so here‘s
          what happened there. Twitter realized this is no longer a stakeholder issue; it‘s actually a
          shareholder issue. And this is what my own experience in business...

          SWISHER: Explain the difference between them.

          GREENBLATT: A stakeholder issue is where a small group of activists expresses a
          concern and it‘s a marginal issue and you deal with it out of the CSR office. It‘s kind of
          nice to have. A shareholder issue is when you deal with it out of the investor relations
          office and it‘s an absolute must because if your share price is going down, that suddenly
          gets the board‘s attention and gets your shareholders‘ attention in a different way.

What Greenblatt is explaining in not-so-veiled terms is that the ADL realized that dissident,
counter-cultural political ideas were gaining in popularity, and no appeal to the broad masses of
voters, citizens or social media users (stakeholders) could stop them.570 So the ADL shifted from
a policy of appealing to the majority, to strong-arming the handful of big money men behind the
corporations into acquiescing.

Jonathan Greenblatt took over as CEO of the ADL in 2015. 571 This made Greenblatt especially
suited to an age when trillion-dollar technology corporations top lists of the richest companies in
the world, and when income inequality in the United States reaches historic levels. 572 Whereas
the old ADL operated under a mask of far left ― civil rights‖ advocacy and supposed championing
the underdog, the new ADL under Greenblatt is more than comfortable with robber baron
oligarchy ruling the country. This makes sense in an era when Greenblatt‘s fellow tribes people
include five of the top ten wealthiest individuals living in the United States.573 As we have seen
in my 15th letter, how Google and Facebook tried not only to suppress free speech but greed has
dominated their souls.574

ADL finally admits, the rabbit is out of the box and we can‘t put it back, he adds ―
                                                                                   we have to
deal with it.‖ What ADL tried to explain is that they cannot any longer control what they can
promote and so the eyes can now see who is good and who is evil.

How the ADL‘s Israel Advocacy Undermines Its Civil Rights Work, wrote Jewish Currents.575
570
    See Podcast https://podcasts.apple.com/qa/podcast/how-to-fight-extremism-online-jonathan-greenblatt-
ceo/id1011668648?i=1000394726962 see https://www.vox.com/2017/11/17/16667352/transcript-anti-
defamation-league-ceo-jonathan-greenblatt-rights-hate-speech-jew-recode-decode
571
    See https://twitter.com/JGreenblattADL
572
    See https://www.cbsnews.com/news/income-inequality-in-america-is-at-its-highest-level-in-more-than-50-
years-census-report-today-shows/
573
    See https://www.timesofisrael.com/5-jews-make-forbes-list-of-top-10-wealthiest-americans/
574
    See Mark Zuckerberg https://twitter.com/IntheNow_tweet/status/1179123085133467649
575
    See https://jewishcurrents.org/how-the-adls-israel-advocacy-undermines-its-civil-rights-work/

                                              Page 181 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 221 of 406 PageID #:221

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ




                                           The History of ADL576




576
      See https://www.irmep.org/ADLespionage.asp

                                               Page 182 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 222 of 406 PageID #:222

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXXXIV. THE DEPARTMENT OF JUSTICE: THE PARABLE TO JUSTICE

Mr. President, Attorney General William Barr was a gem among the Justice Department because
he learned the parable toward a justice system; the differences between law vs. love, despair vs.
hope, destroy vs. reform.577 AG Barr listened to the voice of the weak and he learned many
things; things that his best advisors wouldn‘t tell him and he sets out to re-educate his own ranks.

          Name one successful organization where the lowest level employees‘ decisions are
          deemed sacrosanct. There aren‘t any. Letting the most junior members set the agenda
          might be a good philosophy for a Montessori preschool, but it‘s no way to run a federal
          agency. Good leaders at the Justice Department — as at any organization — need to trust
          and support their subordinates. But that does not mean blindly deferring to whatever
          those subordinates want to do.

          We should not prosecute someone for wire fraud in Manhattan using a legal theory we
          would not equally pursue in Madison or in Montgomery, or allow prosecutors in one
          division to bring charges using a theory that a group of prosecutors in the division down
          the hall would not deploy against someone who engaged in indistinguishable conduct.

          We must strive for consistency. And that is yet another reason why centralized senior
          leadership exists — to harmonize the disparate views of our many prosecutors into a
          consistent policy for the Department. As Justice Jackson explained, ― we must proceed in
          all districts with that uniformity of policy which is necessary to the prestige of federal
          law.‖




          In short, it is important for prosecutors at the Department of Justice to understand that
          their mission — above all others — is to do justice. That means following the letter of

577
   See http://www.copticchurch.net/cgibin/bible/index.php?r=John+8%3A1-11&version=NKJV&btn=View Go and
sin no more https://youtu.be/w5GXnM_TxSQ

                                           Page 183 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 223 of 406 PageID #:223

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


          the law, and the spirit of fairness. Sometimes that will mean investing months or years in
          an investigation and then concluding it without criminal charges. Other times it will
          mean aggressively prosecuting a person through trial and then recommending a lenient
          sentence, perhaps even one with no incarceration.578

Mr. President, these same words angered the mighty proud and arrogant prosecutors, the ones
who couldn‘t see passed their feet; James D. Herbert wrote a small article and the main stream
media jumped on it with false narrative titles.579

          And whoever exalts himself will be humbled, and he who humbles himself will be
          exalted [Matthew 23:12].580




But James D. Herbert forgot what AG Barr did for many inmates, releasing them out of jail and
into home confinement; freedom at least, many shouted!

      o AG William Barr expediting release of vulnerable inmates at federal prisons swamped by
        coronavirus.581

578
    See https://www.justice.gov/opa/speech/remarks-attorney-general-william-p-barr-hillsdale-college-
constitution-day-event
579
    See https://www.bostonglobe.com/2020/09/24/opinion/barr-dishonors-justice-department/
580
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Matthew+23%3A12&version=NKJV&btn=View

                                            Page 184 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 224 of 406 PageID #:224

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


      o Attorney General William Barr orders release of more federal inmates due to coronavirus
        pandemic.582

The same James D. Herbert, claims the following within his article yet he was proud of a justice
department that was able to suppress the voices of the weak and call themselves ―       justice‖.
Consider the following cases wherein, the Department of Justice decline to prosecute these cases
despite Office of Inspector General reports.

          For 30 years I have been proud to say I work for the Department of Justice, but the
          current attorney general has brought shame on the department he purports to lead said
          James D. Herbert.

However, where was James D. Herbert and many like him when the Department of Justice
dropped many cases like these and more? A strong heart is a heart that is humble which
acknowledge their own mistakes and tries to reform from within but a weak heart is a heart that
hides and runs in the shadow trying to portray a false reality to the public.

      o Findings of Misconduct by an FBI Special Agent for Contacting Witnesses for an
        Improper Purpose, Divulging Law Enforcement Sensitive Information to Unauthorized
        Individuals, Providing Misleading Testimony, Providing False Information to the OIG,
        Mishandling Classified Information, and Misusing Government Devices and his
        Position.583
      o Findings of Misconduct by an FBI Special Agent for Receiving Gifts from a Former FBI
        Confidential Human Source, Using the Source after Deactivation, Protecting the Source
        and the Source‘s Illegal Business, Misusing FBI Assets for Personal Gain, Lack of
        Candor, and Computer Security Policy Violations.584
      o Findings of Misconduct by an FBI Official for Accepting Gifts From Members of the
        Media and for Lack of Candor.585
      o Findings of Misconduct by a Senior DOJ Official for Ethical Misconduct, Sexual Harass
        ment, Sexual Assault, and Lack of Candor to the OIG.586
      o Findings of Misconduct by an FBI Supervisory Special Agent for Making False
        Representations, Working for an FBI Contractor, Accepting Gifts from an FBI Applicant,
        Assisting the FBI Applicant in the Employment Selection Process, and Misusing a
        Government Vehicle and Cell Phone.587

I will tell you Mr. President, what DOJ career lawyers were doing; only receiving blessings
among themselves and the word justice meant something else, and here you see the parables.

581
    See https://www.usatoday.com/story/news/politics/2020/04/03/ag-william-barr-expediting-prison-releases-
feds-swamped-virus/2946433001/
582
    See https://www.cnbc.com/2020/04/04/ag-william-barr-orders-release-of-federal-inmates-due-to-
coronavirus.html
583
    See https://web.archive.org/web/20190802015430/https://oig.justice.gov/reports/2018/f180430.pdf
584
    See https://web.archive.org/web/20200625235855/https://oig.justice.gov/reports/2018/f180806.pdf
585
    See https://web.archive.org/web/20200622080308/https://oig.justice.gov/reports/2018/f181016.pdf
586
    See https://web.archive.org/web/20200819171453/https://oig.justice.gov/reports/2018/f181204.pdf
587
    See https://web.archive.org/web/20190205195450/https://oig.justice.gov/reports/2019/f190205.pdf

                                              Page 185 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 225 of 406 PageID #:225

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


If you love only the people who love you, why should you receive a blessing? For even sinners
love those who love them. And if you do good to those who do good to you, why should you
receive a blessing? Even sinners do that [Luke 6:32-34].588

So what is the best definition for justice? Learn the parable in order to reform hearts.




Love doesn't mean injustice. Love also doesn't mean to be immoral. Mercy is also justice. But
many people take all these words verbatim. If they seek justice, they forget mercy; and if they
seek mercy, they forget justice; and if they seek love, they forget morals and norms.

A. SENIOR LEADERSHIP AT THE JUSTICE DEPARTMENT: ROD ROSENSTEIN

Mr. President, when my path crossed path with Kenneth Marcus because of my ongoing case
with Office for Civil Rights [OCR], it is a text book case of Jews discriminating against a Coptic
in law school; it is also a case of where federal employers corrupted themselves because of that
same subject ―  Jewish‖. From OCR, to OIG, to DOJ. Four years till this very day and one
administration left [Trump] and a new one came [Biden] and nothing changed.

588
   See http://www.copticchurch.net/cgibin/bible/index.php?r=Luke+6%3A32-34&version=NKJV&btn=View see
https://youtu.be/0feZQkHbCkM?t=2117

                                           Page 186 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 226 of 406 PageID #:226

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


God placed me in the path of Kenneth Marcus and the Israeli lobby and it was that same lobby
that collapsed during my journey.589

Kenneth Marcus‘s heart was dark, no matter how much I tried for the past 2 years to change him
while he was in office, he never wanted to change. He is one of those branches that the Lord,
God cuts and throws it away because it bears no fruit. Like a viper, he tried to slip the IHRA
definition without congress approving such definition, so in that sense, he brought liability to
DOE/OCR.

          On August 27, 2018, Secretary Kenneth Marcus granted ZOA‘s appeal based on IHRA
          definition.590

          The Department has not adopted a definition of anti-Semitism, Hill said in an e-mail.591

Right after what Kenneth Marcus did, I e-mailed him saying

          ―If you have good intention with your policies on school campuses, then God bless you
          but if not, then God will show the truth in the right time.‖




589
    See https://www.haaretz.com/us-news/.premium-behind-the-scenes-of-the-israel-project-collapse-as-it-
shutters-jerusalem-office-1.7612478
590
    See letter written by Kenneth Marcus https://www.politico.com/f/?id=00000165-ce21-df3d-a177-
cee9649e0000
591
    See https://www.politico.com/story/2018/09/11/trump-anti-semitism-schools-781917

                                              Page 187 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 227 of 406 PageID #:227

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


Mr. President, what happened next wondered many yes. Lo and Behold! the leaked documentary
was released to the public few days from my e-mail to Kenneth Marcus and God did indeed
show how wicked Kenneth Marcus is, trying to influence the federal government, but by now we
all know the Federal Government is bought by the Jews, they just couldn‘t say it out loud.592

Mr. President, what happened next was how senior Jewish leaders at the Justice Department
corrupted themselves. Under the advice of the State Department is to reach out to both congress
and the Department of Justice.




And so I did reach out to the Justice Department senior leaders directly via e-mail, at that time
was Jesse Panuccio and Beth A Williams installed by none other than ―   Rod Rosenstein.‖ What
happened next was that after my direct e-mails dated September 23, 2018 and September 24,
2018 along with a short phone conversation. I found that Rod Rosenstein on September 25, 2018
updated the Department of Justice‘s DOJ Manual in a press release.593 And in it, here you find a
Jewish man protecting and covering for another Jewish man inside the Justice Department, the
same hypocritical man who was shouting ―    rule of law‖ constantly in congress when he was
questioned by Rep Jim Jordan.594

Here is the blue print for protection, Disclosure of Foreign Influence Operations.595

          Foreign influence operations will be publicly identified as such only when the
          Department can attribute those activities to a foreign government with high confidence.

592
    See https://youtu.be/XytkI7afHcQ?t=1958 , https://youtu.be/XytkI7afHcQ?t=2504 ,
https://youtu.be/XytkI7afHcQ?t=2004
593
    See https://www.justice.gov/opa/pr/department-justice-announces-rollout-updated-united-states-attorneys-
manual
594
    See https://youtu.be/b0Etlf4tc0s
595
    See https://www.justice.gov/jm/jm-9-90000-national-security#9-90.730

                                              Page 188 of 295
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 228 of 406 PageID #:228

                   ―
                   I came to complete not to refute. I came light to the World.‖ Jesus Christ


    Disinformation or other support or influence by unknown or domestic sources not acting
    on behalf of a foreign government is beyond the scope of this policy.




                           Email dated September 23, 2018




                           Email dated September 24, 2018

                                    Page 189 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 229 of 406 PageID #:229

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ




            Department of justice manual was updated September 25, 2018 [Next day].596

Mr. President, take notice, here is the parable; the same person who objected to Kenneth Marcus
nomination is now the 3rd highest rank at the Justice Department, Vanita Gupta. Vanita Gupta
was the President and CEO of the Leadership Conference on Civil and Human Rights after she
left the Obama‘s administration.597


596
    See https://www.justice.gov/opa/pr/department-justice-announces-rollout-updated-united-states-attorneys-
manual
597
    See https://civilrights.org/resource/oppose-confirmation-kenneth-marcus-assistant-secretary-civil-rights/ and
see https://civilrights.org/2018/01/11/civil-rights-groups-urge-senate-help-committee-reject-confirmation-ken-
marcus-head-ocr/ see Vanita Gupta profile https://civilrights.org/about/our-staff/vanita-gupta/#

                                                Page 190 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 230 of 406 PageID #:230

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


However, Mr. President, Vanita Gupta under the Obama administration did injustice with my
discrimination complaint, only to find that my case was picked up by the Department of
Education. Now she returns to the Justice Department 4 years later, looking at how my case
became a giant boulder on her shoulder. Question that I will ask her, did she change? Will she do
justice in my case or try to destroy it just like many others tried to do till this very day.




This time, Vanita Gupta is returning to my case where she will see how officials in several
departments corrupted themselves by their own hands instead of doing good, they choose evil, to
destroy my case and every time they try, they fall, never do they rise up. They take pride in their
power and strength until that power that is given to them from above is taken away from them.

Just as I prayed to the Lord, God and God fulfilled. Haven‘t you seen what the Lord, God did
bringing down haughty Jewish companies like Blackrock?598 Larry Fink is the Chairman and
CEO of Blackrock.599

          ―In my 44 years in finance, I have never experienced anything like this,‖ Larry Fink
          (Jewish) wrote in the letter in the ETF giant‘s annual report.600

598
    See https://en.wikipedia.org/wiki/BlackRock
599
    See https://en.wikipedia.org/wiki/Larry_Fink
600
    See https://www.barrons.com/articles/blackrock-ceo-larry-fink-sounds-cautiously-optimistic-51585597662

                                              Page 191 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 231 of 406 PageID #:231

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXXXV. REJECT JEWISH HATRED: JEWISH EVIL HEARTS ARE TEACHING TO
HATE JESUS CHRIST

And seek the peace of the city where I have caused you to be carried away captive, and pray to
the Lord for it; for in its peace you will have peace [Jeremiah 29:7].601

The Jewish people will reject Jesus Christ as the Messiah602 but they will anoint a false prophet
like Rabbi Sabbatai Zeni to be their Messiah until he turned them down and converted to
Islam.603




                              The False Messiah who sold the Jews for $$

The Jewish people are looking for power on Earth not Salvation and for that reason; they are
losing their souls for thousands of years to the Devil. These were the words of King David to
God — what profit is there in my blood, when I go down to the pit? Will the dust praise you?


601
    See https://www.copticchurch.net/bible?r=Jeremiah+29%3A7&version=NKJV&showVN=1
602
    See Hateful Rabbi https://youtu.be/xw8l8G-uhnA?t=54 vs. Rabbi Shmuley Boteach remarks relative to Jesus
Christ’s teachings https://youtu.be/5KBBRfSiDUY , see also love https://youtu.be/ynnjGKwVTjg?t=1688
603
    See https://en.wikipedia.org/wiki/Sabbatai_Zevi, see https://youtu.be/L0dnd2ZMUkM

                                               Page 192 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 232 of 406 PageID #:232

                             ―
                             I came to complete not to refute. I came light to the World.‖ Jesus Christ


Will it declare your truth? [Psalms 30:9].604 Here you will find that Kind David never wanted to
be in hell but to be with the Lord, God. Here is when the soul leaves the body and either goes
down the pit or up to heaven.

A. THE STORY OF SABBATAI SEVI: THE FALSE PROCLAIMED MESSIAH

Apart from this general Messianic belief, there was another computation, based on an interpreted
passage in the Zohar (a famous Jewish mystical text), and particularly popular among the Jews,
according to which the year 1648 was to be the year of Israel's redemption by their long-awaited
Jewish Messiah.

At age 22 in 1648; Sabbatai started declaring to his followers in Smyrna that he was the true
Messianic redeemer. In order to prove this claim he started to pronounce the Tetragrammaton, an
act which Judaism emphatically prohibited to all but the Jewish high priest in the Temple in
Jerusalem on the Day of Atonement. For scholars acquainted with rabbinical, and kabbalistic
literature, the act was highly symbolic. He would also claim that he could fly, but explained to
his beholders that he couldn't do so in public because they were 'not worthy enough' to witness
the sight. So too, he declared regularly that he was having various visions of God. He revealed
his Messiahship early on to Isaac Silveyra and Moses Pinheiro, the latter a brother-in-law of the
Italian rabbi and kabbalist Joseph Ergas.

      ―I, Abraham, was confined in a cave for forty years, and I wondered greatly that the time of
      miracles did not arrive. Then was heard a voice proclaiming, 'A son will be born in the
      Hebrew year 5386 [the year 1626 CE] to Mordecai Zevi; and he will be called Shabbethai. He
      will humble the great dragon; ... he, the true Messiah, will sit upon my throne.‖ Declared
      Zevi.

Nehemiah, however, escaped to Constantinople, where he pretended to embrace Islam to get an
audience with the kaymakam. He told him of Sabbatai's ambitions. The kaymakam informed the
Sultan, Mehmed IV. Sabbatai was taken from Abydos to Adrianople, where the sultan's vizier
gave him three choices;

       1) Subject himself to a trial of his divinity in the form of a volley of arrows (in which should
          the archers miss, his divinity would be proven);
       2) Be impaled; or
       3) Convert to Islam.

B. THE JEWISH PEOPLE LOVE FOR MONEY AND LIFE: EARTH’S SACRIFICES

The Sultan knew Jews crave money and this is what Sultan Mehmed IV got out of Sabbatai Sevi.

On the following day (September 16, 1666) Zevi came before the sultan, cast off his Jewish garb
and put a Turkish turban on his head. Thus his conversion to Islam was accomplished. The sultan
was much pleased, and rewarded Sabbatai by conferring on him the title (Mahmed) Effendi, and
appointing him as his doorkeeper with a generous salary. Sarah and approximately 300 families
604
      See https://www.chabad.org/library/bible_cdo/aid/16251#v10

                                                Page 193 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 233 of 406 PageID #:233

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


among Sabbatai's followers also converted to Islam. These new Muslims thereafter were known
as dönmeh (converts). The sultan's officials ordered Sabbatai to take an additional wife to
demonstrate his conversion. Some days after his conversion he wrote to Smyrna: ―
                                                                               God has made
me an Ishmaelite; He commanded, and it was done. The ninth day of my regeneration.‖




          Sultan Mehmed IV showed the Jews that he bought their false messiah with $$.605

Mr. President, take notice the word ―
                                    Effendi‖ is used with Rabbi Ovadia Yosef‘s.

          Why are gentiles needed? They will work, they will plow, they will reap. We will sit like
          an effendi and eat… That is why gentiles were created.606

C. THE STORY OF SHLOMO YEHUDAH: ISRAEL NEW PROCLAIMED MESSIAH

Mr. President, in 2021, story broke out of a new rabbi emerging, proclaiming himself to be the
messiah and the Jewish community in Israel all came around him to embrace his false teachings
when he calls all ― Jews are holy‖ and that ―  Only Jews are created on God‘s image.‖ 607 Here you
find this man is preaching to multitude something about pride; no one is holy but the Lord, God.
Second here you see how that man is misreading the Torah or did he forget the story of Hagar?
And the Jewish people will continue to crave anything on Earth but not one thing, their own
salvation. For that reason, they are the last for the sake of the Gentiles



605
    See the scene https://youtu.be/L0dnd2ZMUkM?t=247
606
    See https://www.timesofisrael.com/5-of-ovadia-yosefs-most-controversial-quotations/
607
    See the videos https://youtu.be/coHuY72GQU4?t=80 see https://youtu.be/GIp2HA0Paf4?t=193

                                            Page 194 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 234 of 406 PageID #:234

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


For I do not desire, brethren, that you should be ignorant of this mystery, lest you should be wise
in your own opinion, that blindness in part has happened to Israel until the fullness of the
Gentiles has come in. And so all Israel will be saved, as it is written: ―The Deliverer will come
out of Zion, And He will turn away ungodliness from Jacob; For this is My covenant with them,
When I take away their sins.‖ [Romans 11:25-27].608

D. THE WHITE HOUSE IS DECLARING JEWS OWN AMERICA

Mr. President, I understand giving your weak health, the ones who are running America is not
the President this time but rather your Jewish Cabinet and in here, I will pray to the Lord, God to
re-awaken the sleeping Eagle inside your heart; in order for you to redirect your own cabinet
members rather than them redirecting you. In order for you not to say ―     I will get in trouble if I
said such and such.‖ I can sense your heart from affair but it is dull and needs reshaping.

With Former President Donald Trump, I prayed for the following: didn‗t God said he can change
people‗s hearts and have them do wonders through him? I asked didn‗t they say you were the son
of Joseph, the carpenter? Take this piece of wood and work with it, work with it by cutting and
shaping it to craft a beautiful chair, a throne that you can sit on.

With you Mr. President, I will pray for the following: Lord, Biden‘s words are one thing and his
actions are another. He has handed his rod to another and yet he proclaims ―         Unity.‖ Lord, take
this piece of ruby and ignite it with your soul before it is too late, in order for him to see and lead
because you said in Eden, the garden of God you were; every precious stone was [set in] your
covering; ruby, topaz, diamond, chrysolite, onyx, and jasper, sapphire, carbuncle, and crystal and
gold; the work of your drums and your orifices is in you; on the day of your creation they were
established [Exodus 28:13]. Lord, ruby was the first stone you‘ve used and in here, Biden claims
that he is a Catholic but with no light, yet you said for as many of you as were baptized into
Christ have put on Christ. There is neither Jew nor Greek, there is neither slave nor free, there is
neither male nor female; for you are all one in Christ Jesus. And if you are Christ's, then you are
Abraham's seed, and heirs according to the promise [Galatians 3:27-29]. Do not cast away your
ruby, but work on it, and transform it because this was your promise to mankind — I will give
you a new heart and put a new spirit within you [Ezekiel 36:25-27]. For in this great
transformation, your name shall be glorified forever and ever amen before the eyes of the
multitude.

Mr. President, in your Proclamation on Jewish American Heritage Month, the person who wrote
this for you, said the following:

          As our Nation strives to heal these wounds and overcome these challenges, let us
          acknowledge and celebrate the crucial contributions that Jewish Americans have made to
          our collective struggle for a more just and fair society; leading movements for social
          justice, working to ensure that the opportunities they have secured are extended to others,
          and heeding the words of the Torah, ― Justice, justice shall you pursue.‖609

608
  See https://www.copticchurch.net/bible?r=Romans+11%3A25-27&version=NKJV&showVN=1
609
  See https://www.whitehouse.gov/briefing-room/presidential-actions/2021/04/30/a-proclamation-on-jewish-
american-heritage-month-2021/

                                             Page 195 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 235 of 406 PageID #:235

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ




Mr. President, whoever wrote this for you to sign on it, left out the rest of the verse:

          Justice, justice shall you pursue, that you may live and possess the land the Lord, your
          God, is giving you [Deuteronomy 16:20].610

The Lord, God did not give America‘s land to the Jewish people but rather they found rescue and
solace in it from Nazi Germany and here you find the Jewish people picking verses from the
bible and perverting God‘s words for their own personal glory on Earth.




                           The Doctrine of Jesus Compared with Others.611

America was born when the Founding father wanted to reshape it according to Jesus Christ‘s
teachings and not according to the Jewish people own perverted teachings. They have perverted
the Torah for thousands of years and it is time that we show them true light before it‘s too late.612

610
    See https://www.chabad.org/library/bible_cdo/aid/9980#v20
611
    See https://founders.archives.gov/documents/Jefferson/01-40-02-0178-0002
612
    See The Jewish people lost many hearts https://en.wikipedia.org/wiki/Expulsions_and_exoduses_of_Jews

                                              Page 196 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 236 of 406 PageID #:236

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXXXVI. IS THERE ANY HOPE FOR THIS WORLD: THE PARABLE OF BIRTH

Be reassured, God is the Pantocrator (in control of everything). He rules this World. God will
never forsake mankind. God is the Lord of mankind. That is why he created human, and until
today he creates men and women. Once someone asked ―       Does God love people or not? Does
God approve of his creation or not?‖ His response was ―   God continues to create humans, every
day babies are born.‖ This means that God still loves the World but he does not love the evil that
is in the World which mankind have caused.613

You are the hope of those who have no hope, and the helper of those who have no helper; the
comfort of the fainthearted; the harbor of those in the storm. We are telling you O Lord that we
are currently in a storm! And different from Pope Tawadros II own words because he doesn‘t
know how this Journey started, I will ask you O Lord according to your own will that this storm
shall not settle until the Kings and the Emperors of the Earth know who rules this Earth and
became aware of their limited power on Earth and to never ever try to suppress the truth about
your identity.

           Then Pilate said to Him, ― Are You not speaking to me? Do you not know that I have
           power to crucify you, and power to release you?‖ Jesus answered, ―    You could have no
           power at all against me unless it had been given you from above. Therefore the one who
           delivered me to you has the greater sin.‖ From then on Pilate sought to release Him [John
           19:10-12].

I ask you O Lord to bless those nations who recognize your Glory, and to plague those nations
who suppress your true identity, for in its trouble the nations will wake up to the reality that you
are here not to judge mankind but to save humanity from sin.




613
      See https://twitter.com/open_genesis/status/1388593371183263752

                                               Page 197 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 237 of 406 PageID #:237

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXXXVII. THE PARABLE OF THE BUDDING FIG TREE

When its branch has already become tender, and puts forth leaves, you know that summer is
near. So you also, when you see these things happening, know that it Assuredly, I say to you, this
generation will by no means pass away till all these things take place. Heaven and earth will pass
away, but my words will by no means pass away [Mark 13:28-31].614




                                     The Parable of the Fig Tree

One of the first recurring themes I see in the scripture describes how the surviving nations will
bring tribute and offerings to the LORD in Zion, honoring him as the King of kings. There are
many passages which depict this during the Millennium.

          At that time, there shall be brought a gift to the Lord of Hosts, a people pulled and torn,
          and from an awesome people from its beginning and onward, a nation punished in kind
          and trampled, whose land the rivers have plundered, to the place of the name of the Lord
          of Hosts, Mount Zion [Isaiah 18:7].615

          Your God has commanded your strength; show this strength, O God, which you have
          wrought for us. From Your Temple, which is over Jerusalem, kings will bring you tribute
          [Psalms 68:29-30].616

          And nations shall go by your light and kings by the brilliance of your shine. Lift up your
          eyes all around and see, they all have gathered, they have come to you; your sons shall
          come from afar, and your daughters shall be raised on [their] side. Then you shall see and
614
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Mark+13%3A28-31&version=NKJV&btn=View
615
    See https://www.chabad.org/library/bible_cdo/aid/15949#v7
616
    See https://www.chabad.org/library/bible_cdo/aid/16289#v29

                                            Page 198 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 238 of 406 PageID #:238

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


          be radiant, and your heart shall be startled and become enlarged, for the abundance of the
          west shall be turned over to you, the wealth of the nations that will come to you. A
          multitude of camels shall cover you, the young camels of Midian and Ephah, all of them
          shall come from Sheba; gold and frankincense they shall carry, and the praises of the
          Lord they shall report. All the sheep of Kedar shall be gathered to you, the rams of
          Nebaioth shall serve you; they shall be offered up with acceptance upon My altar, and I
          will glorify My glorious house. Who are these that fly like a cloud and like doves to their
          cotes? For the isles will hope for Me, and the ships of Tarshish [as] in the beginning, to
          bring your sons from afar, their silver and their gold with them, in the name of the Lord
          your God and for the Holy One of Israel, for He has glorified you. And foreigners shall
          build your walls, and their kings shall serve you, for in my wrath I struck you, and in my
          grace have I had mercy on you. And they shall open your gates always; day and night
          they shall not be closed, to bring to you the wealth of the nations and their kings in
          procession. For the nation and the kingdom that shall not serve you shall perish, and the
          nations shall be destroyed. The glory of the Lebanon shall come to you, box trees, firs,
          and cypresses together, to glorify the place of my sanctuary, and the place of My feet I
          will honor. And the children of your oppressors shall go to you bent over, and those who
          despised you shall prostrate themselves at the soles of your feet, and they shall call you
          'the city of the Lord, Zion of the Holy One of Israel.' [Isaiah 60:3-14.]617




Along with tribute and offerings from the nations, the Bible also describes that day as a time
when all the nations of the earth migrate to Israel to worship the LORD of Lords in all his glory.

          And it will come to pass that everyone left of the nations who came up against Jerusalem
          will go up from year to year to prostrate himself to the King, the Lord of Hosts, and to
          celebrate the festival of Tabernacles [Zechariah 14:16].618

          For, as the new heavens and the new earth that I am making, stand before me,‖ says the
          Lord, ― so shall your seed and your name stand. And it shall be from new moon to new
          moon and from Sabbath to Sabbath, that all flesh shall come to prostrate themselves
          before Me,‖ says the Lord [Isaiah 66:22-23].619



617
    See https://www.chabad.org/library/bible_cdo/aid/15991#v3
618
    See https://www.chabad.org/library/bible_cdo/aid/16218#v16
619
    See https://www.chabad.org/library/bible_cdo/aid/15997#v22

                                             Page 199 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 239 of 406 PageID #:239

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


The Scriptures also describe a unique highway from Egypt to Assyria in that day that will allow
the nations to caravan to Zion to worship the LORD.




       “Blessed is My people Egypt, and the work of My hands Assyria, and My heritage Israel”
                                         [Isaiah 19:25].620

The Millennial Kingdom will be free from the presence and power of the evil one — the devil —
as the earth will enjoy a Day of victory over our enemies.

          Then I saw an angel coming down from heaven, having the key to the bottomless pit and
          a great chain in his hand. He laid hold of the dragon, that serpent of old, who is the Devil
          and Satan, and bound him for a thousand years; and he cast him into the bottomless pit,
          and shut him up, and set a seal on him, so that he should deceive the nations no more till
          the thousand years were finished. But after these things he must be released for a little
          while [Revelation 20:1-3].621

Peace and prosperity shall come to the Earth [Isaiah 65:17-25].622 The Millennial Kingdom will
be a progressive restoration of paradise on the earth, as God‘s people will be commissioned by
the LORD Himself to expand the beauty and glory of His name throughout the earth [Joel
3:18].623 The Restoration of Paradise [Ezekiel 47:1, 7-12].624

          In that day the Branch of the Lord shall be beautiful and glorious; and the fruit of the
          earth shall be excellent and appealing for those of Israel who have escaped. And it shall

620
    See https://www.chabad.org/library/bible_cdo/aid/15950/jewish/Chapter-19.htm
621
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Revelation+20&version=NKJV&btn=View
622
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Isaiah+65&version=NKJV&btn=View&showVN=1
623
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Joel+3&version=NKJV&btn=View&showVN=1
624
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Ezekiel+47&version=NKJV&btn=View&showVN=1

                                            Page 200 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 240 of 406 PageID #:240

                             ―
                             I came to complete not to refute. I came light to the World.‖ Jesus Christ


           come to pass that he who is left in Zion and remains in Jerusalem will be called holy-
           everyone who is recorded among the living in Jerusalem. When the Lord has washed
           away the filth of the daughters of Zion.625




                                Prophet Isaiah‟s prophecy concerning Israel




                          Blessed is Israel my Inheritance [Isaiah 19:25]; at last!


625
      See https://www.chabad.org/library/bible_cdo/aid/15935

                                                Page 201 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 241 of 406 PageID #:241

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXXXVIII. THE SALVATION OF THE CHILDREN OF ISHMAEL

Therefore I say to you, do not worry about your life, what you will eat or what you will drink;
nor about your body, what you will put on. Is not life more than food and the body more than
clothing? Look at the birds of the air, for they neither sow nor reap nor gather into barns; yet
your heavenly Father feeds them. Are you not of more value than they? Which of you by
worrying can add one cubit to his stature? So why do you worry about clothing? Consider the
lilies of the field, how they grow: they neither toil nor spin; and yet I say to you that even
Solomon in all his glory was not arrayed like one of these. Now if God so clothes the grass of the
field, which today is, and tomorrow is thrown into the oven, will He not much more clothe you,
O you of little faith? Therefore do not worry, saying, 'What shall we eat?' or 'What shall we
drink?' or 'What shall we wear?' For after all these things the Gentiles seek. For your heavenly
Father knows that you need all these things. But seek first the kingdom of God and His
righteousness, and all these things shall be added to you. Therefore do not worry about
tomorrow, for tomorrow will worry about its own things. Sufficient for the day is its own trouble
[Matthew 6:25:34].626

A. WHO IS ALLAH: ALLAH IS NOT AN ISLAMIC WORD, IT IS A BIBLE WORD

Often many times, many Islamic or Arab civil right organizations in the United States come up
with a particular agenda, an Islamic agenda that it wants to promote. You won‘t find many of
these civil right organizations representing Christians from the middle-east nor would you find
they want to explain the Arabic words in their correct terms. So you end up with stereotypes
being adopted by the public when they see without knowing the truth.

Take the word ―   Allah‖ as an example, often many times in the main stream media; it is
referenced to either the Quran only or when we see radicals shouts ―         Allah Akbar‖ before
committing a crime. In this letter, I am going to reveal the actual Arabic meaning of Allah that is
coming from a Christian Coptic. I should also note that an Arabic Egyptian dialect language, the
countries in the middle-east would understand it in books, music, and movies because it is the
dominant spoken language. However, Egyptians wouldn‘t understand other Arabic languages
spoken in countries like Morocco, Syria, Iraq and so on, unless they speak to us in Arabic
Egyptian dialect. Many Arabs watch and love Egyptian movies, especially in Ramadan wherein,
cable TV will be filled with many Egyptian TV series from Comedy to Drama to Action and so
on; only Egypt can do that. Hence, Egypt is the heart of the Arab World and also ―     Blessed is
Egypt my people‖ [Isaiah 19:25].

      o Allah means in Arabic ― God‖ – for the first time in the United States, you can hear it in
        Christian Coptic Songs with a sincere voice and different meaning i.e., ―
                                                                                Allah Mahaba‖ =
                     627
        God is love.

626
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Matthew+6%3A25-34&version=NKJV&btn=View
see the words of Jesus Christ live https://youtu.be/0feZQkHbCkM?t=3672
627
    See https://youtu.be/Zl1TwUBpjiw?t=24 , https://youtu.be/Zl1TwUBpjiw?t=53 (Hear it Allah Mahaba = God is
love)

                                              Page 202 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 242 of 406 PageID #:242

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


      o Allah means in Arabic ―   Beautiful‖ – Most popular Egyptian singers use it many times
                            628
        within their songs.
      o Islam means ―  Peace‖ or Slam – Hence real Arabs living in Egypt rejected radical islamist
        and their ideologies long time ago, yet they want to resurface in the West under a
        different banner. We owe it to the public to teach Arabic correctly and educate so others
        can learn. Education will start from the East, not the West.




                   The Arabs are changing, for they found salvation in Christ.629

When Egypt decided to bring religious reforms to its nation, it first (1) wanted to educate; it
wanted to educate Egypt through songs and movies.630 Then, (2) Egypt wanted to change the
hearts that were lost by designating the Mosques to be used only to worship the Lord and nothing
more; mosques cannot be used to insight hate or division. Then, (3) Egypt started to touch the
hearts of many Egyptians through music by showing a Mosque and a Church are the houses of
the Lord.631 Egypt celebrated Easter in 2019 and many of the attendees were army personals,
government personals, imams, and many Muslims attending Easter and it was broadcasted live

628
    See https://youtu.be/gRSH6pww7z4?t=54 , https://youtu.be/tCVfJDcXGO8
629
    Open your heart to light https://twitter.com/khalidalkhalifa/status/1342123029791469571 see
https://twitter.com/AlsisiOfficial/status/1388840355123105794
630
    See Egypt’s true culture https://youtu.be/vQC-GpdYnL8 , https://youtu.be/ncyVV9bwmdU ,
https://youtu.be/OfWDYPfHKQE , See President Al Sisi https://youtu.be/ZmapKzNOzws?t=143
631
    See Egyptian Song “Mosque and a Church” https://youtu.be/u_lRXPa0KYs , see https://youtu.be/S6fRcnPhU2M

                                             Page 203 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 243 of 406 PageID #:243

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


throughout Egypt. Muslims listening to Pope Tawadros II‘s liturgy concerning the Lord, Jesus
Christ.632 And the list continues to grow within the Middle-East:

      o On April 1, 2019, Al-Monitor article reported that Egypt Minister of Religious
        Endowment issued a ministerial decision changing the names of many mosques,
        including the ones belonging to the Muslim Brotherhood Founder, Hassan al-Banna.633

      o Egypt sacks 1070 Teachers affiliated with banned Muslim Brotherhood Terror
        Organization.634

      o Saudi Arabia is overhauling its education curriculum, being a source of breeding
        intolerance, to remove content deemed influenced by Muslim Brotherhood ideology. The
        Kingdom announced that it was taking new measures to address shortcomings of some
        educational curricula. It seeks to ban books attributed to the Muslim Brotherhood from all
        schools and universities and remove all those who sympathize with the group.635

      o The United Arab Emirates unveiled plans for an interfaith complex in Abu Dhabi that
        will unite a church, a synagogue and a mosque. The announcement of the three houses of
        worship, collectively known as the Abrahamic Family House.636

      o Grand Mufti of Egypt says OK for Muslims to build churches.637

B. DEFINE EVIL: COMBAT POLITICAL ISLAM AND ISLAMISTS

In order to combat political Islam, limit religious persecutions, and promote tolerance, the Arab
World must reform their regulations and laws pertaining to Islam i.e., (1) Anti-Blasphemy Laws,
(2) Anti-Conversion Laws, (3) Registration Laws, (4) Anti-Extremism Laws.638

Mr. President, labeling islamists or extremists as ―     terrorists‖ have little to no affect on their
status; in fact, they take pride in being called terrorists, for they think waging religious wars will
bring them closer to the Lord, God.

However, labeling islamists and extremists as ―    apostates‖ or in Arabic ―‫ ‖ال مرت دي ه‬have a
profound effect in preventing others from following them, especially when religious universities
such as the Al-Azhar explain and issue such a decree.639

632
    See https://youtu.be/_4f_2_iQaeM?t=1744 , See https://aawsat.com/english/home/article/1698691/azhar-
celebrates-easter-copts-criticizes-use-religion-fueling-conflicts
633
    See https://www.al-monitor.com/pulse/originals/2019/04/egypt-endowments-changing-names-political-
muslim-brotherhood.html
634
    See https://aawsat.com/english/home/article/1936031/over-1000-teachers-sacked-egypt-terror-links
635
    See https://aawsat.com/english/home/article/1213411/saudi-arabia-combats-radical-ideology-reforming-
national-curriculum
636
    See https://www.foxnews.com/faith-values/uae-plans-interfaith-complex-abrahamic-family-house
637
    See https://www.al-monitor.com/originals/2021/02/egypt-fatwa-muslims-build-churches-controversy.html
638
    See https://missionsbox.org/news/4-laws-used-against-persecuted-christians/
639
    See https://www.al-monitor.com/pulse/en/originals/2015/02/azhar-egypt-radicals-islamic-state-apostates.html
see also https://youtu.be/mtjMANw2hCA

                                               Page 204 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 244 of 406 PageID #:244

                        ―
                        I came to complete not to refute. I came light to the World.‖ Jesus Christ


C. THE TRANSFORMATION OF THE MIDDLE-EAST

On that day there shall be an altar to the Lord in the midst of the land of Egypt, and a monument
beside its border, to the Lord. And it shall be for a sign and for a witness to the Lord of Hosts in
the land of Egypt, for they shall cry out to the Lord because of oppressors, and He shall send
them a savior and a prince, and he shall save them. And the Lord shall be known to the
Egyptians, and the Egyptians shall know the Lord on that day, and they shall serve [with] a
sacrifice and a meal offering, and they shall make vows to the Lord and they shall fulfill [them].
And the Lord shall plague Egypt, plaguing and healing, and they shall return to the Lord, and He
shall accept their prayer and heal them [Isaiah 19:19-22].640

And such prophecy came to pass.641 And I, Mark, who was named after Maremarkos, Saint Mark
the Evangelist, the Lord, my God gave me sight to see what no one else saw, and to hear what no
one else heard, and through God, the prophecy of prophet Isaiah shall be completed when the
wicked men gets dispersed and the righteous are gathered for the Lord, God shall proclaim —
blessed are the peacemakers, for they will be called children of God [Mathew 5:9].642

I will take the heart of stone out of your flesh and give you a heart of flesh [Ezekiel 36:26].




                              Mohammad Bin Salman Al Saud ☩.643

Both Egypt and Saudi Arabia wants to create mega cities.644 However, a closer look at Saudi
Arabia‘s NEOM city project, it touches exactly on the highway prophesied by prophet Isaiah that
will link Egypt, Israel, and Assyria in the near future time.645

640
    See https://www.chabad.org/library/bible_cdo/aid/15950/jewish/Chapter-19.htm#v19
641
    See http://www.coptic.net/articles/EgyptInTheBible.txt
642
    See https://youtu.be/6jT9OtFaE_w , see
http://www.copticchurch.net/cgibin/bible/index.php?r=Matthew+5&version=NKJV&btn=View&showVN=1
643
    See https://twitter.com/amil59103685/status/1368107418027106305
644
    See Egypt https://youtu.be/P0fkucDtTRE , see Saudi Arabia https://youtu.be/FE63syd6OSI

                                           Page 205 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 245 of 406 PageID #:245

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


In that day there will be a highway from Egypt to Assyria, and the Assyrian will come into Egypt
and the Egyptian into Assyria, and the Egyptians will serve with the Assyrians. In that day Israel
will be one of three with Egypt and Assyria -- a blessing in the midst of the land, whom the Lord
of hosts shall bless, saying, ― Blessed is Egypt My people, and Assyria the work of My hands,
and Israel My inheritance‖ [Isaiah 19:23-25].646




Which the Lord of Hosts blessed them, saying, “Blessed is My people Egypt, and the work of My
                  hands Assyria, and My heritage Israel” [Isaiah 19:25].647

President Anwar Sadat in his speech to the Israelis in the Knesset asked the following question
—―  Why don‘t we believe in the wisdom of what God convened to us by the proverbs of King
Solomon.‖ He then quoted the bible, the Old Testament, reciting several verses.648

          Deceit is in the heart of those who plot evil; but to the counselors of peace there is joy
          [Proverbs 12:20].649 Better is a dry morsel and quietness therewith, than a house full of
          sacrifices with strife [Proverbs 17:1]. Why don‘t we repeat together from the Psalms of
          David. Hear the voice of my supplications, when I cry unto thee, when I lift up my hands
          toward your holy sanctuary. Draw me not away with the wicked, and with the workers of
          iniquity, which speak peace to their neighbors, but mischief is in their hearts. Give them
          according to their deeds and according to the wickedness of their endeavors [Psalms
          28:2-4].650

645
    See Details of the project https://youtu.be/FE63syd6OSI?t=318
646
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Isaiah+19%3A23-25&version=NKJV&btn=View
647
    See https://www.chabad.org/library/bible_cdo/aid/15950/jewish/Chapter-19.htm
648
    See President Anwar Sadat Speech in the Knesset https://youtu.be/CsQ0bikGkXg?t=487
649
    See https://www.chabad.org/library/bible_cdo/aid/16383/jewish/Chapter-12.htm
650
    See https://www.chabad.org/library/bible_cdo/aid/16249/jewish/Chapter-28.htm

                                            Page 206 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 246 of 406 PageID #:246

                        ―
                        I came to complete not to refute. I came light to the World.‖ Jesus Christ


The 1978 Camp David Accords that followed led to the return of the Sinai to Egypt and
normalized relations — the first peaceful recognition of Israel by an Arab country.

In a recent meeting between Egypt, Iraq, and Jordan, the 3 country are seeking to create a
pipeline which will start from Iraq, reaching Jordan, and through the red sea, it shall reach
Egypt! Such project shall isolate Iran from intimidating the Arab nations through the sea while
strengthening the Arab nations with Israel in order to create a strong and enlightened geopolitical
stability.




                                   Pipeline from Iraq to Egypt

However, to the Arab leaders, you won‘t gain the Lord, God‘s blessings unless you know the
heart of God through Jesus Christ.




                                         Page 207 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 247 of 406 PageID #:247

                             ―
                             I came to complete not to refute. I came light to the World.‖ Jesus Christ




                     Neom, the city which will link Egypt, Saudi Arabia, and Israel.651




651
      See https://www.alj.com/en/perspective/saudi-arabia-ready-lead-world-smart-city-development/

                                                Page 208 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 248 of 406 PageID #:248

                             ―
                             I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXXXIX. DO NOT REJECT LIGHT: JESUS IS THE LIGHT OF THIS WORLD

There was once a family who had a daughter that was about to give birth to a child. The family
went to a Christian hospital wherein, the picture of Jesus Christ was hanged inside each room.
The picture of Jesus Christ raged the family‘s hearts and the mother told the nurse:

           Can you remove this picture from the room, my daughter‘s child will not be born and the
           first sight will be to see this picture. But the nurse replied, we can‘t remove the picture, it
           is part of the hospital‘s identity. The mother replied, if you don‘t remove it, I will
           complaint to the hospital manager. The nurse replied, do as you please. The mother
           complained to the manager but to no avail the picture was not removed.

Upon the mother‘s daughter giving birth to her child, the child was born blind! And in that
moment, the mother wish was fulfilled, the child was born and his first sight was not to see the
picture of Jesus Christ. This is a true story of God‘s will to teach the stubborn hearts.




            When Jews don‟t understand the nature of God because of their closed hearts.652

652
      See https://twitter.com/thezionist4/status/1310674413541625857

                                                Page 209 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 249 of 406 PageID #:249

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


Senator Lindsey Graham asked Judge Kagan ―    Where were you on Christmas?‖ but she couldn‘t
understand the heart of God in Jesus Christ, she couldn‘t understand her own bible, and with a
laugh on her face while grinding her teeth, she replied ―  Like all Jews, I was probably at a
                     653
Chinese restaurant.‖

          For the message of the cross is foolishness to those who are perishing, but to us who are
          being saved it is the power of God [1 Corinthians 1:18].654

A. THE CHARACTER OF SENATOR BERNIE SANDERS

They called him a socialist, they called him names but indeed he surprised me many times. He
read my past letters to former President Donald Trump, and he took certain parts of that letter;
sometime evil like reaching out to the Muslim brotherhood org but he missed the point that
Arabs loved Bernie; not Islamists, Arabs. Islamists would use Bernie for political agendas but
Arabs found the character of Bernie to be lovely like Haifa Whebe.




                      Do not forget true light, for in it, you will find blessings.

The popular Christian Lebanese singer Haifa Wehbe: Your heart is made of ice, mine is from
fire.655


653
    See https://www.c-span.org/video/?c4520264/user-clip-kagan-like-jews-chinese-restaurant-christmas
654
    See http://www.copticchurch.net/cgibin/bible/index.php?r=1+Corinthians+1%3A18&version=NKJV&btn=View
655
    See https://twitter.com/HaifaWehbe/status/1353598548986667009 see https://youtu.be/3BJFvPSdNlo

                                            Page 210 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 250 of 406 PageID #:250

                        ―
                        I came to complete not to refute. I came light to the World.‖ Jesus Christ




                               Your heart is cold, my heart is fire.

This is a gift that Senator Bernie Sanders can embrace, and a really gift of his life time if he is
able to change. I watched his twitter and he couldn‘t say often many times ―Merry Christmas‖ or
―Happy Easter‖ and yet I find that there is some hope in him because he often tends to reach out
in words to those who are down. However, words are one thing and action is another.

The remaining Jews in congress, played politics with AIPAC, ADL, and many others for the
sake of money and continued campaign contributions. However, they receive no blessings in the
eyes of the gentiles.


                                         Page 211 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 251 of 406 PageID #:251

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXXXX. THE TRUMP WORLD: FIGURE FOR THE OPPRESSED OR AN ILLUSION?

Mr. President, there is definitely a great side to former President Donald J Trump. He struck a
blow to ISIS kalifah, promoted religion freedom, read my letters in details, and did what no other
president did for the middle-east.656 In the process, he flipped the system upside down, and many
eyes started to see what they didn‘t see before. He wanted to simplify systems rather than
building bureaucratic systems that answer to who pay more. They feared Trump and they
decided to ban a person on their social media platforms, it was fear of losing power.

Trump‘s few down sides were: ―   He couldn‘t differentiate between God‘s laws and men‘s Laws.‖
He thought he could please both men and God in his own personal ways, and he had a terrible
cabinet at the Department of Education (DOE) and U.S. Department of Housing and Urban
Development (HUD). However, he is a good listener 7 out of 10 times and he does things his
own ways, he is the one in charge of decision making; he is bold and doesn‘t shy from
questioning many things that doesn‘t seem right, he is always trying to seek answers to
understand the situations himself rather than gets dictated to him.

Keep America Great was my slogan in a title of one of my letters to former President Donald J.
Trump and he used it.657 Then I told him ―
                                         Keep America Blessed‖ and he failed me on that one.




              The empowerment of God's spirit ≠ Endorsement of Human„s choices.658


656
    See https://youtu.be/TmrRILM9wFQ?t=248 , see https://youtu.be/lFimy3QXqSc?t=606 , and see
https://trumpwhitehouse.archives.gov/briefings-statements/abraham-accords-peace-agreement-treaty-of-peace-
diplomatic-relations-and-full-normalization-between-the-united-arab-emirates-and-the-state-of-israel/
657
    See https://youtu.be/7L6coVDg2Co
658
    See the last letter to president Donald J Trump https://www.mediafire.com/file/za7lsg58x5p3uhw/Letter+19+-
+The+Last+Letter+to+President+Donald+Trump.pdf/file

                                              Page 212 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 252 of 406 PageID #:252

                             ―
                             I came to complete not to refute. I came light to the World.‖ Jesus Christ


There was a conspiracy unfolding behind the scenes, one that both curtailed the protests and
coordinated the resistance from CEOs. Both surprises were the result of an informal alliance
between left-wing activists and business titans. The pact was formalized in a terse, little-noticed
joint statement of the U.S. Chamber of Commerce and AFL-CIO published on Election Day.
Both sides would come to see it as a sort of implicit bargain–inspired by the summer‘s massive,
sometimes destructive racial-justice protests–in which the forces of labor came together with the
forces of capital to keep the peace and oppose Trump‘s assault on democracy; the Time reports.




             The Secret History of the Shadow Campaign That Saved the 2020 Election.659

Mr. President, if I were you, I would take everything good Trump did, learn from this letter and
add on it, but the problem is that given your health, it is your cabinet that redirects you, rather
than you redirecting them. And that is my struggle with you Mr. President; that I am not
speaking to President Joseph R. Biden, but rather I am speaking to your Jewish Cabinet 9 out of
10 times and in that sense, I don‘t mind channeling these stubborn hearts that are too blind: blind
by power, might, pride, position and everything that life craves.

However, the part that they neglect, others will listen and take it. That is the parable.

659
      See https://time.com/5936036/secret-2020-election-campaign/

                                                Page 213 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 253 of 406 PageID #:253

                              ―
                              I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXXXXI. KEEP AMERICA BLESSED ✝

Mr. President, Capitalism with no accountabilities or restrains, led to the destruction of many
lives. Hence, the systems aren‘t the main cause of harm, but rather how men shall use these
systems. I see that you already or even some of your own cabinet members have understood this
part, a part that former President Donald Trump did not understand. Or maybe because Senator
Kamala Harris read many of my letters to former President Donald Trump because her chief of
staff would read the same letters, may be that is how many learned. The beauty of this is that
people came and people left and some learned and others not. As I said many times, some
people take parts of my letters, others take it all, and others don‘t. That depends on the hearts.

The middle class in the United States has not benefited from globalization for the past 25 years
since 1990s, rather it was American‘s elites which took advantage of globalization the economy
and left their middle and poor class saddled in debts and destruction of many families.660 China
on the other hands benefited from globalization and was able to pull its 1.3 billion populations
out of poverty.

A. THE UNITED STATES MIDDLE-CLASS ECONOMY

The data below will show that it is becoming increasingly clear that globalization benefits the
few elites at the top while leaving behind the vast majority of society who feel that their place in
society is not worth it. Leaders need to look at the totality of the United States of America‘s
society rather than looking at the economy of each state.

Stagnant wages: a graphic showing what has happened to median real wages for full-time
workers aged 16 and over since 1979 (setting 1979 wages at 100).661 Over the four decade period
since the beginning of 1979, real wages for American full-time workers has only increased by
6.6 percent.




660
      See Forbes list showed this reality https://www.forbes.com/billionaires/#7d04b45d251c
661
      See https://fred.stlouisfed.org/series/LES1252881600Q#0

                                                 Page 214 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 254 of 406 PageID #:254

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


The graphic showing what has happened to the median weekly nominal earnings for American
full-time workers aged 16 and over since 1979. Over the four decade period, profits for
Corporate America have increased by 696 percent or 2.4 times that of its wage earners over the
same period.




According to News wise: TRANSCRIPT AND VIDEO AVAILABLE: China rising in global
business, politics, and foreign policy - Expert Panel Event for August 27, 3PM EDT

          Now, the one thing that's interesting about China that's a little different than the United
          States is that, you know, Professor Hwang mentions Silicon Valley and venture capital.
          The two largest venture capital companies in all of Asia right now are Alibaba and
          Tencent. And they're investing a tremendous amount and building entrepreneurial
          businesses just to help people grow. Now, of course, they have private interest for that
          because they want people on their platform. So, it's not all roses, but there is something
          about building up a small-scale community and I just believe that as Thunderbird we
          need to be teaching stakeholder capitalism. That's just; I just think it's a better model
          than shareholder capitalism.662

Here Mr. President is the difference between to be teaching stakeholder capitalism vs
shareholder capitalism. The shareholder capitalism benefited the wealthy and made them control
America‘s policies based on their own selfish visions, while the average American has no say in
America because as they said ―Mone  y speaks.‖

So the regular American would not feel that he is part of America, part of congress decision
making, and part that affects policies in his or her own states. Because the ones who pays the
bills and make contributions are wealthy corporations but when that same power is taken away
from them and given to the average American, then all of America would feel that they are part
of America and in that same the Image of God is fulfilled as you will see God‘s image in every
individual. Now the next task would be to identity good vs. evil.

The beauty of many vs. few is the contribution of many outweighs the few.


662
  See https://www.newswise.com/articles/expert-panel-event-for-august-27-3pm-edt-china-rising-in-global-
business-politics-and-foreign-policy

                                              Page 215 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 255 of 406 PageID #:255

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


CEO to worker wage disparity: the table from the Institute for Policy Studies showing the most
egregious examples of CEO-to-worker pays gaps.663




The graphic from the Economic Policy Institute showing how the CEO-to-worker compensation
ratio has changed since 1965.




CEO compensation has even grown when measured against the top 0.1 percent of earners as
shown on this graphic.

663
  See https://inequality.org/wp-content/uploads/2019/02/CEO-worker-pay-ratio-policy-brief-updated-Feb-
2019.pdf

                                             Page 216 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 256 of 406 PageID #:256

                             ―
                             I came to complete not to refute. I came light to the World.‖ Jesus Christ




Taxation: as shown on this graphic, Main Street America is paying a higher and higher share of
Washington's total tax revenue.664




When compared to Corporate America as shown on this graphic, keep in mind that corporate
profits have grown at 2.4 times that of median nominal wages.




664
      See https://fred.stlouisfed.org/series/A074RC1Q027SBEA

                                                 Page 217 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 257 of 406 PageID #:257

                             ―
                             I came to complete not to refute. I came light to the World.‖ Jesus Christ




Trade balance: as shown on this graphic how the United States trade balance has changed since
1992.665




Despite the comments made in May of 2000 by President Bill Clinton and former Federal
Reserve President Alan Greenspan about the advantages of Permanent Normal Trade Relations
(PNTR) with China.666 Admitting China to the World Trade Organization has had a massive
negative impact on America's manufacturing industry and its accompanying negative impact on
wages and salaries for American workers.

The blind can see, the deaf can hear, the lame can walk.




665
      See https://fred.stlouisfed.org/series/BOPGSTB
666
      See President Clinton's Remarks on PNTR with China (2000) https://youtu.be/SOP8mMSXYJQ

                                                Page 218 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 258 of 406 PageID #:258

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


B. BEWARE OF THE MIGHTTY PROUD HEART

Mr. President, I have shown former President Donald Trump in my 19th letter to him this parable
but he didn‘t heed to the voice because he was mighty proud and so when he became mighty
proud, he was rejected by the Lord, God to rule over America. I will show you as well.

After Egypt and Israel signed the Camp David Accord on September 17, 1978.667 When Sadat‘s
pride consumed him because of how popular he became in the west, featured on the Time
magazines. Sadat couldn‘t tackle the economic challenges in Egypt nor the corruption that was
occurring. In order to divert attention, he released all the islamists who were jailed by Gamal to
attack the Copts on the street and feed on religion differences, causing religious sectarianism.

Sadat later jailed Pope Shenooda and was aiming to withdraw his patriarch as the Washington
Post reported in 1981.668 Sadat wife, Jehan Safwat Raouf669 born from a Muslim father and a
Christian British mother warned him, saying directly ―
                                                     stay away from Shenooda, Sadat.‖




Remember: The empowerment of God's spirit ≠ Endorsement of Human‘s choices

667
    See AIPAC statement https://www.aipac.org/news-hub/articles/remembering-sadats-historic-visit
668
    See https://www.washingtonpost.com/archive/politics/1981/09/07/egyptian-copts-support-ousted-
patriarch/f8f951b7-bd0e-4ea0-a874-6e16a39abf16/
669
    See https://www.encyclopedia.com/women/encyclopedias-almanacs-transcripts-and-maps/sadat-jehan-1933
& https://en.wikipedia.org/wiki/Jehan_Sadat

                                            Page 219 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 259 of 406 PageID #:259

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


However, Sadat didn‘t listen to his own wife nor his advisor, he was consumed by his mighty
proud heart. The pope prayed to God who loves him. Then came the news about Sadat being
murdered by islamists, by the people he released from Jail because he worked with evil.

Camp David Accords.670

          Each side paid a price for the first peace agreement between the State of Israel and one of
          its Arab neighbors. Israel took what it saw as a major security risk by returning all of the
          Sinai Peninsula to Egypt, which it had won during the defensive 1967 Six-Day War. And
          Egypt was expelled from the Arab League for making peace with Israel. But this
          demonstration of courage and wisdom led the Nobel committee to award President Sadat
          and Prime Minister Begin the 1978 Nobel Peace Prize. Unfortunately, the ―        great risk‖
          Sadat warned of was all too real. On Oct. 6, 1981, members of the Egyptian Islamic Jihad
          assassinated President Sadat.

God placed Sadat to complete a certain task but he ended up losing his soul because he never
saw light. Sadat was hated but Pope Shenouda was loved to the point he was named ― The Pope
of the Arabs‖ Learn the parable.

For the first time in Egypt‘s history, a Coptic movie
dedicated to the life of Pope Shenouda III under the
title ―
      Pope of Arabs‖ will be released in theaters and
to all Arabs.671 In order to help the West as well,
Egyptian‘s movies need to constantly be subtitled in
English for broader audience abroad to not only
understand the culture but spread more awareness.672

Pope of Arabs focuses not only on the life of Pope
Shenouda III and him being persecuted under
President Anwar Sadat but also brings in his poetry
relative to Egypt which brings to all of Egypt a
national theme.673 From the words of Pope Shenouda
III ― In the name of one God whom we worship
collectively, I love you Egypt with all my heart, I
love you from the bottom of my heart. If I missed
you even for a while, I feel quite nostalgic and I
spend time ruminating on you. If I thirsted for love
one day, your love would quench my thirst.
Everyone wanted to lift you over the heads and truly
every human has what he intended.
                                                                       With Trials comes a blessing

670
    See https://www.britannica.com/event/Camp-David-Accords
671
    See https://egyptianstreets.com/2019/11/06/the-coptic-church-to-produce-biographical-tv-series-about-pope-
shenouda-iii/
672
    See the biography of Pope Shenouda https://en.wikipedia.org/wiki/Pope_Shenouda_III_of_Alexandria
673
    See Pope of Arabs trailer https://youtu.be/Ye0_SQcKxmM

                                              Page 220 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 260 of 406 PageID #:260

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


C. LAW & ORDER OR JUSTICE & MERCY?

Love doesn't mean injustice. Love also doesn't mean to be immoral. Mercy is also justice. But
many people take all these words verbatim. If they seek justice, they forget mercy; and if they
seek mercy, they forget justice; and if they seek love, they forget morals and norms.

Mr. President, it is very important to understand the meaning for true justice.674 Former Attorney
General William Barr got it right this time, at least in a speech but the public needs to see it in
action. 675




                                             This is the parable.

Mr. President, see what evil officers do to black inmates inside prison and these are the events
that the eyes can‘t deny.676 So both Black lives matter and Blue lives matter (I have seen the
good and bad officers in my own life including the discrimination case that is being handled by

674
    See https://youtu.be/A14THPoc4-4
675
    See https://www.justice.gov/opa/speech/remarks-attorney-general-william-p-barr-hillsdale-college-
constitution-day-event
676
    See https://youtu.be/yitULN4qYtw?t=129 see https://youtu.be/kpEnH_Zzz4g?t=67

                                               Page 221 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 261 of 406 PageID #:261

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


Office For Civil Rights [OCR] under your own administration; a case that traveled from Obama
administration, to Trump administration, to now your administration.

          Woe to those who call evil good, and good evil; Who put darkness for light, and light for
          darkness; Who put bitter for sweet, and sweet for bitter! [Isaiah 5:20].




The United States ranked #1 in the world in term of mass incarceration, 2nd to china.677 But when
Covid19 struck the World, Attorney General William Barr found that it was his due to save the
lives of many inmates to release them out toward freedom.678 Something many past Presidents

677
   See https://www.prisonpolicy.org/reports/pie2019women.html
678
   See https://www.usatoday.com/story/news/politics/2020/04/03/ag-william-barr-expediting-prison-releases-
feds-swamped-virus/2946433001/ See https://www.reuters.com/article/us-health-coronavirus-usa-prisons-
emerge/u-s-attorney-general-orders-release-of-more-federal-inmates-due-to-coronavirus-pandemic-
idUSKBN21M02R

                                              Page 222 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 262 of 406 PageID #:262

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


failed to do including Congress. For years and they failed to reform their sentencing guidelines
and their criminal justice system, add on top of that zealot prosecutors who many do not
understand the parables which Jesus Christ spoke of.679

Is the goal here mass prosecution or reforming hearts? And who is right? Portland defendants or
Capitol defendants? Who was evil and who was good? America is missing its real soul.

      o As Capitol Defendants Rot in D.C. Jail, Portland Rioters Get Leniency.680




For I was hungry and you gave Me food; I was thirsty and you gave Me drink; I was a stranger
and you took Me in; I was naked and you clothed Me; I was sick and you visited Me; I was in
prison and you came to Me.' Then the righteous will answer Him, saying, 'Lord, when did we see
You hungry and feed You, or thirsty and give You drink? When did we see you a stranger and
take you in, or naked and clothe you? Or when did we see you sick, or in prison, and come to
you?' And the King will answer and say to them, 'Assuredly, I say to you, inasmuch as you did it
to one of the least of these my brethren, you did it to Me.' [Matthew 25:35-40].681


679
    See https://youtu.be/0feZQkHbCkM?t=2619 // https://youtu.be/0feZQkHbCkM?t=2264
680
    See https://amgreatness.com/2021/04/14/as-capitol-defendants-rot-in-dc-jail-portland-rioters-get-leniency/
681
    See https://www.copticchurch.net/bible?r=Matthew+25%3A35-40&version=NKJV

                                               Page 223 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 263 of 406 PageID #:263

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXXXXII. LOOK TOWARD THE WARNING SIGNS: LISTEN TO THE LORD, GOD

Mr. President, in the book of revelation, the Lord, God showed us many warning signs, signs so
mankind understand him that he is giving them chances in order to gain salvation. Signs that
were made so that mankind understands him, rather mankind are more interested in paying
attention toward the fulfillment of these signs rather than heed to the voice of the Lord.

           Take heed that no one deceives you. For many will come in my name, saying, 'I am the
           Christ,' and will deceive many. And you will hear of wars and rumors of wars. See that
           you are not troubled; for all these things must come to pass, but the end is not yet. For
           nation will rise against nation, and kingdom against kingdom. And there will be famines,
           pestilences, and earthquakes in various places. All these are the beginning of sorrows.
           [Mathew 24:4-8].682

In the book of revelation, the Lord said all of this shall come to pass and ―     the end is not yet
here.‖ The Lord wanted humanity to listen to his voices, to see in order to understand, yet many
don‘t pay attention to his voice, while others are stubborn in falling into the vortex of sin and you
do know how stubborn mankind is. You‘ve seen what Covid19 did to the World, it brought out
both good and evil in its midst.

There are people, who change through your soft voice, and there are people who change through
trials, and because the Lord, God knows each person‘s heart, the Lord reached out to us
sometimes through soft voice and other times through life trials.

In the story of Samson who fell in love with Delilah, you sent him 3 warning signs but he did not
heed to the warning signs and the result was he lost his sight and strength.




                               Samson [Israelite] and Delilah [Philistine]



682
      See http://www.copticchurch.net/cgibin/bible/index.php?r=Matthew+24%3A4-8&version=NKJV&btn=View

                                              Page 224 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 264 of 406 PageID #:264

                        ―
                        I came to complete not to refute. I came light to the World.‖ Jesus Christ




Delilah tried to trick Samson 3 times, and 3 times did God showed Samson that Delilah was evil
but Samson was blind to see it.

Now Samson went to Gaza and saw a harlot there, and went in to her. When the Gazites were
told, ―Samson has come here!‖ they surrounded the place and lay in wait for him all night at the
gate of the city. They were quiet all night, saying, ― In the morning, when it is daylight, we will
kill him.‖ And Samson lay low till midnight; then he arose at midnight, took hold of the doors of
the gate of the city and the two gateposts, pulled them up, bar and all, put them on his shoulders,
and carried them to the top of the hill that faces Hebron.

Afterward it happened that he loved a woman in the Valley of Sorek, whose name was Delilah.
And the Lords of the Philistines came up to her and said to her, ―Entice him, and find out where
his great strength lies, and by what means we may overpower him, that we may bind him to
afflict him; and every one of us will give you eleven hundred pieces of silver.‖ So Delilah said to
Samson, ―   Please tell me where your great strength lies, and with what you may be bound to
afflict you.‖ And Samson said to her, (1) ―  If they bind me with seven fresh bowstrings, not yet
dried, then I shall become weak, and be like any other man.‖ So the Lords of the Philistines
brought up to her seven fresh bowstrings, not yet dried, and she bound him with them. Now men
were lying in wait, staying with her in the room. And she said to him, ―  The Philistines are upon
you, Samson!‖ But he broke the bowstrings as a strand of yarn breaks when it touches fire. So
the secret of his strength was not known. Then Delilah said to Samson, ―   Look, you have mocked
me and told me lies. Now, please tell me what you may be bound with.‖ So he said to her, (2) ―   If

                                         Page 225 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 265 of 406 PageID #:265

                       ―
                       I came to complete not to refute. I came light to the World.‖ Jesus Christ


they bind me securely with new ropes that have never been used, then I shall become weak, and
be like any other man.‖ Therefore Delilah took new ropes and bound him with them, and said to
him, ― The Philistines are upon you, Samson!‖ And men were lying in wait, staying in the room.
But he broke them off his arms like a thread. Delilah said to Samson, ―     Until now you have
mocked me and told me lies. Tell me what you may be bound with.‖ And he said to her, (3) ―    If
you weave the seven locks of my head into the web of the loom‖-- So she wove it tightly with
the batten of the loom, and said to him, ― The Philistines are upon you, Samson!‖ But he awoke
from his sleep, and pulled out the batten and the web from the loom. Then she said to him, ―
                                                                                           How
can you say, 'I love you,' when your heart is not with me? You have mocked me these three
times, and have not told me where your great strength lies.‖ And it came to pass, when she
pestered him daily with her words and pressed him, so that his soul was vexed to death, that he
told her all his heart, and said to her, ―
                                         No razor has ever come upon my head, for I have been a
Nazirite to God from my mother's womb. If I am shaven, then my strength will leave me, and I
shall become weak, and be like any other man.‖




When Delilah saw that he had told her all his heart, she sent and called for the Lords of the
Philistines, saying, ―
                     Come up once more, for he has told me all his heart.‖ So the Lords of the
Philistines came up to her and brought the money in their hand. Then she lulled him to sleep on
her knees, and called for a man and had him shave off the seven locks of his head. Then she
began to torment him, and his strength left him. And she said, ―    The Philistines are upon you,
Samson!‖ So he awoke from his sleep, and said, ―      I will go out as before, at other times, and
shake myself free!‖ But he did not know that the Lord had departed from him. Then the
Philistines took him and put out his eyes, and brought him down to Gaza. They bound him with
bronze fetters, and he became a grinder in the prison.

                                         Page 226 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 266 of 406 PageID #:266

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ




However, the hair of his head began to grow again after it had been shaven. Now the Lords of
the Philistines gathered together to offer a great sacrifice to Dagon their god, and to rejoice. And
they said: ―Our god has delivered into our hands Samson our enemy!‖ When the people saw him,
they praised their god; for they said: ―   Our god has delivered into our hands our enemy, the
destroyer of our land, and the one who multiplied our dead.‖ So it happened, when their hearts
were merry, that they said, ―  Call for Samson, that he may perform for us.‖ So they called for
Samson from the prison, and he performed for them. And they stationed him between the pillars.
Then Samson said to the lad who held him by the hand, ―        Let me feel the pillars which support
the temple, so that I can lean on them.‖ Now the temple was full of men and women. All the
Lords of the Philistines were there--about three thousand men and women on the roof watching
while Samson performed. Then Samson called to the Lord, saying, ―       O Lord God, remember me,
I pray! Strengthen me, I pray, just this once, O God, that I may with one blow take vengeance on
the Philistines for my two eyes!‖ And Samson took hold of the two middle pillars which
supported the temple, and he braced himself against them, one on his right and the other on his
left. Then Samson said, ―  Let me die with the Philistines!‖ And he pushed with all his might, and
the temple fell on the Lords and all the people who were in it. So the dead that he killed at his
death were more than he had killed in his life. And his brothers and all his father's household
came down and took him, and brought him up and buried him between Zorah and Eshtaol in the
tomb of his father Manoah. He had judged Israel twenty years [Judge 16].683

683
      See http://www.copticchurch.net/cgibin/bible/index.php?r=Judges+16&version=NKJV&btn=View&showVN=1

                                              Page 227 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 267 of 406 PageID #:267

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ




Mr. President, the lesson behind the story of Samson is that you the Lord loves the humble.
Samson fell, because he took too much pride in his strength, strength that was given to him by
God. However, when Samson was weak and prayed to the Lord, God strengthens him, by
providing him with strength to destroy the Philistines‘ temple.

And here I will ask the Lord, God: how many times have you provided mankind with warning
signs in order for them to heed to your voice? The answer would be many times.

       o The Lord told Adam: ―   Of every tree of the garden you may freely eat. But of the Tree of
         Knowledge of good and evil you shall not eat of it, for on the day that you eat thereof,
         you shall surely die.‖ [Genesis 2:16-17].684

       o The Lord told Noah: And the Lord was sorry that He had made man on the earth, and He
         was grieved in His heart. So the Lord said, ―
                                                     I will destroy man whom I have created from
         the face of the earth, both man and beast, creeping thing and birds of the air, for I am
         sorry that I have made them.‖ But Noah found grace in the eyes of the Lord. This is the
         genealogy of Noah. Noah was a just man, perfect in his generations. Noah walked with
         God. And Noah begot three sons: Shem, Ham, and Japheth [Genesis 6:6-10].685 And

684
      See http://www.copticchurch.net/cgibin/bible/index.php?r=Genesis+2%3A16-17&version=NKJV&btn=View
685
      See http://www.copticchurch.net/cgibin/bible/index.php?r=Genesis+6%3A6-10&version=NKJV&btn=View

                                              Page 228 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 268 of 406 PageID #:268

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


          behold, I myself am bringing floodwaters on the earth, to destroy from under heaven all
          flesh in which is the breath of life; everything that is on the earth shall die [Genesis 6:17].

      o The Lord told Abraham concerning Sodom & Gomorrah: Then he said, ―         Let not the Lord
        be angry, and I will speak but once more: Suppose ten should be found there?‖ And He
        said, ― I will not destroy it for the sake of ten.‖ So the Lord went His way as soon as He
        had finished speaking with Abraham; and Abraham returned to his place [Genesis 18:32-
        33].686

      o   The Lord told the World: Take heed that no one deceives you. For many will come in my
          name, saying, 'I am the Christ,' and will deceive many. And you will hear of wars and
          rumors of wars. See that you are not troubled; for all these things must come to pass, but
          the end is not yet. For nation will rise against nation, and kingdom against kingdom. And
          there will be famines, pestilences, and earthquakes in various places. All these are the
          beginning of sorrows [Mathew 24:4-8].687


XXXXXIII. THE VOICE OF THE LORD, GOD IN THESE WORLD EVENTS

And you will hear of war and rumors of wars: Egypt and Ethiopia were headed into a lockdown
because of the renaissance dam; a dam which would cut water on Egypt and Sudan leading to
starvation.

A. LACK OF WATER AND STARVATION

For Egypt, a country that suffers from lack of rain, the Nile is a most important matter which
shapes domestic and foreign policy. Egypt has been hit with a historic drought in the past few
months, leading to a drastic receding of the Nile. The Egyptians have always tried to attract huge
amounts of water to their territory. The building of the Aswan Dam in the 1960s is a prominent
example of this policy. The question of water shortage becomes more acute in Egypt each
passing year. The Nile, whose waters evaporate more rapidly every year, no longer provides the
amount of water needed for the Aswan Dam. Even though the country‘ population has grown,
the amount of land under cultivation has shrunk.

With Ethiopia‘s Grand Renaissance Dam nearly complete, Egypt has been left with limited
options going forward after it failed to persuade the East African nation to offer concessions over
their drawn-out negotiations about the dam‘s impact on Egypt‘s vital share of the Nile water,
according to experts.688




686
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Genesis+18%3A32-33&version=NKJV&btn=View
687
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Matthew+24%3A4-8&version=NKJV&btn=View
688
    See https://www.thenational.ae/world/mena/egypt-faces-limited-options-after-nile-renaissance-dam-talks-
failure-1.921522

                                              Page 229 of 295
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 269 of 406 PageID #:269

                 ―
                 I came to complete not to refute. I came light to the World.‖ Jesus Christ




                                  Page 230 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 270 of 406 PageID #:270

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


And men failed to resolve the issue. The entire World saw the limits of their strength.689 Then the
miracle happened. What men failed, God completed it.




         White House meeting with Egypt, Sudan, and Ethiopia [The limits of men‟s power]

After prayers, Pope Tawadros II of Alexandria took a cup of Holy Water from the church‘s Alter
and dropped it into the Nile and Lo and Behold; the flood came.690

          Floods caused by record rainfall have affected people along five river basins in Ethiopia,
          Seleshi Bekele told Anadolu Agency on Wednesday. ―       We need to have more dikes and
          other flood retention structures in disaster-prone areas.‖

And now Egypt has enough water reserve for the next four years which reminds the words
―Blessed is Egypt, My people‖ [Isaiah 19:25].691




689
    See https://www.reuters.com/article/us-egypt-ethiopia-trump/trump-tells-sisi-u-s-to-pursue-efforts-for-deal-
on-ethiopia-dam-egypt-presidency-idUSKBN20Q2J4
690
    See https://www.telegraph.co.uk/global-health/climate-and-people/once-in-a-lifetime-floods-wreak-havoc-
across-africa/ See https://www.aa.com.tr/en/africa/protective-steps-must-as-floods-ravage-ethiopia/1975223
691
    See https://www.chabad.org/library/bible_cdo/aid/15950/jewish/Chapter-19.htm#v25 See
http://www.coptic.net/articles/EgyptInTheBible.txt

                                                Page 231 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 271 of 406 PageID #:271

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ




                   An aerial view shows flooding of the Nile in Khartoum, Sudan

B. PLAGUE OF LOCUSTS DESCENDING UPON THE MIDDLE-EAST

‗Our Children Will Starve‘ Say Pakistan Farmers as Locusts Breed.692 Every farmer in the
village has lost crops worth hundreds of thousands of rupees,‖ said Zehri, 33, a bearded father of
six. But in the hills surrounding the village of Nur Gamma, two hours‘ drive north of the city of
Khuzdar, are hundreds of thousands of pods of orange-colored eggs waiting to hatch into a new
plague in time to devour his most valuable crop.

―Every farmer in the village has lost crops worth hundreds of thousands of rupees,‖ said Zehri,
33, a bearded father of six. But in the hills surrounding the village of Nur Gamma, two hours‘
drive north of the city of Khuzdar, are hundreds of thousands of pods of orange-colored eggs
waiting to hatch into a new plague in time to devour his most valuable crop.

―Every farmer here used to reap about 100 to 200 bags of wheat, but all that has gone. The
locusts have eaten it,‖ said Abdul Qadir, a farmer from Pashta Khan Moulla in Balochistan. He
said there are at least 2,000 people in the village and all of them depend on income from farming.
―If the locusts damage our cotton crop, our children will starve.‖

―This is the worst locust attack we have seen since 1993,‖ said Falak Naz, director general of
crop protection at Pakistan‘s Ministry of Food Security. He said a new generation of eggs
is hatching that may also threaten India, as well as the fertile valleys of Punjab and Sindh
692
   See https://www.bloomberg.com/news/features/2020-03-17/-our-children-will-starve-say-pakistan-farmers-as-
locusts-breed

                                             Page 232 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 272 of 406 PageID #:272

                      ―
                      I came to complete not to refute. I came light to the World.‖ Jesus Christ


provinces which supply much of Pakistan‘s food. ―
                                                The locusts will attack our crops in Punjab
and Sindh again in May and June,‖ he said.




                                       Page 233 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 273 of 406 PageID #:273

                             ―
                             I came to complete not to refute. I came light to the World.‖ Jesus Christ


C. MAJOR HURRICANS AFFECTING THE UNITED STATES

From Hurricane Laura, to Hurricane Sally. Every time, the mighty proud hearts try to take away
from the weak, God sends Hurricanes to show the limits of men‘s power in order to see, hear,
and understand. Yet men do not understand the parables.693

           This is all I got, what do you mean this is all you got? How terrible of you who are reach
           now, for you had your easy life. How terrible of you who laugh now, for you shall mourn
           and weep. How terrible when all men speak well of you, for their ancestors said the very
           same thing about the false prophets. But I tell you who hear me, loves your enemies, be
           good to those who hate you, bless those who curse you, pray for those who mistreat you.




      Major Hurricanes swarming around the United States [We need God‟s blessings not Make
                        America Great but rather Keep America Blessed]

D. INDIA’S APOCALYPSE: BURNING BODIES

India‘s coronavirus second wave is rapidly sliding into a devastating crisis, with hospitals
unbearably full, oxygen supplies running low, desperate people dying in line waiting to see
doctors — and mounting evidence that the actual death toll is far higher than officially reported.

       o Covid Forecasters Warn India Deaths May Double in Coming Weeks.694

693
      See the parables https://youtu.be/0feZQkHbCkM?t=2021 See https://bit.ly/2ZWama6
694
      See https://bloom.bg/3xPeRmb

                                                Page 234 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 274 of 406 PageID #:274

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ




                                  Who is your God, Narendra Modi?695




  You pray to them but they don‟t speak to you; you worship them but they don‟t answer you.696

Cultures are beautiful but do not forget who rules over the Earth.697
695
    See https://youtu.be/ZSYHZjJ2fxU?t=63 vs. https://www.statnews.com/2021/04/27/in-covid-grip-india-gasps-
for-air-if-there-is-an-apocalypse-this-has-to-be-one/ see https://www.nytimes.com/2021/04/24/world/asia/india-
coronavirus-deaths.html
696
    See https://twitter.com/InsiderNews/status/1389793125846167558
697
    See Cultures https://youtu.be/V-GE78Vy6Lk , https://youtu.be/Jyi3gjg0CzM , https://youtu.be/7kwfo08SdHc

                                              Page 235 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 275 of 406 PageID #:275

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ




Behold, happy is the man whom God corrects; Therefore do not despise the chastening of the
Almighty [Job 5:17].698

698
      See https://www.copticchurch.net/bible?r=Job+5%3A17&version=NKJV

                                              Page 236 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 276 of 406 PageID #:276

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXXXXIV. WHO SHALL GOD BLESSES & WHY THE WORRIES?

Therefore I say to you, do not worry about your life, what you will eat or what you will drink;
nor about your body, what you will put on. Is not life more than food and the body more than
clothing? Look at the birds of the air, for they neither sow nor reap nor gather into barns; yet
your heavenly Father feeds them. Are you not of more value than they? Which of you by
worrying can add one cubit to his stature? So why do you worry about clothing? Consider the
lilies of the field, how they grow: they neither toil nor spin; and yet I say to you that even
Solomon in all his glory was not arrayed like one of these. Now if God so clothes the grass of the
field, which today is, and tomorrow is thrown into the oven, will He not much more clothe you,
O you of little faith? Therefore do not worry, saying, 'What shall we eat?' or 'What shall we
drink?' or 'What shall we wear?' For after all these things the Gentiles seek. For your heavenly
Father knows that you need all these things. But seek first the kingdom of God and His
righteousness, and all these things shall be added to you. Therefore do not worry about
tomorrow, for tomorrow will worry about its own things. Sufficient for the day is its own trouble
[Matthew 6:25:34].699

          Blessed are the poor in spirit, for theirs is the kingdom of heaven. Blessed are those who
          mourn, for they shall be comforted. Blessed are the meek, for they shall inherit the earth.
          Blessed are those who hunger and thirst for righteousness, for they shall be filled. Blessed
          are the merciful, for they shall obtain mercy. Blessed are the pure in heart, for they shall
          see God. Blessed are the peacemakers, for they shall be called sons of God. Blessed are
          those who are persecuted for righteousness' sake, for theirs is the kingdom of heaven.
          Blessed are you when they revile and persecute you, and say all kinds of evil against you
          falsely for my sake. Rejoice and be exceedingly glad, for great is your reward in heaven,
          for so they persecuted the prophets who were before you [Matthew 5:3-12].700

O you of little faith? Because of your unbelief; for assuredly, I say to you, if you have faith as a
mustard seed, you will say to this mountain, 'Move from here to there,' and it will move; and
nothing will be impossible for you [Matthew 17:20].701

XXXXXV. HOW TO BECOME PART OF THE HOLY: PROPHET ISAIAH

In the year of the death of King Uzziah, I saw the Lord sitting on a high and exalted throne, and
His lower extremity filled the Temple. Seraphim stood above for Him, six wings, six wings to
each one; with two he would cover his face, and with two he would cover his feet, and with two
he would fly. And one called to the other and said, ― Holy, holy, holy is the Lord of Hosts; the
whole earth is full of His glory.‖ And the doorposts quaked from the voice of him who called,
and the House became filled with smoke. And I said, ― Woe is me for I am lost, for I am a man of
unclean lips, and amidst a people of unclean lips I dwell, for the King, the Lord of Hosts have
my eyes seen‖ [Isaiah 6:1-5].702

699
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Matthew+6%3A25-34&version=NKJV&btn=View
see the words of Jesus Christ live https://youtu.be/0feZQkHbCkM?t=3672
700
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Matthew+5%3A3-12&version=NKJV&btn=View
701
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Matthew+17%3A20&version=NKJV&btn=View
702
    See https://www.chabad.org/library/bible_cdo/aid/15937/jewish/Chapter-6.htm

                                            Page 237 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 277 of 406 PageID #:277

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


Here, Prophet Isaiah experienced his first communion, to become part of the Holy in order to
approach the Holy. So tell me World, how are you going to become part of the Holy, God?




                 Seraphim bring a glowing coal and touching the mouth of Isaiah

And one of the seraphim flew to me, and in his hand was a glowing coal; with tongs he had taken
it from upon the altar. And he caused it to touch my mouth, and he said, ―        Behold, this has
touched your lips; and your iniquity shall be removed, and your sin shall be atoned for.‖ And I
heard the voice of the Lord, saying, "Whom shall I send, and who will go for us?" And I said,
― Here I am; send me.‖ And He said, ―  Go and say to this people, 'Indeed you hear, but you do not
understand; indeed you see, but you do not know.' This people's heart is becoming fat, and his
ears are becoming heavy, and his eyes are becoming sealed, lest he see with his eyes, and hear
with his ears, and his heart understands, and he repents and be healed‖ [Isaiah 6:6-10].703

For that same reason, Jesus Christ who is Holy and became the sacrificed lamb, when mankind
takes communion after repent and confession, they become part of the Holy and he lives in them


703
   See https://www.chabad.org/library/bible_cdo/aid/15937/jewish/Chapter-6.htm#v6 See Scene
https://youtu.be/l9vn5UvsHvM?t=163

                                             Page 238 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 278 of 406 PageID #:278

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


and they become part of him so that no sin shall separate mankind ever again from the Lord,
God.704




Your weekly Passover inside the Coptic Church, bread and wine. The bread becomes body and
the wine turns into blood of Christ. Too difficult for the hearts to understand? Read Isaiah 53.




704
      See https://youtu.be/0feZQkHbCkM?t=5043

                                                Page 239 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 279 of 406 PageID #:279

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ




                                         I am the bread of life.705

When some Priests during the middle-age doubted the miracle of the bread and the wine, they
witnessed that it indeed turns into a distressed body of a heart and blood. In that sense, humans
when they take communion do not see the difference in appearance or taste but it is the bread
that came down from heaven when the Cherubim and Seraphim descend on them; turning the
bread to body and the wine to blood, and in that sense no more animal sacrifice are needed
because Jesus Christ became the Passover lamb. No sacrifices for the Muslims and no sacrifices
for the Jews.706

XXXXXVI. THE HOLY FIRE THAT DOESN’T BURN THE BODY

Mr. President, have you ever wondered about the name ―
                                                     Easter‖ which is taken from the word
―
East‖ It is not called ―
                       Weaster‖ it is called Easter.

          For as the lightning comes from the east and flashes to the west, so also will the coming
          of the Son of Man be [Matthew 24:27].

Each year after the Jewish Passover, the true Easter comes in; using the Coptic calendar, Jesus
Christ‘s tomb lights with holy fire that doesn‘t burn the body and people pass the flames around

705
   See https://youtu.be/vci5QPRvSQk?t=223 see https://youtu.be/0feZQkHbCkM?t=5007
706
   See https://bit.ly/2RtgQf5 see https://www.churchpop.com/2015/06/28/5-extraordinary-eucharistic-miracles-
with-pictures/

                                              Page 240 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 280 of 406 PageID #:280

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


without fear because they can‘t even detect any heat from the flame. It is a divine holy fire that
many Christians from the Orthodox Churches witness with their own eyes each year.707




This holy divine fire comes as a proof for Jesus Christ‘s resurrection (Χριστός ἀνέστη! i.e.,
Christ is Risen i.e., Christos Anesti) after the Jewish Passover because Jesus Christ said ―
                                                                                           I came
to complete, not to refute‖ and because he loved all his seeds. 708 Those who have any doubts
about the holy flame that doesn‘t burn, can witness the miracle themselves in Jerusalem.

The eyes that see but don‘t want to believe would claim all sorts of heretical comments but
didn‘t Moses split the red sea in half for the Jews to escape from Egypt; why do some want to
believe in the first and not in the latter when they have eyes that can see.

707
   See https://bit.ly/3h6Qb2A
708
   See Jesus Christ is the Passover lamb https://youtu.be/VeVZRZlt-7Q see https://youtu.be/CdS8NuqHGVQ and
see divine miracle https://youtu.be/s0XHvQWtMoM?t=848 , https://youtu.be/4kZu87tyqJ4 see 2021
https://twitter.com/greglothan/status/1388564423111954433

                                             Page 241 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 281 of 406 PageID #:281

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


The fight over the Holy Fire lasted for years among nations. It was a fight over power rather than
understanding the nature of God. The Lord, God would look from above and question human‘s
hearts.709

      o Al Biruni, an Iranian scholar doubted the holy fire and he saw it once he put it to the test
        with a copper wire.710

      o The Holy Fire did not appear for invaders who soughts power rather than understanding
        the Lord, God. Among many of them at that time were: the Crusaders, Salah Al Din, and
        the Roman Catholic Patriarch.711

It is thought that between 1099, when the crusaders took Jerusalem, and 1187, when the church
was lost to Saladin, the Roman Catholic Patriarch of Jerusalem tried but failed to replicate the
miracle of Holy Fire.

As the divide between Eastern and Western Christianity endured so did the enmity between
them. Following the failure of the crusades it is not surprising that the Holy Fire miracle faded
from Western imaginations. When its time came, the Protestant Reformation rejected as
fraudulent many of the relics and miracles so it is no surprise that the miracle of Holy Fire was
viewed as yet another vain superstition of the past.




                                       Leadership and Hypocrisy

709
    See https://youtu.be/FyxhZhla7iU?t=452
710
    See https://en.wikipedia.org/wiki/Al-Biruni see http://www.holyfire.org/eng/history.htm
711
    See https://www.premierchristianity.com/home/holy-fire-the-biggest-miracle-youve-probably-never-heard-
of/244.article

                                              Page 242 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 282 of 406 PageID #:282

                             ―
                             I came to complete not to refute. I came light to the World.‖ Jesus Christ


A. THE RETURN OF THE HOLY FIRE TO ISRAEL

Therefore, so said the Lord God: Now I shall return to the captivity of Jacob, and I shall have
compassion on the House of Israel, and I shall be zealous for My Holy Name. And they shall
bear their disgrace and all their treachery that they committed against me when they dwell on
their land securely with no one frightening them. When I return them from the peoples and
gather them from the lands of their enemies, I shall be sanctified through them before the eyes of
many nations. And they will know that I am the Lord their God when I exile them to the nations,
and I shall gather them to their land, and I shall no longer leave any of them there.

And I shall no longer hide My face from them, for I shall have poured out My spirit upon the
House of Israel, says the Lord God [Ezekiel 39:25-29].712

Here are true examples of Palestinians, so that your eyes can see:




712
      See https://www.chabad.org/library/bible_cdo/aid/16137/jewish/Chapter-39.htm#v25

                                               Page 243 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 283 of 406 PageID #:283

                              ―
                              I came to complete not to refute. I came light to the World.‖ Jesus Christ


Here is another proud Christian Palestinian family opening a food business in Texas.713




                                           Can you see the difference?

The same could be said about Israelis who found their way toward Jesus Christ.714




713
      See https://twitter.com/safetosayjay/status/1279540482469695490
714
      See https://youtu.be/X6UfxZbQDSE see Blessed is Israel my Inheritance https://bit.ly/2QUlKlq

                                                  Page 244 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 284 of 406 PageID #:284

                             ―
                             I came to complete not to refute. I came light to the World.‖ Jesus Christ


The Lord, God loved all his people — Are you not like the people of Ethiopia to Me, O children
of Israel? Says the Lord. Did I not bring up Israel from the land of Egypt, the Philistines from
Caphtor, and the Syrians from Kir? [Amos 9:7].715

The Jewish people will not teach the Jews the Torah the correct way, they will distort and take
part and leave the other and they have been doing it for thousands of years and God continues to
judge them for their stubbornness.716

       o   God saved the Ethiopians.
       o   God saved the Philistines.
       o   God saved the Syrians.
       o   God saved the Israelites.
       o   God made Egypt his homeland, the birth of his son Jesus Christ ―
                                                                          Out of Egypt, I called
           my son‖ [Hosea 11:1].

Mr. President, if you want to find peace in Israel, you must invest in Egypt, Saudi Arabia, Gaza
and Israel; invest in them both economically and promoting religion freedom and in the end
Christ will complete. You also have to remove completely evil from the surface i.e., both
Islamists and evil Jews; one seeks destruction and the other seeks divide and conquer.




                           Instead of destroying yourself, try to rebuilt yourself.
715
      See https://www.chabad.org/library/bible_cdo/aid/16181#v7
716
      See https://en.wikipedia.org/wiki/Expulsions_and_exoduses_of_Jews

                                                Page 245 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 285 of 406 PageID #:285

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ




      The Abraham Accord was missing Mark‟s insight because Trump was out when God rejected
                 him as a King. Now Biden can complete the mission; if he listens.

The Lord, God did promise that he will destroy the pride of the Philistines; their pride is in
owning the entire land, it won‘t happen. Just as the Lord, God judged Israel into exile for 2000
years. Both Israelites and the Philistines need to build not destroy; you cannot do this unless the
Arab Leaders removes Hamas completely from the surface of these areas and you cannot do this
unless you bring light to this area. Who is that light? Jesus Christ; building churches in the
middle-east; baptize Arabs for in their baptism they shall gain salvation; it starts with the Arab
leaders.

          Behold, the Lord shall impoverish her, and He shall smite her wealth in the sea, and she
          shall be consumed by fire. Ashkelon shall see and fear, and Gaza-and she shall quake
          violently-and Ekron, for the one to whom she looked was ashamed. And a king was lost
          from Gaza, and Ashkelon shall not be inhabited. And the strangers shall dwell in Ashdod,
          and I will cut off the pride of the Philistines [Zechariah 9:4-6].717

717
   See https://www.chabad.org/library/bible_cdo/aid/16213/jewish/Chapter-9.htm#v4 see
https://www.copticchurch.net/bible?r=Zechariah+9%3A4-6&version=NKJV

                                             Page 246 of 295
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 286 of 406 PageID #:286

                 ―
                 I came to complete not to refute. I came light to the World.‖ Jesus Christ




                                  Page 247 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 287 of 406 PageID #:287

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXXXXVII. ISRAEL WESTERN WALL IS AN ILLUSION: THE KOTEL

Mr. President, for many years, Jews and non-Jews believed that the Kotel is part of Temple
Mount, however the Western Wall is actually part of the Roman‘s empire Antonia Fortress and
there is nothing divine about the wall rather it is part history.718

The Lord, Jesus as he drew near Jerusalem, saw the city and wept over it, saying ―
                                                                                 if only, on this
your day you had known the path for peace but you have failed to see it. The days will come
when your enemies build ramparts to surround you and hem you in pressing hard from every side
and within these walls, they will destroy you and your children. They will not leave one stone
upon another in you because you did not recognize the time of your visitation [Luke 19:41-
44].719

The Lord Jesus Christ foretold the destruction of the 2nd temple completely and not one stone
shall be left. The Western Wall is actually part of Islamic tradition rather than Jewish tradition.

A. THE HISTORY OF THE WESTERN WALL: KOTEL

The holiest place in Judaism is the Temple Mount where the Second Temple stood until it was
destroyed by the Romans in 70 C.E. Mistakenly, the Western Wall is generally thought to be the
holiest site, but prayers at this location are a relatively recent phenomenon, which were
prompted, ironically, by a Muslim conqueror.

When the Romans razed the Temple, they left one
outer wall standing. They probably would have
destroyed that wall as well, but it must have seemed
too insignificant to them since it was not part of the
Temple itself, just a retaining wall surrounding the
Temple Mount. It held no special significance,
according to F.M. Loewenberg, until the 16th century
when Sultan Suleyman I (―    the Magnificent‖) ended
nearly 300 years of Mamluk rule and established the
Ottoman Empire. Suleyman restored Jerusalem‘s city
walls in 1536 and encouraged Jews who had been
expelled from Spain and Portugal to settle in the
city.720

In 1546, an earthquake devastated the region and
damaged the Temple Mount and the surrounding area.
Suleyman ordered the rubble of homes adjacent to the
western wall to be cleared for a prayer site for the
Jews.

718
    See Antonia Fortress https://en.wikipedia.org/wiki/Antonia_Fortress , see https://youtu.be/gFxzSG36JS8
719
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Luke+19&version=NKJV&btn=View&showVN=1 see
                                                 nd
Jesus Christ foretelling the destruction of the 2 temple as it happened https://youtu.be/0feZQkHbCkM?t=4584
720
    See Sultan’s biography https://en.wikipedia.org/wiki/Suleiman_the_Magnificent

                                             Page 248 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 288 of 406 PageID #:288

                              ―
                              I came to complete not to refute. I came light to the World.‖ Jesus Christ


Loewenberg notes the area was previously unknown to the Jews. Suleyman issued a firman
(decree) that Jews had the right to pray there for all times. This decree remained in force and was
honored by his successors for more than 400 years. Throughout the centuries Jews from
throughout the world made the difficult pilgrimage to Palestine, and immediately headed for the
Kotel ha-Ma'aravi (the Western Wall) to thank God. The prayers offered at the Kotel were so
heartfelt that gentiles began calling the site the ― Wailing Wall.‖ This undignified name never
won a wide following among traditional Jews; the term ―W      ailing Wall‖ is not used in Hebrew.

For most of that period, the area in front of the wall was a narrow alley only 4 meters wide and
28 meters long (less than six percent of the wall's total length of 488 meters) boxed in by a
Muslim neighborhood known as the Mughrabi Quarter. According to Loewenberg, Jews did not
regularly visit the Wall. They came on special occasions, such as Tisha B'Av, or to pray for help
with personal problems. Later, the alley would become packed during festivals and Shabbat.
Regular prayer at the Wall did not begin until the late 19th or early 20th century. By 1941, the
popularity of visiting and praying at the Wall led the British-appointed chief rabbis to issue
regulations for proper behavior at the Wall, which included the separation of men and women
(the British did not permit the erection of a mechitzah).721




                    The 2nd temple was completely destroyed according to Jesus Christ
721
      See https://www.jewishvirtuallibrary.org/history-and-overivew-of-the-western-wall

                                                  Page 249 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 289 of 406 PageID #:289

                        ―
                        I came to complete not to refute. I came light to the World.‖ Jesus Christ


B. THE MOUNTAIN OF MOSES: MOUNT SINAI LOCATED IN SAUDI ARABIA

And he said: ―The Lord came from Sinai, And dawned on them from Seir; He shone forth from
Mount Paran, And He came with ten thousands of saints; From His right hand Came a fiery law
for them‖ [Deuteronomy 33:2].722 It is in Sinai that Moses first encounters the Lord; it is back to
Sinai that Moses leads the Israelites from Egypt; and it is from Sinai that, two years later, on
God‘s order again, Moses sets off with them to conquer a piece of the Fertile Crescent.

But where is Sinai, is it in Egypt? That is what history had us believe since the 4th century.
Exodus unequivocally places it in the land of Midian. After fleeing ―    into Midianite territory,‖
Moses is hosted by ―  a priest of Midian with seven daughters‖ [Exodus 2:15-16].723 He ― agreed to
stay on there with the man, who gave him his daughter Zipporah in marriage‖ [Exodus 2:21].
Moses‘ father-in-law is named Reuel in [Exodus 2:18], but Jethro in [Numbers 3:1]724, ―     Hobab
son of Reuel the Midianite‖ in [Numbers 10:29], and ―   Hobab the Kenite‖ in [Judges 1:16].725 His
daughter Zipporah gave Moses two sons: Gershom [Exodus 2:22] and Eliezer [Exodus 18:4]. It
is while grazing his father-in-law‘s flocks that Moses finds himself near Mount Horeb, ― to the far
side of the desert‖ [Exodus 3:1], where he hears God call his name. Sinai was in Midian.726




                        The Map of Ancient Egypt included part of Arabia
722
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Deuteronomy+33%3A2&version=NKJV&btn=View
723
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Exodus+2&version=NKJV&btn=View&showVN=1
724
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Numbers+3&version=NKJV&btn=View&showVN=1
725
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Judges+1&version=NKJV&btn=View&showVN=1
726
    See Ryan Mauro discovering the real Mount Sinai https://youtu.be/YjrxHqNy5CQ

                                           Page 250 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 290 of 406 PageID #:290

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


C. WHERE IS MIDIAN?

Greek authors unanimously place it in northwestern Arabia, on the eastern shore of the Gulf of
Aqaba. Even Paul the Apostle, who spent three years in Arabia, knew that ― Sinai is a mountain
in Arabia‖ [Galatians 4:25].727 It was not before the 4th century that the biblical Sinai was
misplaced in the Egyptian peninsula, probably for geopolitical reasons (Egypt was within the
control of the Roman Empire, unlike Arabia, under Persian influence).




                                          The Map toward Midian

Where, then, did the Israelites cross the Red Sea? They probably didn‘t: the biblical ― Red Sea‖ is
a mistranslation originating from the Greek Septuagint. These waters are simply referred to in
Hebrew as Yam Suph (23 times), which means ―       Sea of Reeds,‖ and suggests a body of shallow
fresh water, which Yahweh simply ―    dried up‖ before the Israelites, according to [Joshua 2:10]. It
could be anywhere, in this land of ephemeral wadis.728 In all of the 3 Abrahamic religions, the
origin becomes the seed and the seed leads to the root but without the root, the branches to the
root die off easily. Religious tolerance will only be reached when humanity understands the
words of the Lord, God [one god].
727
      See http://www.copticchurch.net/cgibin/bible/index.php?r=Galatians+4%3A25&version=NKJV&btn=View
728
      See http://www.copticchurch.net/cgibin/bible/index.php?r=Joshua+2%3A10&version=NKJV&btn=View

                                               Page 251 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 291 of 406 PageID #:291

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXXXXVIII. A CONVERSATION WITH THE LORD, GOD

Lord, when you said ― He who called you is holy, you also be holy in all your conduct, because
               Be holy, for I am holy.‖ [1 Peter 1:13-16].729 Lord, when you say such words,
it is written, ―
meaning you want humanity not to forget their original image, that they were ―created on God‘s
                       730
image‖ [Genesis 1:27].

Lord, you preferred to give mankind their will to decide and choose, rather than be like the other
creatures who can‘t think or differentiate the difference between good vs. evil; righteous vs. sin.
But then I ask you and you answer me, when men sin before your eyes, what do you do O Lord?

          You said, when men sins, I will send my prophets and the shepherds, and the priests, and
          the voice of the Lord who appear in the weak, and the Holy Spirit to lead the sinful men
          to repentance. And what else O Lord? You said, I will send him living examples in order
          to understand. And what else O Lord? You said, I will sacrifice my only begotten son in
          order to vanquish his or her sin and cleanse him, so one turns white like a white blossom.

Lord, you who love holiness, you tell us something beautiful in Ezekiel 36.

          Then I will sprinkle clean water on you, and you shall be clean; I will cleanse you from
          all your filthiness and from all your idols. I will give you a new heart and put a new spirit
          within you; I will take the heart of stone out of your flesh and give you a heart of flesh. I
          will put My Spirit within you and cause you to walk in my statutes, and you will keep my
          judgments and do them [Ezekiel 36:25-27].731

Lord, you said you will do all of these for the ones you loved, you said I will give you a new
heart, you said I will take away a heart of stone and give you a heart of flesh. Lord, I know you
want mankind to live for you and to live for you, we have to be holy because you said ― Pursue
peace with all people, and holiness, without which no one will see the Lord [Hebrews 12:14].732

Lord, you said in order to live with you, we have to be holy because we can‘t live among good
and evil together at the same time and Elijah said

          Until when are you hopping between two ideas? If the Lord is God, go after Him, and if
          the Baal, go after him. And the people did not answer him a word [1 Kings 18:21].733

Lord, I know that in order to live with you, we have to be holy because everything that surrounds
you is holy. The bible itself is called ―
                                        The holy book.‖ Your house is holy, your temple is holy,
and you said ―I will live in you and you in me‖ [John 14:20].734


729
    See http://www.copticchurch.net/cgibin/bible/index.php?r=1+Peter+1%3A13-16&version=NKJV&btn=View
730
    See https://www.chabad.org/library/bible_cdo/aid/8165#v27
731
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Ezekiel+36%3A25-27&version=NKJV&btn=View
732
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Hebrews+12%3A14&version=NKJV&btn=View
733
    See https://www.chabad.org/library/bible_cdo/aid/15902#v21
734
    See http://www.copticchurch.net/cgibin/bible/index.php?r=John+14%3A20&version=NKJV&btn=View

                                            Page 252 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 292 of 406 PageID #:292

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


You told Moses ― Do not draw near this place. Take your sandals off your feet, for the place
where you stand is holy ground [Exodus 3:5].735

Lord, you said ― for as many of you as were baptized into Christ have put on Christ. There is
neither Jew nor Greek, there is neither slave nor free, there is neither male nor female; for you
are all one in Christ Jesus. And if you are Christ's, then you are Abraham's seed, and heirs
according to the promise [Galatians 3:27-29].736

Lord, you said ― when you pass through water, I am with you, and in rivers, they shall not
overflow you; when you go amidst fire, you shall not be burnt, neither shall a flame burn
amongst you. Since you are dear in my eyes, you were honored and I loved you, and I give men
in your stead and nations instead of your life. Fear not for I am with you; from the east I will
bring your seed, and from the west I will gather you. I will say to the north, ―
                                                                               Give,‖ and to the
south, ― Do not refrain‖; bring my sons from afar and my daughters from the end of the earth
[Isaiah 43:2-6].737

Lord, I asked and you answered, I asked that you will strike China according to your will, not
mine and indeed it happened; I asked that the World will not forget you and Covid19 became a
pandemic, showing the limit of strength among World‘s leaders to the point they started to fear
for their own lives. I asked and you answered me. Lord, this is a stubborn World and they do not
heed to your voice quite often but I still see light at the end of the tunnel, I see light because I see
how you continue to change nations and just as you changed Nineveh, you shall change many
nations among the World.

          But they rebelled and grieved His Holy Spirit; So He turned Himself against them as an
          enemy, And He fought against them [Isaiah 63:10].738

Lord, I ask you according to your will, not mine, to vanquish Covid19, not for the wicked, the
wicked show them the way toward righteousness through constant trials, hit and heal, hit and
heal until they cease their wickedness, but I pray to you that you vanquish Covid19 and without a
vaccine so that this World understands the limitation to men‘s power and strength. I ask that you
vanquish Covid19 according to your will not mine so that many see and believe. 739 I ask that you
vanquish Covid19 for the righteous who have suffered on earth.

          Abraham, the father of the fathers also entered in a conversation with you concerning
          Sodom when he said — would you also destroy the righteous with the wicked? Suppose
          there were fifty righteous within the city; would you also destroy the place and not spare
          it for the fifty righteous that were in it? Far be it from you to do such a thing as this, to



735
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Exodus+3%3A5&version=NKJV&btn=View see
when Moses meets God https://youtu.be/poZr9HjMizQ?t=108
736
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Galatians+3%3A27-29&version=NKJV&btn=View
737
    See https://www.chabad.org/library/bible_cdo/aid/15974
738
    See https://www.copticchurch.net/bible?r=Isaiah+63%3A10&version=NKJV
739
    See https://twitter.com/open_genesis/status/1310408956976693248

                                            Page 253 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 293 of 406 PageID #:293

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


          slay the righteous with the wicked, so that the righteous should be as the wicked; far be it
          from you! Shall not the Judge of all the earth do right? [Genesis 18:23-25].740




                          After the raging waves, comes hope in the Lord.741

You, O Lord, did not create humanity to perish. For that same reason, Saint Athanasius said —
surely it would have been better never to have been created at all than, having been created, to
be neglected and perish.

Saint Paul the Apostle in his letter to Timothy said — who desires all men to be saved and to
come to the knowledge of the truth [1 Timothy 2:4].742 Do I have any pleasure at all that the
wicked should die? Says the Lord God, and not that he should turn from his ways and live?
[Ezekiel 18:23].743




740
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Genesis+18&version=NKJV&btn=View&showVN=1
741
    See https://twitter.com/open_genesis/status/1246557511567671296
742
    See http://www.copticchurch.net/cgibin/bible/index.php?r=1+Timothy+2&version=NKJV&btn=View
743
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Ezekiel+18&version=NKJV&btn=View&showVN=1

                                            Page 254 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 294 of 406 PageID #:294

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXXXXIX. FAITH OF CENTURION

Now when Jesus had entered Capernaum, a centurion came to Him, pleading with Him, saying,
― Lord, my servant is lying at home paralyzed, dreadfully tormented.‖ And Jesus said to him, ―   I
will come and heal him.‖ The centurion answered and said, ―      Lord, I am not worthy that You
should come under my roof. But only speak a word, and my servant will be healed. For I also am
a man under authority, having soldiers under me. And I say to this one, 'Go,' and he goes; and to
another, 'Come,' and he comes; and to my servant, 'Do this,' and he does it.‖ When Jesus heard
it, He marveled, and said to those who followed, ―  Assuredly, I say to you, I have not found such
great faith, not even in Israel! And I say to you that many will come from east and west, and sit
down with Abraham, Isaac, and Jacob in the kingdom of heaven.‖ But the sons of the kingdom
will be cast out into outer darkness. There will be weeping and gnashing of teeth.‖ Then Jesus
said to the centurion, ―Go your way; and as you have believed, so let it be done for you.‖ And his
servant was healed that same hour [Mathew 8:5-13].744




Then the Jews said ― but we know we are the chosen people, how come a pagan can be worthier
than the sons of Israel?‖ Then Jesus replied ―  Everybody, everybody is welcomed at my father‘s
table. Rich, poor, masters, servants, children of Abraham, and the pagans.‖

The Word of God is the Water of life.745 If you drink from it, you shall not thirst. Then we have
the Tree of life.746 If you eat from it, you shall never die. Then we have the son of man.747


744
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Matthew+8%3A5-13&version=NKJV&btn=View See
Scenes https://youtu.be/97a0fLC4S-0 // https://youtu.be/97a0fLC4S-0?t=167 // https://youtu.be/97a0fLC4S-
0?t=175
745
    See https://youtu.be/PgmAkM39Zt4
746
    See https://youtu.be/TJLan-pJzfQ
747
    See https://youtu.be/z6cWEcqxhlI // https://youtu.be/3dEh25pduQ8

                                            Page 255 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 295 of 406 PageID #:295

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXXXXX. THE TRIAL OF SATAN: WHEN THE DEVIL IS THE PROSECUTOR

One day, Satan stood before the Lord, accusing me of many sins and then he said ―           you stand
alone and defy me‖ and I responded ―     I am not alone.‖ Then the voice of the Lord came to me
through one of his angels saying ―   the Lord, your God speaks to you, he speaks to you in a way
that you can understand. He has heard your voice of pain, a voice of inflicted wounds and he
shall raise you up to reveal the true nature of the Devil before the eyes of the World; little one.‖

Then he showed me Joshua the high priest standing before the Angel of the Lord, and Satan
standing at his right hand to oppose him. And the Lord said to Satan, ―
                                                                      The Lord rebuke you,
Satan! The Lord who has chosen Jerusalem rebuke you! Is this not a brand plucked from the
fire?‖

Now Joshua was clothed with filthy garments, and was standing before the Angel. Then He
answered and spoke to those who stood before Him, saying, ―     Take away the filthy garments
from him.‖ And to him He said, ―  See, I have removed your iniquity from you, and I will clothe
you with rich robes.‖ And I said, ―Let them put a clean turban on his head.‖ So they put a clean
turban on his head, and they put the clothes on him. And the Angel of the Lord stood by. Then
the Angel of the Lord admonished Joshua, saying, Thus says the Lord of hosts: 'If you will walk
in My ways, And if you will keep My command, Then you shall also judge My house, And
likewise have charge of My courts; I will give you places to walk Among these who stand here
[Zechariah 3].748




       The angels of the Lord took away filthy garment and clothed Joshua with a clean turban.



748
      See https://www.copticchurch.net/bible?r=Zechariah+3&version=NKJV&showVN=1

                                              Page 256 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 296 of 406 PageID #:296

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


Now there was a day when the sons of God came to present themselves before the Lord, and
Satan also came among them. And the Lord said to Satan, ―   From where do you come?‖ So Satan
answered the Lord and said, ―   From going to and fro on the earth, and from walking back and
forth on it.‖ Then the Lord said to Satan, ―  Have you considered my servant Job, that there is
none like him on the earth, a blameless and upright man, one who fears God and shuns evil?‖ So
Satan answered the Lord and said, ―   Does Job fear God for nothing? Have you not made a hedge
around him, around his household, and around all that he has on every side? You have blessed
the work of his hands, and his possessions have increased in the land. But now, stretch out your
hand and touch all that he has, and he will surely curse you to your face!‖ And the Lord said to
Satan, ―Behold, all that he has is in your power; only do not lay a hand on his person.‖ So Satan
went out from the presence of the Lord [Job 1:6-12].749




                Satan is the Prosecutor.750 But the Jesus Christ is the Defender.751

A. WHEN GOD ANSWERED JOB: WHAT THE EYES COULDN’T SEE

Then the Lord answered Job out of the whirlwind, and said: "Who is this who darkens counsel
by words without knowledge? Now prepare yourself like a man; I will question you, and you
shall answer me [Job 38:1-2].

749
    See https://www.copticchurch.net/bible?r=Job+1%3A6-12&version=NKJV
750
    See https://youtu.be/GswSg2ohqmA?t=65
751
    See https://youtu.be/w5GXnM_TxSQ?t=34

                                            Page 257 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 297 of 406 PageID #:297

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


Where were you when I laid the foundations of the earth? Tell me, if you have understanding.
Who determined its measurements? Surely you know! Or who stretched the line upon it? To
what were its foundations fastened? Or who laid its cornerstone, when the morning stars sang
together, and all the sons of God shouted for joy? Or who shut in the sea with doors, When it
burst forth and issued from the womb; When I made the clouds its garment, And thick darkness
its swaddling band; When I fixed My limit for it, And set bars and doors; When I said, 'This far
you may come, but no farther, And here your proud waves must stop!' [Job 38:4-11].

Have you commanded the morning since your days began, And caused the dawn to know its
place, That it might take hold of the ends of the earth, And the wicked be shaken out of it? It
takes on form like clay under a seal, and stands out like a garment. From the wicked their light is
withheld, and the upraised arm is broken. Have you entered the springs of the sea? Or have you
walked in search of the depths? Have the gates of death been revealed to you? Or have you seen
the doors of the shadow of death? Have you comprehended the breadth of the earth? Tell me, if
you know all this. [Job 38:12-18].752

―Does the hawk fly by your wisdom, and spread its wings toward the south? Does the eagle
mount up at your command, and make its nest on high? On the rocks it dwells and resides, on the
crag of the rock and the stronghold. From there it spies out the prey; its eyes observe from afar.
Its young ones suck up blood; and where the slain are, there it is‖ [Job 39:26-30].753

B. WHEN THE LORD, GOD LOVES HUMANS TO QUESTION HIS JUDGEMENTS

Moreover the Lord answered Job, and said: ―       Shall the one who contends with the Almighty
correct Him? He who rebukes God, let him answer it.‖ Then Job answered the Lord and said:
―Behold, I am vile; what shall I answer you? I lay my hand over my mouth. Once I have spoken,
but I will not answer; Yes, twice, but I will proceed no further‖ [Job 40:1-4].754

Then the Lord answered Job out of the whirlwind, and said: Now prepare yourself like a man; I
will question you, and you shall answer me: Would you indeed annul my judgment? Would you
condemn me that you may be justified? Have you an arm like God? Or can you thunder with a
voice like His? Then adorn yourself with majesty and splendor, and array yourself with glory and
beauty. Disperse the rage of your wrath; Look on everyone who is proud, and humble him. Look
on everyone who is proud, and bring him low; Tread down the wicked in their place. Hide them
in the dust together; Bind their faces in hidden darkness. Then I will also confess to you that your
own right hand can save you [Job 40:6-14].

Who has preceded me, that I should pay him? Everything under heaven is mine. I will not
conceal his limbs, His mighty power, or his graceful proportions. Who can remove his outer
coat? Who can approach him with a double bridle? Who can open the doors of his face, with his
terrible teeth all around? His rows of scales are his pride, Shut up tightly as with a seal; One is so
near another That no air can come between them; They are joined one to another, They stick


752
    See https://www.copticchurch.net/bible?r=Job+38&version=NKJV&showVN=1
753
    See https://www.copticchurch.net/bible?r=Job+39&version=NKJV&showVN=1
754
    See https://www.copticchurch.net/bible?r=Job+40&version=NKJV&showVN=1

                                           Page 258 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 298 of 406 PageID #:298

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


together and cannot be parted. His sneezings flash forth light, and his eyes are like the eyelids of
the morning [Job 41:11-18].755




Then Job answered the Lord and said: ―  I know that you can do everything, And that no purpose
of yours can be withheld from you. You asked, 'Who is this who hides counsel without
knowledge?' Therefore I have uttered what I did not understand, Things too wonderful for me,
which I did not know. Listen, please, and let me speak; you said, 'I will question you, and you
shall answer Me.' ―I have heard of you by the hearing of the ear, But now my eye sees you.
Therefore I abhor myself, and repent in dust and ashes‖ [Job 42:1-6].756

And the Lord restored Job's losses when he prayed for his friends. Indeed the Lord gave Job
twice as much as he had before. Then all his brothers, all his sisters, and all those who had been
his acquaintances before, came to him and ate food with him in his house; and they consoled him
and comforted him for all the adversity that the Lord had brought upon him. Each one gave him
a piece of silver and each a ring of gold. Now the Lord blessed the latter days of Job more than
his beginning; for he had fourteen thousand sheep, six thousand camels, one thousand yoke of
oxen, and one thousand female donkeys. He also had seven sons and three daughters. After this
Job lived one hundred and forty years, and saw his children and grandchildren for four
generations. So Job died, old and full of days [Job 42:10-17].

755
      See https://www.copticchurch.net/bible?r=Job+41&version=NKJV&showVN=1
756
      See https://www.copticchurch.net/bible?r=Job+42&version=NKJV&showVN=1

                                              Page 259 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 299 of 406 PageID #:299

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXXXXXI. DEMOCRATS VS REPUBLICANS: A HOUSE DIVDED

Mr. President, I have times and times again showed the previous congress under former president
Donald Trump the parable to the justice system, I have also showed them how they will be able
to see better, to drop labels and define good vs. evil. But each side stood watching without
learning.

When Betsy Devos was evil, neglected students, supported for-profit institutions who defrauded
students, destroyed office for civil rights along with Kenneth Marcus‘s evil agenda, Democrats
were fighting her agenda and Republicans stood watching.

Now when Miguel Cardona is evil, Democrats stood watching while Republicans started to fight
things like his Department:

      o   Critical Race Theory;757
      o   The IHRA Definition;758
      o   LGBTQ Agenda (sin) through Title IX modification759; and
      o   Destroying Office for Civil Rights with an unjust enforcement of its Manual.

Mr. President, do you want to know who rules over these distorted agendas? The Devil.

          For the love of money is a root of all kinds of evil, for which some have strayed from the
          faith in their greediness, and pierced themselves through with many sorrows [1 Timothy
          6:10].760

Every kingdom divided against itself is brought to desolation, and every city or house divided
against itself will not stand. If Satan casts out Satan, he is divided against himself. How then will
his kingdom stand? [Matthew 12:25-27].761

XXXXXXII. A UNIVERSAL DEFINITION FOR THE TERM EVIL: THE SEED

Mr. President, in order for humans to see better, they have to return to the origin; life in
simplicity allows the eyes to see better and from there many will be able to reform hearts. The
term good vs. evil, is a term that is taught to children from their birth. But then life goes on and
distorts what the eyes see, defining people by labels and terms for different purpose.

      o The Jewish people came with the term ―A  ntisemitism‖
      o The Muslim people came with the term ―  Islamophobia‖
      o The Christian people came with the term ― Anti-Christ‖

Yet, all of them failed to see what Satan is doing to men through pride, wealth, lust, and power.

757
    See https://bit.ly/3toHW4m
758
    See https://www2.ed.gov/about/offices/list/ocr/docs/qa-titleix-anti-semitism-20210119.pdf
759
    See https://youtu.be/0j0geUnWxBU?t=1256 and see https://gloria.tv/post/St4qnmYNNS7d24EtNjnARvDoD
760
    See https://www.copticchurch.net/bible?r=1+Timothy+6%3A10&version=NKJV&showVN=1
761
    See the scene https://youtu.be/2D7AiufhXms?t=28

                                            Page 260 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 300 of 406 PageID #:300

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ




Then the Lord, God declared:

           Behold, the man has become like one of us, to know good and evil. And now, lest he put
           out his hand and take also of the tree of life, and eat, and live forever — [Genesis
           3:22].762 Therefore the Lord God sent him out of the Garden of Eden to till the ground
           from which he was taken.

Mr. President, until when, are you going to watch and pass your duties to your cabinet members.
Your duty is not to sit on a throne seeking people to glorify you.763 Your duty was a message of
―Unity‖ and that is not a simple task yet your administrations are glorifying sin before the eyes
of the Lord, God and doing injustice as well just like the Trump‘s administration. Former
President Donald Trump didn‘t change until I reached out to him in 2019. However, before 2019,
he was a lost man, and the timeline shows how Trump turned from a failure into a populist man.

The Lord, God didn‘t say that he will hand you an easy task but rather a difficult task that is
proven through your work and not words and PRs. I will help you but you have to listen first.

762
      See https://www.copticchurch.net/bible?r=Genesis+3%3A22&version=NKJV&showVN=1
763
      See https://twitter.com/POTUS

                                             Page 261 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 301 of 406 PageID #:301

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXXXXXIII. RABBI KADURI’S PROPHECY CONCERNING ISRAEL

Rabbi Kaduri was a Mizrahi Haredi Rabbi who devoted his life to the Torah study and prayer on
behalf of the Jewish people.764 Before his death, Kaduri told his students that he met the
Mashiach i.e., the Messiah, in a vision; the rabbi whose vision and story were suppressed by the
Israeli government back in 2006 once it was revealed the name of the Messiah, Yehoshua i.e.,
Jesus.765

          On the eve of the year 5780 (2020 in the Hebrew calendar), the year of corrections, there
          will not be a government in Israel for an extended period and the various camps will be
          quarrel[ing] much without a decision on either side, and then, on Rosh Hashana (the
          Jewish new year) itself, they will fight in heaven, the holy side against the side of evil,
          and G-d and His entourage will decide between them. And this is all I can say, and from
          here I swore not to reveal more secrets and hidden things.

Rabbi Kaduri predicated 40 years ago that time will come when Israel will hold elections but
there won‘t be a government.766 According to News1, Kaduri‘s prophecy about political turmoil
besetting Israel makes reference to a period when there will come one day that two ministers win
the government in the land of Israel. Both their names will be Benjamin and neither of them will
succeed in establishing their government or kingship — Benjamin Netanyahu vs. Benny
Gantz.767

News1 reports that the things in Rabbi Kadol's handwriting are similar, except that it is written in
more detail and he speaks specifically about this year as a year that can turn into a year of
redemption. While it is not an ―  election campaign‖ and it is an interpretation, it is written about
the struggle between the various parties in the people of Israel, and it is a station on the road to
salvation and one of its signs. In any case, in the end, salvation depends only on us, the people of
Israel, and it may or may not be fulfilled.768

Rabbi Kaduri wrote: On that day, know and understand that the King Messiah already stands at
the doorway and on the Sabbath afterwards he will come and be revealed — that is a direct
quote from the book of revelation.

          Behold, I stand at the door and knock. If anyone hears my voice and opens the door, I
          will come in to him and dine with him, and he with me [Revelation 3:20].769



764
    See https://en.wikipedia.org/wiki/Yitzhak_Kaduri
765
    See Rabbi Kaduri’s Documentary Film https://youtu.be/H-LG_BTVuHc , See https://youtu.be/2ypEegnWP0c
766
    See https://www.jpost.com/Israel-News/Netanyahu-Gantz-impasse-predicted-in-hidden-manuscript-of-leading-
mystic-602670 see https://sputniknews.com/middleeast/201909241076877732-kabbalist-mystic-rabbi-predicted-
bibi-gantz-showdown-would-end-in-politicians-fighting-in-heaven/
767
    See https://www.haaretz.com/israel-news/elections/.premium-netanyahu-calls-gantz-in-last-effort-to-form-
government-before-returning-the-mandate-1.7918951 , see https://www.news1.news/il/2019/09/did-rabbi-
kadouri-predict-the-outcome-of-the-elections.html
768
    See https://www.israelhayom.co.il/article/693975
769
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Revelation+3%3A20&version=NKJV&btn=View

                                             Page 262 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 302 of 406 PageID #:302

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ




          He will lift the people and prove that his words and law are valid — Yeshua ‫ישוע‬

The Jewish people are always looking for their lost identity, and yet their identity is before their
eyes days and nights but because of their mighty proud hearts, they reject and when they reject,
they forget the Lord, and when they forget the Lord, they commit wickedness before the eyes of
many.

          Jewishness is one consistent definition; it is a religion doctrine, means as follow. There
          are no identifiable characteristics that all Jews share. That means there is no such thing as
          a definition of a Jew in terms of characteristics. It is not an ethnicity, it is not a race, it is
          not a religion but who is a Jew is a religious doctrine, explained Rabbi Yaakov
          Shapiro.770

Rabbi Yaakov Shapiro tried to explain traditional Jewish identity vs. Zionist Jewish identity, yet
he really fails to simplify the truth. Many Jews can try to wisely preach what is a Jewish identity
but they all fail to recognize the origin — the seed of Judah, the son of David, Jesus Christ.

      o Orthodox Jews suing ONE FOR ISRAEL Ministry (& YouTube) to take down all
        evangelistic videos promoting Jesus in Hebrew and pay them $250,000 - only days after
        big debate with rabbi!771

There are many people who have eyes but can‘t see; ears but can‘t listen; and mouth but can‘t
speak the truth.




770
   See https://youtu.be/-I9O9RWqdgk?t=485
771
   See https://twitter.com/oneforisrael/status/1390376576508960768 and see
https://www.oneforisrael.org/news/lawsuit-against-oneforisrael/

                                              Page 263 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 303 of 406 PageID #:303

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXXXXXIV. THE DAY OF THE LORD VISITATION: YOUR CHANCES ON EARTH

I was in the Spirit on the Lord's Day, and I heard behind me a loud voice, as of a trumpet, saying,
―I am the Alpha and the Omega, the First and the Last,‖ and, to Ephesus, to Smyrna, to
Pergamos, to Thyatira, to Sardis, to Philadelphia, and to Laodicea [Revelation 1:10-11].772

He who is unjust, let him be unjust still; he who is filthy, let him be filthy still; he who is
righteous, let him be righteous still; he who is holy, let him be holy still. And behold, I am
coming quickly, and my reward is with me, to give to everyone according to his work
[Revelation 22:11-12].773 Behold, I am coming quickly! [Revelation 22:7].774




I, the Lord, have called you in righteousness, and will hold your hand; I will keep you and give
you as a covenant to the people, as a light to the Gentiles [Isaiah 42:6].775

          Be exceedingly happy, O daughter of Zion; Shout, O daughter of Jerusalem. Behold!
          Your king shall come to you. He is just and victorious; humble, and riding a donkey and
          a foal, the offspring of [one of] she-donkeys [Zechariah 9:9].776

When the Lord, Jesus Christ entered Jerusalem on a donkey, the Jewish people celebrated in joy.

772
    See https://www.copticchurch.net/bible?r=Revelation+1&version=NKJV See https://youtu.be/lZK-
2WTsPpg?t=35 // https://youtu.be/lZK-2WTsPpg?t=112
773
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Revelation+22&showVN=1&version=NKJV
774
    See https://youtu.be/lZK-2WTsPpg?t=137
775
    See https://www.copticchurch.net/bible?r=Isaiah+42%3A6&version=NKJV and see
https://www.chabad.org/library/bible_cdo/aid/15973#v6
776
    See https://www.chabad.org/library/bible_cdo/aid/16213/jewish/Chapter-9.htm#v9

                                            Page 264 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 304 of 406 PageID #:304

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


The Jewish people were expecting a king who will save them from the Roman Empire, they were
looking for an Earthly glory and while the Jewish people were celebrating, Jesus Christ was
weeping.777

      o   The Lord, Jesus Christ came to seek and save but Jerusalem was stubborn to see.
      o   Jerusalem was blinded by choice.
      o   There was a veil on the eyes of the Jewish people.
      o   People were cheering to restore the Kingdom of David but the Lord was weeping.
      o   The day of visitation and the hour of salvation is near and I feel it.

Mr. President, our life on Earth is the day of visitation.

XXXXXXV. HOW TO ENTER IN A COVENANT WITH GOD: FROM OLD TO NEW

John the Baptist was a Jewish itinerant preacher, baptizing the Jewish people with water, and he
promised them that the Lord will come and he will baptize them with the Holy Spirit.778

When the Lord Jesus Christ came to John the Baptist, a voice from heaven came and said:




                   This is my beloved Son, in whom I am well pleased [Matthew 3:17].779
777
    See Joy https://youtu.be/0feZQkHbCkM?t=4510 see weeping https://youtu.be/0feZQkHbCkM?t=4581
778
    See John the Baptist https://en.wikipedia.org/wiki/John_the_Baptist see
https://youtu.be/0feZQkHbCkM?t=866
779
    See https://youtu.be/0feZQkHbCkM?t=1032

                                            Page 265 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 305 of 406 PageID #:305

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


A. BAPTISM IS PART OF THE SAME COVENANT: OLD & NEW TESTAMENT

In the Torah we read that before the giving of the Law on Mount Sinai, God commanded the
people to wash their clothing as a symbolic act of purification [Exodus 19:10]. Leviticus 8:6
records the washing of Aaron and his sons when they were ordained as priests to minister in the
holy tabernacle. Again, in Leviticus 16:4, God commanded Aaron to wash himself before and
after he ministered in the Holy of Holies on the Day of Atonement.

In order to enter into a covenant with the Lord, God, you must first be baptized in the name of
the Father, the Son, and the Holy Spirit — this is for the Jews, the Arabs, and the Gentiles.780




                                         A Child is baptized.

For I will take you out of the nations; I will gather you from all the countries and bring you back
into your own land. I will sprinkle clean water on you, and you will be clean; I will cleanse you
from all your impurities and from all your idols. I will give you a new heart and put a new spirit
in you; I will remove from you your heart of stone and give you a heart of flesh. And I will put
my Spirit in you…You will live in the land I gave your forefathers; you will be my people; and I
will be your God [Ezekiel 36:24-28].781


780
   See baptism https://youtu.be/CIQ0DIzGb1Q?t=836
781
   See https://www.chabad.org/library/bible_cdo/aid/16134#v24 see
https://www.copticchurch.net/bible?r=Ezekiel+36%3A24-28&version=NKJV

                                           Page 266 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 306 of 406 PageID #:306

                             ―
                             I came to complete not to refute. I came light to the World.‖ Jesus Christ


B. THE HOLY BODY: NO MORE OFFERINGS OR ANIMAL SACRIFICIES

In that moment, the Lord, God will live inside you because your body is the temple of God. This
is how the Holy Spirit resides in you to keep you conscious and saved from sins. Then comes the
second part, the holy body and blood of Christ in a form of bread and wine inside the Church.
However, without repentance and changing your ways of living, then you are taking a
communion without right.

Who would have believed our report, and to whom was the arm of the Lord revealed?

           And he came up like a sapling before it, and like a root from dry ground, he had neither
           form nor comeliness; and we saw him that he had no appearance. Now shall we desire
           him? Despised and rejected by men, a man of pains and accustomed to illness, and as one
           who hides his face from us, despised and we held him of no account. Indeed, he bore our
           illnesses, and our pains-he carried them, yet we accounted him as plagued, smitten by
           God and oppressed. But he was pained because of our transgressions, crushed because of
           our iniquities; the chastisement of our welfare was upon him, and with his wound we
           were healed.

           We all went astray like sheep, we have turned, each one on his way, and the Lord
           accepted his prayers for the iniquity of all of us. He was oppressed, and he was afflicted,
           yet he would not open his mouth; like a lamb to the slaughter he would be brought, and
           like a ewe that is mute before her shearers, and he would not open his mouth. From
           imprisonment and from judgment he is taken, and his generation who shall tell? For he
           was cut off from the land of the living; because of the transgression of my people, a
           plague befell them. And he gave his grave to the wicked, and to the wealthy with his
           kinds of death, because he committed no violence, and there was no deceit in his mouth.
           And the Lord wished to crush him, He made him ill; if his soul makes itself restitution, he
           shall see children, he shall prolong his days, and God's purpose shall prosper in his hand.

           From the toil of his soul he would see, he would be satisfied; with his knowledge My
           servant would vindicate the just for many, and their iniquities he would bear. Therefore, I
           will allot him a portion in public, and with the strong he shall share plunder, because he
           poured out his soul to death, and with transgressors he was counted; and he bore the sin
           of many, and interceded for the transgressors [Isaiah 53].782

Lord, Jesus Christ, I saw you at Golgotha (Calvary), hanged, nailed, and wounded. I looked at
your face and I tried not to question: Why did you choose the road of suffering? Why did you
choose the punishment, while you are the almighty? Why didn‘t you leave a sinner like me to
perish? My Lord, how did you endure all this shame? My beloved, I boast in your cross, my
righteous one.

If I was on my own, ever stray like a sheep. If I was the only sinner in the world. If all been
righteous and I was the only one to reject you with my stubborn heart. Would you have chosen

782
      See https://www.chabad.org/library/bible_cdo/aid/15984/jewish/Chapter-53.htm

                                                Page 267 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 307 of 406 PageID #:307

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


the road of suffering? Would you have chosen the punishment, while you are the almighty? Yes,
you would have come, my Lord, only for me.




This is the real Passover, not just a symbol but the body of Christ; to become part of the Holy.783

No one is holy but the Lord, God [1 Samuel 2:2].784 And no one is righteous for all have
sinned.785 Hence, you cannot become Holy on your own unless you become part of Holy. The
Holy came from heaven, the son of man; Jesus Christ.


783
    See https://youtu.be/vci5QPRvSQk?t=223 see https://youtu.be/0feZQkHbCkM?t=5007
784
    See https://www.chabad.org/library/bible_cdo/aid/15831#v2
785
    See the parable to justice https://youtu.be/A14THPoc4-4

                                            Page 268 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 308 of 406 PageID #:308

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


XXXXXXVI. WHAT TYPE OF SEED ARE YOU: THE PARABLES TO THIS WORLD

And one of the disciples came to him and asked: Master why do you speak in parables whenever
crowds are near.786

Jesus answered: the knowledge of the secrets of the kingdom of God has been given to you but to
others it comes by means of parables so they may look but not see and listen but not understand.

This is what the parables means.

           The seed is the Words of God. The seed that fell along the path stand for those who hear
           but the devil comes and takes away the message from their hearts in order to keep them
           from believing and being saved. The seed that fell on rocky grounds stands for those who
           hear the message and receive it gladly, but they have no root. They believe only for a
           while, but when time of testing comes, they fall away. The seeds that fell among thorn
           stands for those who hear but the worries, and riches, and the pleasures of this life crowd
           in and shock them and their fruits never rips. And the seed that fell in a good soil, stands
           for those who hear the message and retained it in a good and obedient heart and they
           persist until they bear fruit [Luke 8:11-15].787

Mr. President, if you wish to succeed, read this letter very carefully and do right with it and
through Jesus Christ, he will raise you up and multiply your days with more success than former
president Donald J Trump. However, and I will say it straight forward, do not listen to evil hearts
who redacts ―  God‖ from many messages and wants to glorify sin. Then you come around and
ask for blessings; it doesn‘t work this way. Do not make the same mistake that of Donald Trump!

XXXXXXVII. GOD’S VALUE IN ONE’S LIFE

What are your feelings for the Lord? What do you know about the Lord, God? What do you
know about his nature? What is the relationship between God‘s nature and humanity? Where is
God? Is he up there in heaven or inside one‘s heart? God is love? What is your relationship to
this love? God is merciful? What is your relationship to mercy? God is present? What is your
relationship to his presence? What is the value of the Lord in one‘s life?

Jesus Christ asked his disciples ―  Who do you think I am? Who am I?‖ and the Lord still asks
humanity, who am I to you? Here, I will answer you Lord: You‘re the father who is filled with
love and kindness; my personal father not the earthly father; and you‘re my friend, my personal
friend. You‘re the bread of life that I can‘t live without it. With you I am present, living, and can
move. You‘re not just an idea, you‘re inside me, inside my body, inside my soul, inside my
thoughts, and you‘re everything to me. Through me you do wonders, I don‘t do anything; you‘re
the doer. May be sometimes I don‘t understand you but I feel you, I feel your presence inside of
me that no one can describe. I know you but the words that come out of my mouth can‘t describe


786
      See https://youtu.be/0feZQkHbCkM?t=2619
787
      See https://www.copticchurch.net/bible?r=Luke+8%3A11-15&version=NKJV

                                              Page 269 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 309 of 406 PageID #:309

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


you enough. I know I am not worthy of your love because I sin every single day and you forgive
my sins because you love me. You told me in the bible that:

          When you pass through water, I am with you, and in rivers, they shall not overflow you;
          when you go amidst fire, you shall not be burnt, neither shall a flame burn amongst you.
          Since you are dear in my eyes, you were honored and I loved you, and I give men in your
          stead and nations instead of your life. Fear not for I am with you; from the east I will
          bring your seed, and from the west I will gather you. I will say to the north, ―
                                                                                         Give,‖ and
          to the south, ―Do not refrain‖; bring my sons from afar and my daughters from the end of
          the earth [Isaiah 43:2-6].788

Lord you taught us many things but humanity keeps forgetting who you really are but not to
worry because nations will not forget who you are and they will know that just as much as you
love us, that we also love you back. Forgive their weaknesses and their daily temptations because
you understood us when you descended from your thrown onto earth in the body of Jesus Christ
and you‘ve experienced the temptation of hunger when you fasted 40 days in the Judaean Desert.
You‘ve seen how weak and fragile humans are but not to worry because your name will be
glorified among nations when they see how you‘ve dispersed the hateful hearts and gathered the
righteous and did wonders through the weak.

Let me ask the world another question so that they can read in order to understand: Is the Lord
coming out of you or is he inside of you; meaning is God far away in heaven — when you pray
and say ―
        Lord‖ do you look up in the sky or do you look inside your heart.

Where is the Lord exactly? There are people who
pray and have no relationship with the Lord and the
Lord will tell them — when you spread out your
hands, I will hide my eyes from you, even when you
pray at length, I do not hear [Isaiah 1:15].789 The
Lord will tell the people of the books who want to
learn everything verbatim — these people honor me
with their lips, but their hearts are far from me. They
worship me in vain; their teachings are merely
human rules. Jesus called the crowd to him and said,
'listen and understand' [Matthew 15:8-10].790 They
pray and there is no relationship.

There are people who fast and there are no
relationship with the Lord; all what matters what
type of food are we eating and what time will we eat
but there is no relationship with the Lord. There are
people who read the bible and study it and teach it to
others but there is no relationship with the Lord.

788
    See https://www.chabad.org/library/bible_cdo/aid/15974
789
    See https://www.chabad.org/library/bible_cdo/aid/15932
790
    See http://www.copticchurch.net/cgibin/bible/index.php?r=Matthew+15%3A1-20&version=NKJV&showVN=1

                                           Page 270 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 310 of 406 PageID #:310

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


They all do it, not out of love for the Lord but for different reasons and it becomes a routine for
many individuals that means nothing to the Lord; routine and still the Lord asks us who am I to
you. If one wants to know if the Lord is listening, you must come to him with a humble heart.
The heart is the only part of the body that is linked directly to the Lord and that is why not
everyone who prays is able to hear the voice of the Lord.

XXXXXXVIII. THE NATURE OF JESUS CHRIST [ONE GOD]

Jesus Christ is God‘s word that appeared in the body. Jesus Christ is the Son of God by nature.
Jesus is the only one born from the Father; the same as the birth of light by the sun ―
                                                                                      Let there be
                                         791
light and there was light‖ [Genesis 1:3]. Equal to the father in essence, light true light; born,
not created. Because we know creation has a beginning and has an end.

God did not give birth; God was not born by human‘s definition i.e., through marriage but
through self-birth. Like the birth of the word from human entity; never was he inarticulate. God
created Adam from dust.792 In the bible it explains ―  The Lord God formed man of dust from the
ground, and he breathed into his nostrils the soul of life, and man became a living soul‖ [Genesis
2:7].793 We all know that the body dies like all living creatures but the soul lives on.794

In the beginning was the word, and the word was with God, and the word was God himself!795


                                                                                            God Bless America

                                               /s/ Mark Bochra




791
    See https://www.chabad.org/library/bible_cdo/aid/8165
792
    See https://youtu.be/0feZQkHbCkM?t=50
793
    See https://www.chabad.org/library/bible_cdo/aid/8166/jewish/Chapter-2.htm
794
    See Coptic Creed https://i.imgur.com/7tQvuI8.png He will lift the people and prove that his word and law are
valid — Yeshua/Jesus/‫ي س وع‬. Rabbi Kaduri’s letter https://i.imgur.com/X3865v6.jpg
795
    See the words of Saint Mark the Evangelist https://youtu.be/Q6ISSkvT0v8?t=5647
https://youtu.be/o8vDCFnKsjw?t=6146

                                                Page 271 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 311 of 406 PageID #:311

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


                             GIFT TO PRESIDENT JOSEPH R. BIDEN

Mr. President, I am leaving you with a gift along this letter and it is my first gift to you, a
wooden cross. If you open your eyes and ears, the Lord will give you an answer for peace. I want
to see you succeed and loved and my only advice to you in person is to take everything that I
taught Donald J Trump and add on top of it what you will learn from this letter.

Understand the parable toward the justice system and do not say ―   it is congress duty to create the
laws and it is the court duties to enforce the laws‖ because if the laws were created by evil men
or woman or corrupt men or woman, than injustice occur in many places. The word a Just Judge
means a lot for those who truly want to be a judge, not for fame, or extra profit, but to change a
stubborn world. A police officer can learn the parable, a prosecutor can learn the parable, and a
judge can learn the parable. Even in the bible, the Lord, God warns against those who preach the
bible by saying:

           My brethren, let not many of you become teachers, knowing that we shall receive a
           stricter judgment. For we all stumble in many things. If anyone does not stumble in word,
           he is a perfect man, able also to bridle the whole body. Indeed, we put bits in horses'
           mouths that they may obey us, and we turn their whole body. Look also at ships: although
           they are so large and are driven by fierce winds, they are turned by a very small rudder
           wherever the pilot desires. Even so the tongue is a little member and boasts great things.
           See how great a forest a little fire kindles! And the tongue is a fire, a world of iniquity.
           The tongue is so set among our members that it defiles the whole body, and sets on fire
           the course of nature; and it is set on fire by hell. For every kind of beast and bird, of
           reptile and creature of the sea, is tamed and has been tamed by mankind [James 3:1-7].796




796
      See http://www.copticchurch.net/cgibin/bible/index.php?r=James+3%3A1-7&version=NKJV&btn=View

                                              Page 272 of 295
      Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 312 of 406 PageID #:312

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


WE’RE CREATED IN THE HOLY IMAGE OF GOD

By this you know the Spirit of God: Every spirit that confesses that Jesus Christ has come in the
flesh is of God, and every spirit that does not confess that Jesus Christ has come in the flesh is
not of God. And this is the spirit of the Antichrist, which you have heard was coming, and is now
already in the world [1 John 4:2-3].797

Mr. President, I am also leaving you with words which rhyme with your personality very much
and many others, including myself. Words of a Coptic Christian song and I hope you like it.

Since it is in Arabic, I will translate it.798

This song has touched my life many times.

My image to you, a beautiful picture even though I am a stubborn sinner. 0:21 - 0:30
An image, a pure picture, an innocent picture, you have drawn with a beautiful hand. 0:31 - 0:43
An image in a thought, not in a reality, it became a reality on the day I was baptized. 0:44 - 0:54
And day after day grew my worries, and my mistakes distorted this pure image. 0:55 - 1:06
Bring me back to my original image, help me stay pure since the day I was born 1:07 - 1:17
Make me look like you, the image you drew it for me, bring me back to Christ a pure icon. 1:18 -
1:42

I was lost in life and I am walking looking to be a good person. 1:43 - 1:57
I don't know how to be like others, I don't know how to prove myself. 1:58 - 2:08
I forgot to search for my image in you, to see its beauty when I strive toward it. 2:09 - 2:17
Great work, from the beginning of time, you prepared it for me in my pure image. 2:18 - 2:29
Bring me back to my original image; help me stay pure since the day I was born. 2:30 - 2:40
Help me look like you, a pure image, bring me back to Christ a pure icon. 2:41 - 3:02

My image to you was drawn with precision from the day I was born. 3:03 - 3:17
It has all the details of my life, from the day I was born to the day I died. 3:18 - 3:28
You prepared for me, a defeat for the sin, because you are my savior. 3:29 - 3:40
I am able to defeat all my trials, with my strong belief that is drawn in the picture. 3:41 - 3:51
Bring me back, to my original picture, help me stay pure since the day I was born. 3:52 - 4:03
Make me look like you, a pure image with a pure name. 4:04 - 4:08
Bring me back to Christ a pure icon. 4:09 - 4:14
Bring me back to my pure image; help me stay pure since the day I was born. 3:15 - 4:31
Bring me back to Christ a pure icon. 4:32 - 4:40




797
      See https://www.copticchurch.net/bible?r=1+John+4%3A2-3&version=NKJV
798
      See https://youtu.be/xZCyOKVEOQ0

                                                 Page 273 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 313 of 406 PageID #:313

                       ―
                       I came to complete not to refute. I came light to the World.‖ Jesus Christ


                                                                           Via Electronic Mails

THE WHITE HOUSE

The Honorable Ronald A. Klain
Chief of Staff for the President
1600 Pennsylvania Avenue NW
Washington, DC 20500

The Honorable Bruce N. Reed                          The Honorable Michael C. Donilon
Deputy Chief of Staff for the President              Senior Advisor for the President

The Honorable Steven J. Ricchetti                    The Honorable Jeffery D. Zients
Counselor for the President                          Counselor for the President

The Honorable Jacob J. Sullivan                      The Honorable Jennifer R. Psaki
National Security Advisor for the President          White House Press Secretary

PRESIDENT JOSEPH BIDEN CABINET MEMBERS

The Honorable Antony Blinken                         The Honorable Miguel Cardona
U.S. Secretary of State                              U.S. Secretary of Education
2201 C Street, N.W.                                  400 Maryland Avenue S.W.
Washington, DC 20520                                 Washington, D.C. 20202-1100

The Honorable Marcia Fudge                           The Honorable Martin J. Walsh
U.S. Secretary of HUD                                U.S. Secretary Department of Labor
451 7th Street S.W.                                  200 Constitution Ave N.W.
Washington, DC 20410                                 Washington, DC 20210

The Honorable Janet Yellen                           The Honorable Gina M. Raimondo
U.S. Secretary Department of the Treasury            U.S. Secretary Department of Commerce
1500 Pennsylvania Avenue, N.W.                       1401 Constitution Ave., N.W.
Washington, D.C. 20220                               Washington, D.C. 20230

The Honorable Debra Haaland                          The Honorable Xavier Becerra
U.S. Secretary Department of the Interior            U.S. Secretary of Health & Human Services
1849 C Street, N.W.                                  200 Independence Avenue, S.W.
Washington DC 20240                                  Washington, D.C. 20201

The Honorable Jennifer M. Granholm
U.S. Secretary of Energy
10000 Independence Ave., SW
Washington, DC 20585




                                          Page 274 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 314 of 406 PageID #:314

                      ―
                      I came to complete not to refute. I came light to the World.‖ Jesus Christ


THE SUPREME COURT JUSTICES

The Honorable Chief Justice John G. Roberts
Supreme Court of the United States
1 First Street, NE, Washington, DC 20543

The Honorable Justice Clarence Thomas              The Honorable Justice Stephen G. Breyer
Associate Justice                                  Associate Justice

The Honorable Justice Samuel A. Alito              The Honorable Justice Sonia Sotomayor
Associate Justice                                  Associate Justice

The Honorable Justice Elan Kagan                   The Honorable Justice Neil M. Gorsuch
Associate Justice                                  Associate Justice

The Honorable Justice Brett M. Kavanaugh           The Honorable Justice Amy Barrett
Associate Justice                                  Associate Justice

DEPARTMENT OF JUSTICE SENIOR LEADERSHIP

The Honorable Merrick B. Garland                  The Honorable Eric W. Treene
Assistant Attorney General                        Special Counsel for Religious Discrimination
U.S. Department of Justice                        U.S. Department of Justice
Civil Rights Division                             Civil Rights Division
Washington, DC 20530-0001                         Washington, DC 20530-0001

The Honorable Matthew Klapper                      The Honorable Lisa O. Monaco
Chief of Staff for AG Merrick Garland              Deputy Attorney General

The Honorable Pamela Karlan                        The Honorable John C. Demers
Acting Assistant Attorney General                  Assistant Attorney General
Civil Right Division                               National Security Division

The Honorable Brian Boynton                        The Honorable Nicholas L. McQuaid
Principal Deputy Assistant Attorney General        Acting Assistant Attorney General
Civil Right Division                               Criminal Division

The Honorable John Carlin                          The Honorable Kate Heinzelman
Acting Deputy Attorney General                     Chief Counsel

The Honorable Brian Fletcher                       The Honorable Maggie Goodlander
Department of Justice Counsel                      Department of Justice Counsel

The Honorable Kevin Andrew Chambers                The Honorable Emily Loeb
Associate Deputy Attorney General                  Associate Deputy Attorney General



                                        Page 275 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 315 of 406 PageID #:315

                      ―
                      I came to complete not to refute. I came light to the World.‖ Jesus Christ


The Honorable Matthew Axelrod                     The Honorable Tim Visser
Associate Attorney General                        Trial Attorney

The Honorable Elizabeth Prelogar                  The Honorable Vanita Gupta
Acting Solicitor General                          Associate Attorney General

The Honorable Helaine Greenfeld                   The Honorable Kevin Jones
Acting Assistant Attorney General                 Acting Assistant Attorney General

The Honorable Anthony Coley                       The Honorable Tracy Touhou
Office of Public Affairs                          Director Office of Tribal Justice

DEPARTMENT OF JUSTICE U.S. ATTORNEYS

       District                            United States Attorney

   1. Alabama, Middle                      Sandra Stewart
   2. Alabama, Northern                    Prim F. Escalona
   3. Alabama, Southern                    Sean Costello
   4. Alaska                               E. Bryan Wilson
   5. Arizona                              Glenn B. McCormick
   6. Arkansas, Eastern                    Jonathan D. Ross
   7. Arkansas, Western                    Clay Fowlkes
   8. California, Central                  Phillip Talbert
   9. California, Northern                 Stephanie Hinds
   10. California, Southern                Randy S. Grossman
   11. Colorado                            Matthew T. Kirsch
   12. Connecticut                         Leonard C. Boyle
   13. Delaware                            David C. Weiss
   14. District of Columbia                Channing D. Phillips
   15. Florida, Middle                     Karin Hoppmann
   16. Florida, Northern                   Jason Coody
   17. Florida, Southern                   Juan A. Gonzalez
   18. Georgia, Middle                     Peter D. Leary
   19. Georgia, Northern                   Kurt Erskine
   20. Georgia, Southern                   David H. Estes
   21. Guam & Northern Mariana Islands     Shawn N. Anderson
   22. Hawaii                              Judith A. Philips
   23. Idaho                               Rafael M. Gonzalez Jr.
   24. Illinois, Central                   Douglas J. Quivey
   25. Illinois, Northern                  John R. Lausch, Jr.
   26. Illinois, Southern                  Steven D. Weinhoeft
   27. Indiana, Northern                   Gary T. Bell
   28. Indiana, Southern                   John E. Childress
   29. Iowa, Northern                      Sean R. Berry
   30. Iowa, Southern                      Richard D. Westphal

                                       Page 276 of 295
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 316 of 406 PageID #:316

                   ―
                   I came to complete not to refute. I came light to the World.‖ Jesus Christ


31. Kansas                              Duston J. Slinkard
32. Kentucky, Eastern                   Carlton S. Shier IV
33. Kentucky, Western                   Michael A. Bennett
34. Louisiana, Eastern                  Duane A. Evans
35. Louisiana, Middle                   Ellison C. Travis
36. Louisiana, Western                  Alexander C. Van Hook
37. Maine                               Donald E. Clark
38. Maryland                            Jonathan F. Lenzner
39. Massachusetts                       Nathaniel R. Mendell
40. Michigan, Eastern                   Saima Mohsin
41. Michigan, Western                   Andrew B. Birge
42. Minnesota                           W. Anders Folk
43. Mississippi, Northern               James C. "Clay" Joyner
44. Mississippi, Southern               Darren J. LaMarca
45. Missouri, Eastern                   Sayler A. Fleming
46. Missouri, Western                   Teresa A. Moore
47. Montana                             Leif M. Johnson
48. Nebraska                            Jan W. Sharp
49. Nevada                              Christopher Chiou
50. New Hampshire                       John J. Farley
51. New Jersey                          Rachael Honig
52. New Mexico                          Fred J. Federici
53. New York, Eastern                   Mark Lesko
54. New York, Northern                  Antoinette T. Bacon
55. New York, Southern                  Audrey Strauss
56. New York, Western                   James P. Kennedy
57. North Carolina, Eastern             G. Norman Acker
58. North Carolina, Middle              Sandra J. Hairston
59. North Carolina, Western             William T. Stetzer
60. North Dakota                        Nicholas W. Chase
61. Ohio, Northern                      Bridget M. Brennan
62. Ohio, Southern                      Vipal J. Patel
63. Oklahoma, Eastern                   Christopher Wilson
64. Oklahoma, Northern                  Clinton J. Johnson
65. Oklahoma, Western                   Robert J. Troester
66. Oregon                              Scott E. Asphaug
67. Pennsylvania, Eastern               Jennifer A. Williams
68. Pennsylvania, Middle                Bruce D. Brandler
69. Pennsylvania, Western               Stephen R. Kaufman
70. Puerto Rico                         W. Stephen Muldrow
71. Rhode Island                        Richard B. Myrus
72. South Carolina                      M. Rhett DeHart
73. South Dakota                        Dennis R. Holmes
74. Tennessee, Eastern                  Francis M. Hamilton III
75. Tennessee, Middle                   Mary Jane Stewart
76. Tennessee, Western                  Joseph C. Murphy

                                    Page 277 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 317 of 406 PageID #:317

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


   77. Texas, Eastern                          Nicholas J. Ganjei
   78. Texas, Northern                         Prerak Shah
   79. Texas, Southern                         Jennifer Lowery
   80. Texas, Western                          Ashley Hoff
   81. Utah                                    Andrea T. Martinez
   82. Vermont                                 Jonathan Ophardt
   83. Virgin Islands                          Gretchen C.F. Shappert
   84. Virginia, Eastern                       Raj Parekh
   85. Virginia, Western                       Daniel P. Bubar
   86. Washington, Eastern                     Joseph Harrington
   87. Washington, Western                     Tessa M. Gorman
   88. West Virginia, Northern                 Randolph J. Bernard
   89. West Virginia, Southern                 Lisa G. Johnston
   90. Wisconsin, Eastern                      Richard G. Frohling
   91. Wisconsin, Western                      Timothy O'Shea
   92. Wyoming                                 L. Robert Murray

U.S. DEPARTMENT OF EDUCATION & OFFICE FOR CIVIL RIGHTS

Secretary Office

The Honorable Sheila Nix                              The Honorable Michelle Asha Cooper
Chief of Staff for Secretary Cardona                  Acting Assistant Secretary

The Honorable Donametria ―   Tria‖ Stallings          The Honorable Stephanie Williams
Confidential Assistant, Office of Secretary           Deputy Director

The Honorable Cindy Marten                            The Honorable Una Corbett
Deputy Secretary of Education                         Confidential Assistant
                                                      Office of the Secretary
Under Secretary Office

The Honorable Julie Morgan                            The Honorable Melanie Muenzer
Delegated the Duties of Under Secretary               Chief of Staff, Office of the Under Secretary

The Honorable Julie Margetta Morgan                   The Honorable Latricia Hardman
Office of the Under Secretary                         Confidential Assistant
                                                      Office of the Under Secretary
Office for Civil Rights

The Honorable Suzanne Goldberg                        The Honorable Jasmine Bolton
Acting Secretary for OCR                              Senior Counsel Office for Civil Rights

The Honorable Ramin Taheri                            The Honorable Randolph Wills
Chief of Staff, Office for Civil Rights               Deputy Assistant Secretary for Enforcement



                                           Page 278 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 318 of 406 PageID #:318

                        ―
                        I came to complete not to refute. I came light to the World.‖ Jesus Christ


The Honorable Monique Dixon                          The Honorable Laurie Monk
Deputy Assistant Secretary for Policy                Deputy Assistant Secretary for Management

The Honorable Will Young
Executive Officer

Office of Communication

The Honorable Rachel Thomas                                 Ms. Tracy Catoe
Office of Communication and Outreach                        Communication Director

Federal Student Aid

The Honorable Richard Cordray
Chief Operating Officer of Federal Student Aid

U.S. DEPARTMENT OF EDUCATION GENERAL COUNSEL

The Honorable Emma Leheny                                   The Honorable Greg Schmidt
Acting General Counsel                                      Senior Counsel

The Honorable Joanna Darcus                                 The Honorable William Desmond
Senior Counsel                                              Senior Counsel

U.S. DEPARTMENT OF EDUCATION & DOJ OFFICE OF INSPECTOR GENERAL

The Honorable Sandra Bruce                                  The Honorable Michael E. Horowitz
Inspector General                                           Inspector General
l550 12th Street, S.W. Washington, D.C. 20202

The Honorable Yessyka Santana
Director of Policy and National Initiatives

COUNCIL OF THE INSPECTORS GENERAL ON INTERGITY AND EFFICIENCY

The Honorable Michael Rigas
CIGIE Executive Chair

The Honorable Allison C. Lerner                             The Honorable Mark Lee Greenblatt
CIGIE Chair                                                 CIGIE Vice Chair

The Honorable Alan Boehm                                    The Honorable Douglas Holt
Executive Director                                          Executive Director

The Honorable David Morris                                  The Honorable Atticus J. Reaser
Chief Operating Officer                                     General Counsel

                                          Page 279 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 319 of 406 PageID #:319

                       ―
                       I came to complete not to refute. I came light to the World.‖ Jesus Christ


The Honorable Alex Padilla                         The Honorable Denise Mangra
Chief Information Officer                          Chief Administrative Officer

The Honorable Andrew Katsaros                      The Honorable Robert P. Storch
IG Federal Trade Commission                        IG National Security Agency

The Honorable Dale Christopher                     The Honorable Catherine Bruno
Deputy Director for Compliance                     Assistant Director
U.S. Office of Government Ethics                   Office of Integrity and Compliant, FBI

U.S. OFFICE FOR SPECIAL COUNSEL

The Honorable Henry J. Kerner                      The Honorable Ellen Epstein
Special Counsel                                    Principal Deputy Special Counsel
1730 M Street, N.W., Suite 218
Washington, D.C., 20036-4505

The Honorable Kimberley Baxter                     The Honorable Emilee Collier
Chief, Investigation & Prosecution Division        Chief, Investigation & Prosecution Division

The Honorable Darshan Sheth                        The Honorable Martha Sheth
Chief, Investigation & Prosecution Division        Chief, Investigation & Prosecution Division

The Honorable Rachel Venier                        The Honorable Jane Juliano
Chief, Investigation & Prosecution Division        Chief, Alternative Dispute Resolution Unit

The Honorable Bruce Fong                           The Honorable Bruce Gipe
Associate Special Counsel                          Chief Operation Officer

The Honorable Zachary Kurz                         The Honorable Barbara Wheeler
Communication Director                             Chief, Case Review Division

U.S. SENATE MAJORITY LEADER AND THE HOUSE SPEAKER

The Honorable Chuck Schumer                        The Honorable Mitch McConnell
Senate Majority Leader                             Senate Minority Leader
322 Hart Senate Office Building                    S-230, U.S. Capitol
Washington, DC 20510                               Washington, D.C. 20510
Chief of Staff – Michael Lynch                     Chief of Staff – Terry Carmack

The Honorable Nancy Pelosi
Speaker of U.S. House of Representatives
204 Capitol Building
Washington, DC 20515
Chief of Staff – Robert Edmonson



                                        Page 280 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 320 of 406 PageID #:320

                       ―
                       I came to complete not to refute. I came light to the World.‖ Jesus Christ


U.S. SENATE COMMITTEE ON THE JUDICIARY

The Honorable Richard Durbin                         The Honorable Chuck Grassley
U.S. Senate Committee on the Judiciary               U.S. Senate Committee on the Judiciary
224 Dirksen Senate Office Building                   224 Dirksen Senate Office Building
Washington, D.C. 20510                               Washington, D.C. 20510
Chief of Staff – Pat Souders                         Chief of Staff – Aaron Cummings

The Honorable Patrick Leahy                          The Honorable Lindsey Graham
Chief of Staff – John Dowd                           Chief of Staff – Richard Perry

The Honorable Dianne Feinstein                       The Honorable John Cornyn
Chief of Staff – David Grannis                       Chief of Staff – Beth Jafari

The Honorable Sheldon Whitehouse                     The Honorable Michael S. Lee
Chief of Staff – Sam Goodstein                       Chief of Staff – Allyson Bell

The Honorable Amy Klobuchar                          The Honorable Ted Cruz
Chief of Staff – Lindsey Kerr                        Chief of Staff – Steve Chartan

The Honorable Christopher A. Coons                   The Honorable Ben Sasse
Chief of Staff – Jonathan Stahler                    Chief of Staff – Raymond Sass

The Honorable Senator Richard Blumenthal             The Honorable Joshua D. Hawley
Chief of Staff – Joel Kelsey                         Chief of Staff – Kyle Plotkin

The Honorable Senator Mazie Hirono                   The Honorable Tom Cotton
Chief of Staff – Alan Yamamoto                       Chief of Staff – Doug Coutts

The Honorable Cory Booker                            The Honorable John Kennedy
Chief of Staff – Veronica Duron                      Chief of Staff – David Stokes

The Honorable Alex Padilla                           The Honorable Thom Tillis
Chief of Staff – David Montes                        Chief of Staff – Ted Lehman

The Honorable John Ossoff                            The Honorable Marsha Blackburn
Chief of Staff – Reynaldo Benitez                    Chief of Staff – Charles Flint

U.S. SENATE COMMITTEE ON FOREIGN RELATIONS

The Honorable Bob Menendez                           The Honorable James E. Risch
Chairman                                             Ranking Member
Senate Foreign Relations Committee                   Senate Foreign Relations Committee
United States Senate                                 United States Senate
Washington, DC 20510                                 Washington, DC 20510
Chief of Staff – Fred Tuner                          Chief of Staff – Ryan White

                                         Page 281 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 321 of 406 PageID #:321

                       ―
                       I came to complete not to refute. I came light to the World.‖ Jesus Christ


The Honorable Ben Cardin                             The Honorable Marco Rubio
Chief of Staff – Chris Lynch                         Chief of Staff – Mike Needham

The Honorable Jeanne Shaheen                         The Honorable Ron Johnson
Chief of Staff – Chad Kreikemeier                    Chief of Staff – Sean Riley

The Honorable Christopher Coons                      The Honorable Mitt Romney
Chief of Staff – Jonathan Stahler                    Chief of Staff – Liz Johnson

The Honorable Chris Murphy                           The Honorable Rob Portman
Chief of Staff – Allison Herwitt                     Chief of Staff – Kevin Smith

The Honorable Tim Kaine                              The Honorable Rand Paul
Chief of Staff – Mike Henry                          Chief of Staff – William Henderson

The Honorable Edward J. Markey                       The Honorable Todd Young
Chief of Staff – John Walsh                          Chief of Staff – John Connell

The Honorable Jeff Merkley                           The Honorable John Barrasso
Chief of Staff – Mike Zamore                         Chief of Staff – Dan Kunsman

The Honorable Cory Booker                           The Honorable Ted Cruz
Chief of Staff – Veronica Duron                     Chief of Staff – Steve Chartan

The Honorable Brian Schatz                          The Honorable Mike Rounds
Chief of Staff – Eric Einhorn                       Chief of Staff – Kyle Chase

The Honorable Chris Van Hollen                     The Honorable Bill Hagerty
Chief of Staff – Tricia Russell                    Chief of Staff – John Rader

U.S. HOUSE OVERSIGHT AND REFORM

The Honorable Carolyn Maloney                      The Honorable James Comer
Chairwoman                                         Ranking Member
House Committee on Oversight and Reform            House Committee on Oversight and Reform
Chief of Staff – Emily Crerand                     Chief of Staff – Caroline Cash

The Honorable Eleanor Norton                       The Honorable Stephen Lynch
Chief of Staff – Raven Reeder                      Chief of Staff – Kevin Ryan

The Honorable Jim Cooper                           The Honorable Gerald Connolly
Chief of Staff – Lisa Quigley                      Chief of Staff – Jamie Smith

The Honorable Raja Krishnamoorthi                  The Honorable Jamie Raskin
Chief of Staff – Mark Shauerte                     Chief of Staff – Julie Tagen



                                        Page 282 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 322 of 406 PageID #:322

                        ―
                        I came to complete not to refute. I came light to the World.‖ Jesus Christ


The Honorable Ro Khanna                             The Honorable Kweisi Mfume
Chief of Staff – Geo Saba                           Chief of Staff – Eric Bryant

The Honorable Alexandria O-Cortez                   The Honorable Rashida Tlaib
Chief of Staff – Ariel Eckblad                      Chief of Staff – Britteny Jenkins

The Honorable Katie Porter                          The Honorable Cori Bush
Chief of Staff – Jordan Wood                        Chief of Staff – Abbas Alawieh

The Honorable Danny Davis                           The Honorable Debbie Schultz
Chief of Staff – Yul Edwards                        Chief of Staff – Tracie Pough

The Honorable Peter Welch                           The Honorable Hank Johnson
Chief of Staff – Patrick Satalin                    Chief of Staff – Scott Goldstein

The Honorable John Sarbanes                         The Honorable Jackie Speier
Chief of Staff – Dvora Lovinger                     Chief of Staff – Josh Connolly

The Honorable Mark DeSaulnier                       The Honorable Jimmy Gomez
Chief of Staff – Betsy Arnold Marr                  Chief of Staff – Bertha Alisia Guerrero

The Honorable Robin Kelly                           The Honorable Brenda Lawrence
Chief of Staff – Julius West                        Chief of Staff – Curtis Doster

The Honorable Jim Jordan                            The Honorable Paul Gosar
Chief of Staff – Kevin Eichinger                    Chief of Staff – Tom Van Flein

The Honorable Virginia Foxx                         The Honorable Jody Hice
Chief of Staff – Carson Middleton                   Chief of Staff – Tim Reitz

The Honorable Glenn Grothman                        The Honorable Michael Cloud
Chief of Staff – Chris Grawein                      Chief of Staff – Adam Magary

The Honorable Bob Gibbs                             The Honorable Clay Higgins
Chief of Staff – Hillary Gross                      Chief of Staff – Kathee Facchiano

The Honorable Ralph Norman                          The Honorable Fred Keller
Chief of Staff – Mark Piland                        Chief of Staff – Jon Anzur

The Honorable Peter Sessions                        The Honorable Andy Biggs
Chief of Staff – Warren Bell                        Chief of Staff – Kate LaBorde

The Honorable Byron Donalds                         The Honorable Nancy Mace
Chief of Staff – Tyler Haymore                      Chief of Staff – Mara Mellstrom




                                         Page 283 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 323 of 406 PageID #:323

                       ―
                       I came to complete not to refute. I came light to the World.‖ Jesus Christ


The Honorable Yvette Herrell                               The Honorable Jake LaTurner
Chief of Staff – Michael Horanburg                         Chief of Staff – Braden Dreiling

The Honorable Pat Fallon                                   The Honorable Andrew Clyde
Chief of Staff – Shannon Sorrell                           Chief of Staff – Nicolas Brown

The Honorable Ayanna Pressley                              The Honorable Scott Franklin
Chief of Staff – Sarah Groh                                Chief of Staff – Melissa Kelly

U.S. EDUCATION & LABOR COMMITTEE

The Honorable Robert C. Scott                      The Honorable Virginia Foxx
Chairman                                           Ranking Member
Chief of Staff – David Dailey                      Chief of Staff – Carson Middleton

The Honorable Raul M Grijalva                      The Honorable Joe Courtney
Chief of Staff – Amy Emerick-Clerkin               Chief of Staff – Neil McKiernan

The Honorable Gregorio Kilili Sablan               The Honorable Frederica S. Wilson
Chief of Staff – Bob Schwalbach                    Chief of Staff – Jean Roseme

The Honorable Suzanne Bonamici                     The Honorable Mark Takano
Chief of Staff – Rachael Bornstein                 Chief of Staff – Richard McPike

The Honorable Alma S. Adams                        The Honorable Mark DeSaulnier
Chief of Staff – John Christie                     Chief of Staff – Betsy Arnold Marr

The Honorable Donald Norcross                      The Honorable Pramila Jayapal
Chief of Staff – Michael Maitland                  Chief of Staff – Lilah Pomerance

The Honorable Joseph D. Morelle                    The Honorable Susan Wild
Chief of Staff – Nicholas Weatherbee               Chief of Staff – Jed Ober

The Honorable Lucy McBath                          The Honorable Jahana Hayes
Chief of Staff – Rebecca Walldorf                  Chief of Staff – Alex Ginis

The Honorable Andy Levin                           The Honorable Ilhan Omar
Chief of Staff – Ven Neralla                       Chief of Staff – Connor McNutt

The Honorable Haley M. Stevens                     The Honorable Teresa Leger Fernandez
Chief of Staff – Justin German                     Chief of Staff – Nathan Schelble

The Honorable Mondaire Jones                       The Honorable Kathy E. Manning
Chief of Staff – Zach Fisch                        Chief of Staff – Sarah Curtis




                                        Page 284 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 324 of 406 PageID #:324

                       ―
                       I came to complete not to refute. I came light to the World.‖ Jesus Christ


The Honorable Frank J. Mrvan                       The Honorable Jamaal Bowman
Chief of Staff – Mark Lopez                        Chief of Staff – Sarah Iddrissu

The Honorable Mark Pocan                           The Honorable Joaquin Castro
Chief of Staff – Glenn Wavrunek                    Chief of Staff – Danny Meza

The Honorable Mikie Sherrill                       The Honorable John A. Yarmuth
Chief of Staff – Jean Roehrenbeck                  Chief of Staff – Julie Carr

The Honorable Adriano Espaillat                    The Honorable Kweisi Mfume
Chief of Staff – Aneiry Batista                    Chief of Staff – Eric Bryant

The Honorable Joe Wilson                           The Honorable Glenn Thompson
Chief of Staff – Jonathan Day                      Chief of Staff – Matthew Brennan

The Honorable Tim Walberg                          The Honorable Glenn Grothman
Chief of Staff – RJ Laukitis                       Chief of Staff – Chris Grawien

The Honorable Elise M. Stefanik                    The Honorable Rick W. Allen
Chief of Staff – Patrick Hester                    Chief of Staff – Lauren Hodge

The Honorable Jim Banks                            The Honorable James Comer
Chief of Staff – David Keller                      Chief of Staff – Caroline Cash

The Honorable Russ Fulcher                         The Honorable Fred Keller
Chief of Staff – Cliff Bayer                       Chief of Staff – Jon Anzur

The Honorable Gregory F. Murphy                    The Honorable Mariannette Miller-Meeks
Chief of Staff – Dave Natonski                     Chief of Staff – Tracie Gibler

The Honorable Burgess Owens                        The Honorable Bob Good
Chief of Staff – Keelie Broom                      Chief of Staff – Mark Kelly

The Honorable Lisa C. McClain                      The Honorable Diana Harshbarger
Chief of Staff – Nick Hawathmeh                    Chief of Staff – Zac Rutherford

The Honorable Mary E. Miller                       The Honorable Victoria Spartz
Chief of Staff – Cari Fike                         Chief of Staff – Renee Hudson

The Honorable Scott Fitzgerald                     The Honorable Madison Cawthorn
Chief of Staff – Ryan McCormack                    Chief of Staff – Blake Harp

The Honorable Michelle Steel                       The Honorable Julia Letlow
Chief of Staff – Arie Dana                         Chief of Staff – Edward Verrill




                                        Page 285 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 325 of 406 PageID #:325

                      ―
                      I came to complete not to refute. I came light to the World.‖ Jesus Christ


                                                                          Via Electronic Mails
CC
Senate Democratic leadership

The Honorable Chuck Schumer                        The Honorable Dick Durbin
Senate Majority Leader                             Senate Majority Whip
Chief of Staff – Michael Lynch                     Chief of Staff – Pat Souders

The Honorable Patty Murray                         The Honorable Debbie Stabenow
Senate Assistant Democratic Leader                 Chair Democratic Policy & Communication
Chief of Staff – Mindi Linquist                    Chief of Staff – Matt Van Kuiken

The Honorable Mark Warner                          The Honorable Elizabeth Warren
Vice Chair of the Senate Democratic Caucus         Vice Chair of the Senate Democratic Caucus
Chief of Staff – Elizabeth Falcone                 Chief of Staff – Jon Donenberg

The Honorable Amy Klobuchar                        The Honorable Bernie Sanders
Chair Democratic Steering Committee                Chair Democratic Outreach
Chief of Staff – Lindsey kerr                      Chief of Staff – Misty Rebik

The Honorable Cory Booker                          The Honorable Joe Manchin
Vice Chair Policy and Communication                Vice Chair Policy and Communication
Chief of Staff – Veronica Duron                    Chief of Staff – Lance West

The Honorable Tammy Baldwin                        The Honorable Gary Peters
Secretary Senate Democratic Caucus                 Chair Senatorial Campaign Committee
Chief of Staff – Ken Reidy                         Chief of Staff – Caitlyn Stephenson

The Honorable Catherine Cortez Masto
Vice Chair Democratic Outreach
Chief of Staff – Scott Fairchild
Senate Republican leadership

The Honorable Mitch McConnell                      The Honorable John Thune
Senate Minority Leader                             Senate Minority Whip
Chief of Staff – Terry Carmack                     Chief of Staff – Ryan Nelson

The Honorable John Barrasso                        The Honorable Roy Blunt
Chair Republican Conference                        Chair Republican Policy Committee
Chief of Staff – Dan Kunsman                       Chief of Staff – Stacy McBride

The Honorable Joni Ernst                           The Honorable Rick Scott
Vice Chair Republican Conference                   Chair National Senatorial Committee
Chief of Staff – Lisa Smittcamp Goeas              Chief of Staff – Craig Carbone


                                        Page 286 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 326 of 406 PageID #:326

                       ―
                       I came to complete not to refute. I came light to the World.‖ Jesus Christ


The Honorable Mike Lee
Chair of the Senate Republican Steering Committee
Chief of Staff – Allyson Bell
House Democratic leadership

The Honorable Steny Hoyer                           The Honorable James Clyburn
House Majority Leader                               House Majority Whip
Chief of Staff – Alexis Covey-Brandt                Chief of Staff – Yebbie Watkins

The Honorable Katherine Clark                       The Honorable Hakeem Jeffries
Assistant Speaker of the House                      Chair of the House Democratic Caucus
Chief of Staff – Brooke Scannell                    Chief of Staff – Tasia Jackson

The Honorable Pete Aguilar                          The Honorable Sean Patrick Maloney
Vice Chair of the Democratic Caucus                 Chair Congressional Campaign Committee
Chief of Staff – Boris Medzhibobsky                 Chief of Staff – Matthew McNally

The Honorable Matt Cartwright                       The Honorable Debbie Dingell
Co-Chair Policy and Communications                  Co-Chair Policy and Communications
Chief of Staff – Hunter Ridgway                     Chief of Staff – Dan Black

The Honorable Ted Lieu                              The Honorable Joe Neguse
Co-Chair Policy and Communications                  Co-Chair Policy and Communications
Chief of Staff – Marc Cevasco                       Chief of Staff – Lisa Bianco

The Honorable Collin Allred                         The Honorable Mondaire Jones
Junior Caucus Leadership Representative             Freshman Class Leadership Representative
Chief of Staff – Paige Hutchinson                   Chief of Staff – Zach Fisch

The Honorable Cheri Bustos                          The Honorable Barbara Lee
Co-Chair Steering and Policy Committee              Co-Chair Steering and Policy Committee
Chief of Staff – Trevor Reuschel                    Chief of Staff – Julie Nickson

The Honorable Eric Swalwell                         The Honorable G.K. Butterfield
Co-Chair Steering and Policy Committee              Senior Deputy Whips
Chief of Staff – Michael Reed                       Chief of Staff – Kyle Parker

The Honorable Jan Schakowsky                        The Honorable Henry Cuellar
Senior Deputy Whips                                 Chief Deputy Whips
Chief of Staff – Syd Terry                          Chief of Staff – Amy Loveng

The Honorable Shelia Jackson Lee                    The Honorable Dan Kildee
Chief Deputy Whips                                  Chief Deputy Whips
Chief of Staff – Kenneth Nealy                      Chief of Staff – Mitchell Rivard



                                         Page 287 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 327 of 406 PageID #:327

                        ―
                        I came to complete not to refute. I came light to the World.‖ Jesus Christ


The Honorable Stephanie Murphy                      The Honorable Jimmy Panetta
Chief Deputy Whips                                  Chief Deputy Whips
Chief of Staff – Brad Howard                        Chief of Staff – Joel Bailey

The Honorable Terri Sewell                          The Honorable Debbie Wasserman Schultz
Chief Deputy Whips                                  Chief Deputy Whips
Chief of Staff – Hillary Beard                      Chief of Staff – Tracie Pough

The Honorable Peter Welch
Chief Deputy Whips
Chief of Staff – Patrick Satalin
House Republican leadership

The Honorable Kevin McCarthy                        The Honorable Steve Scalise
House Minority Leader                               House Minority Whip
Chief of Staff – James Min                          Chief of Staff – Megan Miller

The Honorable Elise Stefanik                        The Honorable Mike Johnson
Chair of the House Republican Conference            Vice Chair of the Republican Conference
Chief of Staff – Patrick Hester                     Chief of Staff – Hayden Haynes

The Honorable Richard Hudson                        The Honorable Gary Palmer
Secretary of the House Republican Conference        Chair of the Republican Policy Committee
Chief of Staff – Billy Constangy                    Chief of Staff – William Smith

The Honorable Tom Emmer
Chair of the National Republican Congressional Committee
Chief of Staff – Chris Maneval

Senate Members

Alabama

The Honorable Tommy Tuberville                      The Honorable Richard Shelby
Chief of Staff – Stephen Boyd                       Chief of Staff – Dayne Cutrell

Alaska

The Honorable Dan Sullivan                          The Honorable Lisa Murkowski
Chief of Staff – Larry Burton                       Chief of Staff – Kaleb Froehlich

Arizona

The Honorable Kyrsten Sinema                        The Honorable Mark Kelly
Chief of Staff – Meg Joseph                         Chief of Staff – Jennifer Cox


                                         Page 288 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 328 of 406 PageID #:328

                       ―
                       I came to complete not to refute. I came light to the World.‖ Jesus Christ


Arkansas

The Honorable Tom Cotton                           The Honorable John Boozman
Chief of Staff – Doug Coutts                       Chief of Staff – Toni-Marie Higgins

Colorado

The Honorable John Hickenlooper                    The Honorable Michael Bennet
Chief of Staff – Kirtan Mehta                      Chief of Staff – Jonathan Davidson

Connecticut

The Honorable Christ Murphy                        The Honorable Richard Blumenthal
Chief of Staff – Alisson Herwitt                   Chief of Staff – Joel Kelsey

Delaware

The Honorable Tom Carper                           The Honorable Chris Coons
Chief of Staff – Emily Spain                       Chief of Staff – Jonathan Stahler

Florida

The Honorable Rick Scott                           The Honorable Marco Rubio
Chief of Staff – Craig Carbone                     Chief of Staff – Mike Needham

Georgia

The Honorable Jon Ossoff                           The Honorable Raphael Warnock
Chief of Staff – Reynaldo Benitez                  Chief of Staff – Mark Libell

Hawaii

The Honorable Mazie Hirono                         The Honorable Brian Schatz
Chief of Staff – Alan Yamamoto                     Chief of Staff – Eric Einhorn

Idaho

The Honorable Jim Risch                            The Honorable Mike Crapo
Chief of Staff – Ryan White                        Chief of Staff – Susan Wheeler

Illinois

The Honorable Dick Durbin                          The Honorable Tammy Duckworth
Chief of Staff – Pat Souders                       Chief of Staff – Kalina Thompson




                                        Page 289 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 329 of 406 PageID #:329

                       ―
                       I came to complete not to refute. I came light to the World.‖ Jesus Christ


Indiana

The Honorable Mike Braun                            The Honorable Todd Young
Chief of Staff – Joshua Kelley                      Chief of Staff – John Connell

Iowa

The Honorable Joni Ernst                            The Honorable Chuck Grassley
Chief of Staff – Lisa Smittcamp Goeas               Chief of Staff – Aaron Cummings

Kansas

The Honorable Roger Marshall                        The Honorable Jerry Moran
Chief of Staff – Brent Robertson                    Chief of Staff – Brennen Britton

Kentucky

The Honorable Mitch McConnell                       The Honorable Rand Paul
Chief of Staff – Terry Carmack                      Chief of Staff – William Henderson

Louisiana

The Honorable Bill Cassidy                          The Honorable John Kennedy
Chief of Staff – James Quinn                        Chief of Staff – David Stokes

Maine

The Honorable Angus King                            The Honorable Susan Collins
Chief of Staff – Kathleen Connery-Dawe              Chief of Staff – Steve Abbott

Maryland

The Honorable Ben Cardin                            The Honorable Chris Van Hollen
Chief of Staff – Chris Lynch                        Chief of Staff – Tricia Russell

Massachusetts

The Honorable Elizabeth Warren                      The Honorable Ed Markey
Chief of Staff – Jon Donenberg                      Chief of Staff – John Walsh

California

The Honorable Dianne Feinstein
Chief of Staff – David Grannis




                                         Page 290 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 330 of 406 PageID #:330

                       ―
                       I came to complete not to refute. I came light to the World.‖ Jesus Christ


Michigan

The Honorable Debbie Stabenow                      The Honorable Gary Peters
Chief of Staff – Matt Van Kuiken                   Chief of Staff – Caitlyn Stephenson

Minnesota

The Honorable Amy Klobuchar                        The Honorable Tina Smith
Chief of Staff – Lindsey Kerr                      Chief of Staff – Jeff Lamonaco

Mississippi

The Honorable Roger Wicker                         The Honorable Cindy Hyde-Smith
Chief of Staff – Michelle Richardson               Chief of Staff – Doug David

Missouri

The Honorable Josh Hawley                          The Honorable Roy Blunt
Chief of Staff – Kyle Plotkin                      Chief of Staff – Stacy McBride

Montana

The Honorable Jon Tester                           The Honorable Steve Daines
Chief of Staff – Dylan Laslovich                   Chief of Staff – Jason Thielman

Nebraska

The Honorable Deb Fischer                          The Honorable Ben Sasse
Chief of Staff – Joe Hack                          Chief of Staff – Raymond Sass

Nevada

The Honorable Jacky Rosen                          The Honorable Catherine Cortez Masto
Chief of Staff – Dara Cohen                        Chief of Staff – Scott Fairchild

New Hampshire

The Honorable Jeanne Shaheen                       The Honorable Maggie Hassan
Chief of Staff – Chad Kreikemeier                  Chief of Staff – Marc Golberg

New Jersey

The Honorable Bob Menendez                         The Honorable Cory Booker
Chief of Staff – Fred Turner                       Chief of Staff – Veronica Duron




                                        Page 291 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 331 of 406 PageID #:331

                        ―
                        I came to complete not to refute. I came light to the World.‖ Jesus Christ


New Mexico

The Honorable Martin Heinrich                       The Honorable Ben Ray Lujan
Chief of Staff – Rebecca Avitia                     Chief of Staff – Carlos Sanchez

New York

The Honorable Kristen Gillibrand                    The Honorable Chuck Schumer
Chief of Staff – Jess Fassler                       Chief of Staff – Michael Lynch

North Carolina

The Honorable Thom Tillis                           The Honorable Ricahrd Burr
Chief of Staff – Ted Lehman                         Chief of Staff – Natasha Hickman

North Dakota

The Honorable Kevin Cramer                          The Honorable John Hoeven
Chief of Staff – Mark Gruman                        Chief of Staff – Tony Eberhard

Ohio

The Honorable Sherrod Brown                         The Honorable Rob Portman
Chief of Staff – Sarah Benzing                      Chief of Staff – Kevin Smith

Oklahoma

The Honorable James Inhofe                          The Honorable James Lankford
Chief of Staff – Luke Holland                       Chief of Staff – Michelle Altman

Oregon

The Honorable Jeff Merkley                          The Honorable Ron Wyden
Chief of Staff – Mike Zamore                        Chief of Staff – Jeff Michels

Pennsylvania

The Honorable Bob Casey Jr                          The Honorable Pat Toomey
Chief of Staff – Kristen Gentile                    Chief of Staff – Daniel Brandt

Rhode Island

The Honorable Sheldon Whitehouse                    The Honorable Jack Reed
Chief of Staff – Sam Goodstein                      Chief of Staff – Neil Campbell




                                         Page 292 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 332 of 406 PageID #:332

                       ―
                       I came to complete not to refute. I came light to the World.‖ Jesus Christ


South Carolina

The Honorable Lindsey Graham                       The Honorable Tim Scott
Chief of Staff – Richard Perry                     Chief of Staff – Jennifer DeCasper

South Dakota

The Honorable Mike Rounds                          The Honorable John Thune
Chief of Staff – Kyle Chase                        Chief of Staff – Ryan Nelson

Tennessee

The Honorable Marsha Blackburn                     The Honorable Bill Hagerty
Chief of Staff – Chuck Flint                       Chief of Staff – John Rader

Texas

The Honorable Ted Cruz                             The Honorable John Cornyn
Chief of Staff – Steve Chartan                     Chief of Staff – Beth Jafari

Utah

The Honorable Mitt Romney                          The Honorable Mike Lee
Chief of Staff – Liz Johnson                       Chief of Staff – Allyson Bell

Vermont

The Honorable Bernie Sanders                       The Honorable Patrick Leahy
Chief of Staff – Misty Rebik                       Chief of Staff – John Dowd

Virginia

The Honorable Tim Kaine                            The Honorable Mark Warner
Chief of Staff – Mike Henry                        Chief of Staff – Elizabeth Falcone

Washington

The Honorable Maria Cantwell                       The Honorable Patty Murray
Chief of Staff – Jami Burgess                      Chief of Staff – Mindi Linquist

West Virginia

The Honorable Joe Manchin                          The Honorable Shelley Moore Capito
Chief of Staff – Lance West                        Chief of Staff – Joel Brubaker




                                        Page 293 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 333 of 406 PageID #:333

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


Wisconsin

The Honorable Tammy Baldwin                            The Honorable Ron Johnson
Chief of Staff – Ken Reidy                             Chief of Staff – Sean Riley

Wyoming

The Honorable John Barrasso                            The Honorable Cynthia Lummis
Chief of Staff – Dan Kunsman                           Chief of Staff – Kristin Walker

House Members

Will compile the list later – this was tiring.
                                                                              Via Electronic Mails
CC

ILLINOIS ATTORNEY GENERAL

The Honorable Kwame Raoul                              The Honorable Kim Janas
Illinois Attorney General                              Chief of Staff for IL Attorney General
500 South Second Street
Springfield, IL 62701

The Honorable Adam Braun                               The Honorable Brent Stratton
Executive Deputy Attorney General                      Chief Deputy Attorney General

Mr. Joseph Sanders                                     Ms. Susan Ellis
Consumer Fraud Bureau                                  Division Chief
Student Loan Ombudsman                                 Consumer Protection Division

FLORIDA ATTORNEY GENERAL

The Honorable Ashley Moody                             The Honorable John Matthew Guard
Florida Attorney General                               Chief Deputy Attorney General
THE Capitol PL-01,
Tallahassee, FL 32399-0001

The Honorable Richard Martin                           Mr. Whitney Ray
General Counsel                                        Director of Communication

                                                                              Via Electronic Mails
CC

Governor of Illinois                                   Governor of Florida
Chief of Staff – Anne Caprara                          Chief of Staff – Adrian Lukis



                                            Page 294 of 295
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 334 of 406 PageID #:334

                       ―
                       I came to complete not to refute. I came light to the World.‖ Jesus Christ


Governor of Texas
Chief of Staff – Luis Saenz
                                                                           Via Electronic Mails
CC

The Leadership Conference on Civil and Human Rights
President and CEO Wade Henderson
Executive Vice President Monica Woods
Executive Vice President Vanessa N. Gonzalez
Senior Program Director Liz King

J Street
President Jeremy Ben-Ami
Chief of Staff Adina Vogel Ayalon
Director of Government Affairs Debra Shushan




                                        Page 295 of 295
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 335 of 406 PageID #:335




                      EXHIBIT B
    Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 336 of 406 PageID #:336




                                                                   Mark M. Bochra
                                                                   5757 North Sheridan Road, Apt 13B
                                                                   Chicago, IL 60660
June 12, 2018

Honorable Kenneth L. Marcus
Secretary For Office For Civil Rights
U.S. Department of Education
Via Fast Mail kenneth.marcus@ed.gov

Honorable Candice Jackson
Deputy Assistant Secretary and Acting Assistant Secretary
Via Fast Mail candice.jackson@ed.gov

Honorable Randolph Wills
Enforcement Director
Via Fast Mail Randolph.Wills@ed.gov

National Origin: Egypt           Religion: Christian Coptic

Re:     Florida Coastal School of Law
        OCR Complaint # 04-16-2184

Dear Secretary Kenneth Marcus:

I sincerely hope this letter reaches you in person. I am respectfully writing this letter pleading to
take a look at OCR Atlanta and their mismanagement of my civil right complaint under Title vi
for discrimination and retaliation, and their continuous violation to OCR case processing manual
(CPM); specifically section 302 and 603.

For many years since Title VI of the Civil Rights Act of 1964 enactment, barriers to quality
education free from discrimination and/or retaliation persist in terms of power asymmetries, due
process violations, and nontransparency, inequitable distributions of benefits which burdens
students and their families – killing dreams, ruining lives, and shattering communities. However,
Office For Civil Rights can and should serve as an antidote to this problem.

It is easy for students to feel abandoned, many students out there feel isolated and alone in their
educational journeys and when tragedies strike, they look to their leaders, not only for rescue but
for solace.1 Hope is what drives a student to keep pushing forward. A hope for a better change,
and we all know change is hard.

Secretary Marcus, during your confirmation hearing before the Senate Committee on Health,
Education, Labor and Pensions, you said, “Secretary DeVos described her view that, “Every
child in America deserves to be in a safe environment that is free from discrimination.” She has

1
 See recent Above the Law (Article) http://abovethelaw.com/2017/09/law-school-bullying-leads-to-recent-
graduates-suicide/

                                                Page 1 of 10
    Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 337 of 406 PageID #:337




subsequently emphasized that “educational institutions have a responsibility to protect every
student’s right to learn in a safe environment and to prevent unjust deprivations of that right.” I
share those objectives, and it would be a great honor to join Secretary DeVos at the Department
of Education and work to carry them out.”

You’ve also said in part, “No student at a federally assisted school or college should face this
form of discrimination or harassment. I will work to strengthen OCR; to preserve civil rights; to
seek equal justice for all; to respect the rule of law; and to promote public confidence.”

You’ve promised students, “If confirmed, I will ensure that OCR’s approach to each type of
investigation furthers OCR’s mission of vigorous enforcement of the civil rights statutes under
OCR’s jurisdiction” . . . “To the best of my ability ensuring that OCR continues to have
sufficient staff to resolve complaints in a high quality, efficient manner.”2

In a press release by the Department of Education, Secretary DeVos said, “In his many years of
public service, Ken has shown himself to be a strong advocate for victims of intolerance and
discrimination, and he will not back down when it comes to protecting the civil rights of all
students.”3

What happens when a student complain of a threat by a faculty just to find himself interim
suspended without a valid and a clear reason immediately the next day? What happens when a
student files a grade appeal with evidence of his professor committing misconduct and after the
professor's admission of such misconduct to the law school, the student finds his grade appeal
denied without due process and interim suspended immediately the next day? What happens
when a law school turns the complainant into the respondent after being assaulted and battered
by another student? What happens when a law school takes the student's money for living
expenses provided by FSA, holding it in their bank, leaving the students in a foreign state
without any means to pay his rent, food, afford legal counsel, and much more? What happens
when a student reports discrimination just to be retaliated against in the most egregious manner?
What happens when a student mentions Jesus Christ quoting a verse from the bible because he is
a Christian Coptic just to be labeled later unfit to be a lawyer and an array of racial remarks in
writing by a lead investigator who taught a class to the students involved? What happens when
that same lead investigator befriend the involved students on facebook? What happens when a
law school tries to scare witnesses and faculties from speaking out for that same student in order
to bury the truth? What happens when a law school seeks from a student to sign a release and
waiver of all legal claims against the law school in order for that same student to continue his
legal education? And what happens when that same law school engages in conspiracy trying to
setup the same student through the criminal justice system not once but twice in order to get rid
of him for good?

These are very tough questions to answer, however, the reality to what I experienced at Florida
Coastal School of Law; see Exhibit A, OCR Atlanta opening my complaint for investigation.

2
  See
https://www.insidehighered.com/sites/default/server_files/media/Marcus%20PM%20QFR%20Responses.pdf
3
  See https://www.ed.gov/news/press-releases/secretary-devos-praises-ken-marcus%E2%80%99-confirmation-
lead-office-civil-rights

                                              Page 2 of 10
    Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 338 of 406 PageID #:338




We all agree that Office For Civil Rights is a neutral fact finder as defined under its own case
processing manual. However, that hasn't been the case with my civil right complaint. Please see
the two letters attached herein which were sent in the past to Secretary Candice Jackson.

    I.       SECRETARY BETSY DEVOS

“One person denied due process is one too many” said Secretary Betsy DeVos on Title ix.4

“Justice delayed, is justice denied” said acting assistant secretary for Office of Civil Rights,
Candice Jackson. Secretary Candice Jackson emphasized in her press release that the
department's new instructions direct that all civil rights violations be given equal care and
importance, and every type of civil right to be enforced with equal vigor and vigilance.

On October 10, 2017, I sent a letter to Secretary Betsy DeVos, highlighting in part the
importance of due process, shared some insight into Office For Civil Rights (“OCR”) resolution
agreement letters, and emphasized on the gap for remedies under borrowers defense to
repayment. In my letter to Secretary Betsy DeVos, I wrote the following:

         Often many times, students after receiving the findings to their complaint by Office For
         Civil Rights, would engage in long battle of litigation in order to seek tuition refund,
         compensatory, and punitive damages and the cycle is ongoing with no outright adequate
         remedies to the harmed students.

         The economic penalties that victims of discrimination currently face as a result of
         discrimination, especially for low-income students. They suffer high rates of PTSD,
         depression, and anxiety, which “can hamper their ability to succeed in school.”
         According to the U.S. Census, leaving college prior to graduation could decrease
         earnings by up to 30% for year-round, full-time workers.5 The effects are compounded
         for students with staggering student loan debt. Students who leave college prematurely
         are four times more likely to default on their student loans. 6 This debt is substantial: One
         study of individuals with student debt indicated that 75% of respondents who completed
         only “some college” had debt exceeding $10,000.7 Student debt impacts students' lives in
         many ways.

         Schools should be required to reimburse victims of discrimination for lost tuition to avoid
         penalizing students for experiencing discrimination and/or retaliation. Indeed, the
         Department of Education has already recognized a school’s obligation to avoid
         penalizing complainants for experiencing discrimination: Specifically, part of a school’s

4
  Secretary Betsy DeVos on Title IX https://youtu.be/gBe8R3AlD1U
5
  Day, J.C. & Newburger, E.C. (2002). The Big Payoff: Educational Attainment and Synthetic Estimates of Work-Life
Earnings. Washington, DC: U.S. Census Bureau.
6
  Casselman, B. (2012, November 22). The Cost of Dropping Out. The Wall Street Journal. Retrieved from
http://online.wsj.com/news/articles/SB10001424127887324595904578117400943472068.
7
  Baylor, E., & Murray, O. (2014, June 24.). Important Insights on College Choice and the Burden of Student-Loan
Debt. Retrieved from The Center for American Progress website:
http://cdn.americanprogress.org/wp-content/uploads/2014/06/StudentLoanDebtFINAL.pdf.

                                                  Page 3 of 10
    Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 339 of 406 PageID #:339




          obligation to remedy certain violations includes “arranging for the complainant to retake
          a course or withdraw from a class without penalty.”

          In practice, however, withdrawing from a class or re-taking a course exacts a significant
          financial penalty, as the victim of discrimination or retaliation forfeit the tuition dollars
          they paid to take the course in the first place. Complainants who leave (or are forced to
          leave school) during a semester can incur costs of up to $40,000 in lost tuition, on top of
          accruing student loan interest.

          Ensuring equal access to education and providing proper remedies will deter schools
          from discriminating or retaliating against students, especially violating their due process
          rights. This requirement will incentivize schools to provide the highest quality
          accommodations up front, in order to ensure that students are able to remain in school.

In response, Office For Civil Rights Legal Department responded to my letter with a clarification
relative to when a student is subject to a hostile environment under title vi, the department as a
remedial action would seek educational reimbursement for the student(s). I am attaching herein
this response for your reference; see Exhibit B.

This policy for remedial action has been consistent under President Trump. Please see Buffalo
State University resolution agreement.8

    II.      SECRETARY CANDICE JACKSON

On December 5, 2017, I wrote a letter pleading for Secretary Candice Jackson’s help because
Office For Civil Rights Atlanta's senior counsel Ledondria Saintvil and her supervisor Ebony
Calloway-Spencer were violating the case processing manual (CPM) by suspending my case
multiple times in pursuit of section 302.9 Moreover, lying to me, the complainant about
interviewing a critical witness i.e., Professor Korin Munsterman. Please see a copy of my letter
attached herein, as Exhibit C. See also my subsequent letter dated March 2, 2018 attached herein,
as Exhibit D.

Secretary Jackson heard my voice and as a result, enforcement director Randolph Wills reached
out to me via e-mail and later through the telephone.10 Mr. Randolph Wills communications with
me were all excellent. He further relayed to me Secretary Jackson’s response which was that my
case needs to move forward into the investigation, my professor needs to be interviewed, and for
my case to be handled properly. As a result, Mr. Randolph Wills followed up with Office For
Civil Rights Atlanta Director Melanie Velez.

Since January of 2018 and up to today, instead of seeing my case being handled properly by
enforcing Office For Civil Rights CPM, all I saw were deliberate delays.11 The delays were
intended to allow the involved students to graduate, hence render the school taking any action

8
  See Page 16 https://www.insidehighered.com/sites/default/server_files/media/OCR-SUNY-Buffalo-State.pdf
9
  See https://www2.ed.gov/about/offices/list/ocr/docs/ocrcpm.pdf
10
   See staff directory https://www2.ed.gov/about/offices/list/ocr/contactus2.html
11
   See https://www2.ed.gov/about/offices/list/ocr/docs/ocrcpm.pdf

                                                Page 4 of 10
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 340 of 406 PageID #:340




against them moot. Moreover, OCR Atlanta stood watching Florida Coastal School of Law
dispersing and/or retaliating against many of my professors. Specifically, the following
professors were not interviewed by OCR Atlanta, Ms. Ledondria Saintvil:

     1. Prof. John Talyor - The school fired him during the ongoing investigation by OCR.12
     2. Prof. Carolin Nichols - She abruptly resigned in spring 2018 after she was meant to teach
        it. This happened after the Facilitated Resolution Between the Parties (FRBP) was
        terminated by the school.13
     3. Prof. Korin Munsterman - Who is a Dean and a law professor, the school in retaliation,
        won't renew her contract. Ms. Ledondria Saintvil relayed to me back in May 2017 that
        she interviewed her, only to find that this was a lie three month later by Professor
        Munsterman and that Ms. Saintvil canceled her interview a day before her official
        interview with OCR Atlanta.
     4. Prof. Gregory Pingree - The school placed him on sabbatical leave for a year after Ms.
        Ledondria Saintvil canceled his interview a day before his official interview with OCR
        Atlanta.
     5. Prof. Alexander Moody & Prof. Jeffery Schmitt - both left the school and never
        interviewed by OCR.

During OCR investigation, I’ve watched my professors being dispersed and/or retaliated against
one after the other, while seeing the involved students who conspired against me graduating one
by one.

My mother, who was dreaming of seeing her son on the stage with a Juries Doctor (J.D), saw her
son’s educational future collapsing in the face of discrimination and retaliation. It might not
mean much to others but it means a lot to me and what I experienced at that school.

         III.   OFFICE FOR CIVIL RIGHTS

The mission of the Office for Civil Rights is to ensure equal access to education and to promote
educational excellence throughout the nation through vigorous enforcement of civil rights.14

When a complainant files a complaint and his or her complaint gets open for an investigation,
OCR case processing manual acts as a rule book and guidance in order for the complainant due
process not to be violated during OCR administration procedure.15

Moreover, OCR ensures that both the male and female are treated equally under its resolution
agreements. Hence, the public can't find that OCR sought educational reimbursement for the
female student as one of the remedial action, while failing to do the same for the male student.

OCR pursuant to its own CPM is a neutral fact finder. Anything that falls short of this
commitment leaves the gate open for due process violations. Hence, if OCR had all the

12
   See https://www.thepetitionsite.com/takeaction/427/755/725/
13
   Previously named ECR (Early Complaint Resolution) OCR CPM was amended on March 5, 2018.
14
   See OCR Mission https://www2.ed.gov/about/offices/list/ocr/aboutocr.html
15
   See OCR CPM https://www2.ed.gov/about/offices/list/ocr/docs/ocrcpm.pdf

                                               Page 5 of 10
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 341 of 406 PageID #:341




reasonable evidence to establish evidence by preponderance of the evidence that either
discrimination and/or retaliation occurred, then it needs to issue findings with good faith.

OCR is well aware that they can establish both discrimination and retaliation within my
complaint since December of 2017; especially the retaliation portion of my complaint. When a
student complaints of discrimination, he or she should never be retaliated against.

The Supreme Court has consistently treated retaliation against civil rights complainants as a form
of intentional discrimination. The Court has held that “retaliation offends the Constitution
[because] it threatens to inhibit exercise of the protected right” and “is thus akin to an
unconstitutional condition demanded for the receipt of a government-provided benefit.”
Crawford-El v. Britton, 523 U.S. 574, 588 n.10 (1998) (citations and internal quotation marks
omitted); see also Chandamuri v. Georgetown Univ., 274 F. Supp. 2d 71, 81 (D.D.C. 2003)
(discussing Court’s approach to retaliation in Crawford-El).

On April 24, 2013, the Office for Civil Rights (OCR) in the U.S. Department of Education issued
a statement to all colleges and universities warning them against retaliation.16

           The Federal civil rights laws make it unlawful to retaliate against an individual for the
           purpose of interfering with any right or privilege secured by these laws. If, for
           example, an individual brings concerns about possible civil rights problems to a school’s
           attention, it is unlawful for the school to retaliate against that individual for doing so. It is
           also unlawful to retaliate against an individual because he or she made a complaint,
           testified, or participated in any manner in an OCR investigation or proceeding.

Retaliation occurs when a school intimidates, threatens, coerces, or in any way discriminates
against an individual who has brought a concern or reported a possible violation of a federal civil
right. This includes formal or informal reports of a violation and reports regarding a violation of
your own rights or the rights of others.

I have written three memos to establish with evidence both discrimination and retaliation and the
retaliation are out right proven because the act was already performed and completed. I've
provided these memos to OCR Atlanta investigative team, as well as OCR Atlanta Director
Melanie Velez, and Enforcement Director Mr. Randolph Wills.

To briefly cite the facts within memo number 2 and 3 without going into its details:

          I complained to the school dean of discrimination because of my national origin and
           religion on January 24, 2016 after I found I was setup by the school dean of student
           affairs.

          On the same day, January 24, 2016 after speaking to a counsel at my church, Saint
           Demania Coptic Church, I requested for an independent investigator instead of the dean
           of student affairs.17
16
     See OCR statement http://www2.ed.gov/about/offices/list/ocr/letters/colleague-201304.html
17
     The dean of student affairs no longer works at the school.

                                                  Page 6 of 10
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 342 of 406 PageID #:342




          On January 25, 2016, the school assigned 3 law professors with a lead investigator who
           was not only a conflict of interest (he taught criminal law to the involved students), but
           he befriended some of them on Facebook. He was the one who drafted additional
           trumped up violations filled with hateful and racial remarks about my character. There
           are more details to this within my memos.

          Once the school failed with their plan to criminal conspires against me, through their
           counsel Mark Alexander, they sought from me to sign a release and a waiver of all legal
           claims against the school in order for me to continue my education. When I refused, the
           school counsel threatened me with legal action not to contact anyone at the school.

See how easily OCR New York established retaliation under Title vi compare to what I’ve
experienced at Florida Coastal School of Law.18

           IV.     OFFICE FOR CIVIL RIGHT CPM

Section 302 of OCR Case Processing Manual

Section 302 dictates that if,

           “The recipient expresses an interest in resolving the allegations and OCR determines that
           it is appropriate to resolve them with an agreement. OCR will inform the recipient that
           this resolution process is voluntary. When OCR determines that it is appropriate to
           resolve the allegations(s) pursuant to CPM Section 302, OCR will notify the complainant
           of the recipient’s interest in resolution.”

Section 302 adds that,

           “From the date that the proposed resolution agreement is shared with the recipient, OCR
           and the recipient will have a period of up to 30 calendar days within which to reach final
           agreement. During the negotiations period (which may be less than 30 days, at the
           discretion of OCR), OCR may suspend its investigation of the case. Where a final
           agreement is not reached by the 30th day, the investigation will resume no later than on
           the 31st day after negotiations were initiated; however, negotiations may continue while
           the investigation resumes. This 30-day period for suspension of the investigation in order
           to conduct negotiations cannot be restarted. ”

During the ongoing investigation of my complaint, Senior Staff Attorney Ledondria Saintvil not
only violated section 302 of OCR CPM but lied to me, specifically:

       1. On May 24, 2017 she relayed to me that she interviewed Professor Korin Munsterman.
          Only to find 3 month later in September of 2017 from Prof. Munsterman that her

18
     See https://www2.ed.gov/about/offices/list/ocr/docs/investigations/more/02152348-a.pdf
     See https://www2.ed.gov/about/offices/list/ocr/docs/investigations/more/02152348-b.pdf

                                                  Page 7 of 10
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 343 of 406 PageID #:343




      interview was canceled after she was interviewed by the school counsel and the school
      admitted wrongdoing.
   2. She never notified me verbally or in writing that she is negotiating a resolution with the
      school since June of 2017. In a verified e-mail dated May 1, 2018 by Mr. Randolph
      Wills, he e-mailed me saying in part that the team canceled Professor Korin Munsterman
      interview because the school expressed an interest in settling the matter; see Exhibit E.
   3. She never complied with section 302 time frame. OCR CPM does not allow an open
      window of negotiation for a year. OCR CPM only allows for 30-day period for
      negotiation. If negotiation failed, then the investigation resumes and my professors would
      need to be interviewed.
   4. She canceled my professor interview after the school counsel interviewed Professor
      Korin Munsterman a day before her official interview with OCR; see Exhibit F for
      further details.

Section 603 of OCR Case Processing Manual

Section 603 dictates that,

       “A recipient denies access to OCR when it: Refuses to permit OCR access to its
       employees during the recipient’s regular business hours.”

Section 603 adds that,

       “Where the recipient has refused to provide OCR access orally, either in person, over the
       telephone or through use of other media, OCR must attempt to ascertain the exact basis
       for the recipient’s refusal and explain OCR’s authority to obtain the evidence. Where
       attempts to persuade the recipient to provide access have failed, OCR must send a letter
       to the recipient that sets forth in detail the evidence (e.g., documents, data, other
       information, witnesses) to which the recipient denied OCR access and specifies the
       efforts that OCR has made to obtain the evidence. If the recipient does not voluntarily
       provide OCR with access to the requested evidence within 30 calendar days of OCR’s
       issuance of the letter to recipient, OCR will issue a Letter of Impending Enforcement
       Action. If the recipient continues to deny OCR access to the requested evidence, OCR
       will issue a letter to the recipient stating OCR’s intention to impose deferral of funds.”

During the ongoing investigation of my complaint and after I found out that Senior Staff
Attorney Ledondria Saintvil lied to me about my professor held interview. I reached out to her
supervisor Ebony Collway Spencer wherein, she also provided me with false statement,
specifically:

   1. Via a telephone conversation, Ms. Spencer relayed to me that the school can deny access
      to witnesses and OCR can’t interview them, it would be unethical to try to interview


                                          Page 8 of 10
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 344 of 406 PageID #:344




        them. When I started to read OCR CPM and found that this is not true. Ms. Spencer later
        via e-mail denied what she said over the phone.
     2. Both Ms. Saintvil and Ms. Spencer decided to proceed with Section 302 several times
        and up to today, we are still under section 302.

     V.   CONCLUSION

Secretary Kenneth Marcus, this pen that is used to write this letter speaks the pain that he
endured for the past two years. It can write all day but it takes commitment from leaders to put a
stop to these violations.

Any state bar Character and Fitness board wants the complete truth to this matter or it would be
considered lack of candor. A truth that Florida Coastal School of Law tried to burry many times
even during an ongoing investigation by Office For Civil Rights.

No one asked Florida Coastal School of Law to do what they did to me; they did it without a
second thought, with intent and malice, lawyers who teach the law to their students. Lawyers
who teach what a crime is? What a conspiracy is? And what discrimination or retaliation is? A
law school with so many issues that is on the verge of closure.19

I sincerely hope you can address the concerns within this letter and not allow my rights to be
violated any further.

                                                                                   Sincerely,

                                                                                   /s/ Mark Bochra




19
  See https://abovethelaw.com/2017/12/which-law-school-has-been-put-up-for-rent/ &
http://www.abajournal.com/news/article/still_out_of_compliance_with_aba_standards_florida_coastal_is_investi
gating


                                               Page 9 of 10
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 345 of 406 PageID #:345




                                   EXHIBITS
Exhibit A   A copy of OCR Atlanta opening my complaint for investigation and what they are
            investigating.

Exhibit B   Office For Civil Rights Legal Department response to my letter to Secretary Betsy
            Devos.

Exhibit C   Copy of a letter sent to Secretary Candice Jackson on December 5, 2017.

Exhibit D   Copy of a letter sent to Secretary Candice Jackson on March 2, 2018.

Exhibit E   Enforcement Director Randolph Wills e-mail relative to Professor Korin
            Munsterman canceled interview.

Exhibit F   An e-mail sent to OCR Senior Attorney Ledondria Saintvil detailing Prof. Korin
            Munsterman’s testimony to the school counsel.




                                      Page 10 of 10
Mail - mbochr2@hotmail.com                                                  https://outlook.live.com/owa/?path=/mail/search/rp
                    Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 346 of 406 PageID #:346

         Call

          Wills, Randolph <Randolph.Wills@ed.gov>
          Tue 5/1/2018 3:34 PM


          To:mbochr2@hotmail.com   <mbochr2@hotmail.com>;




         Hello, Mr. Bochra—
         I will not be able to make our call today, but can speak with you tomorrow.
         I heard from the team regarding the interview of Professor Munsterman. The team stated that
         OCR had scheduled an interview with Professor Munsterman, but that when the school
         expressed an interest in se ling the ma er, the interview was cancelled. ECR discussions
         (unsuccessful) then ensued.
         Thanks.




1 of 2                                                                                                    6/11/2018, 7:59 PM
Mail - mbochr2@hotmail.com                                               https://outlook.live.com/owa/?path=/mail/search/rp
                 Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 347 of 406 PageID #:347




2 of 2                                                                                                 6/11/2018, 7:59 PM
Mail - mbochr2@hotmail.com                                                                        https://outlook.live.com/owa/?path=/mail/search/rp
                     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 348 of 406 PageID #:348

         Re: Your email to Secretary DeVos

          OCR-PLG@ED <OCR-PLG@ed.gov>
          Mon 11/20/2017 2:27 PM


          To:mbochr2@hotmail.com     <mbochr2@hotmail.com>;


          1 attachments (35 KB)

         OS-17-019979 PLG Policy control.rtf;



         Dear Mr. Bochra:

         Thank you for your email to Secretary DeVos regarding whether “OCR has the authority to seek educational
         reimbursements and other reasonable expenses when violations are found.” Your email has been forwarded to the
         Department’s Office for Civil Rights (OCR) and we are pleased to respond on her behalf.

         OCR enforces, among other laws, Title VI of the Civil Rights Act of 1964 (Title VI), which prohibits discrimination on
         the basis of race, color, or national origin in any program or activity receiving Federal financial assistance; Title IX of the
         Education Amendments of 1972 (Title IX), which prohibits discrimination on the basis of sex in any education program or
         activity receiving Federal financial assistance; Section 504 of the Rehabilitation Act of 1973 (Section 504) which
         prohibits discrimination on the basis of disability in any program or activity receiving Federal financial assistance; and
         Title II of the Americans with Disabilities Act of 1990 (Title II), which prohibits discrimination on the basis of disability
         in certain public entities. Under these laws, a student may not, on the basis of race, color, national origin, sex, or disability,
         be excluded from participation in, denied the benefits of, or otherwise subjected to discrimination in federally funded
         educational programs or activities. Although OCR refrains from offering opinions about specific facts without first
         conducting an investigation, we are happy to provide general information about the civil rights laws that OCR enforces.

         The regulations implementing the laws that OCR enforces do not explicitly address whether OCR has the authority to
         seek “educational reimbursements and other reasonable expenses” when OCR finds that a recipient has violated one or
         more of those laws. However, OCR has negotiated agreements with schools to reimburse complainants for certain
         educational expenses, including, for example, tuition adjustments and reimbursement for counseling, where those
         remedies are appropriate to eliminate a hostile environment or remedy the effects of discrimination that violates the laws
         enforced by OCR. Under the civil rights laws that OCR enforces, when discriminatory harassment creates a hostile
         environment, a school must take prompt and effective steps reasonably calculated to end the harassment, eliminate the
         hostile environment, and prevent its recurrence. If a school delays in responding to allegations of harassment or responds
         inappropriately, and the school’s own inaction subjects the student to a hostile environment, the school is also required to
         remedy the effects of the harassment that could reasonably have been prevented had the school responded promptly and
         equitably. Thus, when a school’s actions or inactions (after it knows or should have known of the hostile environment
         created by the harassment) augment the complainant’s injury, OCR may determine that an appropriate remedy for the
         injury includes the provision of services such as counseling or tuition reimbursement for the complainant. By contrast,
         when a school takes prompt and effective steps reasonably calculated to end the harassment, eliminate the hostile
         environment, and prevent its recurrence, the school has carried out its responsibility under the law.

         Anyone who believes that a recipient institution has engaged in sex discrimination may file a complaint with OCR.
         Details about filing a complaint are available on OCR’s website. Additional resources on the civil rights laws OCR
         enforces are available in the Reading Room on OCR’s website.

         Correspondence issued by OCR in response to an inquiry from the public does not constitute a formal statement of OCR


1 of 2                                                                                                                          6/12/2018, 7:24 AM
Mail - mbochr2@hotmail.com                                                                 https://outlook.live.com/owa/?path=/mail/search/rp
                   Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 349 of 406 PageID #:349
         policy and should not be construed as creating or articulating new policy. OCR’s formal policy statements are approved
         by a duly authorized OCR official and made available to the public.

         Sincerely,
         Program Legal Group
         Office for Civil Rights
         U.S. Department of Education




2 of 2                                                                                                                   6/12/2018, 7:24 AM
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 350 of 406 PageID #:350




                      EXHIBIT C
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 351 of 406 PageID #:351
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 352 of 406 PageID #:352
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 353 of 406 PageID #:353
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 354 of 406 PageID #:354
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 355 of 406 PageID #:355
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 356 of 406 PageID #:356
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 357 of 406 PageID #:357
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 358 of 406 PageID #:358




                      EXHIBIT D
   Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 359 of 406 PageID #:359

                                   ―
                                   I came to complete not to refute. I came light to the World.‖ Jesus Christ


Table of Contents

I. PRESIDENT TRUMP’S SUPPORT TOWARD THE COPTIC PEOPLE ................................................................ 3
II. MARK’S PROLOGUE STORY: A TALE OF INJUSTICE AMONG THE TITANS.................................................. 4
   A. BRIEF SUMMARY OF THE STATUS OF INFILAW’S LAW SCHOOLS ......................................................... 6
III. OFFICE FOR CIVIL RIGHT, ATLANTA.......................................................................................................... 7
   A. OCR ATLANTA SENIOR ATTORNEY LEDONDRIA SAINTVILL ................................................................... 8
IV. OFFICE FOR CIVIL RIGHT, HEADQUARTER................................................................................................ 9
V. OFFICE OF INSPECTOR GENERAL ............................................................................................................ 13
   A. WHY DO YOU ALLOW EVIL TO FLOURISH ........................................................................................... 14
VI. WHEN WILL THE OFFICE FOR CIVIL RIGHTS CEASE PERSECUTING A COPTIC STUDENT? ...................... 16
VII. OFFICE OF ILLINOIS ATTORNEY GENERAL & THE DEPARTMENT OF JUSTICE FL ................................... 20




                                                               Page 1 of 33
    Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 360 of 406 PageID #:360

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


                                                               Mark Bochra
                                                               5757 North Sheridan Road, Apt 13B
                                                               Chicago, IL 60660




                                                            VIA ELECTRONIC MAIL & MAIL

                                    President Donald J. Trump
                                         The White House
                                  1600 Pennsylvania Avenue NW
                                     Washington, DC 20500

The Honorable Lindsey Graham                                The Honorable Dianne Feinstein
Chairman                                                    Ranking Member
U.S. Senate Committee on the Judiciary                      U.S. Senate Committee on the Judiciary
224 Dirksen Senate Office Building                          224 Dirksen Senate Office Building
Washington, D.C. 20510                                      Washington, D.C. 20510
whistleblower@judiciary-rep.senate.gov                      info@judiciary-dem.senate.gov

The Honorable Carolyn B. Maloney                            The Honorable Betsy DeVos
Chairwoman                                                  Secretary of Education
2471 Rayburn House Office Building                          400 Maryland Avenue SW
Washington, D.C. 20515                                      Washington, D.C. 20202-1100
oversight.democrats@mail.house.gov                          betsy.DeVos@ed.gov

                                        September 22, 2020

        Re:    Your Administration at DOE is retaliating against a Copt (Coptic)
               When will the Office of Civil Right cease persecuting a Coptic Student?
               The fall of Office for Civil Rights with Kenneth Marcus

Dear Mr. President,

Lord, how they have increased who trouble me! Many are they who rise up against me. Many are
they who say of me, ― There is no help for him in God.‖ Selah but You, O Lord, are a shield for
me, my glory and the one who lifts up my head [Psalms 3:1-3].1 Why do you stand afar off, O
Lord? Why do you hide in times of trouble? The wicked in his pride persecutes the poor; Let
them be caught in the plots which they have devised [Psalms 10:1-2].2 Lord, to this very day,
they continue to test my faith in you but you said ―   everything is possible for the one who
                       3
believes‖ [Mark 9:23].


1
  See http://www.copticchurch.net/cgibin/bible/index.php?r=Psalms+3&version=NKJV&btn=View&showVN=1
2
  See http://www.copticchurch.net/cgibin/bible/index.php?r=Psalms+10%3A1-2&version=NKJV&btn=View
3
  See http://www.copticchurch.net/cgibin/bible/index.php?r=Mark+9%3A23&version=NKJV&btn=View

                                             Page 2 of 33
    Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 361 of 406 PageID #:361

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


Many a time they have afflicted me from my youth; yet they have not prevailed against me. The
plowers plowed on my back; they made their furrows long. And the lord is watching? He is not
doing anything? The Lord is righteous; He has cut in pieces the cords of the wicked [Psalms
129:2-3].4

I. PRESIDENT TRUMP’S SUPPORT TOWARD THE COPTIC PEOPLE

Mr. President, it is true that you read all many of my letters; it is true that you read them with
open eyes by showing love with action not words. It is true that the slogan ―  keep America Great‖
you took it from the title of my 5th letter and you’ve used it.5 It is true that I showed you since
2019 who your enemies were, it is true that you heard my voice more than once when you started
to speak against the persecuted Christians starting with the Coptic people.6 It is true that you sent
2 letters for 2 consecutive years related to ―Global Coptic Day‖, and it is true that you showed
love with action not words.7 But, Mr. President, where am I in this entire equation? Was your
heart craving true love or was your heart craving something else? The President, who went out of
his way to confront evil, could not be the same President that his own administration does
injustice toward the weak and call it good.8

Mr. President, with all of this, but you forget the person who was writing letters to you and
supporting you all the way, supporting you differently, by changing your heart and no one else
did that for you Mr. President. Here we are wherein, your own administration at the Department
of Education, picked up a case that was opened since the Obama Administration and they did not
only do injustice in my case, but they retaliated without any care, mercy, or providing any solace
and here is the question, and you answer me ―   do for others, just as you have others do for you.‖
Mr. President, you wanted the weak to support you when you yourself tasted injustice but then
why would your own administration commit injustice with intent and malice.

        Righteous are You, O Lord, when I plead with you; yet let me talk with you about your
        judgments. Why does the way of the wicked prosper? Why are those happy who deal so
        treacherously? [Jeremiah 12:1].9

        Lord, how they have increased who trouble me! Many are they who rise up against me.
        Many are they who say of me, ―  There is no help for him in God.‖ Selah but You, O Lord,
        are a shield for me, my glory and the one who lifts up my head [Psalms 3:1-3].10 Why do
        you stand afar off, O Lord? Why do you hide in times of trouble? The wicked in his pride
        persecutes the poor; Let them be caught in the plots which they have devised [Psalms
        10:1-2].11

4
  See http://www.copticchurch.net/cgibin/bible/index.php?r=Psalms+129%3A2-3&version=NKJV&btn=View
5
  See https://twitter.com/realDonaldTrump/status/1178821592421404678
6
  See President Trump’s remarks https://youtu.be/TmrRILM9wFQ?t=248 Book https://www.amazon.com/21-
Journey-into-Coptic-Martyrs/dp/0874868394/
7
  See https://www.whitehouse.gov/briefings-statements/presidential-message-global-coptic-day-2020/
8
  See https://twitter.com/open_genesis/status/1273302851717074944
9
  See http://www.copticchurch.net/cgibin/bible/index.php?r=Jeremiah+12&version=NKJV&btn=View&showVN=1
10
   See http://www.copticchurch.net/cgibin/bible/index.php?r=Psalms+3&version=NKJV&btn=View&showVN=1
11
   See http://www.copticchurch.net/cgibin/bible/index.php?r=Psalms+10&version=NKJV&btn=View&showVN=1

                                             Page 3 of 33
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 362 of 406 PageID #:362

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ


II. MARK’S PROLOGUE STORY: A TALE OF INJUSTICE AMONG THE TITANS

Mr. President, this 20th letter will be all about my own case and true it has wicked Jews who
retaliated discriminated and retaliated against me, but labels has causes people not to be able to
identify good from evil and when we see Jews who follow Christ, we call them non-Jews, and
when we see Jews who deny Christ and commit evil because of their closed hearts, we call them
Jews. The topic is never controversial, the hearts are, and you yourself were being setup by Jews
left and right, most of Muller’s prosecuting team were all Jews.12 Rod Rosenstein was also
Jewish who spoke about the ―    Rule of Law‖ but the law that he wants to follow, a law of closed
heart and for that I showed many that ― no one is righteous.‖ So let me share with you my story.

In 2016, I filed a complaint against Florida Coastal School of Law with the Department of
Justice for Discrimination and Retaliation; little did I know back then how the system runs, I
then followed up via e-mail with DOJ Civil Right Attorney Vanita Gupta.13 I thought the word
justice meant something but it didn’t, it was only an agenda for who wield that power.14 Vanita
Gupta was and is a supporter of Islamist Organizations as she invited organizations such as
―Muslim Advocates‖ and gave recognition speeches to them.15

         We saw on the news, the case The American Legion, et al. v. American humanist
         association, et al., which headed to the Supreme Court for an oral argument by a civil
         right organization ― American Humanist‖ representing atheists seeking the removal of the
         memorial cross. They lost the lawsuit.16 We’ve also saw how several civil right
         organizations joined the plaintiff’s bandwagon like ― Muslim Advocates‖ giving a speech
         and holding signs saying ― The cross does not stand for me.‖17

Vanita Gupta never cared about my case or a Christian (a Coptic), despite my e-mails to her,
rather she was following a specific agenda, and DOJ did dismiss my case without following their
own proper protocol i.e., if they can’t handle the case, they must forwarded it to Office For Civil
Rights at the department of Education; see Exhibit A DOJ response letter.

As a result of their failure to follow the Department of Justice’s proper protocol and procedure, I
had to write a complaint letter to Attorney General Loretta Lynch; see Exhibit B. While in the
meantime; I filed a complaint with Office for Civil Rights (OCR) by reaching directly to
Secretary John King and Secretary for Office for Civil Right Catherine Lhamon. The
Complaint(s) included Fraud, Abuse, and Deception related to Infilaw’s Law Schools when it
comes to Federal Student Aid, and Discrimination, Retaliation, and Criminal Conspiracy with
intent related to Florida Coastal School of Law for Office For Civil Rights.
12
   See https://forward.com/fast-forward/376491/3-jewish-prosecutors-join-robert-muellers-team-for-russia-
meddling-probe/
13
   See https://twitter.com/vanitaguptaCR
14
   See https://youtu.be/A14THPoc4-4
15
   See her speech https://www.justice.gov/opa/speech/head-civil-rights-division-vanita-gupta-delivers-remarks-
muslim-advocates-annual-gala
16
   See https://www.legion.org/honor/246061/legion-wins-bladensburg-memorial-supreme-court-case
17
   See also blood money documentary https://youtu.be/lFimy3QXqSc See
http://sonorannews.com/2016/07/06/muslim-brotherhood-massive-government-infiltration-stigmatizing-
government-employee-islamophobia/

                                                 Page 4 of 33
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 363 of 406 PageID #:363

                           ―
                           I came to complete not to refute. I came light to the World.‖ Jesus Christ




                           Do for others, just as you have others do for you.18

And Lo and Behold! the result of these letters were that Secretary John King’s office paid special
attention to my letters regarding Law Schools and the American Bar Association failure to
enforce their own standards, while OCR took my case by forwarding it to OCR Atlanta; see
Exhibit C, Federal Student Aid (FSA) responded on behalf of Secretary John King. I went back
and informed DOJ that OCR took over my case and as a result, DOJ had to write me a letter on
behalf of AG Loretta Lynch; see Exhibit D, but the letter had little meaning because it tried to
show that DOJ complied with their own procedure by forwarding my complaint to OCR which
they can’t forward a complaint when OCR already took over the complaint. DOJ under the
leadership of Vanita Gupta was never a neutral agency and God exposed it later during the
Trump’s administration. DOJ under the leadership of the Obama Administration did empower
organizations that are connected to the Muslim Brotherhood rather than regular every day Arabs,
and they distorted the word ―discrimination‖ by using their political Islam advocacy agenda.

As a result of Secretary John King paying attention to my complaint letter, this is what happened.

On June 22, 2016, the National Advisory Committee on Institutional Quality and Integrity
(NACIQI) held a hearing with the American Bar Association reciting it lack of enforcing their

18
     See https://youtu.be/0feZQkHbCkM?t=2110

                                               Page 5 of 33
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 364 of 406 PageID #:364

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ


standards which resulted in many predatory law schools to defraud many students while ruining
their lives. The result of the hearing was the recommendation to place ABA under probation and
to report back after a year.19 This was the result of a letter sent on May 23, 2016 reporting
Infilaw as a company, directly to Secretary John B. King. A reference to the complaint was
recited on page 164 of the NACIQI hearing reciting the following — during this particular
recognition period the Department received 11 third-party comments and one complaint which
was received on May 31, 2016 and has not yet been reviewed by the Department.20

The Department of Education in response to my complaint against Florida Coastal School of
Law and Infilaw responded with a letter on behalf of Secretary John King; see Exhibit E.

A. BRIEF SUMMARY OF THE STATUS OF INFILAW’S LAW SCHOOLS

InfiLaw Corporation (― InfiLaw‖) is a Delaware corporation that, through a number of corporate
entities, owns and operates three for-profit law schools, including: (1) Florida Coastal School of
Law in Jacksonville, FL; (2) Arizona Summit Law School in Phoenix, AZ; and (3) Charlotte
School of Law in Charlotte, NC.

     o The First law school which fell under the Department of Education investigative watch
       was Charlotte School of Law wherein, the Department of Education denied it access to
       title iv funds. The result of a series of investigations by both the Department of Education
       and the American Bar Association was the shutter of the law school.21 This occurred
       under the Obama’s administration.

     o The Second law school which fell under the Department of Education investigative watch
       was Arizona Summit of Law wherein, the Department of Education issued a teach out
       plan for the closure of the law school after being placed on probation by the American
       Bar Association.22 This occurred under the Trump’s administration.

     o The Third and the last law school is Florida Coastal School of Law which after being
       under an investigation by the American Bar Association, the law school through Infilaw
       decided to lawsuit ABA in order to prevent ABA from sending a fact finder to the law
       school and after the law school lost several motions in the federal court, and after the law
       school’s dean attended several hearing before ABA, a mutual agreement between ABA
       and Infilaw was initiated to drop the lawsuits in exchange of ABA placing FCSL in good
       standing. Florida Coastal School of Law in order to game the system to a certain extent
       knew that ABA and its finances aren’t stable enough to defend against 3 consecutive
       lawsuits at the same time.23

19
   See https://www.law.com/americanlawyer/almID/1202764994053/
20
   See Hearing Transcript on page 164
https://web.archive.org/web/20170630014607/http://www2.ed.gov/about/bdscomm/list/naciqi-dir/2016-
spring/naciqi-transcripts-062216.pdf
21
   See
http://www.abajournal.com/news/article/charlotte_school_of_law_must_close_north_carolina_ags_office_says
22
   See http://www.abajournal.com/news/article/arizona_summit_submits_another_teach_out_plan_to_aba
23
   See http://www.abajournal.com/news/article/all-infilaw-suits-against-the-aba-appear-headed-to-resolution

                                                Page 6 of 33
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 365 of 406 PageID #:365

                          ―
                          I came to complete not to refute. I came light to the World.‖ Jesus Christ



This is a company that its entire empire collapsed within a year after they discriminated and
retaliated against me. They loved evil and hated good. The lord, God raises the humble and
brings down the mighty proud from their thrones and disperses the haughty within their own
thoughts.

III. OFFICE FOR CIVIL RIGHT, ATLANTA

On August 22, 2016, Office for Civil Right Atlanta opened my complaint for discrimination and
retaliation, the complaint was being investigated by senior attorney Ledondria H Saintvil. During
the time of the investigation, I mailed in my case file on a USB with all its supportive evidence
and investigation which included 3 investigative memos related to discrimination, retaliation
with intent, and malice, along with criminal conspiracy to end Mark Bochra’s life and legal
career by any means necessary.24

Something, the naked eyes can’t deny; OCR had a choice, either (1) resolve the complaint fairly
and equally like all the other OCR complaints or (2) issue proper and just findings based on the
facts and the truth presented, and pass the case to the Department of Justice for proper
prosecution by enforcing the laws that they swore to protect. However, OCR Atlanta didn’t do
either, rather they tempered with witnesses, witnesses’ testimony, and the evidence, and after a
long chain of delay and excuses, they issued a trumped up findings during Covid19 shutdown,
while allowing the recipient (Florida Coastal School of Law) to disperse all potential witnesses
from the school during the span of 2 years.

         It is easy for students to feel abandoned, many students out there feel isolated and alone
         in their educational journeys and when tragedies strike, they look to their leaders, not
         only for rescue but for solace.25 Hope is what drives a student to keep pushing forward. A
         hope for a better change, and we all know changes are hard.

What happens when a student complain of a threat by a faculty just to find himself interim
suspended without a valid and a clear reason immediately the next day? What happens when a
student files a grade appeal with evidence of his professor committing misconduct and after the
professor's admission of such misconduct to the law school, the student finds his grade appeal
denied without due process and interim suspended immediately the next day? What happens
when a law school turns the complainant into the respondent after being assaulted and battered
by another student? What happens when a law school takes the student's money for living
expenses provided by Federal Student Air, holding it in their bank, leaving the students in a
foreign state without any means to pay his rent, food, afford legal counsel, and much more?
What happens when a student reports discrimination just to be retaliated against in the most
egregious manner? What happens when a student mentions Jesus Christ quoting a verse from the
bible because he is a Christian Coptic just to be labeled later unfit to be a lawyer and an array of
racial remarks in writing by a lead investigator who taught a class to the students involved? What
happens when that same lead investigator befriend the involved students on facebook? What

24
  See 3 Memos http://www.mediafire.com/file/pta2u2xgb4lu27a/Letter_20_Investigative_Memos_1-3_.pdf/file
25
  See Above the Law Article https://abovethelaw.com/2017/09/law-school-bullying-leads-to-recent-graduates-
suicide/

                                               Page 7 of 33
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 366 of 406 PageID #:366

                       ―
                       I came to complete not to refute. I came light to the World.‖ Jesus Christ


happens when a law school tries to scare witnesses and faculties from speaking out for that same
student in order to bury the truth? What happens when a law school seeks from a student to sign
a release and waiver of all legal claims against the law school in order for that same student to
continue his legal education? And what happens when that same law school engages in
conspiracy trying to setup the same student through the criminal justice system not once but
twice in order to get rid of him for good?




                          The first e-mail from Ms. Ledondria Saintvil.

A. OCR ATLANTA SENIOR ATTORNEY LEDONDRIA SAINTVILL

Under Section 302 of OCR Case Processing Manual, it dictates the following, [if]:

       ― The recipient expresses an interest in resolving the allegations and OCR determines that
       it is appropriate to resolve them with an agreement. OCR will inform the recipient that
       this resolution process is voluntary. When OCR determines that it is appropriate to
       resolve the allegations(s) pursuant to CPM Section 302, OCR will notify the complainant
       of the recipient’s interest in resolution.‖

Section 302 adds that ―From the date that the proposed resolution agreement is shared with the
recipient, OCR and the recipient will have a period of up to 30 calendar days within which to
reach final agreement. During the negotiations period (which may be less than 30 days, at the

                                          Page 8 of 33
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 367 of 406 PageID #:367

                       ―
                       I came to complete not to refute. I came light to the World.‖ Jesus Christ


discretion of OCR), OCR may suspend its investigation of the case. Where a final agreement is
not reached by the 30th day, the investigation will resume no later than on the 31st day after
negotiations were initiated; however, negotiations may continue while the investigation resumes.
This 30-day period for suspension of the investigation in order to conduct negotiations cannot be
restarted. ‖

During the ongoing investigation of my complaint, Senior Staff Attorney Ledondria Saintvil not
only violated section 302 of OCR CPM but lied to me face on, hence failing to become a neutral
fact finding agency as they claim, specifically:

   1. On May 24, 2017 Ledondria Saintvil relayed to me that she interviewed Professor Korin
      Munsterman. Only to find 3 month later in September of 2017 from Prof. Munsterman
      herself that her interview was canceled after she was interviewed by the school’s counsel
      and the school admitted wrongdoing.
   2. Ledondria Saintvil never notified me verbally or in writing that she is negotiating a
      resolution with the school since June of 2017. In a verified e-mail dated May 1, 2018 by
      Mr. Randolph Wills, he e-mailed me saying in part that the team canceled Professor
      Korin Munsterman interview because the school expressed an interest in settling the
      matter.
   3. Ledondria Saintvil never complied with section 302 time frame. OCR CPM does not
      allow an open window of negotiation for a year. OCR CPM only allows for 30-day
      period for negotiation. If the negotiation fails, then the investigation resumes.
   4. Ledondria Saintvil canceled my professor’s interviews after the school counsel
      interviewed Professor Korin Munsterman a day before her official interview with OCR.

IV. OFFICE FOR CIVIL RIGHT, HEADQUARTER

Letters were sent to Office for Civil Right Headquarter and at the time forwarded to Secretary
Candice Jackson who then consulted with Enforcement Director Mr. Randolph Wills to handle
the situation by telling him ―
                             I need this case to be handled properly.‖

Mr. Randolph Wills did indeed reach out to me, and then reached out to the director of OCR
Atlanta’s Office Melanie Velez and they were both working on the case attempting to correct
wrongdoings which happened at the hands of other lawyers but while Mr. Randolph Wills was
honest with me, Melanie Velez always spend hours on the phone with me filled with delays and
excuses to the point I saw all the witnesses involved in my case being dispersed one after the
other without OCR interviewing them and I would tell Melanie Velez, the school is dispersing
witnesses and her only response was ―Mr . Bochra, I promised you that I will resolve your case.‖

However, Melanie Velez was wicked at what she did 2 years later even though she promised that
she will resolve this complaint, but she never did, all her actions proved the idea of dispersing
witnesses and they were indeed dispersed and OCR never interviewed the required witnesses.



                                          Page 9 of 33
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 368 of 406 PageID #:368

                  ―
                  I came to complete not to refute. I came light to the World.‖ Jesus Christ




   Many more e-mails were exchanged between Mark Bochra and Mr. Randolph Wills.




                              And many more e-mails.


                                    Page 10 of 33
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 369 of 406 PageID #:369

                       ―
                       I came to complete not to refute. I came light to the World.‖ Jesus Christ


Mr. Randolph Wills consulted with OCR Director of the Atlanta Office, Melanie Velez who
continued to mishandle Mark’s case until her real wickedness appeared 2 years later by
tempering with witnesses, evidence, and issue trumped up findings during Covid19 shutdown,
thinking at that time that this was the perfect time to destroy Mark’s case and that no one will
pay attention to his case because of the pandemic.

Melanie Velez wickedness only deepens OCR involvement in the case because now not only
Florida Coastal School of Law committed criminal conspiracy with intent and malice beside
discrimination and retaliation but also Office for Civil Right Atlanta did the same exact thing by
tempering with witnesses and evidence face on and they always forget that God is watching.




              The very early e-mail from Melanie Velez, Director of OCR Atlanta.




               A year later and Melanie Velez continued with her wicked excuses.


                                          Page 11 of 33
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 370 of 406 PageID #:370

                 ―
                 I came to complete not to refute. I came light to the World.‖ Jesus Christ




                  And many more e-mails from Ms. Melanie Velez




                                   Page 12 of 33
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 371 of 406 PageID #:371

                       ―
                       I came to complete not to refute. I came light to the World.‖ Jesus Christ


V. OFFICE OF INSPECTOR GENERAL

Under the advice of an attorney at DOJ Florida, he recommended that I reach out to Office of
Inspector General relative to lawyers’ misconducts at OCR and indeed I did reach out to OIG in
order for them to correct the ongoing wrongdoing and they heard my voice and they opened my
case for an investigation.




                                     When God gives hope




                                         Page 13 of 33
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 372 of 406 PageID #:372

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ




So every time the Lord, God opens a door for me to give me hope, the Devil comes and destroys
that door by shutting it down and now we see OCR Atlanta committing misconducts, OIG
committing misconducts, and it kept growing not getting smaller.

Out of the blue, another agent at OIG was trying to close my complaint by any means possible,
that agent name’s was Nicole Gardner.

A. WHY DO YOU ALLOW EVIL TO FLOURISH

I ask you O Lord, what are your opinion concerning them. Why do you allow the devil to rise
and his kingdom stretches far and wide? Why did you say in the book of revelation — it was
granted to him to make war with the saints and to overcome them. And authority was given him
over every tribe, tongue, and nation [Revelation 13:7].26 Why did you say — and unless those
days were shortened, no flesh would be saved; but for the elect's sake those days will be
shortened [Mathew 24:22].27 Why did you say — now when the thousand years have expired,
Satan will be released from his prison and will go out to deceive the nations which are in the four
corners of the earth, Gog and Magog, to gather them together to battle, whose number is as the
sand of the sea [Revelation 20:7-8].28


26
   See http://www.copticchurch.net/cgibin/bible/index.php?r=Revelation+13%3A7&version=NKJV&btn=View
27
   See http://www.copticchurch.net/cgibin/bible/index.php?r=Matthew+24%3A22&version=NKJV&btn=View
28
   See http://www.copticchurch.net/cgibin/bible/index.php?r=Revelation+20%3A7-8&version=NKJV&btn=View

                                             Page 14 of 33
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 373 of 406 PageID #:373

                       ―
                       I came to complete not to refute. I came light to the World.‖ Jesus Christ


Why O Lord, many have increased who trouble me! Why many are rising up against me. Why
many are saying, ―  There is no help for him in God.‖ Why does the believer cry out to you every
day and say ―  hasten to my aid, my enemies are in the vigor of life, and those who hate me for
false reasons have become great.‖




                                 When the Devil destroys hope

Then came the new, at OIG Inspector General retired, but did she really retired or did something
happened which triggered her retirement?




                                         Page 15 of 33
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 374 of 406 PageID #:374

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


VI. WHEN WILL THE OFFICE FOR CIVIL RIGHTS CEASE PERSECUTING A
COPTIC STUDENT?

Prior to the conclusion of my OCR Complaint, came the wicked Beast, who called himself the
―Nazi Beast is back‖29 Kenneth Marcus, wherein, I sent him two detailed letters and Senator
Durbin’s office sent OCR 3 letters asking for the status of my Complaint but Kenneth Marcus
never did justice in my case and for that reason he left OCR at the time God wanted it.30




29
  See https://twitter.com/Klmarcus/status/760096381751005185
30
  See first Letters http://www.mediafire.com/file/xnaao88eayn7hca/Letter_20_-
_First_letter_to_Kenneth_Marcus.pdf/file See second letter
http://www.mediafire.com/file/m0x57d0966b7zml/Letter_20_-__Second_letter_to_Kenneth_Marcus.pdf/file

                                             Page 16 of 33
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 375 of 406 PageID #:375

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


At that time, Secretary Candice Jackson left her duties as the secretary and she was not in control
of my case anymore, but rather it was left to Kenneth Marcus and Kenneth Marcus did commit
wickedness and watched OCR Atlanta retaliating and for that reason he left OCR while my case
is pending an appeal before yet another OCR office, OCR Dallas.31




                  At least she was kind and that is the part I remember about her

Mr. President, OCR HQ to this very day continues to play with their manual, changing it to their
like at the time they want without any public comments or feedback and who exposes them, it
was none other than Kenneth Marcus.32 They can give you an appeal process that is never
independent and filled with shortfalls and denial of due process, while they can modify other
parts of the manual which helps them legally but every time they attempt to do injustice with the
weak they fall deeper and deeper.

My Question to you Mr. President, when will your administration cease retaliating against a
Coptic Student? They don’t care, and it is a jungle at that house, and more like a divided house, a
house that lost its path toward righteous and now is filled with vipers and serpents and action
speaks louder than words.

         Righteous are You, O Lord, when I plead with you; yet let me talk with you about your
         judgments. Why does the way of the wicked prosper? Why are those happy who deal so
         treacherously? [Jeremiah 12:1].33


31
   Kenneth Marcus left OCR https://www.nytimes.com/2020/07/27/us/politics/kenneth-marcus-education-
department.html
32
   See https://twitter.com/Klmarcus/status/1298730430473089024
33
   See http://www.copticchurch.net/cgibin/bible/index.php?r=Jeremiah+12&version=NKJV&btn=View&showVN=1

                                            Page 17 of 33
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 376 of 406 PageID #:376

                        ―
                        I came to complete not to refute. I came light to the World.‖ Jesus Christ




I have tried so hard to seek an independent investigator prior to Melanie Velez retaliating against
me but to no avail. I even complaints to Betsy Devos’s chief of staff but the guy is living in his
own world. They told me ―     Mark you have reached the Secretary’s Chief of staff, there is no
higher person than him‖ Well not here is, God.

Now my case is pending an appeal before yet another regional office, OCR Dallas.34




34
  See initial appeal
http://www.mediafire.com/file/b11dw53117rm8we/Letter_20_Mark_Bochra_OCR_Appeal_Amended.pdf/file See
subsequent appeal when OCR Dallas demand a 10 page appeal, double space
http://www.mediafire.com/file/1wamdbysz4x4z9e/Letter_20_Re-Appeal_OCR_Final_10_pages.pdf/file

                                           Page 18 of 33
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 377 of 406 PageID #:377

                       ―
                       I came to complete not to refute. I came light to the World.‖ Jesus Christ




                            Justice is hard, isn’t it Mr. President?

Will OCR Dallas commit the same misconducts as OCR Atlanta? So far they have shaken my
heart when they first rejected my appeal because it was not 10 page double space and later
accepted an appeal that was 10 page double space but here I tell you, they enforced the manual
on me, a manual that gets modified by OCR HQ whenever they like but they never enforced that
same manual on the recipient, instead they violated it head on.

                                         Page 19 of 33
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 378 of 406 PageID #:378

                             ―
                             I came to complete not to refute. I came light to the World.‖ Jesus Christ


VII. OFFICE OF ILLINOIS ATTORNEY GENERAL & THE DEPARTMENT OF
JUSTICE FL

Mr. President, who else was involved in my case and looked at it, both IL Attorney General and
the Department of Justice Florida.




I have also reached out to U.S. Attorney Maria Chapa Lopez35 by leaving her a voicemail, she
did assigned a DOJ lawyer by the name Yohance Pettis, and we discussed my case and he read
all of my 3 investigative memos and he added ―   Mark you are very smart to come up with these
investigations‖ and he added ―I will reach out to DOJ criminal division to see what they like to
do and get back to you‖ But when my e-mails turned numerous and DOJ saw how complex and
messy my case is, Mr. Yohence’s tone changed and send me this e-mail.

If I was a prosecutor at DOJ, would I ever do that? If a U.S Attorney advises me to e-mail the
Complainant asking him to not e-mail a U.S. Attorney, would I do that? Don’t they call it the
―Department of Justice‖? What does Justice meant for these lawyers? Do they understand the
parable toward a justice system? For that reason, I left them for sometimes and I channeled the

35
     See https://www.justice.gov/usao-mdfl/meet-us-attorney

                                                 Page 20 of 33
     Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 379 of 406 PageID #:379

                            ―
                            I came to complete not to refute. I came light to the World.‖ Jesus Christ


heart of AG Barr and the leader listened and continued to evolve by teaching DOJ lawyers that
true justice means.36




This is my story, and this is your administration Mr. President and you said you support the
Coptic people and you said you support religious freedom, and you said you defend against
religious persecution and you said, ―
                                    I will never let you down.‖


                                            /s/ Mark Bochra




36
     See https://youtu.be/A14THPoc4-4

                                              Page 21 of 33
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 380 of 406 PageID #:380

                       ―
                       I came to complete not to refute. I came light to the World.‖ Jesus Christ


                                                                           Via Electronic Mails

THE WHITE HOUSE

The Honorable Pasquale A. Cipollone                        The Honorable Christopher J. Abbott
Counsel for President Donald J. Trump                      Deputy Director for Donald J. Trump

The Honorable Jared C. Kushner                             Mr. Avrahm J. Berkowitz
Senior Advisor for President Donald J. Trump               Assistant to President Donald Trump

The Honorable Brooke Rollins
Acting Assistant to the President for Domestic Policy and Director of Domestic Policy

The Honorable Kayleigh McEnany
White House Press Secretary for President Donald J. Trump

THE SUPREME COURT JUSTICES

The Honorable Chief Justice John G. Roberts
Supreme Court of the United States
1 First Street, NE, Washington, DC 20543

The Honorable Justice Clarence Thomas              The Honorable Justice Stephen G. Breyer
Associate Justice                                  Associate Justice

The Honorable Justice Samuel A. Alito              The Honorable Justice Sonia Sotomayor
Associate Justice                                  Associate Justice

The Honorable Justice Elan Kagan                   The Honorable Justice Neil M. Gorsuch
Associate Justice                                  Associate Justice

The Honorable Justice Brett M. Kavanaugh           The Honorable Soon Justice Amy Barrett
Associate Justice                                  Associate Justice

DEPARTMENT OF JUSTICE

The Honorable Eric Dreiband                        The Honorable Eric W. Treene
Assistant Attorney General                         Special Counsel for Religious Discrimination
U.S. Department of Justice                         U.S. Department of Justice
Civil Rights Division                              Civil Rights Division
Washington, DC 20530-0001                          Washington, DC 20530-0001

The Honorable William Levi                         The Honorable Rachel Parker Bissex
Chief of Staff for AG Bill Barr                    Deputy Chief of Staff for AG Bill Barr




                                         Page 22 of 33
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 381 of 406 PageID #:381

                        ―
                        I came to complete not to refute. I came light to the World.‖ Jesus Christ


The Honorable John R. Lausch, Jr                     The Honorable Maria Chapa Lopez
United States Attorney's Office                      United States Attorney's Office
Northern District of Illinois, Eastern Division      400 North Tampa Street Suite 3200
219 S. Dearborn St., 5th Floor                       Tampa, FL 33602
Chicago, IL 60604

Ms. Kerri Kupec
Director of Communications and Public Affairs
U.S. Department of Justice

U.S. OFFICE FOR SPECIAL COUNSEL

The Honorable Henry J. Kerner                        The Honorable Ellen Epstein
Special Counsel                                      Principal Deputy Special Counsel
1730 M Street, N.W., Suite 218
Washington, D.C., 20036-4505

The Honorable Kimberley Baxter                       The Honorable Emilee Collier
Chief, Investigation & Prosecution Division          Chief, Investigation & Prosecution Division

The Honorable Martha Sheth                           The Honorable Bruce Fong
Chief, Investigation & Prosecution Division          Associate Special Counsel

The Honorable Elizabeth McMurray                     The Honorable Barbara Wheeler
Chief, Retaliation and Disclosure Unit               Chief, Case Review Division

U.S. DEPARTMENT OF EDUCATION GENERAL COUNSEL

The Honorable Mr. Reed D. Rubinstein                 The Honorable Mr. Jed Brinton
Principal Deputy General Counsel                     Deputy General Counsel
U.S. Department of Education                         U.S. Department of Education

U.S. DEPARTMENT OF EDUCATION & FEDERAL STUDENT AID

Mr. Nathan Adam Bailey                               The Honorable Robert L. King
Chief of Staff for Secretary Devos                   Secretary of Postsecondary Education.
Office for Secretary of Education                    Department of Education

The Honorable Diane Auer Jones                       The Honorable Mark A. Brown
Principal Deputy under Secretary                     Chief Operating Officer
Department of Education                              U.S. Federal Student Aid




                                           Page 23 of 33
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 382 of 406 PageID #:382

                         ―
                         I came to complete not to refute. I came light to the World.‖ Jesus Christ


U.S. DEPARTMENT OF EDUCATION OFFICE FOR CIVIL RIGHT

The Honorable Kimberly Richey
Acting Secretary for Office for Civil Rights
U.S. Department of Education

Mr. Randolph Wills
Deputy Assistant Secretary for Enforcement

Mr. David Tryon
Deputy Assistant Secretary for Policy and Development

Mr. Don Salo
Acting Deputy Assistant Secretary for Management and Planning

Ms. Carol Ashley                      Ms. Lisa Chang                        Ms. Mia Karvonides
Enforcement Director                  Enforcement Director                  Enforcement Director

Mr. Christian Corrigan                Ms. Heather Gunnarson                Ms. Jady Hsin
Senior Counsel                        Senior Counsel                       Senior Counsel

Ms. Meir Katz                         Ms. Sarah Perry                      Mr. William Trachman
Senior Counsel                        Senior Counsel                       Senior Counsel

Mr. Gregory McGhee
Office for Civil Rights, Dallas Texas
Supervisory General Attorney & Overseeing Director for the Dallas Office

U.S. DEPARTMENT OF EDUCATION OFFICE OF INSPECTOR GENERAL

The Honorable Sandra Bruce                           The Honorable Yessyka Santana
Inspector General                                    Director of Policy and National Initiatives
l550 12th Street, S.W. Washington, D.C. 20202

Special Agent Neil E. Sanchez
Office of Inspector General
1999 Bryan Street, Ste. 1440, Dallas Texas 75201

ILLINOIS ATTORNEY GENERAL

The Honorable Kwame Raoul                            The Honorable Kim Janas
Illinois Attorney General                            Chief of Staff for IL Attorney General
500 South Second Street
Springfield, IL 62701




                                           Page 24 of 33
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 383 of 406 PageID #:383

                        ―
                        I came to complete not to refute. I came light to the World.‖ Jesus Christ


The Honorable Adam Braun                             The Honorable Brent Stratton
Executive Deputy Attorney General                    Chief Deputy Attorney General

Mr. Joseph Sanders                                   Ms. Susan Ellis
Supervising Attorney, Consumer Fraud Bureau          Division Chief
Student Loan Ombudsman                               Consumer Protection Division

FLORIDA ATTORNEY GENERAL
The Honorable Ashley Moody                           The Honorable John Matthew Guard
Florida Attorney General                             Chief Deputy Attorney General
THE Capitol PL-01,
Tallahassee, FL 32399-0001

The Honorable Richard Martin                         Mr. Whitney Ray
General Counsel                                      Director of Communication

U.S. STATE DEPARTMENT

The Honorable Michael R. Pompeo                      The Honorable Lisa Greene
U.S. Secretary of State                              Chief of Staff at U.S. Secretary of State
2201 C Street, NW
Washington, DC 20520

The Honorable Richard Buangan
Executive Assistant for Office of the Secretary at U.S. Secretary of State

U.S. SENATE MAJORITY LEADER AND THE HOUSE SPEAKER

The Honorable Mitch McConnell                                The Honorable Chuck Schumer
Senate Majority Leader                                       Senate Minority Leader
S-230, U.S. Capitol                                          322 Hart Senate Office Building
Washington, DC 20510                                         Washington, D.C. 20510
Chief of Staff – Philip Maxson                               Chief of Staff – Michael Lynch

The Honorable Nancy Pelosi
Speaker of U.S. House of Representatives
204 Capitol Building
Washington, DC 20515
Chief of Staff – Robert Edmonson

U.S. SENATE COMMITTEE ON THE JUDICIARY

The Honorable Lindsey Graham                          The Honorable Dianne Feinstein
U.S. Senate Committee on the Judiciary                U.S. Senate Committee on the Judiciary
224 Dirksen Senate Office Building                    224 Dirksen Senate Office Building
Washington, D.C. 20510                                Washington, D.C. 20510

                                           Page 25 of 33
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 384 of 406 PageID #:384

                       ―
                       I came to complete not to refute. I came light to the World.‖ Jesus Christ


The Honorable Chuck Grassley                       The Honorable Patrick Leahy
Chief of Staff – Aaron Cummings                    Chief of Staff – John Dowd

The Honorable John Cornyn                          The Honorable Dick Durbin
Chief of Staff – Beth Jafari                       Chief of Staff – Pat Souders

The Honorable Michael S. Lee                       The Honorable Sheldon Whitehouse
Chief of Staff – Allyson Bell                      Chief of Staff – Sam Goodstein

The Honorable Ted Cruz                             The Honorable Amy Klobuchar
Chief of Staff – Steve Chartan                     Chief of Staff – Elizabeth Peluso

The Honorable Ben Sasse                            The Honorable Christopher Coons
Chief of Staff – Raymond Sass                      Chief of Staff – Jonathan Stahler

The Honorable Joshua Hawley                        The Honorable Richard Blumenthal
Chief of Staff – Kyle Plotkin                      Chief of Staff – Joel Kelsey

The Honorable Thom Tillis                          The Honorable Mazie Hirono
Chief of Staff – Ted Lehman                        Chief of Staff – Alan Yamamoto

The Honorable Joni Ernst                           The Honorable Cory Booker
Chief of Staff – Lisa Smittcamp Goeas              Chief of Staff – Matt Klapper

The Honorable Mike Crapo                           The Honorable Kamala Harris
Chief of Staff – Susan Wheeler                     Chief of Staff – Kristine Lucius

The Honorable John Kennedy                         The Honorable Marsha Blackburn
Chief of Staff – David Stokes                      Chief of Staff – Chuck Flint

U.S. SENATE COMMITTEE ON FOREIGN RELATIONS

The Honorable James E. Risch                       The Honorable Bob Menendez
Senate Foreign Relations Committee                 Senate Foreign Relations Committee
United States Senate                               United States Senate
Washington, DC 20510                               Washington, DC 20510
Chief of Staff – John Insinger                     Chief of Staff – Fred Turner

The Honorable Senator Marco Rubio                  The Honorable Senator Ben Cardin
Senate Majority Leader                             Senate Minority Leader
Chief of Staff – Mike Needham                      Chief of Staff – Christopher Lynch

The Honorable Senator Rand Paul                    The Honorable Senator Chris Coons
Chief of Staff – William Henderson                 Chief of Staff – Jonathan Stahler




                                         Page 26 of 33
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 385 of 406 PageID #:385

                        ―
                        I came to complete not to refute. I came light to the World.‖ Jesus Christ


The Honorable Senator Ted Cruz                      The Honorable Senator Tim Kaine
Chief of Staff – Perak Shah                         Chief of Staff – Mike Henry

The Honorable Senator Lindsey Graham                The Honorable Senator Cory Booker
Chief of Staff – Richard Perry                      Chief of Staff – Tricia Russell

The Honorable Senator Ron Johnson                   The Honorable Senator Jeanne Shaheen
Chief of Staff – Tony Blando                        Chief of Staff – Chad Kreikemeier

The Honorable Senator David Perdue                  The Honorable Senator Edward Markey
Chief of Staff – Megan Whittemore                   Chief of Staff – Morgan Gray

U.S. HOUSE OVERSIGHT AND REFORM

The Honorable Carolyn Maloney                       The Honorable James Comer
Chairwoman                                          Ranking Member
House Committee on Oversight and Reform
Chief of Staff – Andrew Lowenthal

The Honorable Eleanor Norton                        The Honorable Wm Clay
Chief of Staff – Raven Reeder                       Chief of Staff – Yvette Cravins

The Honorable Stephen Lynch                         The Honorable Jim Cooper
Chief of Staff – Kevin Ryan                         Chief of Staff – Lisa Quigley

The Honorable Gerald Connolly                       The Honorable Raja Krishnamoorthi
Chief of Staff – Jamie Smith                        Chief of Staff – Mark Schauerte

The Honorable Jamie Raskin                          The Honorable Harley Rouda
Chief of Staff – Julie Tagen                        Chief of Staff – Andrew Noh

The Honorable Kweisi Mfume                          The Honorable Ro Khanna
Chief of Staff – Eric Bryant                        Chief of Staff – Pete Spiro

The Honorable Debbie Wasserman Schultz              The Honorable John Sarbanes
Chief of Staff – Tracie Pough                       Chief of Staff – Dvora Lovinger

The Honorable Peter Welch                           The Honorable Jackie Speier
Chief of Staff – Patrick Satalin                    Chief of Staff – Josh Connolly

The Honorable Robin Kelly                           The Honorable Mark DeSaulnier
Chief of Staff – Julius West                        Chief of Staff – Betsy Arnold Marr

The Honorable Brenda Lawrence                       The Honorable Stacey Plaskett
Chief of Staff – Varun Krovi                        Chief of Staff – Angeline Muckle-Jabbar



                                          Page 27 of 33
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 386 of 406 PageID #:386

                       ―
                       I came to complete not to refute. I came light to the World.‖ Jesus Christ


The Honorable Jimmy Gomez                           The Honorable Alexandria Ocasio-Cortez
Chief of Staff – Bertha Alisia Guerrero             Chief of Staff – Ariel Eckblad

The Honorable Ayanna Pressley                       The Honorable Rashida Tlaib
Chief of Staff – Sarah Groh                         Chief of Staff – Ryan Anderson

The Honorable Katie Porter                          The Honorable Jim Jordan
Chief of Staff – Jordan Wood                        Chief of Staff – Kevin Eichinger

The Honorable Paul Gosar                            The Honorable Virginia Foxx
Chief of Staff – Tom Van Flein                      Chief of Staff – Carson Middleton

The Honorable Thomas Massie                         The Honorable Jody Hice
Chief of Staff – John Ferland                       Chief of Staff – Tim Reitz

The Honorable Glenn Grothman                        The Honorable Gary Palmer
Chief of Staff – Chris Grawien                      Chief of Staff – William Smith

The Honorable Michael Cloud                         The Honorable Bob Gibbs
Chief of Staff – Adam Magary                        Chief of Staff – Hillary Gross

The Honorable Clay Higgins                          The Honorable Ralph Norman
Chief of Staff – Kathee Facchiano                   Chief of Staff – Mark Piland

The Honorable Chip Roy                              The Honorable Carol Miller
Chief of Staff – Maggie Harrell                     Chief of Staff – Matthew Donnellan

The Honorable Mark Green                            The Honorable Kelley Armstrong
Chief of Staff – Stephen Siao                       Chief of Staff – Roz Leighton

The Honorable Fred Keller                           The Honorable W. Steube
Chief of Staff – Jon Anzur                          Chief of Staff – Alex Blair

U.S. EDUCATION & LABOR COMMITTEE
The Honorable Bobby Scott                                  The Honorable Virginia Foxx
Chairman of the U.S. Education & Labor Committee           Ranking Member
Chief of Staff – David Dailey                              Chief of Staff – Carson Middleton

                                                                           Via Electronic Mails
CC

Senate Members

Honorable Senator Kamala Harris                     Honorable Senator Dianne Feinstein
Chief of Staff – Kristine Lucius                    Chief of Staff – David Grannis



                                          Page 28 of 33
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 387 of 406 PageID #:387

                       ―
                       I came to complete not to refute. I came light to the World.‖ Jesus Christ


Honorable Senator Dick Durbin                      Honorable Senator Bernie Sanders
Chief of Staff – Pat Souders                       Chief of Staff – Caryn Compton

Honorable Senator John Cornyn                      Honorable Senator Elizabeth Warren
Chief of Staff – Beth Jafari                       Chief of Staff – Anne Reid

Honorable Senator James Lankford                   Honorable Senator Lamar Alexander
Chief of Staff – Michelle Altman                   Chief of Staff – David Cleary

Honorable Senator Tim Scott                        Honorable Senator John Thune
Chief of Staff – Jennifer Decasper                 Chief of Staff – Ryan Nelson

Honorable Senator Kirsten Gillibrand               Honorable Senator Amy Klobuchar
Chief of Staff – Joi Chaney                        Chief of Staff – Elizabeth Peluso

Honorable Senator Richard Burr                     Honorable Senator Mark Warner
Chief of Staff – Natasha Hickman                   Chief of Staff – Mike Harney

Honorable Senator Roger Wicker                     Honorable Senator Patrick Leahy
Chief of Staff – Michelle Barlow                   Chief of Staff – John Dowd

Honorable Senator Joni Ernst                       Honorable Senator Roy Blunt
Chief of Staff – Lisa Smittcamp Goeas              Chief of Staff – Stacy McBride

Honorable Senator Bill Cassidy                     Honorable Senator Chris Van Hollen
Chief of Staff – James Quinn                       Chief of Staff – Karen Robb

Honorable Senator Kyrsten Sinema                   Honorable Senator Catherine Cortez Masto
Chief of Staff – Meg Joseph                        Chief of Staff – Reynaldo Benitez

Honorable Senator Michael Bennet                   Honorable Senator Tammy Duckworth
Chief of Staff – Jonathan Davidson                 Chief of Staff – Kaitlin Fahey

Honorable Senator Lamar Alexander
Chief of Staff – David Clearly

House Members

Honorable Representative Kevin McCarthy            Honorable Representative Elijah Cummings
Chief of Staff – Dan Meyer                         Chief of Staff – Vernon Simms

Honorable Representative Jim Jordan                Honorable Representative Mark Meadows
Chief of Staff – Kevin Eichinger                   Chief of Staff – Paul Fitzpatrick

Honorable Representative French Hill               Honorable Representative Lee Zeldin
Chief of Staff – Brook Bennett                     Chief of Staff – Eric Amidon

                                         Page 29 of 33
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 388 of 406 PageID #:388

                       ―
                       I came to complete not to refute. I came light to the World.‖ Jesus Christ


Honorable Representative Adam Schiff                   Honorable Representative Betty McCollum
Chief of Staff – Jeff Lowenstein                       Chief of Staff – Bill Harper

Honorable Representative Theodore Deutch               Honorable Representative Joe Wilson
Chief of Staff – Joshua Rogin                          Chief of Staff – Jonathan Day

Honorable Representative Gerald Connolly               Honorable Representative Steve Chabot
Chief of Staff – James Walkinshaw                      Chief of Staff – Stacy Barton

Honorable Representative Gus Bilirakis                 Honorable Representative Devin Nunes
Chief of Staff – Liz Hittos                            Chief of Staff – Jilian Plank

Honorable Representative Nita Lowey                    Honorable Representative Eliot Engel
Chief of Staff – Elizabeth Stanley                     Chief of Staff – Bill Weitz

Honorable Representative Steny Hoyer                   Honorable Representative Mark Pocan
Chief of Staff – Alexis Covey-Brandt                   Chief of Staff – Glenn Wavrunek

Honorable Representative Bill Pascrell, Jr             Honorable Representative Cheri Bustos
Chief of Staff – Ben Rich                              Chief of Staff – Jon Pyatt

Honorable Representative Alexandria Cortez             Honorable Representative Ayanna Pressley
Chief of Staff – Ariel Eckblad                         Chief of Staff – Sarah Groh

Honorable Representative Jerrold Nadler                Honorable Representative Doug Collins
Chief of Staff – Amy Rutkin                            Chief of Staff – Joel Katz

Honorable Representative Tulsi Gabbard                 Honorable Representative Jacky Rosen
Chief of Staff – Kainoa Penaroza                       Chief of Staff – Dara Cohen

House Democrats

Honorable Representative Hakeem Jeffries               Honorable Representative Ron Kind
Chief of Staff – Tasia Jackson                         Chief of Staff – Hana Greenberg

Honorable Representative John Garamendi                Honorable Representative Brad Schneider
Chief of Staff – Bradley Bottoms                       Chief of Staff – Casey O'Shea

Honorable Representative Vincente Gonzalez             Honorable Representative Jamie Raskin
Chief of Staff – Jose Borjon                           Chief of Staff – Julie Tagen

Honorable Representative Jimmy Gomez                   Honorable Representative Colin Allred
Chief of Staff – Bertha Alisia Guerrero                Chief of Staff – Paige Hutchinson

Honorable Representative Ed Case                       Honorable Representative Sean Casten
Chief of Staff – Tim Nelson                            Chief of Staff – Ann Adler

                                             Page 30 of 33
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 389 of 406 PageID #:389

                      ―
                      I came to complete not to refute. I came light to the World.‖ Jesus Christ


Honorable Representative Gil Cisneros              Honorable Representative Sharice Davids
Chief of Staff – Nick Jordan                       Chief of Staff – Allison Teixeira

Honorable Representative Madeleine Dean            Honorable Representative Antonio Delgado
Chief of Staff – Koh Chiba                         Chief of Staff – John Bivona

Honorable Representative Sylvia Garcia             Honorable Representative Jared Golden
Chief of Staff – John Gorczynski                   Chief of Staff – Aisha Woodward

Honorable Representative Jahana Hayes              Honorable Representative Kendra Horn
Chief of Staff – Acacia Salatti                    Chief of Staff – Brady King

Honorable Representative Steven Horsford           Honorable Representative Chrissy Houlahan
Chief of Staff – Asha Jones                        Chief of Staff – Michelle Dorothy

Honorable Representative Andy Kim                  Honorable Representative Mike Levin
Chief of Staff – Anthony DeAngelo                  Chief of Staff – Kara Van Stralen

Honorable Representative Tom Malinowski            Honorable Representative Ben McAdams
Chief of Staff – Colston Reid                      Chief of Staff – Nichole Dunn

Honorable Representative Lucy McBath               Honorable Representative Joseph Morelle
Chief of Staff – Rebecca Walldorf                  Chief of Staff – Nicholas Weatherbee

Honorable Representative Joe Neguse                Honorable Representative Lizzie Fletcher
Chief of Staff – Lisa Bianco                       Chief of Staff – Sarah Caplan Feinmann

Honorable Representative Chris Pappas              Honorable Representative Max Rose
Chief of Staff – Matt Lee                          Chief of Staff – Anne Sokolov

Honorable Representative Harley Rouda              Honorable Representative Kim Schrier
Chief of Staff – Andrew Noh                        Chief of Staff – Erin O'Quinn

Honorable Representative Donna Shalala             Honorable Representative Greg Stanton
Chief of Staff – Jessica Killin                    Chief of Staff – Seth Scott

Honorable Representative Haley Stevens             Honorable Representative Xochitl Small
Chief of Staff – Justin German                     Chief of Staff – Brian Sowyrda

Honorable Representative Lori Trahan              Honorable Representative David Trone
Chief of Staff – Alicia Molt-West                 Chief of Staff – Andy Flick

Honorable Representative Susan Wild               Honorable Representative Jared Huffman
Chief of Staff – Jed Ober                         Chief of Staff – Ben Miller




                                         Page 31 of 33
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 390 of 406 PageID #:390

                      ―
                      I came to complete not to refute. I came light to the World.‖ Jesus Christ


Honorable Representative Alcee L. Hastings         Honorable Emanuel Cleaver
Chief of Staff – Lale Morrison                     Chief of Staff – Jennifer Taft

Honorable Representative Elissa Slotkin            Honorable Representative Elaine Luria
Chief of Staff – Mela Louise Norman                Chief of Staff – Kathryn Sorenson

Honorable Representative James E. Clyburn          Honorable Representative Bennie Thompson
Chief of Staff – Yelberton Watkins                 Chief of Staff – Andrea Lee

Honorable Representative Josh Harder               Honorable Representative Susan Davis
Chief of Staff – Rachael Goldenberg                Chief of Staff – Lisa Sherman

Honorable Representative Adam Smith
Chief of Staff – Shana Chandler

House Republicans

Honorable Representative Alex Mooney                Honorable Representative Troy Balderson
Chief of Staff – Michael Hough                      Chief of Staff – Teri Geiger

Honorable Representative Elise Stefanik             Honorable Representative Michael Cloud
Chief of Staff – Patrick Hester                     Chief of Staff – Adam Magary

Honorable Representative John Curtis                Honorable Representative Ron Estes
Chief of Staff – Corey Norman                       Chief of Staff – Josh Bell

Honorable Representative Debbie Lesko               Honorable Representative Clay Higgins
Chief of Staff – Matthew Simon                      Chief of Staff – Kathee Facchiano

Honorable Representative Ralph Norman               Honorable Representative Kelly Armstrong
Chief of Staff – Mark Piland                        Chief of Staff – Roz Leighton

Honorable Representative Jim Baird                  Honorable Representative Ben Cline
Chief of Staff – Ashlee Vinyard                     Chief of Staff – Matt Miller

Honorable Representative Anthony Gonzalez           Honorable Representative Lance Gooden
Chief of Staff – Tim Lolli                          Chief of Staff – Aaron Harris

Honorable Representative Mark Green                 Honorable Representative Dan Meuser
Chief of Staff – Stephen Fiao                       Chief of Staff – Matt Hutson

Honorable Representative Carol Miller               Honorable Representative Greg Pence
Chief of Staff – Matthew Donnellan                  Chief of Staff – Kyle Robertson

Honorable Representative Guy Reschenthaler          Honorable Representative John Rose
Chief of Staff – Aaron Bonnaure                     Chief of Staff – Van Hilleary

                                          Page 32 of 33
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 391 of 406 PageID #:391

                      ―
                      I came to complete not to refute. I came light to the World.‖ Jesus Christ



Honorable Representative Chip Roy                   Honorable Rep Denver Riggleman
Chief of Staff – Wade Miller                        Chief of Staff – Dave Natonski

Honorable Representative Ross Spano                 Honorable Representative Pete Stauber
Chief of Staff – Jamie Robinette                    Chief of Staff – Desiree Koetzoe

Honorable Representative Bryan Steil                Honorable Representative Van Taylor
Chief of Staff – Ryan Carney                        Chief of Staff – Lonnie Dietz

Honorable Representative William Timmons            Honorable Representative Michael Waltz
Chief of Staff – Moutray McLaren                    Chief of Staff – Micah Ketchel

Honorable Representative Steve Watkins              Honorable Representative Ron Wright
Chief of Staff – Colin Brainard                     Chief of Staff – Ryan Thompson

Honorable Representative Tom Emmer                  Honorable Representative Liz Cheney
Chief of Staff – Christopher Maneval                Chief of Staff – Kara Ahern

Honorable Representative Mike Johnson               Honorable Representative Andy Harris
Chief of Staff – Hayden Haynes                      Chief of Staff – John Dutton

Honorable Representative Louie Gohmert              Honorable Representative Dan Crenshaw
Chief of Staff – Connie Hair                        Chief of Staff – Eliza Baker

Honorable Representative John Ratcliffe             Honorable Representative Tim Burchett
Chief of Staff – Dustin Carmack                     Chief of Staff – Michael Grider

Honorable Representative Matt Gaetz                 Honorable Representative Martha McSally
Chief of Staff – Jillian Lane-Wyant                 Chief of Staff – Justin Roth

Honorable Representative Jody Hice                  Honorable Representative Jeff Duncan
Chief of Staff – Tim Reitz                          Chief of Staff – Allen Klump




                                          Page 33 of 33
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 392 of 406 PageID #:392




                      EXHIBIT A
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 393 of 406 PageID #:393
                                             U.S. Department of Justice
                                                      Civil Rights Division

                                                      Educational Opportunities Section - PHB
                                                      950 Pennsylvania Ave, NW
                                                      [hashington, DC 20530
SS:WP:YCM
DJ 169-17M-0


                                                                  APR 2 7 20fr
Mark Bochra
5757 North Sheridan Road, Apt. 13B
Chicago,   IL 60660
Dear Mark Bochra:

        This is in response to your letter to the Educational Opportunities Section in which you
allege that you experienced unfair and unequal treatment while attending Florida Coastal School
of Law, in Jacksonville, FL. We have carefully reviewed your email and accompanying
documents.

        The Educational Opportunities Section enforces federal laws that protect students from
harassment or discrimination. The Section is responsible for enforcing, among other statutes,
Title IV of the Civil Rights Act of 1964,which prohibits discrimination on the basis of race,
color, national origin, sex, and religion in public schools and institutions of higher learning; the
Equal Educational Opportunities Act of 1974 which, among other things, requires states and
school districts to provide English Language Learner (ELL) students with appropriate services to
overcome language ban'iers; and Title II of the Amerieans with Disabilities Act, which prohibits
discrimination based on disability.

        However, the Section is not able to pursue every complaint we receive, and we have
determined that we are not in a position to pursue this complaint. Accordingly, no action will be
taken in response to this complaint. There may be state and local laws relevant to your
complaint. You may wish to consult with a private attomey, local legal aid organization, and/or
state or local bar association, which may be able to assist you further.

       Thank you for taking the time to contact the Department of Justice about your concems.

                                             Sincerely,




                                        Paralegal Specialist
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 394 of 406 PageID #:394




                      EXHIBIT B
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 395 of 406 PageID #:395




                                                        U.S. DePartment of Justice

                                                        Mail Referral Unit


                                                        Washington, D.C. 20530




                                                           hlJy20,2016


 Mark Bochra
 5757 N. Sheridan Rd. #13B
 Chicago, lL 60660-8770


 Dear Friend:


-o;.      #ffffiffiTfl*v:.2,ffiqil                                                       ;
 ;fi"Jrit:"i"iit f,rr;    unit, on luly zo, 2016 andassigned ID number 33682st.
                                                     or an update is necessary it will be
      Your letter will be reviewed and if a response                                   (301)
 sent to you within OO trrsin"ss days. ff
                                          you have any questions, please contact ys at
                                                        requesting any information
 5g3-7350 and refer i"J"* rp rr*rb., 3368251when
 concerning your corresPondence'

                                                          Sincerely,

                                                          Mait Referral Unit
                                                          Department of Justice
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 396 of 406 PageID #:396




                      EXHIBIT C
   Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 397 of 406 PageID #:397



                                UNITED STATES DEPARTMENT OF EDUCATION                                 RECION IV
                                               OFFICE FOR CIVIL RIGHTS                                Al-AtlA\tr\
                                                                                                      FLOtilD.\
                                         61 FOI{sYTH ST., SOUTHWEST, SUITE I9TIO                      (;[(),lcl
                                                 ATLANTA, CA 30303{927                                        ^
                                                                                                      TENT{T-SSHT




August 22,2016

Mr. Mark Bochra
5757 N. Sheridan Road
Chicago, lL 60660-4746

                                        Re: Complaint #04-16'2184

Dear Mr. Bochra:

On April 21,2016. the U.S. Department of Eilucation (Deparlment), Oflice lbr Civil Rights
(OCd), received the above-referenced complaint tiled against thc Florida Coastal School of'
Law (Law School) in which you (Complainant) alleged that the Larv School engaged in
discrimination on the basis oinationat origin as rvetl as retaliation. Specifically. you alleged the
follorving:

        .   'Ihe Lau, School subjectecl                                                                by
                                        )'ou to difi'erc-nt treatntent on the basis of national origin
                                                                                                            I)
    I
            denying your grade appeal; 2) Iailing to investigate     your  allegations of conspiracy  and
            or.oultigoilrsianother la*, stuclcnt: ancl 3) applying thc invcstigative proccdures
            difterently to you and another law stuclent who filed a complaint against him'

    Z.      The Law School retaliated against you after you tiled a conlplaint ol-national origin
            r3iscriminalion b1, tiling acklitional violations against 1'ou and denying you clue process
            during tlre hearing-

OCI{ enl'orces f'itte VI of the Civil Rights Act ol'1954 ('l'itlc VI),42 U.S.C. $ 2000d cr scrl- . artd
its ilrplelrcnting rcgulation at 34 C.F.R. Part 100. u,lrich prohibit discrimination on the basis of
racc, color, anct narional origin b1, recipients ol'Feilcrat t'inancial assistancc liorrl the Dcpartnrent.
'l'hese larvs enfbrced h1'OCR prohibit retaliation against any individual wlro asscrts rights or
priyileges uncler tlrcsc ian.s or rvlro tlles a con:plaint. tcstilies. or participatcs in an OCR
pro""*,ting. Thc Lau, Sclrool receives Federal financial assistance liom the Department.
:l'hcrelorc]OCIt has jurisclicrion ovcr this conrplaint. Additional inlbrnration about thc larvs oCR
enforces is atailable on our rvebsite at httrr://rvrt'w.ed.govlocr.

Ilased on the above. OCR        will invcstigatc thc lollorving lcgal issucs:
                                                                                                the basis
            I) Whether t5e l-arv School subjccted tlre Conrplainant to dif{-erent trei}tmcnl on
            ol-national grigin. in noncomptiance u,ith the regulation implementing Title Vl at 34
            c.F.R. $ 100.-i.


                                                   rvrvrr'.r'd.gov
       Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 398 of 406 PageID #:398
 Complaint #04-16-2184
 Page 2



          2) Whether the Larv School retaliated against the Complainant, in noncompliance wirh
          'title VI and its implementing regulation ar 34 C.F.R.
                                                                 $ 100.7.

 Because OCR has deterrnined that it has jurisdiction and that the complaint rvas filed timely, it is
opening the allegations fbr investigation. Please note thal opening the allegations lbr
investigation in no rvay implies that OCR has made a determination rvith rigard to their nrerit.
During the investigation, OCR is a neutral tact-linder, collecting and analyzing relevant evidence
Iiom the Complainant, the recipicnt, and other sources. as appropriatc. OCR nill cnsurc that irs
investigation is legally sull'icient and is dispositive of the allegations, in accorclance with the
;rrovisions of Article III of thc C'usc Processing ltlanual.

While lve are proceeding rvith an investigation. there are olher approaches that can achieve this
goal. Early Conrplaint Resolutiort (ECR) is a voluntary, inlbrnral approach rvlrcre OCI{ rnay
attempt to resolve the complaint by facilitating discussions and exploring options rvith you and
thc District. II',r'ou belicve ECR can be useful in this case, plcasc contact Ms. Ledonclria I-1.
Saintvil, Esq.. as soon as possible.

OCR is committed to prompt and effective service. We rvilt be in contact u,ith you periodically
rcgarding llre stattts of your cornplaint. Plcasc refcr to thc dockct number listcd abovc in any
cortacts lvith this ofticc. Ilyou havc any questions, please contact Ms. Saintvil. Attorney, at
(404) 974-9373. or n1e" at (404) 974-9367.


                                                          Sincercly,

                                                          t. 1 :                l
                                                      I     lt          r   '       \
                                                                       .j
                                                      Iitrny Caliorvay-Spencer
                                                      Compliance Team Leader
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 399 of 406 PageID #:399




                      EXHIBIT D
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 400 of 406 PageID #:400
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 401 of 406 PageID #:401
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 402 of 406 PageID #:402




                      EXHIBIT E
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 403 of 406 PageID #:403
Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 404 of 406 PageID #:404




                      EXHIBIT E
   Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 405 of 406 PageID #:405


                         UNITED STATES DEPARTMENT OF EDUCATION                                      REGION VI
                                                                                                    LOUISIANA
                                        OFFICE FOR CIVIL RIGHTS                                     MISSISSIPPI
                                                                                                    TEXAS
                                                Renaissance Tower
                                             1201 Elm Street, Suite 1000
                                                  Dallas, TX 75270


                                                  June 7, 2021

Mark Bochra
mbochr3@hotmail.com

                  Re: OCR Case # 04-16-2184

Dear Mr. Bochra,

This letter is in response to your appeal dated May 8 and 11, 2020, sent to the U.S. Department
of Education, Office for Civil Rights (OCR), regarding OCR’s closure of the above-referenced
complaint, filed against the Florida Coastal School of Law that contained two allegations. The
OCR Atlanta Office found insufficient evidence of discrimination regarding Allegation 1 of
different treatment and Allegation 2 of retaliation and notified you of these determinations in a
letter dated March 20, 2020. Your appeal was forwarded to OCR’s Dallas Office for review
and a response.

After careful consideration, and for the reasons set forth below, OCR Dallas finds that the issues
you raise in your appeal do not warrant a change in OCR’s disposition of your case under the
laws and regulations enforced by OCR.

While you make assertions in your appeal that OCR failed to follow its case processes in
negotiating a voluntary resolution with the recipient and that key witnesses were either not
interviewed or their testimonies were not included in the findings, you do not explain how
correction of any alleged errors would change the outcome of the case. You also assert that OCR
failed to investigate additional legal theories; however, other than making this statement, you do
not provide information to support why you believe the factual information was incomplete or
the appropriate legal standards were not applied.

OCR CPM Section 307 states that in “the appeal the complainant must explain why he or she
believes the factual information was incomplete or incorrect, the legal analysis was incorrect or
the appropriate legal standard was not applied and how correction of any errors would change
the outcome of the case.” I have determined that you have provided no basis for changing OCR’s
disposition of your complaint allegations. Therefore, your appeal is denied.

This concludes OCR’s consideration of your appeal and is the final agency determination. Final
agency determinations and regional office determinations are not formal statements of OCR
policy and should not be relied upon, cited, or construed as such. OCR’s formal policy
statements are approved by a duly authorized OCR official and are made available to the public.




The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
                          by fostering educational excellence and ensuring equal access.

                                                   www.ed.gov
  Case: 1:21-cv-03887 Document #: 1 Filed: 07/21/21 Page 406 of 406 PageID #:406




Page 2 04-16-2184 Appeal Response



You have now exhausted all avenues of review within the U.S. Department of Education. You
may have the right to file a private suit in federal court whether or not OCR finds a violation.


                                                   Sincerely,



                                                   J. Aaron Romine
                                                   Acting Regional Director
                                                   OCR Dallas
